                          UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

  JOHN FAIRCHILD and SUSIE,                            §
  FAIRCHILD, individually, and as                      §
  Independent Administrators of, and on                §
  behalf of, the ESTATE OF KELLI                       §
  LEANNE PAGE and the heirs-at-law of                  §
  KELLI LEANNE PAGE,                                   §
                                                       §    CASE NO. 6:19-cv-00029-ADA-JCM
           Plaintiffs,                                 §
                                                       §    JURY DEMANDED
  v.                                                   §
                                                       §
  CORYELL COUNTY, TEXAS;                               §
  STEVEN RUSSELL LOVELADY; and                         §
  WESLEY HARLAND PELFREY,                              §
                                                       §
          Defendants.                                  §


       PLAINTIFFS’ APPENDIX IN SUPPORT OF PLAINTIFFS’ RESPONSES TO
             DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT


        Plaintiffs file this Plaintiffs’ Appendix in Support of Plaintiffs’ Responses to Defendants’

Motions for Summary Judgment. Plaintiffs intend that this appendix and attached evidence

support all three responses filed by Plaintiffs, on October 4, 2019, to Defendants’ Motions for

Summary Judgment.




Plaintiffs’ Appendix in Support of Plaintiffs’ Responses to Defendants’ Motions for Summary Judgment   App. 1
                                                   Respectfully submitted:

                                                           /s/ T. Dean Malone
                                                   T. Dean Malone
                                                   Attorney-in-charge
                                                   Texas State Bar No. 24003265
                                                   Law Offices of Dean Malone, P.C.
                                                   900 Jackson Street, Suite 730
                                                   Dallas, Texas 75202
                                                   Telephone: (214) 670-9989
                                                   Telefax:       (214) 670-9904
                                                   dean@deanmalone.com

                                                   Of Counsel:

                                                   Michael T. O'Connor
                                                   Texas State Bar No. 24032922
                                                   Law Offices of Dean Malone, P.C.
                                                   900 Jackson Street, Suite 730
                                                   Dallas, Texas 75202
                                                   Telephone:     (214) 670-9989
                                                   Telefax:       (214) 670-9904
                                                   michael.oconnor@deanmalone.com




Plaintiffs’ Appendix in Support of Plaintiffs’ Responses to Defendants’ Motions for Summary Judgment   App. 2
                                      CERTIFICATE OF SERVICE

         I hereby certify that on October 4, 2019, I electronically filed the foregoing document with
the clerk of the court for the U.S. District Court, Western District of Texas, using the electronic
case filing system of the court, and the electronic case filing system sent a notice of electronic
filing to the following attorneys:

          Eric A. Johnston
          McGinnis Lochridge LLP
          600 Congress Ave., Suite 2100
          Austin, Texas 78701

          Attorney for Defendant Coryell County, Texas


          J. Eric Magee
          Allison, Bass & Magee, L.L.P.
          A.O. Watson House
          402 W. 125h Street
          Austin, Texas 78701

          Attorney for Defendant Steven Lovelady


          S. Cass Weiland
          Robert A. Hawkins
          Squire Patton Boggs LLP
          2000 McKinney Ave., Suite 1700
          Dallas, Texas 75201

          Attorney for Defendant Wesley Harland Pelfrey


                                                          /s/ T. Dean Malone
                                                   T. Dean Malone




Plaintiffs’ Appendix in Support of Plaintiffs’ Responses to Defendants’ Motions for Summary Judgment   App. 3
                                   SUMMARY JUDGMENT EVIDENCE


Exhibit A:       Autopsy report ......................................................................................... App.    5

Exhibit B:       Coryell County Sheriff’s Office – Jail Cell Extraction Policy ................ App. 15

Exhibit C:       Defendant Steven Russell Lovelady’s Responses to Plaintiff’s
                 Third Set of Discovery Requests ............................................................. App. 29

Exhibit D:       Defendant Wesley Pelfrey’s Responses to Plaintiffs’ Second Set of
                 Discovery ................................................................................................. App. 32

Exhibit E:       Deposition transcript for Steven Russell Lovelady ................................. App. 37

Exhibit F:       Deposition transcript for Wesley Harland Pelfrey ................................... App. 216

Exhibit G:       Expert Scott A. DeFoe’s report ................................................................ App. 276




Plaintiffs’ Appendix in Support of Plaintiffs’ Responses to Defendants’ Motions for Summary Judgment                                   App. 4
Exhibit A




            App. 5
         rtTY g
   t4
                                                               SOUTHTVESTERN
   F                                          INS'TITUTE OF FORENSIC SCIENCES
   I
                                                                  AT DALLAS


                                                         Office of thc Mcdical Exanriner
                                                              l* fhe Cou*fy af Dallas
                                                                 Strrt.. cf Texas



                          'l'his atTleiavit is in
                                                  cantplience rvith l-exas llules oiCr.iminal Eviclence, Itule 902(l0tr)

                                                          Case No. 1FS- l7-     l79ll   irr the matrer   of
                                                               Page,   Kelli   LL-anne, cieceasecl.
 *';lr:r* t:lr" l]:s'.:r:r1':rsigned lluil:'lrliy, pers*nall1'appclred Rucnette Ellis-Char:':beis..,,,.i-l*
                                                                                                            being duly                          s1vcii.i. <!epcscd as
 lollorvs:


 My na*re is Ituenette Ellis-chanrbers' I ant over              ?l             *l age, ol souncl nrind, capable ol rnaking ihis affidavir, and
                                                                     I'ears
 personally acquainted rvith the facts herein stated:


 I am the l)cptrtl' C'ustodiirn ol  l{ccr-rrds ol tlre Dnllas Countv il.{edical Er:-rnriner's OII'icc,
                                                                                                        Attaclted herera are 8 pages oi
rccortls and xx photographs ll'otn the llallas County Medicai Exarriner,i
                                                                                     {fl-trce. 'l'hese said g pages ol recorrls and xx
photergraphs are kepr by the Darim counry Mcdical
                                                              Exarniner,s olfice in the regular coursLr ol business, and
t'egular course ol'business r-rf, rhr: Ilallas {ir:unt1, Medical Examin*r,s
                                                                                                                             it rvas the
                                                                               otliee fbr an ernployee or representi:live. or a cloclor
peirriired re: pracrice in the Dallas cor.rnry Meelieal Exanriner,s
                                                                              olllre. rv ith personal knorvleclge of the ai:t, everlt.
condition. oplrrion or diagrrr:sis. recorrjed to r.nake the recarcl
                                                                        or. to transmit inlorrnalion thereof to be included in such
record; and thc reco.d rvas rnacic at r-1r nrar ih* {iurg                                          'lhe
                                                              or re.-rsonnblt? ioon           tlrereafter,            records attached hereto ale the
oil ginal or eracl rluplicates    crf.the r:rigin;rl


                                                 I




slvuttN T(] AN          SLjESCRIIIED belorc nre cn :\ovember I6. 20t?




Notarr   PLrbl    in and lor lJalliri Count1.. T'exirs
M v r:rt;nnrissi orr cx Fires


{Byst:rlLrle,rlrcoriginal recorEisarcrclai**di-rr,,rheDallasCou*tyfoicdical               lxaniner,sOii.ice. SeeArt.4g.?i,Sec.
                                                                                                                     - 'i-r' !'v*r ll-
Verncns 'l'e)ias siarlrres.     CCp.J                                                                                              'I



                                                                                                                     -tLEu
                                                                                                      *,4*_*e 'e t**K:_                            hj

                                                                                                              tJ*".r Z      $     ?$!y
                                                                                                               r- I. t --   t_l   .i-_
                                                                                                      ,:,,i '; ;-. 1                      ,C..:r
                                                                                                            a,t:ty.. .            ,      \:is           App. 6
              rrTY o
                                                                                             SOUTI{WESTEITN
                                                               IIfSTII-LJTE OF FOI{ENSTC SCItrIiCBS
                                                                                                      AT DALLAS
                lrT
                                                                               Office of the S.lcdical E,r:rlr incr
                                                                                                .-\   utops.\ ltcport


  Case: IFrS-17-l79tJ - CC

  n*cede nf       :   llage' Keili    Lcanne             46 .r,ears white                 Femare DtlB: il:i:0i rg?                      l

  I)ate ol l)c-irrh: l0l0Bl20l 7 (Ac:urrlt
  'l'irnc'
             ol'[)carh; 09:{l I AiH iAr:rual)

  I:rlrrrrinlrtiorr l,crlor.rnctl: I r) {)g :01 7 0g:0U,,\\l


  Ilody'Btighr                 lll]   lbs              B\.{l:    i,<.51
  Ilody      l..engrl:          {r{: ilr


 0tti;Ail *tilcH't.5;
 Ilrain: 1,370                          Itighr Lung:       I   ,l{L} g
                         *q                                                             Iti_=ht Kiclncy                 iiilg
 Fle;rrt: 6l0g                          I-eli l-ung:      79U g
                                                                                        Left Kidnev:                    1f O t'
 l.iver:        1.600 g                 Splecn:           720 g




 l'hisaulo;:sf ispr:r'llrrmecl attherequeslolCo,r,Lathan.:..lusticeolthepeace.precinct4,Cor3..ell
                                                                                                                                                          Cor_rnl1r, lg5i15

 EXTEllNAl. i:XAiH tNA t'tON

1'hc borif       ir irlelrtillcd bv   tcre   tag. Pliotographs and fin=crprints are                          litker.r

whr:n li.st vieu'ed. the bacil,is crari in stripecr yranrs
                                                           anei rr.hirc                               u'cler*,=+ar        A striped shirt is uncjerncatlr the body,, No juivelry
pres-*t. 'l'he ciothing is r.c,lcasecl.                                                                                                                                            is


'l'he bocl-t'is
                ihat ol* ri'ell-developcrj. nr.r'bicllr abese. r.r'hirr
-i'hc                                                                      lelnalr r+,'hare appcarirrrcr. is ol<Jer than rhe sratcci
      body' rl'lte:l nttcler' *r"ighs 23tJ pott'ds anrj                                                                              ag* ol46 5erirs,
                                                         is 66 irches Ion*e. There is
                                                                                           *{cod presl-rr,ation in ah* absc'r-re af elnbairning. .lhe
body'is t:olcl. rigor is fi:ll.v-rler,ei*pecl.:rnd the:.c
                                                           is rr,.eil-ds1,s;*rei1. rnostly i.ixed pr;srerior
                                                                                                             lir..iilit*.
'l'he scalp
            iiair is i*ng' light        b'ol'n:r.d str:righ'. l'he ir!du's are hazel.                          the eo.neae are clear..:nd ihere are no peielrhiae
                                                                                                                                                                  olrlre
tteck is ttnrctttal'kable' '['he chest :rncl breasts
                                                                 i'rt'c   s5::rnrct'ical, ancl th* abijouel is moiierarely pr*t*bel.arir.
                                                                                                                                          lhe cxternal
tvr:ll-de-vclcpcr] and synt;rletrical- -l'he
                                             legs have                    J-   pitting       c<Jcnrir iiniJ thickenecl            skin. lhe back is unreniarkable.
lllEN'l-iFYll{C MAt{KS An*D SCARS



                                                                               'l-jz=
                                                       "'lr:r'rr:*:e;l b],              .\'tttir;nul .ls,tri.:itt{t,},? qf .\.{eilic;:i !...rctnzitters
                                                                                                                                                                              App. 7
  Case: IFS-17-17913 - CC
                                                                                                                                               i:t     :_ii= =..-:.:,=   :   "='
                                                                                                                                                                                                Page 2   of8
  Pagct Kelli        Lcanne                                                                                         -,:   ...   ;l   , ,.: :   ::   --:-= l=.=;:,::r:=;=;i= .
                                                                                                                                                                              =-:i::.j_i:..1
  Ataltsoisontlie lateral leflleg, r\2-li'Sinchscarissr.rperiortolheumbiiicus. Ahorizontnl
                                                                                           scarisonthelowerabdeirnen.
  Depressed |outtd artd linear scals are in the right antecubital fossa. Numerous
                                                                                         smal: scars are on the dorsal forearms and the
  ventral legs' as rvell a-s the chest and atrtlornen. A I inch scar is sn th* clorsal
                                                                                       right leg. A few scaltered ran-pink papules are on
  the body includirrg the right siele olth* f-ace and the upper le{l sicle ol-the chesr,


  EVI I]ENCII OF'|IJTjI{AFY


 An endotracheal tube is in the mrrulh, Defibrillator pads are on the ehest. Electrocar.diograr-*
                                                                                                              leads are on lhe boily. An
 illtl'aosscotls access lire is irr the lef't pretibial region. various iteNs r-if
                                                                                   rredical packaging and rleclical deviees are in the boiiy
 bag' includiag a btag tnask. ventilator. and a sodium bicarbonate
                                                                           injection syringe. Red abr.asions overlie fhe cenlralchest. tty
 internal exarlrination lhe sternum is fiactured at the level of the
                                                                          rhird ribs, 'l'he leil sercond thror_rgh sirth ribs ale Ji.actured
 anterolatelally' 1-here is fbcal hetnorrhage involving the urediastinulr, as rvell
                                                                                    as lbr-ral eilntusions involvirrg the atria. These
 liactures ancl arcas ol'hcrno|rhage arc consislenr rvith having occurred
                                                                          clL:ring atternoted eardiopul*rorrary resuscitationl
 although. it is also passible that they were presenl prior.


 EVID[TNCI': OF INJURY


 ll i sn{ l-o:'ce ir.i urie_r :


 L    Head and ncck


 A I x l'4 irtr-:h p.rple errnlusi*n r'r'ith associaled sa{irirsle su.'elling ovetlies
                                                                                       lhe left supraorbit;rl ridge. 'fhe left upperan4                                                        lo,uver
 eyelids have pink-purple contusions.


 An up to 2 inch alea of subscalpttlilr hcmomhage overlies the right frontal
                                                                             and parictal                                 bones.

l'here are no skull liactures.

'l'here are no
               subdural. epidural or subarachnoid hentorrhages.


There are no gross irrjuries olthe brain.


'4 Iaver-b5-ia1'er:rnle:ir.rr neek dissection is performecl revealing hemcrrhage ar*snd the righr
                                                                                                       internal jugular vein extenriing irir*
ths stlrrouncling soli tissues and the righl stemor-leidornastoid nruscle;
                                                                               this hemorrhage is likely r,.-lared to postmortern
venipttnctltre' 'l'lrere is no other herlonhiige rvithir: rhe saft tissues
                                                                            or mrrsculatule olthe anlerior *eck. The hyoid bone and
larl'lgeat eartilirgcs are inla*t, A la.v-"r-b-v--layet postericr neck disceclicn
                                                                                   is p*rf*nled revealing no hemorrhage r.vithin the soll
tissues olthe posterior neck' Thc spinal r-rori is rern*ved from
                                                                       the posterior apnr.oach. The spinal e.:d is inlact anil tj.ee
                                                                                                                                     of
hem*rrhage. 'fhere are n* i:ssar-iaied sulrdural, epidural or subarachrr*id
                                                                                  heil.ronh.1se=.

Il.   Trunk


A l/2 x ll2   inr:h red abrasion is on tlre upper right side af.rhe rrhest              The skin and subcutaneous tissues al-the baek are
reflec:erl. revealing no he:'orrhages within the unclerlying tissues.




ffi
u{r./
                                             '{rrr:'r*ti'rj&-l; {'j.e 1'alionu! ,l:;_tocittti(1tj of   if;;li:si   Ertnz!aers
                                                                                                                                                                                           App. 8
   Case: IFS-tT-l79tJ - CC
                                                                                                                                                                                ?age 3 of8
   l'age, Kclli Lcanrc
   'l'herrr
              alc no Lrlunt lilrcr". injurics ol'the visceral otgans

   'l'here;rre no
                  ii*Lrtures ol'lhe slernttrrr. crlavicles. ribs. pelr,is and ve{ebrae
                                                                                       other th;rn th0se prer,iauslv describecl (see
   llV I DIINCl. Oir t'l Ititt;l py).

   'l-helc
              is ntt helncrrhage in an}, ol'thc Lr6aly cavitics


   Ill.   Extrernilies


  r\t     least seven distinr:t rr-ruttcl' purple contusions rreasuring
                                                                        up to 5/16 irrch are *n the rl]edial right arm, T,he
                                                                                                                             ventral a]-ld jateral




  l,r     irrclr afc { ll tha: al}terior        leli;I'nr.   A crrrvilinear
                                                                         up 10 l/.1 incli pink contusion is cn the clorsal let
                                                                                    _1-1,J2 =r
                                                                                                                                   l.orearrn, A 3,4
  i/8 i:ich pi:rk c.nttrsion                is on thc'dorsal    leli h:rnd. A
                                                                 1,'4 inch reiJ abrirsion is o* tlre rior.sal lelt
                                                                                                                                                                                  _r

                                                                                                                   third fi:rger. The lateral and
  tncdi*l asp'ct!i oJ'thc r'r'rists are incrisccl reveaiing
                                                            fircal alcas of'lrenr-rr:'hage rvithin the subcutanso's
                                                                                                                           tissues                            bilaterally.

  A I x t:'J     inc-h ptrrllle        +an{usio'is on the l;rte.al leli tliigh.                 Thr- soles are ineis*rJ re'ealirrg nc er,irience
                                                                                                                                                 ol.hernorlrage.
 -j-he
          re arc no                  o' parparrle |racrul'es rf'thc' exlremities.
                      'isiLrrr

 Othcr injurics:

 'l-hr-rc
            are cxtcnsii'* rcrl to
                                   1'cllorv. cl'ltsle(1 iesions in r'::rii:us srages                          olhe*ling. tronccntrateil an tlre upper chest.
 irbclotltctl' la:e:ai                                                                                                                                           brcasts.
                                 thigh' anrerior right thigl. v*nrrrrl riglrl ieg. ri*rsal
                          'igltl                                                           lcli 1'orearrn. lirreral leli thigh and venrral ielt leg
 'l'hesc injurir:s.
                    havinq              bee n   once cjescribeil. rvill not be repeat*d.

 :Nl'i:ltNA l.      l'=XAL.{     I   :\ATl ON

BOI)Y L-'A1jll-lt.:S ['he tharacic and abdar:liaal organs
                                                            are in their normal anail*.!]ic positions.
                                                                                                            T]:e plerrral ca'iries har,e                                     r-ocal
l'jbrous aclhesiorrs. The rcr.aining brciy ca'ities
                                                    har,e l* aiJhesiorrs irnd:i:erc.:rre no abnr:rry:;rr
                                                                                                         r.:*ilcctiolrs arf id.

IIEAD:SteIrvllll'iicEol:INJURY''l'heskull                   isu*tetnrrrkable, T'he durrrancl clurr:l sinusesare
no epidural' sttbdur':il
                                                                                                                      u'remark;ibre.'J.hereare
                              strbaracltnairJ hernorrhages. The Iep:*::':eainges
                                     r-.r
                                                                                    are thi:r ancJ delicale, .l.he c.:rebral hemispheres
s-vtnr:relrical' rtith an unrcrnarkirble gyral patrern'                                                                                       are
                                                           The crani*l nerves a*d trlood vessels are ur:rerlarkable.
cerebral ht:t:lispheres' hrlrinstetn. anti r'-erebellttln                                                                      sectial: rhrough the
                                                          are urlre*rarkable. There;r:e no helnorrhages
b;lsal ganglia'   'fhc                                                                                           *f the cleep rvhite rratter or rhe
                        cc-rebral ven:ricles c*ll:=in ro bloocl. The spirral
                                                                              ctrrd. as 1.ir-r\.eii lrorn tlre cr.anial caviiy,
                                                                                                                                is unrerrrarkable.

NECK;         See EVIDFNItFI ()F                 INJIJRy. 'fhe lur:ren           t_rf   thr. lar-,-nx is nol obstluctrrcl.

cARDlt)\rASllLjl"Al( sYS'fEh1: l'he         intim;ri rLtrl-a'e of'the;rbiiominal acriir has r:rrderale
tr:ll'ior braneltr:s and lhc gre*l'eins ate.c.rnall;-                                                  alherosererasis. .r-he aorta and irs
                                                       clisrributed. The pulrnol*r3,i1fieries conrain                           .rhe
                                                                                                        r1.] r1lron.boerrrboti.




                                                             .Jr-rr:.':*..:'ij lj.r, 'l-le ,\.tttit,n*i ,iss{rck;;{jr3 *J ,1lt:zi!::t!
                                                                                                                                       li.tirtttitttr:t
                                                                                                                                                                             App. 9


                                                                                                                                                          t
                                                                                                                                            \\-r-.7 t.*:-,JJ      i{              Ii
      Case: IFS-17-l79lJ - CC                                                                                                                                   a-a-:.ji{ i=i
                                                                                                                                                                                                Page .l of 8
      Pirge,   Kclli Lcannr-                                                                                                               ia;flt: u'E=.'=.1#,*
                                                                                                                                                         :-:= F6*==,c
                                                                                                                                                                            =#[NCF"=
      tentricles' 'I'lte {-orlrrnen cvalc             is closccl.          l'he cororr;t'r'arteriirl s!.slenl is ilee of sigrrificant alheroscier*sis, -fhe
                                                                                                                                                            atrial an.


      septrrx is l.-5 cnr lhick. l-he hearl has rr.roilerate l-or:r.-cl:alnber clilatation.


  ItESPll{;1-IottY sysrEh{: 'l'he uppcr airrvay is ult*bstrur:teri. The laryngeal
                                                                                         nl;cosa is srnoorh an4 unrernarkal-le. rvithout
  petechiae' 'l'lrc pleural stirlhces arr- sltlooth irncl glislening.
                                                                      The rnajor bronchi irrc u*renrirrkable. seclioning                                                        of'rire lungs
  discloscs ;t dark          r.e   d-bluc.   sa:!e   rclv   cronge stc:d pare         rrclrl,lna.

  lJl-'llA'l   tlBlLIAltY sYS'l-|;\4: -l-hc lii'er                     is covered tr1'a duli. nocl:Jar capsule. 1'he pirrenchy,rn;r
                                                                                                                      llrrn witl    is light bronn aarj
  lllllllerotlsnldulcs.angingfi-orn0'ltr-r0,5cnl. Thegallblatiilercantirinsapproxirr*atcl;.5
                                                                                             ml,ol'd;rrkgree:ibile asrvell ast\vo
  [:lack calcuii rneasuring               l.j   ancl l].T rrrrr in grealcst clirnensisn.




  approxirtlatel-l 100 rnl- oi'lighl                 brr-rrvtt    fltrid. -l-hcre irre no tablets
                                                                                     crr capsules. 'l'hrr gastric mucLrsa 1as norrnal rugal
                                                                                                                                               lclcls, ancl
  there are      nr-r   1;lgsvo' 'l'he s:rrall anil largc intcstines:1re externally :.rnrelrrirrkable.
                                                                                                       1'he appt-:n<lix is abseni. .l.he pancreas is
  u   nt'enl,rl'kabl e cx terna I l)'     irld u;lon sectir:n          i   ng,


 filiNlToultlNAl{Y SYSI'i:l\'1; 'l}r*                            cirpsttlcs ol'Lroth kiclrrel's str-ip rtitlr c:lse ro                   r*.eal rnoile.atcl\.granulrrr srrrlhccs, .l}ie


 otirlies ;*e unrernarkable esternallv ancl upon sectiilnin.p.


 |.Nlx]cltlNE sYS'l-].'\4:                   The tltvr'*iri and ailrenal g!;:nrls are unrerrurrkabie
                                                                                                     externally,*nrl upt:n seclioning.

 t-\';!ll)llOlttj'l'ILIULAR SyS'l'El\.{: 'l'he spleen i= covereil
                                                                      b;,a snrooth.                                           Lrlue_Fray, inlirct capsule. Thc parenchynu:
 rerl' -l'he ee.r'icai. hiiar. anil pcritoncal lr.rnplr rroiies are unrenrarkable                                                                                          is dark
                                                                                                                        .



 I\4 IJ S C LJ I,0 S K I-.1, ElA L S Y S-I-EM
                                                            see lrvlI]ENLIE oF                    Ij\JURy. The cravicres, pelvis, and verrcbral eorurr:*
 fl'actirrcr. 'l'he rliaphrrlgrn is int;rct.                                                                                                                                     have no

 ;\'1ICR{}SC{}pI C ti.\AM rNAt.tt}N                          :




:lrurv rrroJct.ltt(.      t]At.t.o\\   irrg. ( trrtgr:liort ir prescnl,

l{e;rn    -   Seetici:rs short pirtchv intcr=tiliaJ jlbrosis
                                                             enel rrrl,ogl lg hr pertlophy.



inod'lrate chronic inflarrmati*rt in ihe
                                         Por:rri tlaets ancl *,ithi:r:he banrls of fibrosi=. congeslio* is presenr.

Kidne'v   'd scetion sltorvs.etral pa.enchtma rvlth scailerecl sclcrotic girrn-,eruli. 'l-here
                                                                                                   is mcrlerare ar.terioloscierosis snrl
arteriosclerosis' Ir;rtchv rth'onic inllar.tnariorr is pr'*senr
                                                                in llre coficx. =l=herr: are seartered intratubular.rnineralizations.




                                                                   'lt'tt:Jjtt'i   ht, 7'1rc Sittiut;,l ..l,tsitt.i;:!i:ttr
                                                                                                                              4   Jftilicrti !:ttnr:;:trt
                                                                                                                                                                                            App. 10
 Case: IFS-I7-17913 - CC                                                                                                                    Pagc 5 of 8
 Page, Kelli Leanne


 TOXICOLOGY:
                                                                                                                                  *g
 Evidence Submitted:
     The following items were received by the Laboratory l.oln Forensic pathology:
             005: Biohazard Bag
              005-001: Btood, femoral- gray top      tube
                                                                                                                                          **.u
              005-002: Blood, femoral - gray top     tube
              005-003: Blood, femoral - gray top     tube
              005-004: Btsod, femsret - gray tsp     tube
              005-006: Vitreous - red top tube
              005-007: Skeletat muscle - plastic tube
              005-008: 3Jood, subclavian - red top tube
 Blood, postmortem
     Acid/Neutral Screen {€CIMS)
         negative {tt*m# 005-004)

     Alcohotg/Acetone {GC}
         negative (ltem# 005-003)

     Alkaline Quantitation {GClFlD}
           nortr,pryt;ile: 0. 19 mg/L (ttem# 005_001 )
           paroxetine: 0 27 mglL {ltem# 00S_00i
                                                    )

     Alkaline Screen (GC/M$)
           recutts .epoded in reflex assays

     Synthetic Cannabinoids
           nsne !denlified
Vitreous
    Aleohols/Acetone {GC}
        negative {ttex# 005-006)

    Electrolytes {Ana }yzer)
           sodium: i 36 mEgtL itten# *05-006)
           potassium: 12.6 mEqll {ttem# 005-006)
           chioride, 119 rnEq/L (ltem# 008-006]
           glucose 21 mg/dL (ttem# 005_006)
           urea nrtrcgen; 13 mgldl {liem# 005-006)

CHEMISTRY:

                                                                                                                Peribrnt ing Laboratory
H*noglobin A lLi
                                                            -i.:   _'d,                                        l-abCorp


SEROLOCY:

                                                                          Peritrrm     i   n   g tabaratory
Hep C antibariy                      Positive                             LabCorp
Ilep B surl'ace irntigerr            Neg;rtive                            I-abCorp
Hep B ccre antibod_v                 i\egative                            LabLtarp
HIVITHIV]                            Negative                             Labeorp




#                                               Itsetlited by 7f:t ltaliona!   Associittion a.f lvletlicttl li-rcniners
                                                                                                                                           App. 11
 Cnse: IFS-17-l79l} - CC                                                                                                                                           Page 6   ofB
 P*ge, Kelli Lrannc
                                                                                                                                        :!

                                                                                                                                                                  l-"T:r
                                                                                                                                                          =



 FINDINCS:                                                                                                                                                    I




 I.       Mechanical asph;,xia in associatiotr rvith physical restraint:


          A.
        Irer reported history anclior I'irleo evirJence, jailers atternpted lo restrain the cleeedent
                                                                                                       and she resis:ed anrj became
 corrbalive. The oftlcers atlempteii to handeuiTher, but she took the handcutli *nd re'flusecl gir,e
                                                                                                      Io     them bacrk. She *,as
 eventually restrilined in a prone position with one olllcer putlirrg force orr her upper
                                                                                              back r.egion and another ofJlcer pLltting ibrce
 on her buttocksr':highs until she becarne unresponsive,
          B.    Irocal subscalpular hemorrhage.
          c.    scattered predominanlly round contusions invalr.ing arnrs and fbrearms.
          D'    L'inearicttrvilinear hemorrhages on clistal forearrns rvith underlying hemorrhaqe
                                                                                                                               in subcntaneous tissges.
          [.    Contusion cf leti thigh.


3.    I   lypertensivc cardiovascular cJisease:


      A. Left r,entricula:' hyperrraphy with cardiornegall, (610 g).
      B. Moderate four-chanrber dilatation of heart.
      C. Neplrrosclcrosis.
      D. Legs wirh pining eciema,
      E. L'leelical history of hypertensi*n.

3. Cirrhosis:

     A.        Ser*logy positivc lor hepariti= C antibody

4.   Obcsity {hody mass inclex j5.-5 kglnr^2].


-5. Contusiorr :urroundirrg left e1,e:


      A'       Ilerrepollerlllistor,v.thedecedentassalrlleda-{uardon                     l0lTilTands:f}-eredae*n:usionsurroundingthelelleye                   She
lvas taken tc a hcspital and medicall.v cleared.


6. Llholelithiasi-.

CONCLUSIONS:




ffi
A.lF,/
                                                  .{r=i=erlrler'i.1.   7   he ,\'tttiont! .issot:i*littn of l,letlica! lixttrtrirters
                                                                                                                                                              App. 12
Case: IFS-I?-179t3 - CC
                                                                           *,-sL-=.+'*ift
                                                                                         n.&J1es     ilil-ilt{Ty
                                                                                                                      U
                                                                                                                                                                      Pagc 7   cf8
                                                                           Ii.JSIITUE *F TORfHSIC *Sf,JTrufF5
Pagr, Kclli Le*nne

Based on thc case history and atrtopsy lindings, ir is rny opinion that Kelli
                                                                               Leanne Page, a46-year-olcl lemale. ctied as a resrlt                                      ol
mechanical as;:lt.vxia in associatiorr u'ilh Fhvsicirl restrainL Hypenerrsive carcliovascular.clisease-
                                                                                                        cirrhosis, ancl obesity likely
contributed to tite cause oldeath.


Per repon $ndillr viclco evidenr:*- the rJeced*nt had to be segregated dile
                                                                                to being disnrptive, ecmbative, and assaulting a
correrr:ianal officcr' She eontinueel to be disruprive, banging on her cell and
                                                                                     relusirrg ta stop aller bei*g asked multiple tinres.
TE'a eorrectionirl o{]lcers atlcltlpied to resrrain lter, bLr! she resisted
                                                                            and was taken to the grounci. The ofl'icers atten]pted to
handcutTher'btrtsheiookthehandeuf]'sancl rehrscdtogivcthcmback. sheberramecombative,bitingandkickingtheafllt:ers.
and she rvas struck multipte times. she rvas subsequently restr*ined in
                                                                         a plone posi:ion. with *ne atl1cer putting force on her
ttpper back regiol and analher otl-icer putlilg lorce on her bunockslthi5hs.
                                                                              After being plaeed in this position, she initialty
continueei to resist and then became unrespcnsive.


:tv.IA:\NEROFIIEATHT             I-torrricide




                                                                                                                                                  l   lJ0?i:il    ?

                                                                                                                 Stephen M. Flastings. S{.D
                                                                                                                 Medical Examiner


                                                                                                                        L
                                                                                                                         .,/- I i  J        /t
                                                                                                                        'r-- ';?*-11+'t-
                                                                                                                               .'' : ./ i
                                                                                                                         ir ,'         ,'
                                                                                                                                                 I l,'0E120 I 7

                                                                                                                 Stephen M. Lelfest. M.D
                                                                                                                 Medical Exarniner




                                                                                                                                                 I liQe72g17
                                                                                                                Chester S Givin. ir,l.D
                                                                                                                Medical Examiner




                                                                                                                                                 I l.raj8,'?01?

                                                                                                                Jlll E t,rban. trl.D.
                                                                                                                fu{edical Examiner




                                                                                                                                                 lli l2t2$t7
                                                                                                               Janis K'fou,nsencl-parchman, M.D.
                                                                                                               fuledical E.xatnincr




                                           .'lr:ere.*te.i   E_!.   lhe ,\atj,rrie;J J::ociutittn o.l tlletlitu! li:unrinars
                                                                                                                                                             App. 13
 Case: IFS-17-t7913 - CC
 Page, K*lli Leanne
                                    f\ r-\
                                       !*-+
                                                t).11!Yi
                                                            Fg
                                                           c*urfiY
                                                                                                                                               a



                                                                                                                                           Page 8   of8
                                    iF,, =Tl'l'Ll:i l-;F {Rl: tcilq. $r"1 T,i, rjj


                                                                                        YAAf r l;,
                                                                                       i/.,J I lt irJ tl
                                                                                                      I
                                                                                                       I
                                                                                                           'b.--^,            lvol/20t7
                                                                                     Emily Ogden, M.D.
                                                                                     Medical Examiner




                                                                                                                          Ifi    3120r ?
                                                                                     Tracy J Dyer, M.D., J.D
                                                                                     Medical Examiner


                                                                                     il,3an*-1"&
                                                                                                                          I   lr08l?0t ?
                                                                                     Elizebeth Ventura, M,D.
                                                                                     MediealExaminer




                                                                                                                         llil4t20t1
                                                                                 Reade A Quinto*, M,D.

                                                                                 Deputy Chief Medical Examiner




                                                                                                                     I   l/08t20t ?
                                                                                 Jeffrey J Barnard, M.D.
                                                                                 Director and Chiel Medicai Examiner




ffi
\.1p./
                           Accredited by 7'he National .lsssciatien a! I4edie*l
                                                                                Exaniners
                                                                                                                                     App. 14
Exhibit B




            App. 15
                                          JAIL POLICY

                          CORYELL COUNTY SHERIFF OFFICE

                                       CELL EXTRATION

                                           SECTION 1


I.     Purpose: It is the purpose of this Jail to provide specific guidelines for the deployment of
a response team to meet cell extraction contingencies which may arise within the facilities.

A.      To safely extract offenders from cells who refuse to be moved or to follow proper
security procedures.

B.     To establish a technique which minimizes injury to offender(s) and Jail staff, and is
consistent with the need to accomplish the cell extraction.

II.    Policy:

A.     This Office will maintain a well-trained cell extraction team in order to remove offenders
from their cells when their behavior poses a threat to the smooth operation of the jail or
themselves.

B.      The Sheriff is responsible for the assignment, training, and readiness of the Jail’s Cell
extraction team.

C.      Cell extractions will be executed by trained teams ONLY. Any other staff, alone or in
groups, will NOT attempt cell extractions, except in emergency situations, and then only to
prevent imminent serious injury or death.

III.   Definitions:

A.     Multiple extraction, 2 or more inmates to be extracted from a cell.




                                                                                                    App. 16
IV.    Procedure:

A.     Rules and guidelines for cell extractions

a.     The cell extraction team is a group effort, and when each team member performs
his/her assigned task, maximum control is achieved.

b.     Each team member has a specific job to do for the method to be successful. Each team
member, unless directed otherwise by the team leader, will perform his/her own specific
assignment.

c.     There is no talking between members when inside a cell. All verbal communications of
team members will be directed towards the team leader/supervisor, and only to accomplish the
assigned task. When each set of restraints has been applied, the appropriate team member will
announce “handcuffs on” and “Leg irons on.”

d.     When executing a cell extraction, the sequence of staff members should never be
broken. If for some reason a staff member becomes incapacitated, an alternate fills the void.
There should always be (1) or (2) alternate staff members standing by in the event they are
needed.

B.     Each team member must have the following equipment:

a.     Helmet- clearly marked by a number or letter to identify the staff member and
assignment

b.     Flak vest

c.     Groin protector

d.     Leather gloves

e.     Gas mask

f.     Shin guards

g.     Elbow pads

h.     Jumpsuit/coveralls properly marked for identification

i.     Shield




                                                                                                App. 17
C.     Video camera operations

a.      Once the video recorder is turned on and video recording begins, the camera must
remain on and video recording must continue until the offender has been delivered to his or
her final housing assignment, all restraints have been removed, offender has been examined
by medical personnel, the cell door is secured and the cell extraction team de-briefing has
concluded.

b.     Every effort should be made to video record the disruptive behavior that led to the
decision to deploy the cell extraction team.

c.     The actual cell extraction recording shall begin in a marshalling area or neutral area
where the team has been assembled and suited up in protective equipment.

d.     The video operator shall introduce him/herself as the operator and note the current
date and time of the day.

e.     The video recorder will introduce the supervisor/team leader by full name and rank.

f.     The team leader/supervisor will introduce the members of the extraction team. Each
member will be identified by their specific job assignment that corresponds with an
alphabetical or numerical number on their helmets. The team leader/supervisor will describe
the events leading up to the decision to deploy a forced extraction team.

g.     When the team is ready to mobilize to the incident site, the video operator will assume
responsibility for narrating the remainder of the incident, except for the debriefing which will
be conducted by the team leader/supervisor.

h.     A step by step narrative will describe the significance of the events from the moment of
deployment. The narrator will be as descriptive as possible throughout the entire event - to
include transfer, decontamination and medical exam and debriefing.

i.      The video operator should do their best to video record all evidence of what the subject
was doing leading up to the extraction to include damage to cell or surrounding areas, weapons
and or injuries.

j.     In the event of Oleo resin Capsicum or other chemical mix the narrator/video recorder
announce the time that the inmate was warned and the narrator should don a gas mask. Once
again the video should remain on until the entire extraction is complete.

k.      The cell extraction team may utilize an electronic control device during the cell
extraction in compliance with the use of force policy.



                                                                                                App. 18
l.     If an inmate continues to be unruly even after transfer the recording of the inmate’s
behavior will continue until compliance and order is met.

m.     In the event of power failure to the video recording device or any other disruption of
the event, the narrator will do his/her best to document the time of failure and also try to
document the extraction to include the supervisor/team leader’s orders and observations.

D.     Responsibilities of Team Leader/Supervisor

a.     Ensures all equipment is functional and operational.

b.      Observes and briefs cell conditions (obstructions, weapons, injuries etc.) to the entire
cell extraction team. This will also be recorded. In the event of a double occupancy cell the
team leader/supervisor will distinguish which of the two inmates or both will be extracted.
Note: each inmate must be clearly identified for the record.

c.     The Team leader/Supervisor will be the only person to give commands.

d.     It is the responsibility of the supervisor/team leader of all actions of the team members.
The supervisor/team leader must position him/her to maintain constant observation of the
incident at all times.

e.     Must give clear and concise instructions to offender (e.g.; “lay face down on the floor,
cross your legs, place your hands behind your back”) prior to commencing the extraction
process.

f.      Must be sure that participating team members were not directly involved with the
original incident precipitating the extraction.

g.      May designate a neutral third party staff member in an attempt to convince said
offender to comply with direct orders peacefully before the commencement of the cell
extraction.

h.     In the event a third party can persuade the offender to comply, the supervisor/team
leader will instruct the offender to lie down face first cross his/her arms behind their back. The
order will then be given to cross their legs so that restraints may be applied.

E.     Responsibilities of Team Members

a.     No maneuver utilized by team members will place any pressure on the front of an
offender’s neck that would result in the compression of the airway.

b.     Shields will be used on the order of the supervisor/team leader.



                                                                                                   App. 19
c.     The following are recommended configurations of 5 (five member) cell extraction
teams:

i.     Members will be assigned their positions by the supervisor/team leader.

ii.    An alternate will be assigned to record each member’s duties and assignment that
corresponds with the helmet/position (letter) or (number).

iii.   The recommended positions and duties of the cell extraction members are:



NOTES:

* The first person restrained should be the first person removed from the cell

* When the transfer/objective has been met, the team shall exit the cell in reverse order



iv.    5 Member Cell Extraction Team:

Pos. # Duty

1      Pins offender to the wall and takes control of offender’s head

2      Pulls legs out from under the offender, then controls left arm

3      Secures right arm and applies handcuffs

4      Secures left leg

5      Secures right leg and applies leg irons




F.     Use of Force: Taser

a.     When considering the deployment of the Taser for cell extraction, the jail staff member
who is preparing to deploy shall give the inmate a warning that they are to be tased and an
opportunity to comply, unless exigent circumstances exist justifying deployment without a
warning.




                                                                                             App. 20
b.      Jail staff must be aware concerning the ability of the electrical charge to act as an
ignition for combustible materials.

c.      Multiple Electronic Control Device deployments against an inmate may increase the
likelihood of serious injury where the inmate is suffering from other symptoms such as cocaine
intoxication. Jail personnel shall minimize the number of deployments in a single event.

d.      A contributing factor to serious injury or death is the level of a subject’s exhaustion.
Studies recommend that when jail staff members believe that control of a subject will be
necessary and met with resistance, deployment of the Electronic Control Device should be
considered early on in the event so that the person has not reached a level of exhaustion prior
to the Electronic Control Device’s use.

e.       The preferred targeting is the center mass of the inmate’s back, however it is recognized
that it is not always possible to get behind the subject.

f.      Where back-targeting is not possible-the secondary area is lower-center mass, chest
targeting should be avoided.

g.     Jail staff shall make all reasonable efforts to avoid striking persons in the head, neck,
eyes or genitals.

h.     All staff members are prohibited from using the device as a punitive measure.

i.      No more than one officer should deploy an electronic control device against a single
individual at the same time.

j.      Jail personnel should consider the particular subject and any vulnerability they may have
such as: a person who is small in stature or very frail will be more dramatically impacted; some
jails have been criticized as well as sued for use on pregnant women and the elderly.

k.     The use of a Taser on a pregnant female shall be limited to a deadly force circumstance
due to the possibility of serious injury or death to the fetus when the female undergoes an
uncontrolled fall due to the muscular disruption.

l.     Documentation:

i.      All deployments of an Electronic Control Device shall be documented including those
cases where an inmate complies once threatened with such a device. By documenting the non-
discharge uses, the jail establishes jails staff judgment and control as well as the deterrent
effect of this tool.




                                                                                                   App. 21
ii.    Photographs of the affected area shall be taken following the removal of darts from the
subject to document any injury. Where the push-stun method has been used, photographs are
extremely important due to the increased potential for this method to cause scarring.

iii.  Supervisory personnel shall be notified and review all Electronic Control Device
deployment for consistency with policy and training.

iv.    Darts/Cartridges shall be properly stored and maintained as evidence following a
discharge.

v.     The officer who deployed the weapon shall complete a use of force report which shall
be reviewed by a supervisor following the ECD use.

vi.    All deployments shall be reviewed by the Office as well as training personnel.

vii.   Where there is any indication of lasting injury, claim or complaint internal data from
device shall maintained

viii.  All ECD units will be audited monthly to ensure that all deployment/activations have
been reported as required.

ix.    Office policy/training must address removal of darts from a person who is brought
under control by deployment. Where there is any difficulty, removal shall conducted by
medically trained personnel. Deployed probes that have been removed from a suspect should
be treated as a bio-hazard.

x.      All persons who have been the subject of an Electronic Control Device deployment shall
be cleared medically and monitored for a period of time with a focus on symptoms of physical
distress. It should be noted that studies indicate that persons who suffer from excited delirium
may not be immediately impacted and the onset of difficulty may occur a period of time after
the control event.

xi.    Mandatory Medical Clearance by trained medical staff:

(a)    Persons struck in a sensitive area-eyes, head, genitals, female breasts.

(b)    Where officer cannot safely remove darts in accordance with training.

(c)    Persons who do not appear to have fully recovered after a short period of time.

(d)   Persons who fall into one of the vulnerable classes such as juveniles, pregnant women,
persons who are small in stature, persons who officers become aware have a pre-existing
medical condition that increases danger and the elderly.



                                                                                                App. 22
(e)     Persons who have been struck with the probes in the chest.

(f)     Persons who have been subjected to two or more deployments.

(g)     Persons who have been subject to a deployment lasting more than five seconds.

(h)     Subjects who request medical assistance.



G.      Medical Personnel:

a.      Medical Personnel are alerted, when available, in the clinic during cell extractions.

b.    Medical Personnel and the use of Oleoresin Capsicum (OC) or Oleoresin Capsicum (OC)
Mixed with Chemical Agents

i.      The team leader/supervisor will ensure offender(s) has/have no medical conditions(s)
that would prevent the use of OC and/or chemical agent(s). Where feasible, on site medical
staff or EMS should be available during cell extractions

ii.     OC is the first choice of agent for the purpose of cell extractions when efforts to de-
escalate the offender/situation prove ineffective. OC mixed with chemical agents may be used
in cases where the extracted evidences resistance to OC alone (e.g., offenders who are “under
the influence”)

iii.    Under no circumstances will an OC container, which contains more than 18.5 ounces of
any agent to be used for the purpose of a cell extraction. (These are manufactured for use in
large areas and for multiple aggressors.)

iv.    The person administering oleoresin capsicum (OC) or OC mixed with chemical agents’
dispersion and certified by the munitions trainer.

v.     Prior to use of OC or OC mixed with chemical agents, approval must be received from
the highest-ranking person on site.

vi.     Gas masks are required when OC or OC mixed with chemical agents is used.

vii.  Offender(s) must be warned by the Team Leader that oleoresin capsicum (OC) or OC
mixed with chemical agents will be applied

viii.   When OC or OC mixed with chemical agents is applied, team members should not:

(i)     Remove gas masks at any time.



                                                                                                App. 23
(ii)   Rub skin.

ix.     If following the application of OC, the offender indicates he/she will be compliant and
allow restraints to be applied, the Team Leader will instruct the offender to kneel down facing
the far wall of the cell, cross his/her ankles, and allow Team members to apply restraints.

x.     After the cell extraction is complete, the offender is moved by a 5-person team.

(i)    COMPLIANT offenders are to be placed in the shower, have their handcuffs removed
and be provided with non-oil based soap. They are to be allowed at a minimum three (3)
minutes to decontaminate their faces, hair, chest and arms under cold running water.
Restraints will be reapplied after the offender exits the shower.

(ii)   NON-COMPLIANT offenders are to be allowed a minimum of four (4) minutes under cold
running water while remaining in restraints.

xi.    As a precaution against positional asphyxiation, a restrained offender will not be left in a
prone position alone or for any length of time following the use of OC or OC mixed with
chemical agents.

c.     General Information Regarding OC and Chemical Agents

i.      The use of OC and chemical agents may be used to remove an offender from a cell only
if the offender is in possession of a weapon, poses a physical threat to Officers or other
offenders; is behaving in a manner that is creating a serious disturbance in the housing. This
force will not be used against an offender who is merely noisy or shaking, punching, or kicking
the cell door, for example.

ii.    Point of aim for the aerosol delivery system will be the eyes, nose, and mouth whenever
possible. “Pepper ball” point of aim will be the chest area.

iii.    Whenever possible, OC, or OC mixed with chemical agents is delivered through the bars
or trap and NOT through an open door.

iv.   With a direct contact application, a 1- to 2-second CONTACT ON SKIN/FACE burst is the
recommended dosage.

v.       When cell obstructions impair a direct application, the fogging of the area is
accomplished by delivering the agent through a trap through the top or bottom of the door
utilizing a hose adapter on a hand-held fogger (18.5 OUNCES MAXIMUM CONTENTS) or through
the ventilation of the cell. The recommended dosage is a 2- to 5-second burst.




                                                                                                App. 24
vi.    OC is not to be administered until the Team has arrived at the offender's cell and the
Leader has given a final verbal warning to the inmate that OC and the Team will be used.

vii.  Allow sufficient time for the agent to take effect before the Cell Extraction Team enters
(recommend 3-5 minutes for maximum effect).

Viii. Cell Extraction Team members continue to wear gas masks to protect against residual
contamination.

ix.      If the facility possesses a gurney or wheelchair stretcher, non-compliant offenders will
be placed on the gurney (avoiding the face down position if possible), taking care to prevent the
risk of asphyxiation. Offenders needing to be transported downstairs will be seated and
secured in the wheelchair stretcher. NOTE: The offender should be allowed to walk after being
restrained. If the offender is cooperative/compliant after being secured/restrained, he/she
may walk.

x.     No maneuver, which places any pressure on the front of any offender's neck, resulting
in compression of the airway, may be used.

G.      After extraction is complete, Medical Staff or EMS on scene will conduct a complete
physical assessment of the offender, record and document all injuries in his/ her medical record
and Cell Extraction Package, and provide appropriate treatment or referral for treatment for
any injuries.

a.      The Medical Staff or EMS will examine the offender while the offender is still in
restraints.

b.     Medical personnel shall always give on-camera briefing; noting any medical problems
caused by the extraction requiring further examination or noting none resulted. Specific
medical conditions will not be disclosed on tape. Medical personnel must follow up with a
written report(s) submitted to the supervisor prior to the end of the shift.

c.      In the event of a double-cell extraction, even if the second offender was compliant and
not extracted, medical personnel examine both offenders, and examinations are documented
in the medical record(s).

d.      All refusals for medical examination/attention must be documented in offender medical
records, on video, and in a report submitted by medical personnel to accompany the cell
extraction reports.

e.      Constant observation will be maintained by jail staff for the duration of the appearance
of the effects of the OC and/or OC mixed with chemical agents.



                                                                                                App. 25
f.     Any symptoms lasting more than forty-five (45) minutes should be considered adverse
and be treated by medical staff.

g.      The team leader will submit to the supervisor the cell extraction Video Narrative report
for review prior to being relieved of duty.

h.     All reports must be completed and submitted to the supervisor prior to affected Officers
being relieved of duty.

i.     A complete “Cell Extraction Video Narrative" Package includes:

i.     Cell Extraction Video Narrative report.

ii.    Individual team members and witnesses' report;

iii.   Medical report;

iv.  Videotape, labeled and tagged with date, time and inmate’s name (s) and identification
numbers.

j.      The supervisor will review the reports and video tape. He/she will then complete an
administrative review (create a review report/form). This review report and use of force report
will be forwarded to the supervisor for review.



H.     Double occupancy provisions

a.     When two (2) Inmates reside in one cell and one is non- hostile to the cell extraction,
the non- hostile offender is ordered to move under the bottom bed frame, face his head to the
wall and remain there until ordered to move.

b.      The Cell Extraction Team then extracts the non-complying inmate.

c.     The #6 and #7 team member (if present) observe the non-hostile inmate and are
prepared to act if non-hostile inmate then becomes hostile.

d.     The complying inmate is ordered out from underneath the bottom bed and allowed to
remain in the cell unless a search is utilized and decontamination is necessary. If OC or OC
mixed with chemical agents is used, the complying offender will receive a medical evaluation.

e.     In the event both inmates refuse to comply with orders given, the following
alternatives are available to extract both inmates:




                                                                                                App. 26
i.      The use of OC or OC mixed with Chemical agents is authorized for the purpose of gaining
a tactical advantage over the non- complying inmates.

ii.      For the double - cell extraction with both inmates hostile, the extraction team consists
of six (6) to eight (8) members. The team is divided in two. The Inmate to be extracted by the
team subdivisions is pre-determined prior to the extraction.

iii.    Use of OC or OC mixed with chemical agents prior to a cell extraction reduces risk of
injury to both staff and inmate(s) being extracted.



I.     Administrative review

a.     All Cell Extraction reports will be reviewed in their entirety (to include review of all
reports, Video, and any other applicable documentation or evidence) by the supervisor, Jail
Administrator. The review shall address, but not be limited to the following.

i.     Policy violations

ii.    Appropriateness of staff/Inmate interaction

iii.   Appropriateness of staff actions.

iv.    Training needs as they relate to decision-making of the staff involved.

v.     Appropriateness of the level of forced used.

vi.    Necessary recommendations for follow-up action.



Note: In the event that a cell extraction results in serious bodily injury and or death, the Sheriff
after investigation will turn over the findings to include video and all reports regarding the
incident to the appropriate investigative body.



J.     Disclaimer

a.      In an extended disruption or emergency of normal operations of facility operations, the
Sheriff or his designee may suspend provisions or sections of this policy for a specific period of
time.

K.     Training


                                                                                                    App. 27
a.     All personnel will receive training prior to being assigned to a position involving the
possible use of force.

b.      All Jail staff must receive training in Cell Extractions before they can participate on a Cell
Extraction team.

c.    All applicable staff will be required to re-qualify/re-certify in use of force related tactics
and equipment in accordance with guidelines established by the Sheriff.




                                                                                                    App. 28
Exhibit C




            App. 29
App. 30
App. 31
Exhibit D




            App. 32
                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION

 JOHN FAIRCHILD and SUSIE                         §
 FAIRCHILD, individually, and as                  §
 Independent Administrators of, and on            §
 behalf of the ESTATE OF KELLI                    §
 LEANNE PAGE and the heirs-at-law of              §
 KELLI LEANNE PAGE,                               §       NO. 6:19-CV-29
                                                  §
             Plaintiffs,                          §
                                                  §
 v.                                               §
                                                  §
 CORYELL COUNTY, TEXAS; STEVEN                    §
 RUSSELL LOVELADY; and WESLEY                     §
 HARLAND PELFREY                                  §
                                                  §
             Defendants.                          §

                           DEFENDANT WESLEY PELFREY’S RESPONSES
                           TO PLAINTIFFS’ SECOND SET OF DISCOVERY

         COMES NOW, Wesley Pelfrey (“Defendant” or “Pelfrey”) by and through his counsel of

record, and submits his Responses to Plaintiffs’ Second Set of Discovery.

                                               Respectfully submitted,

                                               /s/ Robert A. Hawkins
                                               S. Cass Weiland
                                               State Bar No. 21081300
                                               Robert A. Hawkins
                                               State Bar No. 00796726
                                               SQUIRE PATTON BOGGS LLP
                                               2000 McKinney Ave., Suite 1700
                                               Dallas, Texas 75201
                                               (214) 758-1500
                                               (214) 758-1550 (fax)
                                               cass.weiland@squirepb.com
                                               robert.hawkins@squirepb.com

                                               ATTORNEYS FOR DEFENDANT
                                               WESLEY PELFREY




DEFENDANT WESLEY PELFREY’S RESPONSES TO PLAINTIFFS’ SECOND SET OF DISCOVERY– PAGE 1     App. 33
010-8796-9307/1/AMERICAS
                                 CERTIFICATE OF SERVICE

         I certify that on July 25, 2019, a true and correct copy of the foregoing was served on

counsel of record via electronic mail.

 Dean Malone, Esq.                                  VIA E-MAIL: dean@deanmalone.com
 Law Offices of Dean Malone
 900 Jackson Street, Suite 730
 Dallas, TX 75202
 Eric A. Johnston, Esq.                             VIA E-MAIL: ejohnston@mcginnislaw.com
 McGinnis, Lochridge & Kilgore, LLP
 600 Congress Ave., Suite 2100
 Austin, TX 78701

 Eric Magee                                         VIA E-MAIL: e.magee@allison-bass.com
 Allison, Bass & Associates, LLP
 402 W. 12th St.
 Austin, TX 78701


                                               /s/ Robert A. Hawkins
                                               Robert A. Hawkins




DEFENDANT WESLEY PELFREY’S RESPONSES TO PLAINTIFFS’ SECOND SET OF DISCOVERY– PAGE 2          App. 34
010-8796-9307/1/AMERICAS
                               DEFENDANT PELFREY’S RESPONSES
                           TO PLAINTIFFS’ SECOND SET OF DISCOVERY

Interrogatory No. 8: Please provide your approximate height and weight as of the date of the
incident.

         Response:          5’ 7” approximately 390 lbs.




DEFENDANT WESLEY PELFREY’S RESPONSES TO PLAINTIFFS’ SECOND SET OF DISCOVERY– PAGE 3            App. 35
010-8796-9307/1/AMERICAS
App. 36
Exhibit E




            App. 37
                                                           Page 1

              UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF TEXAS
                    WACO DIVISION
JOHN FAIRCHILD and SUSIE    §
FAIRCHILD, Individually,    §
and as Independent          §
Administrators of, and on   §
behalf of, the ESTATE OF    §
KELLI LEANNE PAGE and the   §
heirs-at-law of KELLI       §
LEANNE PAGE,                § CASE NO. 6:19-CV-00029-ADA-JCM
                            §
           Plaintiffs,      § JURY DEMANDED
                            §
VS.                         §
                            §
CORYELL COUNTY, TEXAS;      §
STEVEN RUSSELL LOVELADY;    §
and WESLEY HARLAND PELFREY, §
                            §
            Defendants.     §

------------------------------------------------------------
              VIDEOTAPED ORAL DEPOSITION OF
                  STEVEN RUSSELL LOVELADY
                      AUGUST 16, 2019
                       VOLUME 1 OF 1
------------------------------------------------------------
          VIDEOTAPED ORAL DEPOSITION OF STEVEN RUSSELL
LOVELADY, produced as a witness at the instance of the
Plaintiffs and duly sworn, was taken in the above-styled
and numbered cause on the 16th day of August, 2019, from
9:15 a.m. to 2:57 p.m. before Terri L. Edwards, Certified
Shorthand Reporter in and for the State of Texas, reported
by machine shorthand at the Coryell County Attorney's




           COURT REPORTERS CONSOLIDATED * (972) 270-4711   App. 38
                                                               Page 2

1
     Office, 210 South 7th Street, Gatesville, Texas 76528,
2    pursuant to the Federal Rules of Civil Procedure and the
3    provisions stated on the record or attached hereto.
4                       A P P E A R A N C E S
5
     FOR THE PLAINTIFFS:
          MR. T. DEAN MALONE
6         LAW OFFICES OF DEAN MALONE, P.C.
          900 Jackson Street, Suite 700
7         Dallas, Texas 75202
          Telephone: 214.670.9989
8
          Fax: 214.670.9904
          Email: dean@deanmalone.com
9

     FOR THE DEFENDANT CORYELL COUNTY, TEXAS:
10        MR. ERIC A. JOHNSTON
          McGINNIS LOCHRIDGE LLP
11
          600 Congress Avenue, Suite 2100
          Austin, Texas 78701
12
          Telephone: 512.495.6064
          Fax: 512.505.6364
13        Email: ejohnston@mcginnislaw.com
14
     FOR THE DEFENDANT STEVEN RUSSELL LOVELADY:
          MR. J. ERIC MAGEE
15
          ALLISON, BASS & MAGEE, LLP
          A.O. Watson House
16        402 West 12th Street
          Austin, Texas 78701
17        Telephone: 512.482.0701
          Fax: 512.480.0902
18
          Email: e.magee@allison-bass.com
19
     FOR THE DEFENDANT WESLEY HARLAND PELFREY:
          MR. S. CASS WEILAND
20        SQUIRE PATTON BOGGS LLP
          2000 McKinney Avenue, Suite 1700
21
          Dallas, Texas 75201
          Telephone: 214.758.1504
22        Fax: 214.758.1550
          Email: cass.weiland@squirepb.com
23

     ALSO PRESENT:
24        Wesley Harland Pelfrey
          Kevin Thomas, Videographer
25        Scott Williams



               COURT REPORTERS CONSOLIDATED * (972) 270-4711   App. 39
                                                                 Page 3

 1                                  INDEX
 2                                                                  Page
 3   Appearances .........................................             2
 4   STEVEN RUSSELL LOVELADY
           Examination by Mr. Malone ......................            5
 5         Examination by Mr. Weiland .....................         144
           Examination by Mr. Johnston ....................         159
 6         Further Examination by Mr. Malone ..............         163
           Further Examination by Mr. Weiland .............         171
 7         Further Examination by Mr. Malone ..............         173
 8   Changes and Signature ...............................          174
 9   Court Reporter's Certificate ........................          176
10

11                                EXHIBITS
12   NO.   IDENTIFICATION
13   1     Coryell County Jail Use of Force Report ........            7
     2     Collection of Documents ........................         106
14   3     Jail Policy Coryell County Sheriff's Office
           Use of Restraints Section 28 ...................         159
15

16

17

18

19

20

21

22

23

24

25




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711   App. 40
                                                                    Page 4

 1                    (All parties present have hereby waived the
 2                    necessity of the reading of the statements
 3                    by the deposition officer as required by
 4                    Rule 30(b)(5)
 5                    THE VIDEOGRAPHER:        Going on the record,
 6   Friday, August 16th, 2019, at 9:15 a.m.           Beginning the
 7   deposition of Steven Lovelady.        Will Counsel please state
 8   their appearances for the record?
 9                    MR. MALONE:     Dean Malone here on behalf of
10   the Plaintiff.
11                    MR. MAGEE:     Eric Magee on behalf of Steven
12   Lovelady.
13                    MR. JOHNSTON:      Eric Johnston on behalf of
14   Coryell County, Texas.
15                    MR. WEILAND:      Stephen Cass Weiland on behalf
16   of Wes Pelfrey.
17                    THE VIDEOGRAPHER:        Will the court reporter
18   please swear in the witness?
19                    THE REPORTER:      Mr. Lovelady, if you'll
20   please raise your right hand, I'll swear you in.             Do you
21   solemnly swear or affirm that the testimony you're about to
22   give will be the truth, the whole truth, and nothing but
23   the truth?
24                    THE WITNESS:      Yes.
25                    THE REPORTER:      Thank you.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711      App. 41
                                                                    Page 5

 1                     STEVEN RUSSELL LOVELADY,
 2   having been first duly sworn, testified as follows:
 3                              EXAMINATION
 4   BY MR. MALONE:
 5         Q   Good morning, sir.      How are you?
 6         A   Yes, sir, good.
 7         Q   My name is Dean Malone, and I represent Susie
 8   Fairchild in this case, and she's brought it regarding the
 9   death of her daughter Kelli Leanne Page.         Do you understand
10   who I am and who I represent?
11         A   Yes, sir.
12         Q   All right.    You understand who Kelli Leanne Page
13   is?
14         A   Yes, sir.
15         Q   Okay.   Would you give us your full name, please?
16         A   Steven Russell Lovelady.
17         Q   Would you give us just the month and the year of
18   your date of birth, not the actual date.
19         A   Okay.   3-2 --
20         Q   Okay.
21         A   -- '78.
22         Q   '78.
23         A   Yes, sir.    I'm sorry.
24         Q   All right.    Thank you.     That's fine.        What city
25   or town do you currently live in?




                COURT REPORTERS CONSOLIDATED * (972) 270-4711        App. 42
                                                                    Page 6

 1       A    Gatesville.
 2       Q    Have you ever given a deposition before?
 3       A    No, sir.
 4       Q    Okay.    It's not normal conversation, as you'll
 5   kind of figure out.    You probably already are.           I'm asking
 6   questions, and -- and you're giving answers.
 7       A    Yes, sir.
 8       Q    And just to make that easier on the court
 9   reporter who's to your left, I'm going to try not to ask a
10   question until you've finished an answer.         And if you can
11   do your best to try to not talk until I finish a question.
12       A    Yes, sir.
13       Q    She can't -- in other words, she can't get us at
14   the same time.
15       A    Okay.
16       Q    Also, if I ask you a question and you don't
17   understand it, would you let me know at the time?
18       A    Yes, sir.
19       Q    Okay.    So if you answer a question, can we assume
20   that you understood it?
21       A    Yes, sir.
22       Q    Thank you.     Are there any physical or mental
23   reasons that you believe you cannot testify truthfully and
24   accurately today?
25       A    No.




                COURT REPORTERS CONSOLIDATED * (972) 270-4711        App. 43
                                                                     Page 7

 1       Q       Okay.   You feel good?
 2       A       Yes, sir.
 3       Q       Feel like you're in your right mind?
 4       A       Yes, sir.
 5       Q       All right.    I appreciate that.       Okay.     Let's --
 6   first off, by the way you and I met for the first time ten
 7   minutes ago, I guess.
 8       A       Yes, sir.
 9       Q       And all it was was pleasantries.         You and I have
10   never talked about this case or anything related to it.
11       A       No.
12       Q       And then right before we went on the record, five
13   or ten minutes before that, I was handed a document by
14   counsel for the county, if I remember correctly.             I'm going
15   to mark that as Exhibit 1.
16                     (Exhibit No. 1 marked)
17                     And I'm handing that to you, sir.
18       A       Okay.
19       Q       And that's comprised of several pages.           The first
20   page at the top, it says "Coryell County Jail Use of Force
21   Report."
22       A       Yes, sir.
23       Q       Have you seen the documents which are in Exhibit
24   1 before?
25       A       Yes, sir.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711       App. 44
                                                                      Page 8

 1       Q     And let me be clear about one thing.               I don't
 2   want to know anything that you talked to your lawyers
 3   about.   So some of my questions might seem to get into
 4   that, but that's not my intent.         All right?
 5       A     All right.
 6       Q     Have you seen this document before today?
 7       A     Yes, sir.
 8       Q     Okay.     And page one, there's some handwriting --
 9   And by "page one," I'm talking about the first page of
10   Exhibit 1.   There's some handwriting a little bit above the
11   middle of that page.      It says "Cpl," which I assume means
12   Corporal Lovelady.     You see that?
13       A     Yes, sir.
14       Q     Do you know whose handwriting that is?
15       A     That's mine.
16       Q     And then the second page in Exhibit 1, bottom
17   left-hand corner there's a signature.          Is that your
18   signature?
19       A     Yes, sir.
20       Q     Page three of Exhibit 1, bottom left-hand corner,
21   do you know whose signature that is?
22       A     That would be Mr. Washington's.
23       Q     Okay.     And there's a number next to his
24   signature.   I think that says -- is it 825 or 325 or do you
25   know?




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711        App. 45
                                                                 Page 9

 1          A   It says 325.
 2          Q   Okay.    What does that refer to?
 3          A   His radio number.
 4          Q   And what is a radio number at the Coryell County
 5   Jail?
 6          A   When you call somebody on the radio, instead of
 7   using their name, we use the number.
 8          Q   And have you seen a number like that used in
 9   reports at the Coryell County Jail, also?
10          A   Yes, sir.
11          Q   In lieu of using somebody's name?
12          A   Yes, sir.
13          Q   Okay.    And we'll -- we'll talk more about this
14   later, but you're no longer employed at the Coryell County
15   Jail; is that right?
16          A   Right.
17          Q   When you were employed there, did you ever have
18   more than one radio number?
19          A   Yes.
20          Q   Can you give us a list of the radio numbers you
21   had?
22          A   I had 329 and then 308.
23          Q   Thank you, sir.
24          A   You're welcome.
25          Q   All right.    The next page in Exhibit 1, there's a




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711   App. 46
                                                                  Page 10

 1   four in the bottom center.       It looks like that's a Cheryl
 2   Pruitt, probably her signature, to your knowledge?
 3       A       Yes.
 4       Q       And who is Ms. Pruitt, or who was she and her
 5   rank on October 7 of 2017?
 6       A       She was my control officer.
 7       Q       And as a control officer, did she have a certain
 8   rank?
 9       A       No.
10       Q       Were you a corporal at the time?
11       A       Yes, sir.
12       Q       And at that time what ranks were there over at
13   the Coryell County Jail?
14       A       There's the lieutenant, sergeant, corporal, and
15   then COs.
16       Q       The next page, which has a five in the bottom
17   center of Exhibit 1, is a handwritten page.            Do you believe
18   that to be handwritten by Kelli Page?
19       A       Yes.
20       Q       And --   Strike that.     The first two pages of
21   Exhibit 1 have some typed remarks, have some "Xs" in
22   certain boxes.     Did you type those remarks and "Xs"?
23       A       Yes.
24       Q       And what software did you use to do that?
25       A       It was just -- I don't know what the name was of




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 47
                                                                  Page 11

 1   it.
 2         Q     Just something the jail had for you there?
 3         A     Yes.    It's -- it's on the computer, yes.
 4         Q     Now, this was a use of force report document.
 5   Could you use that same software to do other kinds of
 6   reports?
 7         A     Yes.
 8         Q     What kind of reports could you do?
 9         A     Like, shakedowns and stuff like that, shakedown,
10   which means cell searches and stuff.           It was all on
11   computer.
12         Q     Now, when you were at the Coryell County Jail,
13   was a shakedown considered to be an incident of such
14   importance that you would have to do a report on it?
15         A     No.
16         Q     Is that just kind of a normal day-in, day-out --
17         A     Yes, sir.
18         Q     -- thing you do?
19         A     Yes, sir.
20         Q     So when would you actually put a report into --
21   or, rather, use the software to make a report related to a
22   shakedown.
23         A     After you got done doing your job shaking down a
24   dorm.
25         Q     Okay.   Every day you would be doing those




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 48
                                                                  Page 12

 1   reports?
 2       A      Yeah, you have to do one once a week.
 3       Q      All right.     And everything in pages -- excuse
 4   me -- one and two of Exhibit 1, is it accurate?
 5       A      Yes, sir.
 6       Q      Okay.    And then the next page --
 7                     MR. MAGEE:    Is this my copy?
 8                     MR. JOHNSTON:     Yeah, you can have it, yeah.
 9       Q      (BY MR. MALONE)      -- which actually has a four at
10   the bottom of it and at the top, says "Witness Statement,"
11   and further it says "Statement of Washington, Tyrell 325."
12   Have you ever read that page before?
13       A      Yes, sir.
14       Q      Okay.    Recently?
15       A      Yes, sir.
16       Q      Okay.    And do you agree with everything that
17   Mr. Washington put on that page in his statement?
18       A      Yes, sir.
19       Q      Okay.    The next page in Exhibit 1 also has a four
20   in the bottom center, and it's a statement of Cheryl
21   Pruitt.    Is that how you pronounce her first name, Cheryl?
22       A      Yes.
23       Q      Okay.    Have you read that statement recently?
24       A      Yes, sir.
25       Q      And do you agree with everything that Ms. Pruitt




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 49
                                                                  Page 13

 1   put in that statement?
 2       A      Yes.
 3       Q      Page -- the next page in Exhibit 1 has a five in
 4   the bottom center, and that's a handwritten page by Kelli
 5   Page.    Is there anything on that page that you disagree
 6   with?
 7       A      No, sir.
 8       Q      Okay.    The next page in that exhibit has a six in
 9   the bottom center, and it's handwritten.           And at least to
10   me, a lot of it is difficult to read, but it looks to me
11   like what's written there is Lovelady and I had a -- an
12   altercation.    I sprayed him cleanser maybe, something like
13   that, plus Tide.     Do you agree or disagree with my --
14       A      I agree --
15       Q      -- interpretation?
16       A      -- yes, sir.
17       Q      All right.     And this -- all of what we've been
18   looking at so far references something that happened on
19   October 7, 2017, between you and Kelli Page, right?
20       A      Right.
21       Q      Now, she said that y'all had an altercation.                And
22   by "y'all," I mean you and Kelli Page.          And by the way,
23   when I say "Ms. Page" during the deposition, I'm going to
24   be referring to the deceased, Kelli Leanne Page.             All
25   right?




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711         App. 50
                                                                 Page 14

 1       A    Okay.
 2       Q    Do you believe that you and Ms. Page had an
 3   altercation on October 7, 2017?
 4       A    Yes, sir.
 5       Q    How did -- how did that start?
 6       A    I was going to pick up the trays after chow.              And
 7   I was walking down, and I opened her food slot.            I picked
 8   out her tray, went to put on the cart.        I turned -- she
 9   sprayed me with whatever that was in there, and then --
10       Q    Okay.    And prior to that happening, had you had
11   any issues between of two of y'all that day?
12       A    No, sir.
13       Q    Just out of the blue, as far as you're concerned?
14       A    Yes, sir.
15                  (Sotto voce discussion between Mr. Weiland
16                  and Mr. Pelfrey)
17       Q    Do you know how she got the cleaner?
18       A    I mean, they have some stuff in their cells.
19       Q    Was -- the cleaning solution that was in the
20   bottle that she sprayed you with, was that authorized for
21   her to have in her cell?
22       A    It was -- she put down it was Tide.           Yes, she's
23   allowed to have Tide in her -- in her cell.
24       Q    Okay.    And is it your understanding there was
25   something other than Tide in the cleaning solution that she




                COURT REPORTERS CONSOLIDATED * (972) 270-4711       App. 51
                                                                Page 15

 1   sprayed you with?
 2       A    Yes, sir.
 3       Q    What is your understanding as to what else was in
 4   there?
 5       A    It was just a chemical, from what I understand.
 6       Q    Okay.    And was she authorized to have that
 7   chemical in her cell?
 8       A    No.
 9       Q    Why could a prisoner, in your understanding, at
10   the Coryell County Jail have Tide in his or her cell?
11       A    To wash clothes.
12       Q    And would they wash them in the sink?
13       A    Yes.
14       Q    Okay.    Do you know or have you heard how the
15   other chemical got into Ms. Page's cell?
16       A    No.
17       Q    When this happened on October 7, 2017, how many
18   people were on duty at the jail that could actually
19   visually perform checks on people that were in cells?
20       A    The day of?
21       Q    Yes, sir.
22       A    There was four -- or three, sorry.           One's in
23   control, so there was three.
24       Q    And by "in control," was that a dispatcher?
25       A    No.    That is a opening for -- call on the radio




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 52
                                                                  Page 16

 1   to open cells and stuff, control --
 2       Q       Okay.
 3       A       Yes, and distribute keys.
 4       Q       Is control by the sally port?
 5       A       No.
 6       Q       So the person in control on October 7, 2017, was
 7   he, or her, authorized to go and perform cell checks?
 8       A       Can you repeat the question?
 9       Q       Yes, sir.    The person that was in control and on
10   duty when this October 7, 2017, incident happened, was he
11   or she authorized to actually authorized to perform cell
12   checks?
13       A       No.
14       Q       Was he or she authorized to go to any particular
15   cell if an incident occurred?
16       A       No.
17       Q       So as of the time of the incident on October 7,
18   2017, it was just you and one other person on duty who
19   could actually go to a cell and respond to an incident?
20       A       Me and two others, yes.
21       Q       Two others?
22       A       Yes.
23       Q       I gotcha.    So there were three people plus the
24   person --
25       A       Right.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 53
                                                                  Page 17

 1          Q   -- in control?      Who were the other two people?
 2          A   It was me and then Pelfrey and Washington that
 3   day.
 4          Q   All right.     So Mr. Pelfrey, what, if anything,
 5   did he do related to the October 17, 2017, incident we've
 6   been discussing?
 7          A   I'm sorry.     Can you repeat it again?
 8          Q   Yes, sir.     You said it was yourself,
 9   Mr. Washington, and Mr. Pelfrey that were on duty during
10   the October 7, 2017, incident, at least in the cell area,
11   right?
12          A   Right.
13          Q   Did Mr. Pelfrey help at all after this October 7
14   incident occurred related to the incident itself?
15          A   I think he helped decontaminate her.
16          Q   And after the incident happened, did y'all
17   extract Ms. Page from her cell?
18          A   No.   I mean, we cuffed her, and we walked her
19   out, but we didn't extract her from her cell.
20          Q   All right.     What in your mind is the difference
21   between cuffing and removing someone from a cell and
22   extracting someone from a cell?
23          A   Well, I mean, in segregation you have to have two
24   officers to open the door and take somebody out in
25   handcuffs.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 54
                                                                 Page 18

 1       Q      Okay.    And you would not term that "extraction,"
 2   correct?
 3       A      Right.
 4       Q      What would you term as being an extraction versus
 5   what you just described?
 6       A      An extraction to me be would be, you know,
 7   getting a team suited up and going in and cuffing her that
 8   way and stuff, but, I mean --
 9       Q      And before the October 7, 2017, incident had you
10   ever participated in a cell extraction at the Coryell
11   County Jail?
12       A      Before then?
13       Q      Yes, sir.
14       A      Yes.
15       Q      Approximately how many times?
16       A      I can't remember on how many times I done it.           I
17   mean, it's been several years, I mean.
18       Q      More than once, though?
19       A      Yes, sir.
20       Q      As of October -- and we'll go over your
21   employment history in a few minutes.
22       A      Okay.
23       Q      But as of October 7, 2017, about how long had you
24   worked at the Coryell County Jail?
25       A      Fourteen years.




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 55
                                                                 Page 19

 1       Q      And in that 14-year period would you say that you
 2   did a cell extraction at least once a year?
 3       A      No.
 4       Q      In that 14-year period would you say that you had
 5   participated in at least five extractions before the
 6   October 7, 2017, incident?
 7       A      No.
 8       Q      Less than five?
 9       A      Yes.
10       Q      But more than once?
11       A      Yes, sir.
12       Q      Okay.   Now, when you had participated in those
13   cell extractions the more than once and less than five
14   times in the 14 years or so before October 7, 2017, did you
15   have an understanding as to why the cell extraction had to
16   be done?
17       A      Yes, sir.    I mean, there's -- different
18   situations do different things.
19       Q      Okay.   And what was your understanding as to the
20   cell extractions you can recall occurring during that
21   14-year period as to why they had to happen?
22       A      Can you repeat the question?
23       Q      Yes, sir.    The more than one and less than five
24   cell extractions you recall participating in that 14-year
25   period before October 7, 2017, can you tell us your




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 56
                                                                Page 20

 1   recollection as to why those cell extractions had to occur?
 2       A    I -- I just don't understand --
 3       Q    Yes, sir.
 4       A    -- what the -- what the question is.
 5       Q    Now, when you say "cell extraction," in that
 6   14-year period tell us what you mean by that.
 7       A    Cell extraction --
 8       Q    Yes, sir.
 9       A    -- it means that they're -- they're harming
10   themselves or, you know, destroying stuff, causing a
11   disturbance.
12       Q    Anything else?
13       A    No.
14       Q    So what you just told us -- if I understood your
15   testimony correctly, is you told us the reasons that you
16   can recall that those cell extractions had to be done
17   during that 14-year period.
18       A    Yes, sir.
19       Q    Okay.    Now, when you participated in those cell
20   extractions during that 14-year period, how many people
21   would there be for any specific cell enstraction --
22   extraction, excuse me, that would have to go into a cell?
23       A    Five people.
24       Q    Did that ever change over that 14-year period of
25   time?




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 57
                                                                 Page 21

 1       A     No, sir.
 2       Q     Did you feel like five people was a -- a good
 3   number of people to be able to handle those situations,
 4   those extractions?
 5       A     Yes, sir.
 6       Q     Okay.    And when did you first receive training
 7   about how do to a five-person cell extraction?
 8       A     I -- it's been a while, I mean.
 9       Q     It had happened before October 7 of 2017, I
10   assume.   Am I right?
11       A     Yes, sir.
12       Q     And I would assume it also happened before you
13   actually participated in any of the more than one and less
14   than five cell extractions that occurred in the 14-year
15   period before October 7, 2017, right?
16       A     Yes, sir.
17       Q     When you first began to work at the Coryell
18   County Jail, did you receive some training?
19       A     It was later.
20       Q     About how much later?
21       A     Maybe a couple of years.
22       Q     When you first began to work at the Coryell
23   County Jail, was it TCLEOSE back then that licensed you?
24       A     Yes, sir.
25       Q     And did you work for any period of time at all at




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 58
                                                                Page 22

 1   the Coryell County Jail without being a licensed jailer?
 2       A    No.
 3       Q    When you got that training after about two years
 4   of beginning your work at the Coryell County Jail, did the
 5   training include five-person cell extraction training?
 6       A    Yes.
 7       Q    And since you first got that training on
 8   five-person cell extraction about two years after you began
 9   to work for the Coryell County Jail up until the October 7,
10   2017, incident with Ms. Page, do you recall the Coryell
11   County Jail policies changing at all regarding how that
12   five-person cell extraction would occur?
13       A    No, sir.
14       Q    Was that policy in writing that entire period of
15   time to your knowledge and recollection?
16       A    No.
17       Q    Did you say "no"?
18       A    Yes.
19       Q    Okay.    When do you recall that five-person cell
20   extraction policy at the Coryell County Jail first being
21   put into writing?
22       A    Can you repeat the question again?
23       Q    Yes, sir.
24       A    I'm sorry.
25       Q    You told us that the cell extraction policy that




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 59
                                                                   Page 23

 1   you were trained on roughly two years after you began to
 2   work at the Coryell County Jail was not always in writing.
 3   Did I understand you correctly?
 4       A       No, it was in writing.
 5       Q       Okay.
 6       A       I'm sorry.     I --
 7       Q       That's fine.      It's no problem.
 8       A       I misunderstood you.
 9       Q       So the whole time it was in writing?
10       A       Yes.
11       Q       Okay.    Let's go back to that October 7, 2017,
12   incident.   It was you and Mr. Washington that removed
13   Ms. cell -- excuse me -- Ms. Page from her cell after
14   handcuffing her?
15       A       Yes.
16       Q       Did she willingly leave the cell after being
17   handcuffed?
18       A       Yes.
19       Q       And it was at that time that she was put into a
20   restraint chair?
21       A       Yes.
22       Q       Who made the decision to put Ms. Page into a
23   restraint chair on October 7, 2017?
24       A       It was my decision.
25       Q       In October of 2017 you were a corporal, correct?




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 60
                                                                  Page 24

 1       A       Uh-huh.
 2       Q       Is that a "yes," for corporal?
 3       A       Yes.   I'm sorry.    Yes.
 4       Q       That's okay.    No problem.      So in October of 2017
 5   was it your understanding you would have to obtain
 6   permission from anybody else working for Coryell County
 7   before you decided to put somebody into a restraint chair?
 8       A       No.
 9       Q       And in October 2017 was it your understanding
10   that you had to get permission from anybody else working
11   for Coryell County before you decided to remove somebody
12   from a cell?
13       A       No.
14       Q       In October 2017 did you have any understanding as
15   to what, if anything, you had to do if you wanted to remove
16   a person from a cell and you believed that a five-person
17   cell extraction was necessary?
18       A       I needed permission to --        Can you repeat the
19   question?
20       Q       Yes, sir.    In October 2017 did you have any
21   understanding as to what you would need to do if in your
22   opinion somebody needed to be extracted from a cell through
23   use of a five-person cell extraction team?
24       A       No.
25       Q       I'm going to ask it a different way just to be




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 61
                                                                     Page 25

 1   sure we're on the same page here.
 2         A   Okay.
 3         Q   If -- in October of 2017 if you wanted to -- to
 4   use a five-person cell extraction team to remove somebody
 5   from a cell at the Coryell County Jail, what would you do?
 6         A   Well, I would suit up a team, I mean.
 7         Q   You could just decide to do that?
 8         A   Yes, I -- I was supervisor, yes.
 9         Q   Okay.    And as supervisor who did you supervise?
10         A   I had correction -- correctional officers with
11   me.   I mean, I had a regular crew.
12         Q   So on October 7, 2017, you've already told us --
13   and I'm using "Mr." or "Ms." for these people.              I
14   understand --
15         A   Okay.
16         Q   -- people might be corporals --
17         A   Yes.
18         Q   -- and all.      And I'm not trying to be
19   disrespectful to anybody.       I just don't want to get it
20   wrong.
21         A   Right.
22         Q   Okay.    So you had Mr. Washington and Mr. Pelfrey
23   working with you on October 7, 2017.
24         A   Yes, sir.
25         Q   You supervised both of them.




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711        App. 62
                                                                    Page 26

 1       A    Yes, sir.
 2       Q    And then you had somebody in control.                Did you
 3   supervise that person?
 4       A    Yes, I did.
 5       Q    Who was that person on October 7?
 6       A    In control?
 7       Q    Yes, sir.
 8       A    It was Cheryl Pruitt.
 9       Q    So you supervised everybody at the jail on
10   October 7, 2017?
11       A    Yes, sir.
12       Q    Now, you've already told us you only had three
13   people that could actually go to the cells and one person
14   in control.     If you had decided -- and I know you didn't --
15   but on October 7, 2017, that you needed a five-person cell
16   extraction team to remove Ms. Page from her cell, how could
17   you have done it?
18       A    The thing is we didn't need a five-man team.
19       Q    Okay.
20       A    Because you only need two to go in the seg.
21       Q    But are there not times when you have somebody in
22   seg that you might have the opinion that a five-person cell
23   extraction team is necessary?
24       A    Yes.
25       Q    Because people can be in seg for lots of reasons,




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711       App. 63
                                                                  Page 27

 1   right?
 2       A      Right.
 3       Q      And, in fact, don't you have some folks that are
 4   in seg because they're aggressive and want to fight?
 5       A      Yes, sir.
 6       Q      So you might even be more likely, if you've got
 7   somebody in seg, to need a five-person cell extraction team
 8   if they're in for that reason?
 9       A      Yes.
10       Q      Okay.    And I'm assuming you had people in the
11   jail on October 7, 2017, that were not in seg.
12       A      Some people that weren't in seg?
13       Q      Yes, sir.
14       A      Yes.
15       Q      So you -- you would know day in and day out
16   whether folks are going to act right or not at the jail,
17   right?
18       A      Well, it -- it all depends.        I mean, it -- it's a
19   day-to-day thing.    You don't go in there, you know, knowing
20   that somebody's going to be acting up that day.             It just
21   happens.
22       Q      Okay.    I think we're on the same page.
23       A      Yes, sir.
24       Q      That's kind of what I'm saying.         Right?
25       A      Yes, sir.




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711       App. 64
                                                                   Page 28

 1       Q    People are people.          You never know for sure what
 2   they're going to do.
 3       A    Right.
 4       Q    So if you only have three people that can
 5   actually go to a cell, for example, on October 7, 2017, and
 6   you need to do to a five-man extraction team -- or
 7   five-person, excuse me, extraction team, how could you do
 8   it if you wanted to?
 9       A    We'd have to call somebody in.
10       Q    Okay.       And was policy in Coryell County such that
11   you could call people in to do that?
12       A    Yes.
13       Q    How would you do that?
14       A    I would get on the telephone and ask some people
15   to come in.
16       Q    Okay.       And are there people that are typically on
17   call at the jail?
18       A    No.      I mean, the only people that were on -- on
19   call is the lieutenant and sergeant.
20       Q    So they could -- you could call the two of them
21   then to help with an extraction?
22       A    Yeah, if you need to, yes, sir.
23       Q    All right.        And in October of 2017 about how many
24   employees were there of Coryell County that could actually
25   assist with a five-person cell extraction, if needed?




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 65
                                                                 Page 29

 1       A     I don't -- I don't remember how many we had
 2   employed at the time.     I mean, I'm not -- I wasn't in
 3   charge of --   Well, I don't -- I don't know.          I don't know
 4   how many people were employed at the time.
 5       Q     Okay.    In 2017 what is the largest number of
 6   people that you worked with at the Coryell County Jail just
 7   at one time on one shift that could actually go to cells
 8   and interact with prisoners?
 9       A     You mean on my shift that day?
10       Q     Yes, sir.
11       A     There was three of us.
12       Q     At --    Well, let me -- let me ask a different
13   question because I'm not sure we're on the same page.            You
14   told us there were three people that could access cells on
15   October 7 --
16       A     Right.
17       Q     -- 2017.    I'm just talking about just in that
18   time period, that year of 2017, what's the most people you
19   ever had on one shift that could actually go to cells by
20   number?   Were there four?
21       A     Probably --
22       Q     Was it --
23       A     Probably about four.
24       Q     Okay.    So do you recall a time in 2017 when you
25   had at least five people on duty at the same time that




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 66
                                                                  Page 30

 1   could go to a cell if a five-person cell extraction were
 2   necessary?
 3       A    About four.
 4       Q    Okay.      And -- and I'm -- what I'm wondering is do
 5   you ever recall a time when you had five people on duty
 6   that could go to cells in -- in 2017?
 7       A    Yes.
 8       Q    Okay.      About how many times do you recall that
 9   happening where you had five people that could go to cells?
10       A    Pretty often.        I mean, it -- yeah, pretty often.
11       Q    And when you say "pretty often," what do you
12   mean?
13       A    I mean, we were staffed unless, you know,
14   somebody took a day off or something like that, so, I mean,
15   on a normal basis, yes, we'd be staffed.
16       Q    Okay.      Now, I think the evidence is going to show
17   that October 7, 2017, was a Saturday.
18       A    Yes.
19       Q    And you've already told us that y'all had three
20   people, you, Mr. Washington, and Mr. Pelfrey, that were
21   actually available to access the cells, right?
22       A    Right.
23       Q    Was that -- was the reason that there were only
24   three people there because it was a weekend?
25       A    No.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 67
                                                                 Page 31

 1          Q   Okay.    Was that a normal number of people to
 2   staff a Saturday at that time, three?
 3          A   No.
 4          Q   Okay.    What would've been a normal number?
 5          A   Probably about four.
 6          Q   So do you think -- or do you even know, was
 7   somebody out that day sick or --
 8          A   Yes.    We had one -- he was gone to TCLEOSE
 9   school.
10          Q   All right.    Now, we both use the term "TCLEOSE."
11   It's now TCOLE, right?
12          A   Right.
13          Q   Okay.    So is it true to say that normally in 2017
14   it's your experience at the Coryell County Jail you would
15   have four to five people on duty that could actually go to
16   cells if there's any issue with a prisoner?
17          A   Yes, sir.
18          Q   Okay.    And if there aren't enough people on duty
19   and you decided to perform a five-person cell extraction,
20   you could call people and -- to come in and -- and help you
21   out?
22          A   Yes, sir.
23          Q   And you knew that.
24          A   Yes, sir.
25          Q   And you didn't think that was an issue having to




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 68
                                                                Page 32

 1   do that, right?
 2       A    Right.
 3       Q    Okay.    And in October 2017 you were aware that
 4   there was a written policy on use of restraint chairs,
 5   right?
 6       A    Yes, sir.
 7       Q    And do you believe that you applied that
 8   appropriately on --    Oh, strike that.      In October 2017 what
 9   was your understanding as to when you were allowed by
10   Coryell County policy to use a restraint chair?
11       A    Can you repeat the question again?           I'm sorry.
12       Q    No, no problem at all.        In October -- let's just
13   say on October 7, 2017, what was your understanding as to
14   Coryell County policy as to when you could use a restraint
15   chair?
16       A    Whenever an inmate or whoever, you know, is
17   trying to destroy something, you know, trying to harm
18   themselves, like banging on a wall or on the door.         We put
19   them in there for the safety of them and the safety of the
20   jail.
21       Q    Okay.    And why did y'all decide -- or, actually,
22   why did you decide to put Ms. Page into a restraint chair
23   on October 7, 2017?
24       A    Because she was -- she was -- what's the word? --
25   for the safety of herself and safety of staff.




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 69
                                                                Page 33

 1       Q    Can you be more specific?         What -- what concerns
 2   did you have about her safety?      Let's start there, I guess.
 3       A    Well, I mean, she was -- she had thrown that
 4   liquid on me, and she was just -- just for her safety so
 5   she wouldn't do it again.
 6       Q    Was it for punishment for --
 7       A    No.
 8       Q    -- what she had done?
 9       A    No.
10       Q    Okay.    Were you angry at her at that point?
11       A    No.
12       Q    Before October 7 of 2017 had you had issues with
13   her, you know, between the two of y'all?
14       A    No.
15       Q    Have you ever seen a document or statement that
16   Ms. Page indicated that you think you're God?          Ever see
17   that?
18       A    Yes.    I think it's one of the use of force --
19       Q    Do you have --
20       A    -- paperwork.
21       Q    Do you have any opinion as to why she would say
22   something like that?
23       A    No.
24       Q    So it's your testimony that before she sprayed
25   you with the liquid on October 7, 2017, you and she never




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 70
                                                                  Page 34

 1   had any issues at all with each other?
 2       A       No, sir.
 3       Q       That was just completely out of the blue?
 4       A       Yes, sir.
 5       Q       Before October 7, 2017 --        Well, strike that.
 6   Now, Ms. Page had been in the Coryell County Jail for some
 7   period of time before October 7, 2017, right?
 8       A       I believe so, yes, sir.
 9       Q       And had she been transferred out of Coryell
10   County and transferred back due to population issues in
11   Coryell County?
12       A       I believe she was.
13       Q       That -- that incarceration, whenever it began,
14   was that the first time that you had interaction with
15   Ms. Page?
16       A       What do mean by "interaction"?
17       Q       Did you know her before that?
18       A       I believe she'd came to jail before.
19       Q       Okay.
20       A       Yes.
21       Q       And, once again, you've already told us even when
22   she came to jail before you and she never had any personal
23   problems at all with each other.
24       A       No, sir.
25       Q       As far as you're concerned, the first time there




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 71
                                                                 Page 35

 1   was ever any personal issue between the two of y'all was
 2   when she sprayed that -- that solution on you.
 3          A   Yes, sir.
 4          Q   And I'm assuming you weren't afraid her.         Right?
 5          A   No, sir.
 6          Q   Am I right in what I said?        You weren't afraid of
 7   her?
 8          A   No.
 9          Q   Okay.   And when you say Mr. Pelfrey helped with
10   decam -- decontamination, what do you mean?
11          A   We had to get the OC spray off of her.
12          Q   On -- and we're talking October 7 of 2017, right?
13          A   Yes, sir.
14          Q   And was it you that had used the OC spray?
15          A   Yes, sir.
16          Q   Why did you choose to use that?
17          A   Well, she wasn't complying with the orders being
18   given.
19          Q   And how did you use it?       Did you spray it through
20   the food slot or --
21          A   Yes, sir.
22          Q   Okay.   Was that, in your understanding,
23   authorized by Coryell County policy?
24          A   Yes, sir.
25          Q   And what was your understanding as to when




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 72
                                                                  Page 36

 1   Coryell County policy would allow you to spray OC spray
 2   through a food slot in a cell door?
 3         A   Can you repeat it again?
 4         Q   Yes, sir.    In October of 2017 what was your
 5   understanding as to when Coryell County policy would allow
 6   you to spray OC spray through a food slot in a cell door?
 7         A   Whenever they're being noncompliant.             I mean, you
 8   give them orders and after the third orders, you're -- use
 9   a chemical agent.
10         Q   Okay.   And was there more than one chemical agent
11   available for your use at the time?
12         A   What do you mean by that?
13         Q   Yeah.   We -- so we talked about OC spray.           Are
14   there not other chemicals that can be sprayed in -- into a
15   cell to gain compliance or for whatever reason you might do
16   it?
17         A   You mean there -- if there was more than one?
18         Q   Yes.    In other words, you've got OC spray.           Do
19   you have any other options?      Anything else you can spray in
20   there, or is OC spray it?
21         A   OC spray, yes.
22         Q   Okay.   And just for people that don't know what
23   that is, is there common terminology for what OC is?
24         A   Chemical agent.
25         Q   All right.    Do you call it -- you ever call it,




                COURT REPORTERS CONSOLIDATED * (972) 270-4711        App. 73
                                                                Page 37

 1   like, pepper spray, or is that something different in your
 2   mind?
 3       A    It's the same thing.
 4       Q    Okay.
 5       A    Yes, sir.
 6       Q    So after Ms. Page was removed from the cell on
 7   October 7, 2017, she was put into the restraint chair.          Do
 8   you recall how long she was in the chair?
 9       A    No, sir, I don't.
10       Q    Who decided when she could be removed from the
11   restraint chair?
12       A    Who decides that?
13       Q    Yes, sir.     On that day who decided it?
14       A    It's been two years.       I -- I think the lieutenant
15   let her go back to her cell.
16       Q    Was the lieutenant on duty during the incident
17   with Ms. Page on October 7?
18       A    No, she was not.
19       Q    Did she get called in --
20       A    Yes.
21       Q    -- as a result of it?
22       A    I believe so, yes, sir.
23       Q    And -- and you said it's been two years.          Just so
24   we have our -- our record clear, we're sitting here today
25   in Coryell County on August 16, 2019, right?




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 74
                                                                  Page 38

 1       A    Right.
 2       Q    So Ms. Page goes to the hospital for medical
 3   treatment on October 7, 2017, right?
 4       A    Right.
 5       Q    During the time you interacted with her
 6   physically in cell her head contacted the wall and she got
 7   a bump on her forehead, right?
 8       A    Yes, sir.
 9       Q    And that's why she went to the hospital --
10       A    Yes, sir.
11       Q    -- to your knowledge?        Then she comes back to the
12   Coryell County Jail and is incarcerated again.             Same cell
13   when she comes back?
14       A    No.   They moved her to a different cell.
15       Q    Do you know why?
16       A    Because they were still cleaning out the other
17   cell she was in.
18       Q    Both of those cells, though, were seg cells,
19   right?
20       A    Yes, sir.
21       Q    "Seg" meaning segregation?
22       A    Yes, sir.
23       Q    She was segregated from other prisoners or
24   inmates at the -- at the jail.
25       A    Yes, sir.




                COURT REPORTERS CONSOLIDATED * (972) 270-4711        App. 75
                                                                 Page 39

 1       Q      The cell that she was moved to when she came back
 2   from the hospital on October 7, 2017, is that the cell that
 3   she actually died in the next day?
 4       A      Yes, sir.
 5       Q      That cell, is it adjacent to other cells?         In
 6   other words, is it next to other cells?
 7       A      Yes, sir.
 8       Q      And is there a hallway --
 9       A      Yes, sir.
10       Q      -- for all those cells?       So if you were standing
11   in Ms. Page's cell on October 8, 2017, and looking out,
12   would there be a wall on the other side, or would there be
13   another cell?
14       A      There'd be another cell.
15       Q      Okay.    And then how many cells were there on that
16   hallway?
17       A      Four.
18       Q      Two on each side?
19       A      Yes, sir.
20       Q      And then all the way at the end of the hallway
21   was it just a wall?
22       A      All the way down -- I mean, what -- what do you
23   mean?   If you --
24       Q      Yes, sir.
25       A      -- walk out of her cell and go down the hall?




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 76
                                                                Page 40

 1       Q    Good question.      So if you would've walked out of
 2   her cell and made a left, you would see another cell to
 3   your left, correct?
 4       A    No.   You would turn, and then the library is
 5   right there.
 6       Q    Okay.    And if you would go out of her cell and
 7   look straight ahead, you'd see another cell in front you?
 8       A    Yes, sir.
 9       Q    And then if you look a little more to your left,
10   would you see another cell opposite Ms. Page's cell?
11       A    No.
12       Q    Okay.    But if you were to look to your right,
13   you'd see another cell?
14       A    You'd see the two on the hallway, yes, sir --
15       Q    Okay.
16       A    -- and then --
17       Q    So if you're facing out of Ms. Page's cell on
18   October 8, 2017, to your right kind of over your shoulder
19   would be the cell that's adjacent to hers, correct?
20       A    If I'm looking out and I look right, yes, there
21   would be another cell next door.
22       Q    All right.     Those four cells --        Excuse me.
23   Those -- the three cells other than Ms. Page's on
24   October 8, 2017, at the time of the incident that we
25   haven't talked about yet in which she -- she passed away,




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 77
                                                                    Page 41

 1   were there people in those other cells, prisoners --
 2       A       I --
 3       Q       -- those other three?
 4       A       I believe there was two -- two.         I think two.
 5       Q       Do you recall who they were?
 6       A       No, sir, I don't remember.
 7       Q       Could males be kept in that section even if
 8   there's a female in a cell?
 9       A       Yes, sir.
10       Q       Okay.   You still good to keep going?            I didn't
11   tell you.   If you ever need a break, if there's not a
12   pending question, you know, we're happy --           It's not a
13   marathon.
14       A       I would like to take a break.
15       Q       You would?
16       A       Yes, sir.
17                      MR. MALONE:   All right.     Let's do it.
18                      THE VIDEOGRAPHER:     Off the record at 9:50.
19                      (Recess from 9:50 a.m. to 10:12 a.m.)
20                      On the record at 10:12.
21       Q       (BY MR. MALONE)      All right, sir.     Are you ready
22   to continue?
23       A       Yes, sir.
24       Q       Okay.   I'd like to go through -- briefly through
25   your educational background, if we could.           Did you graduate




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711        App. 78
                                                                  Page 42

 1   high school?
 2       A       Yes, sir.
 3       Q       Which high school?
 4       A       Lampasas.
 5       Q       And what year was that?
 6       A       '97.
 7       Q       And after that did you attend any colleges, trade
 8   schools, universities?
 9       A       No, sir.
10       Q       Okay.    Other than training that you have received
11   to perform duties that you performed for Coryell County
12   when you worked at the jail, such as, you know, TCOLE- or
13   TCLEOSE-reported training, have you had any additional
14   education after high school?
15       A       Can you repeat it?      I --
16       Q       Yes, sir, no problem at all.        So the training
17   that you've received -- training and education so that you
18   could perform duties at the Coryell County Jail, as far as
19   you know was all that training reported to either TCLEOSE
20   or TCOLE?
21       A       Right.
22       Q       Okay.    Other than all that training and other
23   than high school, have you had any other classes,
24   education, anything like that?
25       A       No.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 79
                                                                  Page 43

 1       Q    Okay.      And you kind of hesitated a bit.         Is there
 2   something you're thinking about?
 3       A    No.     I -- I -- no, I -- I haven't had no other
 4   education.
 5       Q    Okay.      Ever taken any online classes that's
 6   unrelated to your work at the jail?
 7       A    No, no.
 8       Q    Okay.      Let's go through your work history, if we
 9   could, please.
10       A    Uh-huh.
11       Q    You graduated high school in '97.             What was your
12   first job after that?
13       A    It was Sure Cast.         It was pouring liquid metal
14   and stuff.
15       Q    What -- what's the name of the company?
16       A    Sure Cast.
17       Q    S-u-r-e Cast?
18       A    Yes, sir.
19       Q    All right.       Pouring liquid metal?
20       A    Yes, sir.
21       Q    How long did you work -- work there?
22       A    Maybe three or four years.
23       Q    And did you start in '97 or so?
24       A    Yes.     It was right after high school.
25       Q    So maybe 2000, 2001 maybe?




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 80
                                                                   Page 44

 1       A       Probably about 2000.
 2       Q       Okay.    And what was your next employment
 3   position?
 4       A       Bartlett State Jail.
 5       Q       Bartlett?
 6       A       Yes.
 7       Q       Okay.    And at the time was Bartlett State Jail
 8   run by TDCJ, or was it a private company?
 9       A       Yeah, it was a private company, CCA.
10       Q       CCA?    Do you know if CCA still runs it?
11       A       No.    They closed down.
12       Q       Okay.    And then did you work there from year
13   2000?
14       A       Yes.
15       Q       Until about when?
16       A       Till about 2004, and then I went over to T. Don
17   Hutto.
18       Q       And was T. Don Hutto run by TDCJ or private?
19       A       The same company, CCA.
20       Q       And you worked there from 2004 till about when?
21       A       It was about a year or so.         It was about two
22   thousand --     What was the date on that?
23       Q       Yeah.    You said -- you said you ended that around
24   2004 at Bartlett.
25       A       Yeah.    No.   That wasn't right.       It was -- I




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711       App. 81
                                                                Page 45

 1   stayed at Bartlett until about 2002 because I came to the
 2   sheriff's office in 2004.
 3       Q    But then you had T. Don Hutto in the middle.
 4       A    Yes, sir.
 5       Q    Hutto, right?
 6       A    Yes, sir.
 7       Q    How long were you there?
 8       A    Probably about six months because they were
 9   changing -- changing inmates.      Or they were short on
10   inmates -- sorry -- and they were transferring people out
11   to -- and I went back to Bartlett for about a year, and
12   then that's when I went to the sheriff's office.
13       Q    So for sure you went to the sheriff's office in
14   Coryell County 2004?
15       A    Yes.     It was May 2nd.
16       Q    And what date did your employment end there?           You
17   don't have to be exact.     Do you remember the approximate
18   month and year?
19       A    Yeah.    It was in December.
20       Q    Okay.    Of '18?
21       A    No, seven -- no, '17.
22       Q    '17.
23       A    Yes, sir.
24       Q    Okay.    So kind of working backwards, after Sure
25   Cast you went to Bartlett State Jail --




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 82
                                                                  Page 46

 1       A       Uh-huh.
 2       Q       -- then to T. Don Hutto and then back to
 3   Bartlett.
 4       A       Yes, sir.
 5       Q       And you think you were at T. Don Hutto about six
 6   months?
 7       A       Yes, sir.
 8       Q       And the last time you were at Bartlett, did you
 9   say about a year?
10       A       If that, because -- I think so, yes, sir.
11       Q       And were you working for CCA the whole time from
12   when you started working at Bartlett State Jail until you
13   finished working at Bartlett the second time?
14       A       Yes, sir.
15       Q       And were you just being assigned to those
16   different facilities, or did you have to reapply every time
17   you went somewhere else?
18       A       No.    If you wanted to transfer, you could
19   transfer.
20       Q       Okay.   Was that Correctional Corporation of
21   America?
22       A       Yes, sir.
23       Q       Okay.   Do you know if that's still the name?
24       A       Yes.
25       Q       Okay.   Why did you end your employment at Sure




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 83
                                                                  Page 47

 1   Cast?
 2       A       I was going to go work for Bartlett.
 3       Q       Okay.   Did you resign?
 4       A       Yeah.   I put in my notice.
 5       Q       Okay.   And then why did you leave, ultimately,
 6   your employment with CCA over at Bartlett the second time?
 7       A       I got the job at Coryell County.
 8       Q       You consider that to be a better position?
 9       A       Yes, sir.
10       Q       Okay.   And so did you resign your position at
11   Bartlett?
12       A       Yes.
13       Q       And since you left your employment at Coryell
14   County at the sheriff's office in December of 2017, have
15   you been working?
16       A       Yes.
17       Q       Okay.   And let's pick it up there.         What was your
18   next employment position?
19       A       The school.
20       Q       Okay.   Which school?
21       A       Junior high.
22       Q       Okay.
23       A       Gatesville.
24       Q       Gatesville Junior High.       What are you doing
25   there?




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 84
                                                                Page 48

 1       A    Custodial.
 2       Q    And when did you start?
 3       A    Last -- March of '18.
 4       Q    And you're still employed the whole time --
 5       A    Yes, sir.
 6       Q    -- until we're sitting here in August of 2019?
 7       A    Yes, sir.
 8       Q    All right.     Do you like that work?
 9       A    Yes, sir.
10       Q    Okay.    And why did you leave your employment with
11   Coryell County?   Were you terminated or did you resign?
12       A    I resigned.
13       Q    Okay.    Were you offered to resign in lieu of
14   termination?
15       A    No.
16       Q    It was just solely your decision?
17       A    Yes, sir.
18       Q    Okay.    And why did you choose to resign?
19       A    I just didn't want to do it anymore.
20       Q    And what was it about the work that made you not
21   want to do it anymore?
22       A    It's stressful work.
23       Q    Yeah.    So you'd been there about thirteen and a
24   half years, I guess, if I did my math right.
25       A    Thirteen and fourteen years, yes.




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 85
                                                                  Page 49

 1       Q       Okay.    And was there any point in time during
 2   that period where you had started thinking about resigning
 3   because you didn't want to do that work anymore?
 4       A       Yeah.    It was -- yeah, I thought about it a
 5   couple of times, but, you know, when you have a family and
 6   stuff to support --
 7       Q       Yeah.    So what was it that just kind of brought
 8   you to the point where you decided to -- to quit?
 9       A       Just decided.     Me and my wife talked about it,
10   and I resigned.
11       Q       All right.    And -- and I don't want to know
12   anything you and your wife talked about.           That's kind of
13   protected just like --
14       A       Yes, sir.
15       Q       -- attorney-client stuff.        So did your
16   resignation have anything to do with the death of Ms. Page?
17       A       No.
18       Q       Did you feel bad about her death, though, when it
19   happened?
20       A       Yeah.
21       Q       Now, if I understand you correctly, you quit
22   Coryell County before you had another job, right?
23       A       Right.
24       Q       You know, I think we all hear usually from
25   parents and stuff when we're young, hey, don't ever quit




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 86
                                                                   Page 50

 1   the first job till you've got the second one.             Right?
 2       A       Yes, sir.
 3       Q       Was that a concern for you with a family, to quit
 4   without having another job?
 5       A       No.   I had my retirement.
 6       Q       All right.     Okay.    Have we covered all of your
 7   employment history since high school?
 8       A       Yes, sir.
 9       Q       All right.     I've got some questions I ask
10   everybody, so don't take offense at any of them.              Have you
11   ever been convicted of a crime other than a minor traffic
12   offense?
13       A       No.
14       Q       Okay.    Have you ever been in the military?
15       A       No.
16       Q       Other than in this case, have you ever been a
17   plaintiff or defendant in a lawsuit?
18       A       No.
19       Q       In other words, have you ever brought one or --
20   This is it.     Okay.   All right.     I want to talk a little bit
21   about the October 8, 2017, incident.           That's the use of
22   force incident in which you and Mr. Pelfrey had entered
23   Ms. Page's cell and at the conclusion of which she was
24   deceased.   All right?
25       A       Yes, sir.




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711        App. 87
                                                                  Page 51

 1       Q    And whenever I say "the October 8 incident,"
 2   that's what I'm going to be talking about.           So at the time
 3   that you had to enter the cell or chose to enter the cell
 4   on that date, do you believe that you had been sufficiently
 5   trained to know how to deal with Ms. Page in that
 6   situation?
 7       A    Yes.
 8       Q    And at the time you chose to enter the cell on
 9   October 8, 2017, do you believe that Coryell County had in
10   place sufficient policies for you to be able to understand
11   what you needed to do?
12       A    Yes, sir.
13       Q    And at the time you chose to enter Ms. Page's
14   cell on October 8, 2017, did you feel like you had
15   sufficient options available to you to do anything you felt
16   you needed to do regarding Ms. Page, as far as personnel,
17   material, things like that?
18       A    Can you repeat that question, sir?
19       Q    Yes, sir.       When you decided to enter Ms. Page's
20   cell on October 8, 2017, did you feel like you had
21   sufficient personnel available to you to handle any
22   situation you might encounter?
23       A    Yes.
24       Q    And we've already established that if you chose
25   to do a five-person extraction team on that date, you




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 88
                                                                  Page 52

 1   could've called other people in, right?
 2       A       Yes.
 3       Q       Now, at the time that you and, ultimately,
 4   Mr. Pelfrey entered the cell on October 8, 2017 --            I'll
 5   strike that.    I don't think we've talked about who was on
 6   duty at that time.      So at the time that you entered
 7   Ms. Page's cell at the beginning of the incident on
 8   October 8, 2017, how many people were on duty, total, at
 9   the Coryell County Jail?
10       A       How many people were on duty in the jail?
11       Q       Yes, sir.
12       A       There was three on the floor and one in the
13   control.
14       Q       Just like the day before?
15       A       Yes.
16       Q       And October 8, 2017, was a Sunday.           Is that your
17   recollection?
18       A       I'm sorry.    On that last question --
19       Q       Yes, sir.
20       A       -- you're talking about October 8th.
21       Q       Yes.
22       A       I'm sorry.    There was only three of us on shift
23   that day.
24       Q       Two on the floor and one on control?
25       A       Yes.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 89
                                                                Page 53

 1       Q    And the only two -- did you say on shift?          Is
 2   that what you said?    Or did I hear --
 3       A    There was three on shift.
 4       Q    Three on --
 5       A    Yes.
 6       Q    -- shift.
 7       A    Yes, sir.
 8       Q    Two on the floor, one --
 9       A    Yes, sir.
10       Q    -- on control.      And that was you and Mr. Pelfrey?
11       A    Yes.
12       Q    Do you remember how many inmates there were at
13   the jail at that time approximately?
14       A    No, sir.
15       Q    What was capacity at the time?
16       A    Probably in the eighties.
17       Q    And by "capacity," do you understand that to mean
18   what the Texas Commission on Law Enforcement -- excuse
19   me --
20                   MR. JOHNSTON:     Jail standards.
21       Q    (BY MR. MALONE)      -- yeah -- Texas Commission on
22   Jail Standards would allow?
23       A    Yes, sir.
24       Q    Okay.    Are there more -- is there a certain
25   percentage of the total number of capacity that you can't




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 90
                                                                    Page 54

 1   exceed based on TDCJ standards?
 2          A     You can't have no less than three.
 3          Q     I say "TDCJ," Texas Commission on Jail Standards.
 4   Okay.      And I'm --   Oh, strike that.       That's all right.
 5   Okay.      So before you enter the cell at the beginning of the
 6   incident on -- on October 8, 2017, had you had
 7   communications with Ms. Page that -- that day?
 8          A     Yes.
 9          Q     About how many times had you actually spoken to
10   her?
11          A     I believe that was once or twice.
12          Q     Let's go back to the first time that you recall.
13   What was the reason that you had to talk to her?
14          A     The first reason is because she was striking a
15   the door with a hairbrush.
16          Q     Okay.    And before you actually went up and spoke
17   with her, how many times had she struck the door with a
18   hairbrush approximately?
19          A     It was several times.
20          Q     Three or more?
21          A     Probably, yes, sir.
22          Q     More than five?
23          A     Yes.
24          Q     More than ten?
25          A     No.    I don't believe it wasn't more than ten.




                    COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 91
                                                                 Page 55

 1       Q      Okay.   And when you're giving us a number, is --
 2   is that, like, all -- at the same time, like, (indicating)?
 3   Or are these different times that that happened?
 4       A      It was -- sometimes it would be all at once, and
 5   then she quit and then do it again.
 6       Q      Okay.   Do you remember approximately what time
 7   you entered the cell at the beginning of the incident?
 8       A      No, sir.
 9       Q      Do you remember, was it morning, afternoon,
10   evening?
11       A      It was -- it was in the morning.
12       Q      Do you remember early morning, midmorning, late
13   morning?
14       A      It was eight --     Well, I think it was -- I think
15   it was right after we started shift.
16       Q      And what time did you start shift then?
17       A      7:00.
18       Q      In the morning --
19       A      Yes.
20       Q      -- a.m.?   So from the time you started shift
21   until the time you entered Ms. Page's cell on October 8 at
22   the beginning of the incident, she had hit the cell door
23   with a hairbrush enough times that you believed it was
24   necessary to enter the cell?
25       A      Yes.




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 92
                                                                   Page 56

 1          Q    Why?
 2          A    Because she can hit it, keep hitting it, and the
 3   door could open up un-alignment.          It was an alignment
 4   thing.     And I don't want her to open it up and come out in
 5   the hallway.
 6          Q    So on October 8, 2017, the doors at the Coryell
 7   County Jail were such that they could be opened by hitting
 8   them with a hairbrush?
 9          A    And use kind of force, you kick it or hit it with
10   your foot or with your -- with an object, keep banging on
11   it, it could un-align the door.
12          Q    Had you seen that happen before?
13          A    Once before, yes?
14          Q    Okay.    And was that a male or a female that did
15   it?
16          A    It was a male.
17          Q    How did -- how did he get it out of alignment?
18          A    By striking the door.
19          Q    With what?
20          A    With his fist.
21          Q    Okay.    Have you ever seen any of the video of
22   Ms. Page in her cell either during the October 8, 2017,
23   incident or before that incident after she woke up that
24   day?
25          A    Yes, sir.




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 93
                                                                Page 57

 1       Q    Have you seen all of that from the time that she
 2   woke up until the time that her body was removed from the
 3   cell?
 4       A    Yes, sir.
 5       Q    And have you ever for yourself tried to figure
 6   out, first off, whether you saw her striking the cell door
 7   with a brush?
 8       A    There's several times that she struck the door.
 9       Q    Okay.    And you saw that on that video --
10       A    Yes, sir.
11       Q    -- we just described?        How many times do you
12   think you've actually watched that video?
13       A    Probably about three or four times.
14       Q    All right.     Now, the view that we see of the
15   inside of her cell, do you know whether the person in
16   control could see what's going on inside the cell?
17       A    Yes.
18       Q    Is there a cam -- a screen, rather, up there?
19       A    Yes, sir.
20       Q    And who was the person in control on October 8,
21   2017?
22       A    Cheryl Pruitt.
23       Q    All right.     So all the folks that were on duty on
24   October 8, 2017, were the same folks that were on duty on
25   October 7, 2017, with the exception of Mr. Washington?




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 94
                                                                Page 58

 1       A    Right.
 2       Q    And do you know whether he was scheduled to work
 3   on October 8th?
 4       A    Mr. Washington?
 5       Q    Yes, sir.
 6       A    Yes, sir.
 7       Q    Did -- was he sick or --
 8       A    No.   He was at the hospital with another inmate.
 9       Q    With what?     I'm sorry.
10       A    With another inmate.
11       Q    I'm sorry.     One more time.
12       A    He was there with another inmate.
13       Q    Okay.     And do you know what caused the other
14   inmate to have to go to the hospital?
15       A    I don't recollect, no, sir.
16       Q    All right.     So you told us that you spoke with
17   Ms. Page once or twice, based on your recollection, on
18   October 8, 2017.   And I think you said the first time you
19   talked to her was because she was banging the hairbrush.
20       A    Yes, sir.
21       Q    What did you tell her?
22       A    To stop.
23       Q    What did she say?
24       A    She told -- told me no.
25       Q    Did she tell you why?




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 95
                                                                   Page 59

 1       A    No, no, sir.
 2       Q    So how long did you actually talk with her at
 3   that point?
 4       A    A few minutes.
 5       Q    Can you give us maybe an estimate?              Is it a
 6   couple of minutes?      And by "a couple," I mean two.
 7       A    Probably a couple minutes, yes.
 8       Q    Okay.       And are you doing that through the -- the
 9   door?
10       A    The door, yes, sir.
11       Q    And is there a -- just a window on the door?
12       A    Yes.
13       Q    And is it -- is it open, or is there glass there?
14       A    There's glass there.
15       Q    So you have to talk louder than normal to be
16   heard through it?
17       A    Yeah.
18       Q    Okay.
19       A    Yes, sir.
20       Q    Okay.       So you'd have to talk like this maybe so I
21   could hear you on the other side, something like that?
22       A    Probably not that loud.
23       Q    Okay.
24       A    But, you know --
25       Q    All right.        But there's not -- I mean, it's a




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711        App. 96
                                                                 Page 60

 1   solid door with a piece of glass, and you're --
 2         A   Uh-huh.
 3         Q   You can see her on the other side, and you're
 4   having to talk through the glass --
 5         A   Right.
 6         Q   -- essentially.      And then at -- at the bottom of
 7   the door is there any gap at all between the door and the
 8   floor, or it fairly tight when you close it?
 9         A   There's a little gap.        I mean not a huge gap.
10         Q   All right.     So you -- you tell her, hey, you need
11   to stop hitting the door with the hairbrush, and she says
12   no.   That conversation ends, right?
13         A   Yes, sir.
14         Q   You walk away and do what?
15         A   Go back to booking.
16         Q   Okay.    So before you had that first conversation,
17   were you in booking?
18         A   Yes.
19         Q   Were you booking in somebody?
20         A   No.
21         Q   Were you just doing paperwork --
22         A   Yes, sir.
23         Q   -- or whatever?      And do you recall how soon after
24   your shift started it was that that conversation took
25   place?




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 97
                                                                Page 61

 1       A    Maybe 30 to -- 30 minutes to an hour.
 2       Q    Okay.    Is there anything else that you said or
 3   that Ms. Page said during that first conversation that you
 4   can recall that you haven't already told us about?
 5       A    Can you repeat that again?
 6       Q    Yes, sir.     That first conversation you described
 7   to us that you remember, is there anything else that you
 8   said to Ms. Page or that Ms. Page said to you during that
 9   conversation that you can remember?
10       A    No.
11       Q    You've told us everything you can remember about
12   that?
13       A    Yes, sir.
14       Q    Okay.    And you said once or twice.         Do you recall
15   another conversation on October 8, 2017, with Ms. Page
16   before you entered into the cell?
17       A    Yes.    I had one other conversation with her to
18   quit banging.
19       Q    Okay.    Same --
20       A    Yes, the same --
21       Q    -- situation?
22       A    -- conversation.
23       Q    Same response?
24       A    Yes, sir.
25       Q    Is there anything different that either you said




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 98
                                                                 Page 62

 1   or she said during that second conversation other than what
 2   you've already told us?
 3       A     No.
 4       Q     How long did that one last?
 5       A     About the same.
 6       Q     Okay.    And then how long was it --         Well, strike
 7   that.   After that second conversation did you make any
 8   decision about going into the cell?
 9       A     We were -- we were trying not -- trying not to go
10   in the cell.    We -- you know, we were talk -- trying to
11   talk her down, you know, try to talk her out of it about
12   her banging and everything else.
13       Q     And when you say "we were trying to talk her out
14   of it," who do you mean?
15       A     Me and Mr. Pelfrey.
16       Q     Okay.    So was Mr. Pelfrey present for the first
17   conversation that you described?
18       A     I don't remember.
19       Q     Okay.    But the second conversation you described,
20   Mr. Pelfrey was with you?
21       A     He might've been, yes, sir.
22       Q     But at some point that morning you recall you and
23   Mr. Pelfrey being at the door trying to tell Ms. Page to
24   stop banging on the door --
25       A     Right.




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 99
                                                                   Page 63

 1       Q    -- with the brush?
 2       A    Yes.
 3       Q    And do you know if that was a third conversation,
 4   or do you not really recall whether that was maybe the
 5   second conversation when Mr. Pelfrey was there?
 6       A    That -- I can't recall on that.
 7       Q    And do you know on the morning of October 8,
 8   2017, before you finally entered Ms. Page's cell whether
 9   Mr. Pelfrey had had a conversation with Ms. Page by himself
10   without you present?
11       A    Repeat the question for me.
12       Q    Yes, sir.        Other than the conversations you've
13   described to us on the morning of October 8 with
14   Ms. Page --
15       A    Uh-huh.
16       Q    -- do you know whether Mr. Pelfrey had his own
17   conversation with her with you not present?
18       A    I believe he did.
19       Q    And why do you believe that?
20       A    Because he -- he talked to her several times.
21       Q    Okay.       He told you he did that?
22       A    Yes.
23       Q    Is that how you know that?
24       A    Yes, sir.
25       Q    Okay.       You didn't personally -- personally




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 100
                                                                  Page 64

 1   observe him doing that.       Am I right?
 2          A   I saw him down there, yes.
 3          Q   Okay.    So who was it that made the decision to
 4   enter Ms. Page's cell at the beginning of the incident on
 5   October 8?
 6          A   It was my decision.
 7          Q   And what did you do when you finally made the
 8   decision to enter the cell?        What's the first thing you
 9   did?
10          A   We went and got the restraint chair and brought
11   it down there, and then I opened up the food slot and asked
12   her to turn around and put her hands behind her back.
13          Q   Okay.    And what did she say?
14          A   She said she wasn't going to do it.
15          Q   Okay.    What happened next?
16          A   I gave her several more commands to put her hands
17   through the food slot to be cuffed and she refused.
18          Q   And your understanding was telling an inmate to
19   put her hands through the food slot to be cuffed normal
20   Coryell County procedure?
21          A   Yes, sir.
22          Q   Okay.    And so she refused.       What's the next thing
23   that happened?
24          A   I warned her that she was going to be sprayed
25   with pepper spray.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 101
                                                                Page 65

 1       Q    Okay.    What did she say, if anything?
 2       A    She just looked at me.
 3       Q    Okay.    And then what happened?
 4       A    And then I sprayed her with pepper spray.
 5       Q    OC spray, right?
 6       A    Yes, sir.
 7       Q    Were you using the same --
 8       A    Yes --
 9       Q    -- thing?
10       A    -- OC.
11       Q    And you do that through the food slot --
12       A    Yes, sir.
13       Q    -- which, in your understanding, was consistent
14   with Coryell County policy?
15       A    Yes.
16       Q    When you spray the OC spray through the food
17   slot, are you -- are you down at that level so you can see
18   where you're spraying?    In other words --
19       A    Right, if I was looking through the food slot
20   when I sprayed her?
21       Q    Yes, sir.
22       A    I was -- I was looking through the window and I
23   had my hand down at the food slot.
24       Q    Okay.    So everything doesn't translate well in --
25   into the transcript.    So you're standing up, looking into




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 102
                                                                  Page 66

 1   the window in the cell, right?
 2       A    Yes.
 3       Q    So your face is up where the window is, correct?
 4       A    Right.
 5       Q    And then are you right-handed or left-handed?
 6       A    I'm right-handed.
 7       Q    You're -- got the OC spray in your right hand?
 8       A    Uh-huh.
 9       Q    "Yes"?
10       A    Yes, sir.     I'm sorry.
11       Q    That's fine.     And the food slot, is there a flap
12   on it?
13       A    Yes.
14       Q    And you -- so I'm assuming you open the flap with
15   your left hand, and then you spray with your right hand.
16       A    No.    I -- I opened it with my right hand.
17       Q    You opened the flap -- the flap with your right
18   hand and sprayed with your right hand?
19       A    No.    I opened it up, and then I took my spray out
20   and sprayed her.
21       Q    Got you.    When OC spray like that you were using
22   on October 8 comes out of the -- the can or the canister,
23   is there a range that it typically will spray?             Does it
24   spray eight feet, ten feet, fifteen, twenty?          Or do you
25   know?




                COURT REPORTERS CONSOLIDATED * (972) 270-4711       App. 103
                                                                Page 67

 1       A    I don't know.
 2       Q    Does it come out in a stream?
 3       A    Yes.
 4       Q    Kind of like wasp and hornet spray out of the can
 5   like you can spray at a distance if you're aiming at a
 6   wasp's nest?   You ever use that before?
 7       A    Yes.
 8       Q    Is it kind of the same thing?
 9       A    I wouldn't say it was that fast.          You know how it
10   sprays and it's real fast?     It -- but, yeah.
11       Q    Okay.    So were you aiming for any part of
12   Ms. Page's body when you sprayed it through the food slot?
13       A    Facial area.
14       Q    Okay.    Were you successful?
15       A    Yes.
16       Q    And then was there any -- did you -- did you
17   visually see any response to her being hit in the face with
18   that?
19       A    I believe she turned around after I had done
20   that.
21       Q    Okay.    What did you do next?
22       A    And then I told her to come back to the door and
23   put her hands through the food slot, and she refused.           She
24   went to the back of the cell.
25       Q    Okay.    And then what happened?




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 104
                                                                Page 68

 1       A    And then I gave her several more warnings to come
 2   up and get handcuffed and she refused.        That's when I had
 3   the door open.
 4       Q    All right.     In the video that you've reviewed, is
 5   there anything in it during the incident -- and by
 6   "incident," I mean from the time you entered the cell --
 7   Well, strike that.   Start over.      The video that you
 8   reviewed of Ms. Page that morning, is there anything in it
 9   that you viewed from the time that she woke up all the way
10   through the time her body's removed from the cell -- is
11   there anything that you believe happened in the area that
12   we can see but which the video doesn't show us?
13       A    I don't understand.
14       Q    Okay.    Fair enough.     At some point you and
15   Mr. Pelfrey enter the cell, correct?
16       A    Right.
17       Q    And ultimately -- actually, you initially enter
18   the cell and interact with Ms. Page first, right?
19       A    Right.
20       Q    And at some point Mr. Pelfrey and you are
21   interacting with her when she's on the floor, correct?
22       A    Right.
23       Q    So the video depicts all of that use of force
24   incident going on, correct?
25       A    Right.




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 105
                                                                  Page 69

 1       Q       You've seen that.
 2       A       Yes, sir.
 3       Q       Is there anything that when you saw the video --
 4   and you watched it three or so times, whatever you
 5   testified to before -- you thought to yourself, hey, the
 6   video didn't -- didn't -- you couldn't really see on the
 7   video what happened at that point?         Anything that stuck out
 8   to you like that?
 9       A       No.
10       Q       You feel like the video accurately depicted
11   everything that happened during that use of force incident?
12       A       Yes.
13       Q       And --   Well, strike that.       So when you are in
14   the cell with Ms. Page on October 8, are there any
15   particular use of force techniques that you used and which
16   you were trained to use, such as -- I've heard terms like
17   "knee strike," things like that?
18       A       Yes.
19       Q       Can you -- can you list those for us, please?
20       A       Can -- can --
21       Q       Yes.
22       A       -- you be more specific about it?
23       Q       Yeah.    So you ever had any law enforcement
24   training?
25       A       No.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 106
                                                                 Page 70

 1       Q      Okay.    You know, I've heard of different
 2   positions that a law enforcement officer can hold his or
 3   her firearm in, like the assault position.           Have you ever
 4   heard of that?
 5       A      Yes.
 6       Q      Okay.    So have you ever heard the term "knee
 7   strike"?
 8       A      Yes.
 9       Q      What does that mean to you?
10       A      It means using your knee to strike somebody.
11       Q      Okay.    And that term, "knee strike," when you're
12   a kid you didn't use that term, right?
13       A      Right.
14       Q      You say "I kneed somebody," right?
15       A      Yes.
16       Q      Okay.    So the -- the term "knee strike," is that
17   something that you learned through your training and
18   education related to your work down at the Coryell County
19   Jail?
20       A      Yes.
21       Q      So terms like that, "knee strike," did you
22   actually use any knee strikes during the October 8 use of
23   force incident?
24       A      Yes, I did.
25       Q      Okay.    Are there any other things like that --




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 107
                                                                  Page 71

 1   can you give us the terms of the things that you used
 2   during that use of force incident other than knee strikes?
 3       A       Are you asking me if there was anything else used
 4   during that?
 5       Q       Yeah.    What I'm saying is when we're kids,
 6   somebody gets in a schoolyard brawl, we just use terms "I
 7   punched him," "I kneed him" --
 8       A       Right.
 9       Q       -- "I kicked him" --
10       A       Right.
11       Q       -- things like that.      Okay?
12       A       Yes.
13       Q       But we're not kids anymore and -- and obviously
14   you had training and education related to your duties at
15   the jail, right?
16       A       Right.
17       Q       And we've established that the term "knee strike"
18   is a term that you use in the jail environment to describe
19   a physical action that you did during the use of force
20   incident.
21       A       Right.
22       Q       Are there other terms that you would use in that
23   environment, that professional jail environment, to
24   describe the things that you physically did with Ms. Page
25   during that October 8 use of force incident?




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 108
                                                                  Page 72

 1          A   I struck her.
 2          Q   Struck her.     Okay.    And is that -- when you use
 3   the term "struck," do you have to describe whether you used
 4   your fist, whether you used your hand?
 5          A   Yes.
 6          Q   Okay.    And so can you elaborate on that?        Is it,
 7   like, a hand strike?      Is it a fist strike?
 8          A   It's a -- probably a hand strike.
 9          Q   Okay.    What is a hand strike?
10          A   Just as it says, you know, striking somebody with
11   your hand.
12          Q   Okay.    When you use the term "hand strike" in the
13   jail context, is that open or closed?
14          A   Closed.
15          Q   Is there another term that you would use if you
16   strike somebody with an open hand?
17          A   Open-hand strike.
18          Q   Okay.    So you used a hand strike.         You used a
19   knee strike.     Any other terms that describe the techniques
20   that you used during the use of force incident that you
21   obtained through your education and training to work at the
22   Coryell County Jail?
23          A   No.
24          Q   What, if anything, had you been trained to do if
25   a --   Well, strike that.      What, if anything, had you been




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 109
                                                                   Page 73

 1   trained to do if you entered a cell of an inmate who you
 2   thought would not voluntarily exit the cell regarding doing
 3   so with handcuffs?      Bad question.     Strike that.       Let me
 4   start all over.     Had you ever had any training on when or
 5   when you should not go into an inmate's cell with
 6   handcuffs?
 7       A       I don't understand the question.
 8       Q       Did either you or, to your knowledge, Mr. Pelfrey
 9   have handcuffs when the October 8 use of force incident was
10   occurring?
11       A       Are you asking me if we had handcuffs?
12       Q       Yes, sir.    Did you have handcuffs?
13       A       Yes, yes.
14       Q       Okay.   Did Mr. Pelfrey have hand -- handcuffs?
15       A       Yes.
16       Q       Both of y'all had a set --
17       A       Yes, sir.
18       Q       -- of handcuffs?     Had you ever had any training
19   about whether you should or should not take handcuffs into
20   a cell when you're having to remove somebody from a cell
21   forcibly?
22       A       No.
23       Q       Never had any training about that?
24       A       Oh, yes.    I mean, we have training on handcuffs
25   and how to apply them and stuff.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711      App. 110
                                                                   Page 74

 1       Q       Okay.    But what about just actually taking them
 2   into a cell in a situation like this?           Had you had training
 3   about that?
 4       A       I don't understand.       I mean, we -- we had utility
 5   belts, and we had handcuffs on them.
 6       Q       All right.     So as far as you knew, you were
 7   always authorized to enter a cell with handcuffs on your --
 8   your --
 9       A       Yes, sir.
10       Q       -- utility belt?
11       A       Yes, sir.
12       Q       Even if you've got an inmate that's being unruly?
13       A       Yes, sir.
14       Q       And were you supposed to do anything special with
15   those handcuffs, like tuck them away anywhere, do anything
16   different --
17       A       No.
18       Q       -- if you've got a situation like that with
19   Ms. Page?
20       A       No.
21       Q       Okay.    Other than handcuffs on the utility belt
22   on October 8, 2017, were there any other items, physical
23   items, you had with you or, to your knowledge, Mr. Pelfrey
24   had with him that would assist you in a use of force
25   incident?




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 111
                                                                  Page 75

 1       A       No, sir.
 2       Q       Since you've worked at the Coryell County Jail,
 3   have tasers or other electronic weapons been available for
 4   your use?
 5       A       No.
 6       Q       And to the extent there are any policies in the
 7   evidence in this case about use of tasers in the jail,
 8   you've never seen them used in the jail.            Am I right?
 9       A       Right.
10       Q       And you've never seen them available for use in
11   the jail, right?
12       A       Right.
13       Q       Okay.    I'm assuming that you believe that you
14   acted appropriately during the October 8, 2017, use of
15   force incident, right?
16       A       Yes, sir.
17       Q       Is there anything that you believe that
18   Mr. Pelfrey did wrong during that use of force incident?
19       A       No.
20       Q       And -- and just for the record, he's sitting in
21   the room with us right now, correct?
22       A       Right.
23       Q       Okay.    Is it true that you believe that -- well,
24   strike that.      Do you know whether Mr. Pelfrey's still at
25   the -- at the county?




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 112
                                                                Page 76

 1       A     Yes.
 2       Q     Before October 8, 2017, incident had you ever
 3   heard the term "positional asphyxiation"?
 4       A     Yes.
 5       Q     When and --    Had you heard that term before?         In
 6   what context?    Training?
 7       A     Training.
 8       Q     Okay.   When was the first time you think you ever
 9   heard that term in your training?       Was it way back around
10   two years after you were first employed at Coryell County?
11       A     It was before then.
12       Q     Okay.   What -- what was your understanding as --
13   on October 8, 2017, as to the meaning of the term
14   "positional asphyxiation"?
15       A     It's when you --     Can you repeat it one more time
16   for me?
17       Q     Yes, sir.    Before you entered the cell on
18   October 8, 2017, what was your understanding as to the
19   meaning of the term "positional asphyxiation"?
20       A     It meant that on -- when somebody can't breathe.
21       Q     As a result of what?
22       A     What's that word?      They're laying down and
23   somebody is on top of them.
24       Q     Okay.   Faceup or facedown?       Or does it matter?
25       A     Facedown.




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 113
                                                                Page 77

 1       Q    I'm sorry?
 2       A    Facedown.
 3       Q    Facedown.     Okay.   So before you entered the cell
 4   on October 8, 2017, during that use of force incident you
 5   understood that if a person is on top of another person and
 6   the person on the bottom is facedown, that could result in
 7   positional asphyxiation?
 8       A    Do I understand that holding somebody down --
 9       Q    Yes.
10       A    Yes, sir.
11       Q    And did you also understand before you entered
12   the cell on October 8, 2017, that a person -- the person on
13   the bottom, the person facedown, if he or she is obese, in
14   other words, heavier than normal, that there is a higher
15   likelihood for that kind of person to be positionally
16   asphyxiated?
17       A    Yes.
18       Q    And did you consider Ms. Page to be obese on
19   October 8, 2017?
20       A    She was a large woman, yes.
21       Q    Okay.     And in your training that you had received
22   before October 8 of 2017, what were you taught as far as
23   what you should or should not do to keep someone from being
24   positionally asphyxiated?
25       A    Don't -- in our training we wouldn't -- we




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 114
                                                                  Page 78

 1   couldn't -- you couldn't be on top of her or knee in the
 2   back or anything like that.
 3       Q       Okay.   All right.     And during the use force
 4   incident did you ever instruct Mr. Pelfrey what he needed
 5   to do?
 6       A       No.
 7       Q       The training that you've described, where did you
 8   get that training about positional asphyxiation?
 9       A       It was through a TCLOSE class that we went to.
10       Q       Okay.   Just one class?      Or had you heard that in
11   more than one training?
12       A       It was really more than one.
13       Q       Would -- would you consider that to be common
14   knowledge among jailers, what you just described to us, in
15   Coryell County in October of 2017?
16       A       Consider it common knowledge?
17       Q       Yes, sir.
18       A       No, sir.
19       Q       Why not?
20       A       Because, I mean, we -- because we -- through
21   training.   I mean, we learn it through training and stuff,
22   but --
23       Q       So I think we --
24       A       -- you know.
25       Q       -- may be talking past each other.          So would you




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 115
                                                                Page 79

 1   have expected every other person working at the Coryell
 2   County Jail that interacted with inmates to have the same
 3   knowledge you had about positional asphyxiation as of
 4   October 8 of 2017?
 5       A    Oh.    Yeah, I mean, yeah, I mean, we -- what not
 6   to do and what to do, you know.
 7       Q    Okay.    And -- and -- and what not to do and what
 8   to do, you're -- with reference to positional asphyxiation,
 9   you'd expect all the other jailers that worked at the
10   Coryell County Jail in October of 2017 to have that same
11   knowledge, right?
12       A    Learned it in TCLOSE and stuff, I mean, when you
13   go to school.
14       Q    Okay.    So -- so you would expect that all the
15   other jailers at the Coryell County Jail who worked there
16   in October of 2017 would have taken similar classes and
17   also learned about positional asphyxiation?
18       A    Yes, sir.
19       Q    In other words, the term "positional
20   asphyxiation" in your experience working at the Coryell
21   County Jail was not some unusual term that your coworkers
22   didn't know anything about.      Am I right?
23       A    Can you repeat that again?
24       Q    Yes, sir.     The term "positional asphyxiation,"
25   during your almost 14 years at the Coryell County Jail, it




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 116
                                                                   Page 80

 1   was your experience that your coworkers knew what that
 2   meant --
 3       A      Yes.
 4       Q      -- as a result of training they'd received like
 5   you'd received through what was TCLOSE and what is now
 6   TCOLE.
 7       A      Right.
 8       Q      Or, to be more specific, classes and courses that
 9   are reported to what was TCLOSE and is now TCOLE, right?
10       A      Yes, sir.
11       Q      When you worked at the Coryell County Jail did
12   you ever receive any training at the jail with any of your
13   coworkers regarding positional asphyxiation?
14       A      No.
15       Q      It was just through the classes that you had
16   taken as you've --
17       A      Right.
18       Q      -- just described.        Okay.    Did you have any
19   concerns --     Well, strike that.       Toward the end of the use
20   force incident, Mr. Pelfrey laid on the ground and he was
21   partially out of the cell and partially on Ms. Page's upper
22   back region, correct?
23       A      I'm not for sure.        I was trying to control my
24   side of what was going on.
25       Q      Okay.     So during the end of the use of force




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 117
                                                                Page 81

 1   incident, is it true to say you couldn't see what
 2   Mr. Pelfrey was doing?
 3       A    Yeah.
 4       Q    And, thus, you couldn't really comment on what he
 5   did, in your opinion, was appropriate or not appropriate --
 6   right? -- during the end of the use of force incident
 7   because you couldn't see it.
 8       A    Can you repeat that?
 9       Q    Yes, sir.     If you couldn't see what he was doing,
10   you certainly couldn't tell us whether you thought what he
11   did was appropriate or not.
12       A    Well, I was just -- I was doing my part, you
13   know, and I don't -- I don't remember what he was doing.
14       Q    Okay.     Now, you told us you watched the video at
15   least -- I think you said three times or so.
16       A    Right.
17       Q    Right?    And since you've watched the video,
18   you've seen exactly what Mr. Pelfrey was doing at the end
19   of the use of force incident -- right? -- toward the end.
20       A    Yes.
21       Q    And what I described a moment ago, isn't that
22   what you saw?   He was -- his body was partially out of the
23   cell -- in other words, his feet were partially out of the
24   cell in that direction, and the upper part of his body was
25   inside the cell.   Right?




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 118
                                                                Page 82

 1       A    Right.
 2       Q    And the upper part of his body inside the cell,
 3   he had gotten on the upper back region of Ms. Page, right?
 4       A    Yes, sir.
 5       Q    And he was doing that, in your opinion, to hold
 6   her down, correct?
 7       A    Yes.
 8       Q    And he was putting weight on her upper back
 9   region at the time, right?
10       A    I don't know if he was putting pressure on the
11   back.
12       Q    You don't have --
13       A    I guess --
14       Q    -- an opinion about that?
15       A    Well, I mean, he was laying there, but I don't
16   know if he was putting pressure on it --
17       Q    Okay.
18       A    -- or not.
19       Q    Well, it wouldn't make much sense for him to do
20   that without putting pressure on her, right?
21       A    Yes.
22       Q    Okay.    And with your knowledge of positional
23   asphyxiation, do you have an opinion as to what he did was
24   appropriate?
25       A    Yes.




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 119
                                                                Page 83

 1       Q    And is your -- your opinion then is that it was
 2   appropriate for him to do that?
 3       A    Appropriate to put pressure on there?
 4       Q    To put weight on her upper back region as we see
 5   in the video when she's facedown.
 6                  MR. WEILAND:      I'm -- I'm going to object to
 7   the question because you're mischaracterizing the video,
 8   and -- and that is not -- that is not appropriate to
 9   mischar -- the video shows what the video shows.           And
10   you're mischaracterizing the video to the witness.
11                  MR. MALONE:     All right.     And I'm going to
12   object to a speaking objection and ask that you limit
13   objections to being those to the extent necessary to
14   preserve your objection on the record.
15                  Are you instructing him not to answer?            He's
16   not your client, right?
17                  MR. WEILAND:      No.   He's not my --
18                  MR. MALONE:     Right.
19                  MR. WEILAND:      -- witness.
20       Q    (BY MR. MALONE)      All right.     Do you remember the
21   question anymore?
22       A    Can you repeat the question?
23       Q    Yes, yes, sir.
24                  Would you read it back, please?
25                  THE REPORTER:      "Question:     And is it your




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 120
                                                                Page 84

 1   opinion that it was appropriate for him to do that?"
 2                  MR. MAGEE:     Objection, calls for
 3   speculation.
 4                  You have to -- yeah, you have to answer.
 5                  THE WITNESS:      Can you repeat it one more
 6   time?
 7       Q    (BY MR. MALONE)      Yes, sir.     When you observed
 8   Mr. Pelfrey, as we've described, with part of his body, in
 9   other words, his feet, outside of the cell and the other
10   part inside the cell when he has his body on Ms. Page's
11   upper back region, did you believe that was appropriate --
12   do you have an opinion as to whether it was appropriate for
13   him to do so based upon your education, experience,
14   training and background in jail operations?
15                  MR. WEILAND:      Same objection.
16                  MR. MAGEE:     Objection, calls for him to
17   speculate and also mischaracterizes the evidence.
18       A    I just don't feel like he -- I don't know if he
19   was putting pressure on her or not.
20       Q    Okay.    If the evidence in this case indicates
21   that Mr. Pelfrey, when he was in a position I just
22   described, was putting pressure on Ms. Page's upper back
23   area, based upon your education, experience, training, and
24   background in dealing with what you dealt with at the
25   Coryell County Jail, do you believe that was -- do you have




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 121
                                                                  Page 85

 1   an opinion as to whether that was appropriate or not
 2   appropriate?
 3       A       Like I said, I -- I don't know if she -- he was
 4   putting pressure on her or not --
 5       Q       Okay.
 6       A       -- so, yes.
 7       Q       Yes what?
 8       A       Yes.    I mean, if he was just laying on her to
 9   hold her down and -- you know, I don't know if he was
10   putting pressure on her or not.
11       Q       All right.    And when you say "pressure," what do
12   you mean?
13       A       What you were asking me, if you believe that he
14   was putting pressure on her or not.
15       Q       Okay.   And is it your opinion, based upon your
16   education, experience, training, and background in jail
17   operations that it would've been -- that it would've
18   violated the standards that you'd learned about for
19   Mr. Pelfrey to put pressure on Ms. Page's back when she was
20   facedown in that position?
21                      MR. MAGEE:   I'm going to object again.        I
22   think that calls for a hypothetical, assumes facts not in
23   evidence, calls for him to speculate.
24                      MR. JOHNSTON:    I'm going to object as
25   compound.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 122
                                                                  Page 86

 1                      THE WITNESS:    Can you repeat the question,
 2   please, sir?
 3       Q       (BY MR. MALONE)     I'll just ask another one.
 4   Based upon your education, experience, training, and
 5   background as a jailer, do you have an opinion as to
 6   whether it would be appropriate for Mr. Pelfrey to use
 7   pressure on Ms. Page's upper back region while part of his
 8   body was on her as we see in the video recording of the
 9   time period at the end of the October 8 use of force
10   incident?
11                      MR. MAGEE:   Same objections.
12                      MR. WEILAND:    Same objection.
13       A       I -- I just don't understand.         I mean, I'm --
14   Can you repeat it again, please?
15       Q       Yes.
16       A       I'm sorry.
17       Q       You learned through your training, education, and
18   experience as a jailer that it's inappropriate to put
19   pressure on someone's upper back region when that person is
20   facedown, correct?
21                      MR. MAGEE:   Objection.
22                      MR. JOHNSTON:    Objection.
23                      MR. MAGEE:   Misstates his previous
24   testimony.
25                      THE WITNESS:    Were you asking me the same




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 123
                                                                  Page 87

 1   question?
 2                    MR. MALONE:     Can you read the question back,
 3   please?
 4                    (Requested portion read back by the
 5                    reporter)
 6                    THE WITNESS:      Yes.
 7       Q       (BY MR. MALONE)     So you would have the opinion
 8   that if Mr. Pelfrey, during the end of the October 8, 2017,
 9   use of force incident, put pressure on Ms. Page's upper
10   back region, based upon your experience, education,
11   training, and background as a jailer that would've been
12   inappropriate, right?
13                    MR. JOHNSTON:      Objection.
14                    MR. MAGEE:     Objection, calls for him to
15   speculate, assumes facts not in evidence, and also asks for
16   him to pose a hypothetical.
17       A       Like I said, I don't know if he was putting
18   pressure on her or not.
19       Q       Okay.   And my question assumes that he did.          If,
20   in fact, he did put pressure on her upper back region, it's
21   your opinion that that would've been in -- inappropriate
22   based upon your education, experience, training, and
23   background as a jailer?
24       A       If he had been --
25                    MR. MAGEE:     Same objections.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 124
                                                                 Page 88

 1                   Go ahead.
 2                   THE WITNESS:     If he had've done it?
 3                   MR. MALONE:    Yes, sir.
 4                   THE WITNESS:     Yes.
 5                   MR. MALONE:    Okay.    And --
 6                   THE WITNESS:     Can we take a break?
 7                   MR. MALONE:    Yes, sir, we can.       Sure can.
 8                   THE VIDEOGRAPHER:       Okay.   Off the record at
 9   11:06.
10                   (Recess from 11:06 a.m. to 11:21 a.m.)
11                    On the record at 11:21.
12       Q    (BY MR. MALONE)      All right, sir.      We had been
13   talking about putting pressure on somebody's upper back
14   region when that person is facedown, and -- and you had
15   answered some questions about that.        At the beginning of
16   the use of force incident October 8, 2017, involving
17   Ms. Page you knew that if someone put pressure on someone's
18   upper region while that person was facedown, that the
19   result could be positional asphyxiation.         Correct?
20       A    Yes.
21       Q    And "asphyxiation" is a fancy word basically for
22   somebody suffocating and -- and dying -- correct? -- in
23   common understanding.
24       A    Yes.
25       Q    Okay.    Now, it's my understanding in Ms. Page's




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 125
                                                                Page 89

 1   cell, the cell that she had passed away in, there was no
 2   equipment that would record audio.       Am I right?
 3       A    Right.
 4       Q    And then, likewise, the hallway outside of that
 5   same cell on October 7 or 8, 2017, am I correct in
 6   understanding there was no equipment that would record
 7   audio?
 8       A    Correct.
 9       Q    On October 7 or 8 of 2017, are you aware of any
10   parts of the Coryell County Jail other than, perhaps,
11   dispatch and control where audio recording equipment had
12   been placed?
13       A    Can you --
14       Q    Yeah.
15       A    -- ask me again?
16       Q    October 7 and 8, 2017, were there any areas in
17   which prisoners were housed, cells, at the Coryell County
18   Jail where there was audio recording equipment?
19       A    No.
20       Q    And you gave us some testimony earlier about what
21   you understood to be Ms. Page tapping on her door with -- a
22   cell door with a brush.     Are you aware of any audio
23   recordings of any of that?
24       A    No.
25       Q    Or of your or Mr. Pelfrey's conversations with




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 126
                                                                Page 90

 1   Ms. Page that morning?    No audio --
 2       A    No.
 3       Q    -- that you're aware of?
 4       A    No, no.
 5       Q    Okay.    Now, we talked earlier about a five-person
 6   cell extraction team.    Do you have an opinion as to the
 7   benefits of using five people to extract a person from his
 8   or her cell as opposed to trying to extract a person using
 9   one or two or three people?
10       A    Repeat it again.
11       Q    Yes, sir.     Do you have any opinion as to the
12   benefits of using five people to extract a person from a
13   cell as opposed to using a lesser number of people to
14   extract a person from a cell?
15       A    Well, I mean, we didn't extract her from the
16   cell.
17       Q    Okay.    And I'm not talking about Ms. Page --
18       A    Okay.
19       Q    -- for the moment.       I'm just talking about a
20   five-person cell extraction team.       You had training on
21   that, right?
22       A    Uh-huh.
23       Q    "Yes"?
24       A    Yes, yes.     I'm sorry.
25       Q    And you -- there were policies in place with




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 127
                                                                   Page 91

 1   Coryell County as to exactly what each of those five people
 2   should do in the event of such an extraction, right?
 3       A       Right.
 4       Q       Okay.    Would one person concentrate on grabbing
 5   the person's right arm, for example?
 6       A       Right.
 7       Q       And another person would concentrate on grabbing
 8   the person's left arm, for example?
 9       A       Yes.
10       Q       Would one of the people -- are they charged with
11   having a video recording camera?
12       A       No.
13       Q       Okay.    But there are certain policies and
14   procedures in place in October of 2017 at Coryell County as
15   to exactly how that five-person extraction should occur if
16   it incurred --
17       A       Right.
18       Q       -- occurs, right?      And do you think that a --
19   that using five people to extract a person from a cell is a
20   good number of people to perform an extraction?              Five
21   people.
22                      MR. MAGEE:   Objection, calls for
23   speculation.
24       A       If we -- if we were extracting -- extracting from
25   a cell --




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711      App. 128
                                                                  Page 92

 1       Q    Okay.
 2       A    -- yes.
 3       Q    And extracting a person from a cell means taking
 4   them out of a cell, right?
 5       A    Right.
 6       Q    Do you have an opinion as to whether five people
 7   being on a cell extraction team is an optimal number, in
 8   other words, a good number?
 9       A    Yes.
10       Q    Okay.
11       A    Yes, sir.
12       Q    Do you have an opinion as to whether there should
13   be more or less on a cell extraction team than five people?
14       A    No, I don't have an opinion on it.
15       Q    Okay.      You think five is the best number?
16       A    Yes.
17       Q    Okay.      In all of your years working at the
18   Coryell County Jail, had you ever heard of an extraction
19   team being comprised of a different number of people other
20   than five?
21       A    No.
22       Q    During the October 8, 2017, use of force incident
23   were you instructing Mr. Pelfrey what to do at all, or was
24   he just doing what he did and you were doing what you did?
25       A    We were just going in to cuff her.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 129
                                                                Page 93

 1       Q    Okay.    So did you ever tell Mr. Pelfrey to do
 2   anything during the October 8, 2018 [sic], use of force
 3   incident with Ms. page?
 4       A    The only -- well, I told him that we were going
 5   to put her in a restraint chair and we're going to cuff her
 6   and put her in a restraint chair.
 7       Q    All right.
 8       A    I mean, we weren't -- like I said, we weren't
 9   going in there to extract her, and so there was no need in
10   that.
11       Q    Okay.    And when you say you weren't going in
12   there to extract her, "extract" means simply you're going
13   to take her out --
14       A    Take her out of the cell, yes, sir.
15       Q    -- involuntarily, right?
16       A    Involuntary -- you mean against her will?
17       Q    Yes, sir.
18       A    Well, I mean, we're going in there to -- yes, I
19   mean, but she was in the cell the whole time.
20       Q    Okay.    But your goal was -- the reason you went
21   into the cell was to take her out of the cell.
22       A    No.
23       Q    Why did you go into the cell?
24       A    We're going to put her in a restraint chair.
25       Q    You were going to put the restraint chair into




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 130
                                                                  Page 94

 1   the cell with her?
 2       A       Yes.
 3       Q       You were going to move the restraint chair into
 4   her cell?
 5       A       Yes.
 6       Q       Okay.   Where was the restraint chair sitting at
 7   the time y'all entered the cell?
 8       A       In the hallway.
 9       Q       And when you sprayed the OC spray through the
10   food slot, it was still your intent to take the restraint
11   chair and put it into the cell?
12       A       We were going to put her in there, yes, in the
13   restraint chair.
14       Q       Had you ever put a restraint chair into a cell
15   and put a prisoner into it before?
16       A       Yes.
17       Q       Okay.   And in your understanding as of October 7
18   and 8, 2017, was that consistent with Coryell County
19   policy?
20       A       If it was policy to put them in a restraint chair
21   and leave them in a cell?
22       Q       In a cell, yeah.
23       A       We were going to --      Can you repeat it?
24       Q       Yes, sir.    On October 7 and 8 of 2017, was it
25   your understanding Coryell County policy allowed you to put




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 131
                                                                  Page 95

 1   a restraint chair into a person's cell and restrain that
 2   person in that chair in that cell?
 3       A       Yes.
 4       Q       The day before, October 7, 2017, you did extract
 5   Ms. Page from her cell, correct?
 6       A       Yes.
 7       Q       And you put her into a restraint chair, right?
 8       A       Right, we did it, yes.
 9       Q       And the restraint chair was not in her cell that
10   day, was it?
11       A       No.
12       Q       Where was it?
13       A       It was outside the cell.
14       Q       Why did you put her into a restraint chair
15   outside of her cell on October 7, 2017?
16       A       We had to have it cleaned, the cell cleaned.           I
17   mean, we're -- we were -- that's what we normally do.             We
18   put them in a cell outside, and then we have the cell
19   cleaned.    And then after it's cleaned and decammed
20   [phonetic] and stuff, which doesn't take very long, we have
21   an MA go in there and clean it, and then we put them back
22   in there.
23       Q       Okay.   In the years that you'd work for the
24   Coryell County Jail before October 7th, 2017, are you
25   telling us it was your standard practice when someone would




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 132
                                                                 Page 96

 1   be put into a restraint chair to put him and her in that
 2   chair in his or her cell?
 3       A    Yes.    That's where the use of force happened.
 4       Q    That's why the use of force happened?             Is that
 5   what you said?
 6       A    No, where the use of force happened.
 7       Q    Okay.
 8       A    If the use of force happened in that cell, we'd
 9   cuff them and put them in a restraint chair.
10       Q    In the cell?
11       A    In the cell.     But then we move them to the
12   hallway so it can get cleaned, that cell.
13       Q    Okay.    So if --    Strike that.      Prior to October
14   of 2017 I'm assuming that you had been involved with
15   putting plenty of inmates at the Coryell County Jail into
16   restraint chairs -- right? -- over the years?
17       A    Over the years, yes.
18       Q    Okay.    And of those times that you did that,
19   would you say almost all of those times the restraint
20   chairs were in the cells when a person was put into them?
21       A    Can you repeat that?
22       Q    Yes, sir.     All the times before October of 2017
23   you'd been involved at the Coryell County Jail with putting
24   somebody into a restraint chair, would you say that almost
25   all those times people were put into a restraint chair in




                COURT REPORTERS CONSOLIDATED * (972) 270-4711      App. 133
                                                                   Page 97

 1   the cell in which they were incarcerated?
 2       A    Yes.
 3       Q    As opposed to being put in a restraint chair in a
 4   hallway or some other designated area for a restraint chair
 5   at the jail?
 6       A    No.      I mean, it was easier after a use of force.
 7   After we cuffed them we went ahead and put them in a
 8   restraint chair.
 9       Q    As of October 8, 2017, how many restraint chairs
10   were available to you at the Coryell County Jail?
11       A    One.
12       Q    What was it on October 7, 2017, that needed to be
13   cleaned in the cell in which Ms. Page was incarcerated
14   before she could be put back into it?
15       A    Her body.        We were getting her showered and
16   cleaned up.
17       Q    Okay.       It's my understanding that you said that
18   the reason that Ms. Page was put into a restraint chair in
19   the hallway on October 7, 2017, was because the cell had to
20   be cleaned.
21       A    Right.
22       Q    Did I get that wrong?           Okay.   What did the cell
23   have to be cleaned of?
24       A    OC.
25       Q    So on October 7, 2017, you couldn't put Ms. Page




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 134
                                                                 Page 98

 1   into a restraint chair in the cell because the OC spray in
 2   the cell had to be cleaned up.
 3       A      Right.
 4       Q      On October 8, 2017, when you sprayed the OC
 5   through the food slot, the door was still closed, correct?
 6       A      I -- I missed that.
 7       Q      That's fine.
 8       A      I didn't hear you.
 9       Q      On October 8, 2017, when you sprayed the OC spray
10   through the food slot, the door to the cell was still
11   closed, correct?
12       A      Yes.
13       Q      So before you ever opened the door on October 8,
14   2017, you knew that there was OC spray inside the cell,
15   correct?
16       A      On what date?
17       Q      October 8, 2017.
18       A      Yes.
19       Q      And thus would have to be cleaned --
20       A      Right.
21       Q      -- before you could put anybody into a restraint
22   chair --
23       A      Right.
24       Q      -- inside that cell.      Correct?
25       A      Right.




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 135
                                                                  Page 99

 1         Q     So when you enter the cell on October 8, 2017,
 2   you knew that you could not put Ms. Page into a restraint
 3   chair in her cell, correct?
 4         A     Before being showered, is that what you're asking
 5   me?
 6         Q     No.   You said on October 7, 2017, that Ms. Page
 7   could not be put into a restraint chair inside her cell
 8   because there was OC spray in the cell.
 9         A     Right.
10         Q     Right?   And the cell had be cleaned, correct?
11         A     Right.
12         Q     Now, let's go to the next day, October 8, 2017.
13   You go to the food slot.       You open it with your right hand.
14   You spray the OC spray inside the cell before you even open
15   the door.   Right?
16         A     Right.
17         Q     So at that point you know that cell's going to
18   have to be cleaned before anybody can be put into a
19   restraint chair inside the cell.
20         A     Right.
21         Q     So before you ever entered the cell, you knew
22   that you weren't going to put Ms. Page into a restraint
23   chair inside of it -- correct? -- on October 8.
24         A     Correct.
25         Q     So you would have to extract Ms. Page on




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 136
                                                                  Page 100

 1   October 8, 2017, to be put into a restraint chair outside
 2   of her cell, wouldn't you.
 3       A       Put her in a restraint chair outside?
 4       Q       Yes, sir.
 5       A       Well, I mean, it only takes two officers to bring
 6   her out of the cell to take -- escort somebody out of seg.
 7   It only takes two officers --
 8       Q       Okay.   But my point is --
 9       A       -- so --
10       Q       -- when you entered the cell on October 8, 2017,
11   you knew that you were going to extract Ms. Page from the
12   cell, correct?
13       A       Well, I mean, "extraction" means that we're going
14   to suit up and bring somebody out.
15       Q       You're going to --      Say it again.
16       A       We're going to -- extract is when you're going to
17   suit up and go in and get somebody and bring them out, but
18   we were escorting her out --
19       Q       Okay.
20       A       -- and going to take her down and get her
21   showered.
22       Q       She wasn't -- she didn't want to be escorted, no
23   doubt, right?
24       A       On that day?
25       Q       Yes, sir, on October 8.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 137
                                                                Page 101

 1       A    I mean, she was, yes, out of compliance.
 2       Q    I mean, you'd already decided before you sprayed
 3   OC spray through the food slot on the door that, in your
 4   opinion, she was noncompliant, right?
 5       A    Right.
 6       Q    And you knew as soon as you sprayed the OC spray
 7   in the cell that it was contaminated -- "it" being the
 8   cell -- such that you couldn't put her in a restraint chair
 9   inside, right?
10       A    Right.
11       Q    And you'd already told Mr. Pelfrey, hey, we're
12   going to put her into a restraint chair, correct?
13       A    Right.
14       Q    And that was sitting outside in the hallway
15   outside the cell waiting for her to be put into it.
16       A    Right.
17       Q    So when you entered the cell on October 8, you
18   already knew that you were going to have to remove Ms. Page
19   from the cell and put her into a restraint chair outside
20   the cell, right?
21       A    After she was cleaned up, yes.
22       Q    So you knew that you were going to extract her
23   from the cell and put her into that restraint chair?
24       A    Well, we weren't extracting her.          We were
25   escorting her out.




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 138
                                                                   Page 102

 1       Q       Okay.    We've talked about the video.           We saw what
 2   happened.
 3       A       Right.
 4       Q       Right?   That wasn't an escort, was it?
 5       A       On what?   Seven?
 6       Q       Nothing that happened on October the 8th was --
 7   that was not escorting her out of her cell, right?
 8       A       What do you mean by "escorting"?
 9       Q       You said "escort."      What do you mean by escorting
10   someone out?
11       A       It takes two officers to take them out of seg.
12       Q       Okay.    What do you mean when you use the word
13   "escort," to escort someone out of a cell?
14       A       Two officers bringing an inmate out of a cell.
15       Q       And is the inmate going voluntarily or
16   involuntarily?
17       A       You mean Inmate Page?
18       Q       Under what you just said, escorting somebody out
19   of a cell, are they going -- when you use the term
20   "escort," are they leaving voluntarily or involuntarily?
21       A       Escorting somebody out you can involuntary or
22   voluntary.
23       Q       Okay.    And when someone's being extracted from a
24   cell, is that involuntarily or voluntarily, when you use
25   the term "extraction"?




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711       App. 139
                                                                 Page 103

 1       A      Involuntary.
 2       Q      Okay.    So what's the difference in -- in -- in
 3   your mind when you use these terms between an involuntary
 4   cell extraction and involuntary escorting out of a cell?
 5       A      Can you repeat it again?
 6       Q      Yes, sir.    What's the difference in your mind
 7   between an involuntary cell extraction and an involuntary
 8   escorting out of a cell?
 9       A      An involuntary, I mean, one is inmate --
10   sometimes, yes, escort them out and then other times you
11   have to put your arms in there and escort her out.
12                     MR. MALONE:   Objection, nonresponsive.
13       Q      (BY MR. MALONE)      When you remove someone from a
14   cell involuntarily, that's a use of force incident,
15   correct?
16       A      Right.
17       Q      So when you extract a person from his or her cell
18   involuntarily, you're using force to remove that person
19   from a cell, correct?
20       A      Yes.
21       Q      And when you are escorting a person from his or
22   her cell involuntarily, you are removing that person from
23   the cell using force, correct?
24       A      Can you repeat it again?
25       Q      Yes, sir.    When -- when you remove somebody from




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 140
                                                                 Page 104

 1   a cell involuntarily, whether you use the word "escort" or
 2   "extraction," it's still a use of force to remove that
 3   person, right?
 4                    MR. JOHNSTON:     I'm going to object as
 5   calling for speculation.
 6       A     Yes.
 7       Q     Okay.    So is there any -- in your mind any
 8   material difference between extracting a person
 9   involuntarily from a cell and escorting a person
10   involuntarily from a cell?
11       A     I don't understand.       Can you repeat it again?
12       Q     Yes, sir.     Is there any difference in your mind
13   from --   Strike that.    Is there any difference in your mind
14   between extracting a person involuntarily from her cell and
15   escorting a person involuntarily from her cell?
16       A     Is there a difference, you said?
17       Q     Correct.
18       A     Yes.
19       Q     What's the difference in your mind?
20       A     When you have to help them move by -- you -- you
21   have to help escort them.
22       Q     How?
23       A     By grabbing -- putting your hand on them and
24   helping them move.
25       Q     And when you say help them move, do you mean move




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 141
                                                                   Page 105

 1   them in a direction they don't want to go?
 2       A       Yes, sir.
 3       Q       So that's an involuntarily use of --
 4       A       Yes.
 5       Q       Right.    Isn't it true there's really no
 6   difference between an involuntary cell extraction and an
 7   involuntary removal of someone from a cell?
 8                      MR. MAGEE:    Objection.
 9       Q       (BY MR. MALONE)      Well, strike that.          You came up
10   with the word "escort" during this deposition, right?
11       A       Uh-huh.
12       Q       "Yes"?
13       A       Yes, sir.
14       Q       I never asked you any questions about escorting
15   somebody from a cell -- right? -- that you recall --
16       A       I recall.
17       Q       -- until we began this discussion after you used
18   the word.   Correct?
19       A       Yes.
20       Q       Isn't it true, though, if you escort somebody
21   involuntarily from a cell, you're really just extracting
22   them from the cell?
23       A       Yes.
24       Q       And on October 8, 2017, y'all were removing --
25   attempting to remove involuntarily Ms. Page from her




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711       App. 142
                                                                   Page 106

 1   cell -- correct? --
 2       A      Yes.
 3       Q      -- to put her in the restraint chair in the
 4   hallway.
 5       A      Right.
 6       Q      Okay.    I'm going to hand you what I'm marking as
 7   Exhibit 2.
 8                     (Exhibit No. 2 marked)
 9                     And it's just a collection of documents
10   which may or may not be related to each other, and we've in
11   the bottom right-hand corner --
12                     MR. JOHNSTON:     Thank you.
13       Q      (BY MR. MALONE)      -- numbered those with big
14   numbers.   So you might see other numbers on the bottom of
15   pages, but I'm go to be referring to just the big -- you
16   know, the big dark numbers on the bottom right-hand corner.
17   All right?   And I may have some questions about some pages
18   and -- and not about others.        Okay?    And until I mention
19   another exhibit, I'm going to be talking about Exhibit 2.
20   Starting on page five, page five actually is entitled "Jail
21   Policy and Procedure Operations Manuel," m-a-n-u-e-l.                Just
22   looking at that one page, do you recognize it?               Have you
23   seen it before?
24       A      Yes.
25       Q      Have you seen the manual that this is comprised




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711       App. 143
                                                                   Page 107

 1   of?
 2         A     The manual?
 3         Q     Yes, sir.     In other words, is it your
 4   understanding page five in Exhibit 2 is the first page of
 5   the manual that was in effect when you worked at the
 6   Coryell County Jail in October of 2017?
 7         A     Yes.
 8         Q     Okay.    And just to let you know, again, don't
 9   assume that whatever I have in this little binder is every
10   page.     I'm telling you it's not.
11         A     All right.
12         Q     I just pulled some pages out so you don't have
13   3,000 pages in front of you.         All right?
14         A     All right.
15         Q     So you if look at page six in the manual through
16   page 17 is that cell extraction policy that was in place at
17   the Coryell County Jail on October 7 and 8, 2017?
18                      MR. MAGEE:    So I just want to make sure I
19   understand what we're doing.         He's going to look at Exhibit
20   2 and you want him to read page 6 through 17 to make sure
21   that's the policy that he remembers; is that right?
22                      MR. MALONE:    Well, I -- I didn't ask him to
23   do any of that.      My question is are pages 6 through 17, are
24   those -- do those page comprise the Coryell County
25   Sheriff's Office cell extraction policy in place on




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 144
                                                                  Page 108

 1   October 7 and 8, 2017.
 2                      And take your time looking at it.
 3                      (Witness reading document)
 4                      You remember the question?
 5       A       This was the policy?
 6                      MR. MALONE:   Could you read it back, please?
 7                      THE REPORTER:    Okay.    Are pages 6 through
 8   17 -- pages 6 through 17, are those -- do those pages
 9   comply -- no -- comprise the Coryell County Sheriff
10   Department's policies and procedures in place on October 7
11   and 8, 2017?
12       Q       (BY MR. MALONE)      Let me just ask another
13   question.   Sir, you've had time to review pages 6 through
14   17 in Exhibit 2?
15       A       Yes.
16       Q       And are those pages the Coryell County Sheriff's
17   Office cell extraction policy that was in place on
18   October 8, 2017 --
19       A       Yes.
20       Q       -- and October 7, 2017?
21       A       Yes.
22       Q       Okay.   And on page six we -- the first paragraph,
23   it says "Purpose," and then it has a capital letter "A" and
24   a capital letter "B" beneath it.         Capital letter "A" says
25   to safely extract defenders from cells who refuse to be




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 145
                                                                    Page 109

 1   moved or to follow proper security procedures.                Did I read
 2   that correctly?
 3       A      Yes.
 4       Q      And on October 8, 2017, is isn't true that
 5   Ms. Page had refused to follow what you would consider to
 6   be a proper security procedure in refusing to be
 7   handcuffed?
 8       A      Yes.
 9       Q      And, thus, she was also refusing to be moved,
10   correct?
11       A      She was refusing to be handcuffed.            We hadn't
12   moved her yet.
13       Q      All right.      And handcuffing a prisoner was a
14   security procedure, right?
15       A      Yes.
16       Q      Okay.     And then the second purpose, capital
17   letter "B," it says to establish a technique which
18   minimizes injury to offenders and jail staff and is
19   consistent with the need to accomplish the cell extraction.
20   Did I read that correctly?
21       A      Yes.
22       Q      And do you agree that the cell extraction policy
23   in place in Coryell County on October 8, 2017, was a policy
24   that would minimize injury to offenders and jail staff if
25   appropriately applied?




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711       App. 146
                                                                Page 110

 1                  MR. MAGEE:      Objection, calls for
 2   speculation.
 3                  MR. JOHNSTON:       Same.
 4                  MR. MALONE:      Well, strike the question.
 5       Q    (BY MR. MALONE)       Do you have an opinion, based
 6   upon your education, experience, training, and background
 7   as a jailer with Coryell County, as to whether the cell
 8   extraction policy on pages 6 through 17 of Exhibit 2 would
 9   minimize injury to offenders and jail staff if applied?
10                  MR. MAGEE:      Same objection.
11                  MR. JOHNSTON:       Yeah, same objection.       It
12   calls for expert opinion.
13       A    No.
14       Q    I'm sorry?
15       A    I said "no."
16       Q    You don't think it would minimize injury to
17   offenders and jail staff if applied?
18       A    It depends on the -- on the situation.
19       Q    Okay.    Can you give us an example of a situation
20   in which it's your opinion that the Coryell County cell
21   extraction policy in place on October 8, 2017, if applied,
22   would not minimize injuries to offenders and jail staff?
23                  MR. JOHNSTON:       Objection, calls for
24   speculation.
25                  MR. MAGEE:      Same objection.




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 147
                                                                  Page 111

 1                      THE WITNESS:    Can you repeat the question,
 2   please?
 3                      MR. MALONE:    Yes, sir.     It's my
 4   understanding --     Well, strike that.
 5                      Can you read the question back, please?
 6                      (Requested portion read back by the
 7                      reporter)
 8                      MR. WEILAND:    I object to the form of the
 9   question.
10       A       There's different situations every day in jail,
11   you know.   You go in there and there's --
12       Q       Have you finished your answer?
13       A       Yes, sir.
14                      MR. MALONE:    Objection, nonresponsive.
15       Q       (BY MR. MALONE)      You said it's not your opinion,
16   based upon your education, experience, training, and
17   background as a jailer at Coryell County, that the cell
18   extraction policy in place on October 8, 2017, if applied,
19   would not always minimize injury to offenders and jail
20   staff, correct?
21                      MR. MAGEE:    I'm going to object that that
22   mischaracterizes his previous testimony.
23       A       Yes.
24       Q       Okay.   All I'm asking you for, sir, is can you
25   give us an example of an occurrence during which




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 148
                                                                   Page 112

 1   application of this cell extraction policy, in your
 2   opinion, based upon your education, experience, training,
 3   and background would not minimize injury to offenders and
 4   jail staff.     Just an example.
 5       A    No, sir.
 6       Q    Okay.       Still on page six in Exhibit 2 under Roman
 7   numeral two capital letter "A," it beings with "This office
 8   will maintain a well-trained cell extraction team," and
 9   then it continues.      Did I read that correctly?
10       A    Yes.
11       Q    Have you -- were you part of the cell extraction
12   team at the Coryell County Jail when you worked there in
13   October of 2017?
14       A    No.
15       Q    Was there, to your knowledge, a cell extraction
16   team at that time?
17       A    No.
18       Q    So despite the policy on page six saying that
19   this office will maintain a well-trained cell extraction
20   team, when you worked at Coryell County you were not aware
21   of any such team.      Am I right?
22       A    That I wasn't aware of a team?
23       Q    Was there a team at Coryell County like it's
24   described there?
25       A    No.




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 149
                                                                  Page 113

 1       Q     Never was when you worked there?
 2                    MR. JOHNSTON:      Objection.     It's a
 3   mischaracterization.
 4       A     Yes, we did at one time.
 5       Q     Okay.     And when was the last time that Coryell
 6   County had at its jail a cell extraction team while you
 7   worked there?
 8       A     I can't remember.
 9       Q     Well before October 8 of 2017?
10       A     Did we have one then?
11       Q     Well, let's start with that question.              On
12   October 8, 2017, did Coryell County have a cell extraction
13   team --
14       A     No.
15       Q     -- for its jail?
16       A     No.
17       Q     No?    How long approximately, if you can remember,
18   was it before October of 2017 when the Coryell County Jail
19   last had a cell extraction team as described on page six in
20   Exhibit 2?
21       A     No.
22       Q     You just know it -- it had one at one time; you
23   just don't remember when.
24       A     Right.
25       Q     Okay.     Had it been more than a year before




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711        App. 150
                                                                Page 114

 1   October of 2017?
 2       A    Yes.
 3       Q    More than five years before October of 2017?
 4       A    Yes.
 5       Q    So if on October 8 of 2017 you had decided to
 6   apply this policy and call in three more jailers, did you
 7   know who to call?   Strike that.      So October 8, 2017, there
 8   were not to your knowledge --      Oh, strike that.        Had you
 9   ever received training to be on a cell extraction team for
10   Coryell County?
11       A    Yes.
12       Q    And were you actually on a cell extraction team
13   at one time?
14       A    Yes.
15       Q    And then how did you know that you were no longer
16   on the team?   Was that just for a certain period of time,
17   or did somebody tell you?
18       A    No.    I -- we -- I just got off of it.           I didn't
19   want to do it no more.
20       Q    Did you ask to be taken off of it?
21       A    Yes.
22       Q    Do you remember when that was?
23       A    No, I don't.
24       Q    It was before October of 2017, though?
25       A    Yes.




                COURT REPORTERS CONSOLIDATED * (972) 270-4711      App. 151
                                                                   Page 115

 1       Q     Years before that?
 2       A     Yes.
 3       Q     What function did you have on the cell extraction
 4   team when you were on it?
 5       A     I think I was a one or two man.
 6       Q     And what did the one or two man do?
 7       A     Control the arms.
 8       Q     Okay.      On page eight there's a reference to video
 9   camera operations.      When you were on the cell extraction
10   team was a video camera available to record what -- any
11   cell extraction?
12       A     No.
13       Q     Were you ever a team leader or supervisor on a
14   cell extraction team?
15       A     Yes.
16       Q     Was there a difference between those two terms,
17   like, between what a team leader would do versus a
18   supervisor?
19       A     No.
20       Q     Now, on page ten at the bottom it references
21   taser, but I think you've made it clear to us, you've never
22   seen --
23       A     We don't --
24       Q     -- tasers.       Am I right?
25       A     Right.




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 152
                                                                  Page 116

 1       Q      Never seen one in the Coryell County Jail, right?
 2       A      Right.
 3       Q      When was the first time you that saw this cell
 4   extraction policy that we're talking about here?             Would it
 5   have been during your initial training at the jail?
 6       A      You get one when you get hired, when we started.
 7       Q      Okay.    Back in year 2004?
 8       A      Uh-huh, yes, sir.
 9       Q      Okay.    Thank you.     So all this stuff we see on --
10   on page 11 about when a taser should be used and when a
11   taser should not be used, as far as you're concerned, that
12   didn't have any application in the jail because there were
13   no tasers.
14       A      Right.
15       Q      Right?    Page 12, if you look down, there's a
16   little Roman numeral four.       It says the person
17   administering oleoresin capsicum, OC, or OC mixed with
18   chemical agents dispersion and certified by the munitions
19   trainer.   You see where I read that?
20       A      Yes.
21       Q      And you see that "mixed with chemical agents"?
22   Have y'all ever done that since you worked at the Coryell
23   County Jail?
24       A      No.
25       Q      And that's kind of what I was asking about




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 153
                                                                  Page 117

 1   earlier.    All -- all y'all had was OC.         You didn't --
 2       A       Yes.
 3       Q       -- have OC plus something else.
 4       A       Right.
 5       Q       Page 14, Roman numeral seven -- it's the second
 6   one, little Roman numeral seven.          It talks about allowing
 7   time --    Well, strike that.      Let's go down a little
 8   further, little Roman numeral 10.          It says, "No maneuver
 9   which places any pressure on the front of any offender's
10   neck resulting in compression of the airway may be used."
11   Did I read that correctly?
12       A       Yes.
13       Q       And in your understanding is that a reference to
14   the risk of positional asphyxiation by putting that
15   pressure we talked about earlier?
16       A       Yes.
17                      MR. JOHNSTON:     I'm sorry.     What Roman
18   numeral page are you?
19                      MR. MALONE:    That was page 14.
20                      MR. MAGEE:    Fourteen.
21                      MR. JOHNSTON:     Fourteen.     Thank you.
22                      MR. WEILAND:    Object to the form of the
23   question.
24       Q       (BY MR. MALONE)      Page 15, Roman numeral -- oh,
25   not Roman numeral -- excuse me -- lower letter "g," it




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711      App. 154
                                                                Page 118

 1   says, "The team leader will submit to the supervisor the
 2   cell extraction video narrative report for review prior to
 3   being relieved of duty."     Did I read that right?
 4       A    Right.
 5       Q    And I think you told us that you had been
 6   involved in cell extractions.      Had you ever or, to your
 7   knowledge, did anybody else video any of those extractions?
 8       A    No.    We did not have a camera.
 9       Q    Have you ever been involved in intake screening
10   at the Coryell County Jail?
11       A    Yes.
12       Q    Were you involved in any of Ms. Page's intake
13   screening at any point in time?
14       A    I believe so.
15                   MR. MAGEE:    If we're going to move on to
16   another policy, can we take a break?
17                   MR. MALONE:    Sure.
18                   THE VIDEOGRAPHER:      Off the record at 12:11.
19                   (Recess from 12:11 p.m. to 1:24 p.m.)
20                   On the record at 1:24.
21       Q    (BY MR. MALONE)      All right, Mr. Lovelady.       We're
22   back after a lunch break.     You remember we've just been
23   going through some of the documents here in Exhibit 2 in
24   front of you there?
25       A    Yes, sir.




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 155
                                                                  Page 119

 1          Q   So starting on page 28 -- and it goes through
 2   page 31 -- it's my understanding that's a use of restraints
 3   policy that was in effect on October 8, 2017, in Coryell
 4   County.    Can you tell me whether or not you agree with
 5   that?
 6                     (Witness reading document)
 7          A   Yes.
 8          Q   Okay.    On page 29 there's a definitions section
 9   starting kind of in the middle.         It has Roman numeral four,
10   "Definitions."     The first one beneath that, capital letter
11   "A," there's a definition for emergency restraint chair.
12   You see that?
13          A   Yes.
14          Q   So what I have called a restraint chair during
15   this deposition, is that the same thing as an emergency
16   restraint chair as defined by this policy?
17          A   Yes.
18          Q   Okay.    And then toward the bottom of page 29, the
19   next to the last procedure listed, there's a lower case
20   "a."    It says, "The hog-tie method of restraining an inmate
21   at the jail is prohibited."        Do you know why that method of
22   restraining an inmate would've been prohibited?
23          A   Yes.
24          Q   And what's the reason for that?
25          A   Because they wouldn't be able to breathe.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 156
                                                                Page 120

 1       Q    Okay.    And by hog-tie, would that be tying
 2   somebody's wrists and ankles together behind them?
 3       A    Yes.
 4       Q    And then the person would be typically facedown
 5   in that situation?
 6       A    Yes, sir.
 7       Q    Is that another positional asphyxiation problem,
 8   to your knowledge?
 9       A    Yes.
10       Q    And then at the bottom of page 29 it says, "No
11   inmate shall be placed in the restraint chair without the
12   approval of the jail administrator or shift commander."
13   Did I read that correctly?
14       A    Yes.
15       Q    Who was the jail administrator on October 8,
16   2017?
17       A    It would be Porter, Lieutenant Porter.
18       Q    And then when you were on duty at the time of the
19   use of force incident we've been discussing on October 8,
20   2017, would you be the shift commander?
21       A    Yes, the shift supervisor, yes.
22       Q    Okay.    So you had authority under this policy to
23   use a restraint chair?
24       A    Yes.
25       Q    And then page 30 at the top says, "No inmate




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 157
                                                                   Page 121

 1   shall be placed in the restraint chair that has been
 2   exposed to any chemical sprays without being medically
 3   evaluated."     Did I read that correctly?
 4       A       Yes, you did.
 5       Q       Okay.    Was that policy actually applied, in your
 6   experience, at the Coryell County Jail?
 7       A       Can you repeat the question?
 8       Q       Yes, sir.     What I just read, was that policy
 9   actually applied?      Was it used at the Coryell County Jail
10   when you worked there?
11       A       No.
12       Q       So, for example, if this policy had been applied
13   by you on October 8, 2017, after you had sprayed Ms. Page
14   in the face with the OC spray, you could not put her into a
15   restraint chair until she was medically evaluated, correct?
16                     MR. MAGEE:     Objection, calls --
17                     MR. WEILAND:      Objection, form of the --
18                     MR. MAGEE:     -- for speculation.
19                     MR. WEILAND:      Objection, form of the
20   question.
21                     MR. JOHNSTON:      Join.
22                     THE WITNESS:      Repeat the question for me.
23       Q       (BY MR. MALONE)      Yes, sir.     When you read the
24   phrase "chemical sprays" in what I just read, where it
25   says, "No inmate shall be placed in the restraint chair




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 158
                                                                Page 122

 1   that has been exposed to any chemical sprays without being
 2   medically evaluated."    What do you understand "chemical
 3   sprays" to mean?
 4       A    Chemical agents.
 5       Q    Including OC spray?
 6       A    Yes.
 7       Q    So do you understand that policy to require a
 8   jailer or someone working at the jail to have a person
 9   who's been exposed to OC spray checked out by medical
10   personnel before that person can be put into a restraint
11   chair?
12                   MR. MAGEE:    Objection, calls for speculation
13   and also misstates the policy.
14       A    Yes.
15       Q    Did you ever receive any training at Coryell
16   County on that specific policy other than just being handed
17   a copy of the policy and procedure manual?
18       A    No.
19       Q    If you wanted to have Ms. Page medically
20   evaluated on October 8, 2017, how would you have done that?
21       A    I would -- the nurse doesn't come in on weekends.
22       Q    Okay.     And -- and I probably need to make my
23   question clear.    Obviously as a -- she passed away on that
24   day, and EMS folks showed up.      Right?
25       A    Right.




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 159
                                                                  Page 123

 1          Q    So I'm not talking about that.         I'm just saying
 2   let's assume --     Well, strike that.       Other than calling an
 3   EMS personnel for somebody in the Coryell County Jail,
 4   specifically Ms. Page on October 8, 2017, did you have any
 5   other way available to you to have her checked out by
 6   medical personnel?
 7          A    Calling the nurse.
 8          Q    And -- and would he or she come in on a Sunday?
 9          A    Well, I've seen Ms. Ferguson come in on weekends,
10   yes.
11          Q    Okay.   And do you know if Ms. Ferguson is an LVN
12   or an RN?   Any idea?
13          A    I think she's a LVN.
14          Q    Okay.   Page 38, can you tell me if that's an
15   observation log?
16          A    No, that's not observation log.
17          Q    Is it --   What -- what is that?
18          A    That's a shift log.
19          Q    Okay.   So we see on October 7, Saturday, there's
20   several names listed, and this would be the upper
21   right-hand corner.     If you turn it sideways, it's got your
22   name, Pelfrey, Pruitt, Washington.         Then it lists your name
23   again, Lovelady, twice.       And then what's the last thing
24   listed there?
25          A    That's Officer Polk.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 160
                                                                Page 124

 1       Q    Okay.    And Officer Polk, is that the one that was
 2   at TCLEOSE or TCOLE --
 3       A    Yes.
 4       Q    -- seminar?     Do you recognize any of the
 5   handwriting on page 38?
 6       A    I believe it was Mr. Washington's.
 7       Q    All of it, to your knowledge?
 8       A    Yes.
 9       Q    And then what about page 39?         Do you recognize
10   any of the handwriting on that page?
11       A    That would've been mine.
12       Q    All of it?
13       A    Yes.
14       Q    Now, look at page 38 -- excuse me -- 39, I mean,
15   some of it looks darker and some of it looks light.          It
16   still looks, in your opinion, all your handwriting?
17       A    Yes.    All of it?
18       Q    Yeah, that's what I'm asking.          Is there
19   anything -- any handwriting on page 39 you see that you
20   don't think is yours?
21       A    It's -- the only one I filled out was Sunday,
22   October 8th.   The rest were other shifts.
23       Q    Okay.    And I may not be clear.        I'm just -- the
24   handwriting, in other words, the handwritten comments, when
25   you look at them can you tell who wrote them on pages 38




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 161
                                                                  Page 125

 1   and 39?    I'm just wondering if you have any idea who
 2   actually wrote those.      Because they look like different
 3   handwriting, to me, on both pages.
 4       A      What --
 5                     MR. MAGEE:    He's talking about the whole
 6   page.    It's page 38.
 7                     THE WITNESS:     The whole page?
 8                     MR. MAGEE:    Can you tell who wrote that
 9   stuff?
10                     THE WITNESS:     No, I don't know --
11                     MR. MALONE:    Okay.
12                     THE WITNESS:     -- who wrote it.      I know I
13   wrote --
14       Q      (BY MR. MALONE)      None of it's --
15       A      -- mine.
16       Q      -- your hand writing.        Am I right?
17       A      On 38?
18       Q      Yes, sir.
19       A      No.
20       Q      And then on 39 you do see some of your
21   handwriting?
22       A      Yes.
23       Q      And where do you see it?
24       A      It's on Sunday, October 8th.
25       Q      Okay.    First column kind up toward the top there?




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 162
                                                                Page 126

 1       A    Yes.
 2       Q    Anywhere else?
 3       A    No.
 4       Q    So when these shift logs are completed, who, when
 5   you worked at Coryell County, would do it?         Who would
 6   actually fill this information in, like which position?
 7   Supervisor or jail administrator?
 8       A    I mean, the CO can write it in, you know.           If I
 9   told him where everybody was going, they can write that in
10   there.
11       Q    Okay.    And -- and would the supervisor on duty
12   determine for each shift where each person would go?
13       A    I mean, there really ain't nowhere to go.           I
14   mean, they just walk the halls and signed off on their
15   sheets and stuff.
16       Q    Okay.    So control, for example --
17       A    Well, yeah, control.       That's the only person that
18   you assigned, was control.
19       Q    Does control have to have a license different
20   than a jailer's license?
21       A    No.
22       Q    Not a telecommunications license, anything like
23   that?
24       A    No, no.
25       Q    All right.     Page 40 appears to me to be a written




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 163
                                                                   Page 127

 1   resignation by you.       Am I right?
 2       A    Yes.
 3       Q    So you had quit on December 4, 2017, at 4:43 in
 4   the afternoon?
 5       A    Yes.
 6       Q    And you signed it.          And then who is the witness
 7   at the bottom?
 8       A    It looks like -- I don't recognize the hand --
 9       Q    Okay.
10       A    -- signature.
11       Q    All right.        Page 41, it's entitled "Personnel
12   Compliant."     It's dated December 1 of 2017.          I'm not going
13   to read all where the incident is.          But do you recall this?
14       A    Yes.
15       Q    And was it Sergeant Arrington that sat down with
16   you and talked about it?
17       A    Yes.
18       Q    And then you signed this on December 4, 2017,
19   right?
20       A    Right.
21       Q    Which is the same day that you resigned, correct?
22       A    Yes.
23       Q    And is part of the reason you resigned because
24   you were written up on this day?
25       A    No.




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 164
                                                                Page 128

 1       Q    This had nothing to do with it?
 2       A    No.
 3       Q    So when you arrived at work on December 4, 2017,
 4   had you already planned to quit?
 5       A    Yes.
 6       Q    And this just -- by happenstance they happened to
 7   show you this document on page 41?
 8       A    Yes.
 9       Q    And I noticed on your resignation there was no
10   reason listed.   Any reason you didn't tell them why?
11       A    No.     I -- I told them in person that I was ready
12   to --
13       Q    Okay.    Were you upset with them when they had
14   written you up and you signed off on December the 4th?
15       A    On December 4th?
16       Q    Yes, sir, when they -- they wrote you up,
17   Sergeant Arrington on page 46.
18       A    I was a little bit, but I wasn't, like, overly
19   mad about it.
20       Q    It wouldn't have caused you alone to quit?
21       A    No.
22       Q    Okay.
23       A    No, sir.
24       Q    And I'm not going to go through -- I think there
25   may be a handful of write-ups or reprimands, et cetera, in




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 165
                                                                   Page 129

 1   here.     Have you ever been reprimanded or written up while
 2   working for the Coryell County Sheriff's Department and you
 3   disagreed with being reprimanded or written up?
 4         A     No, sir.
 5         Q     Page 53, there's just a statement of
 6   qualifications listed.       And is that your signature on that
 7   page?
 8         A     Yes.
 9         Q     And is that when you were hired?          Is that when
10   you think you signed this?
11         A     No, because I -- I --        Well, wait a minute.       Yes,
12   it is.
13         Q     Is that before --
14         A     I put --
15         Q     -- you were hired?
16         A     No, no, no.     This is when I put my application
17   in.
18         Q     Makes sense.     So then on page 54 there's the
19   May 3rd, 2004, you gave us earlier.           That's when you signed
20   off for receiving the Coryell County Employee Handbook on
21   policies and procedures, right?
22         A     Yes.
23         Q     Page 56, there's a completion certificate for
24   training you received on OC spray, correct?
25         A     Yes.




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 166
                                                                Page 130

 1       Q    And that was in September of 2004?
 2       A    Yes.
 3       Q    Page 57 is a certificate for an interpersonal
 4   communications course.     Do you remember what that was
 5   about?
 6       A    No, sir.
 7       Q    Now, page 62 is a -- I don't know.            I'll just
 8   call it a notice regarding observation logs.           Is it your
 9   understanding that this was written up not because you
10   falsified any logs but rather you just weren't making
11   checks often up?
12       A    Observation logs just meant --           Can I read it?
13       Q    Yeah, yeah, feel free.
14                   (Witness reading document)
15       A    I don't remember this one.
16       Q    That's fine.      I think before lunch I'd asked
17   about intake and whether you had been involved in the
18   intake of --   Well, strike that.       You know, we talked a
19   little bit about the intake before lunch.          And I'm trying
20   to remember what you said about intake regarding Ms. Page.
21   Were you involved in the intake of her?
22       A    I can't really say.        Can't remember.
23       Q    Okay.     Before October 8, 2017, had you received
24   any information that indicated to you that Ms. Page may
25   have had mental health issues?




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 167
                                                                  Page 131

 1          A   Say that again, sir.
 2          Q   Yes, sir.     Before the use of force incident on
 3   October 8, 2017, had you received any information that made
 4   you think that Ms. Page might have mental health issues?
 5          A   No, because that goes all to medical.
 6          Q   And that kind of leads to another question.             When
 7   you were working at the Coryell County Jail on
 8   October 2017, what, if any, access did you have to inmates'
 9   medical, psychiatric, psychological, and -- and mental
10   health records?
11          A   We don't have that information.          It all goes to
12   the nurse.
13          Q   Page 87 is another certificate of completion for
14   you.   And the course is entitled "What jail staff needs to
15   know about the jail medical care system," and it's dated
16   October 29 of 2011.      Do you remember that class?
17          A   No.   It's --    No, sir.
18          Q   Okay.    Do you recall if the jail medical care
19   system referenced there is -- is specific to Coryell County
20   or just in general, you know, just kind of generally?
21          A   I don't understand what you're trying to ask me
22   on that.
23          Q   Do -- do you remember where you took this course?
24          A   No.   I mean, it was in 2011.        I don't remember
25   where it was taken.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 168
                                                                Page 132

 1         Q   All right.    Do you know in October of 2017 the
 2   name of any company that provided health care to prisoners
 3   in the Coryell County Jail?
 4         A   No.
 5         Q   Pages 95 and 96 are a -- it says "Voluntary
 6   Statement" typed up.    Have you seen that before?
 7         A   Yes.    This is the ranger's.
 8         Q   The ranger's?
 9         A   Yes.
10         Q   Okay.   Did you type that, or did he type it?
11         A   No, we typed it.
12         Q   Did you say "we"?      I'm sorry.
13         A   I typed it.
14         Q   You typed it up.     Okay.    And then did you initial
15   kind of toward the bottom of page 95 and then sign on page
16   96?
17         A   Yes.
18         Q   Did you know Adam Russell before October 8 of
19   2017?
20         A   No.
21         Q   Do you know whether Adam Russell knew anybody
22   else that worked at the Coryell County Jail before
23   October 8 of 2017?
24         A   I don't know that information.
25         Q   And I'm assuming everything that you typed in to




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 169
                                                                  Page 133

 1   this statement on page 95 from your perspective is true and
 2   correct?
 3       A       Yes, sir.
 4       Q       Were you present when anybody ever visited Kelli
 5   Page in the Coryell County Jail?
 6       A       No.
 7       Q       On page 102 there's something, and it says
 8   "PinkNotes Plus."     It's a form.      Do you recognize what that
 9   form is?
10       A       PinkNotes Plus, yes, that's information done on a
11   computer.
12       Q       Okay.   And then could you just print out a small,
13   like, note, like, this after you put something in?
14       A       Yes.
15       Q       What would you use that for when you worked at
16   the Coryell County Jail?
17       A       Communications with other officers, other shifts.
18       Q       At -- only at Coryell County?
19       A       Yes.
20       Q       Pages 104 and 105, are those examples of
21   observation logs for the jail?        I'm sorry.     I didn't hear
22   your answer.
23       A       I didn't -- I didn't --
24       Q       Yeah, yeah.    Are those just --
25       A       -- know that you asked me a question.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 170
                                                                 Page 134

 1          Q   -- examples of inmate observation logs?
 2          A   Yes.
 3          Q   -- pages 104 and 105.
 4          A   Okay.    I thought you just said turn to 104 and
 5   105.
 6          Q   Okay.
 7          A   But, yes, that is.
 8          Q   Are any of those initials on there your initials?
 9          A   Yes.
10          Q   Which ones?
11          A   On 104, the top one over here on 10-6.
12          Q   18:21, I think the time.       Is that right?
13          A   Yes --
14          Q   Okay.
15          A   -- 18:21.    And then 10-7 at 6:28, 6:55, 7:20,
16   7:44, 8:09, 8:32, 8:56, 9:15, 10:17, 11:07, 15:54, and
17   18:13.
18          Q   Thank you.    Page 111 is another completion
19   certificate for training you received, and this was for the
20   less than lethal chemical weapons course.          Right?
21                     MR. JOHNSTON:    I'm going to object.      It's a
22   mischaracterization.
23          Q   (BY MR. MALONE)     Your name's not Wesley Pelfrey,
24   is it?
25          A   Nope.




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 171
                                                                 Page 135

 1                   MR. MALONE:     I withdraw the question.
 2          Q   (BY MR. MALONE)     Pages 112 and 113 is a statement
 3   apparently of Mr. Pelfrey's.       Have you read that before?
 4          A   I don't remember.
 5          Q   Okay.   Would you mind reading it for me?         It's
 6   really just on page 112 and let me know when you're done.
 7                   (Witness reading document)
 8          A   Okay.   I read it.
 9          Q   All right.    Do you agree with everything that is
10   in it?
11          A   Yes, sir.
12          Q   Okay.   All right.     Over on page 121 -- I'll just
13   ask you about pages 121 through 124.         Are those photos of
14   you?
15          A   Yes, sir.
16          Q   I'm sorry?
17          A   Yes, sir.
18          Q   Okay.   And do you know when those were taken?
19          A   That was the day that she threw that liquid on
20   me.
21          Q   All right.    That October 7, 2017, incident?
22          A   Yes, sir.
23          Q   Do you know who took them?
24          A   Deputy Dayton.
25          Q   D-a-y-t-o-n?




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 172
                                                                Page 136

 1       A    I believe so.
 2       Q    All right.     From the sheriff's department?
 3       A    Yes.
 4       Q    Pages 125 through 130, in your understanding are
 5   those photos of Ms. Page?
 6       A    Yes.
 7       Q    And do you believe those were taken on October 7,
 8   2017?
 9       A    Yes.
10       Q    And do you think Deputy Dayton also took those?
11       A    I don't know who took them.
12       Q    Okay.     Had you seen these photos before now?
13       A    Yes.
14       Q    And are those photos of Ms. Page when she was in
15   a restraint chair after the use of force incident on
16   October 7, 2017?
17       A    Yes.
18       Q    Then we see on pages 126 and 127 it looks like
19   some swelling, maybe some bruising on the upper left part
20   of her left eye.   Is that your recollection of the injuries
21   she sustained in the cell that day?
22       A    Can you repeat the questions.
23       Q    Yes, sir.     The -- the injuries that we see on
24   those pages, 126 and 127, by her left eye, the swelling, is
25   that consistent with what you remember about the injury she




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 173
                                                                Page 137

 1   sustained during the use of force incident on October 7?
 2       A     Yes.
 3       Q     Page 130, that's another photo of her in the
 4   chair, correct?
 5       A     Yes.
 6       Q     That hallway we see there, is that -- that's not
 7   a cell hallway.    Am I right?
 8       A     No.    That's into the booking area.
 9       Q     And when Ms. Page was put into a restraint chair
10   on October 7, is this the location she was put at?
11       A     No.
12       Q     Do you know why she was at this location at that
13   time?
14       A     They were taking pictures.
15       Q     They moved her up there?
16       A     Yeah.    I don't know who took the pictures,
17   though.
18       Q     Page 135, is that a photo of the front of the
19   door to the cell in which Ms. Page passed away on
20   October 8, 2017?
21       A     Cell four, yes.
22       Q     Pages 141 through 143, are those photos of the
23   inside of that same cell taken, in your understanding, on
24   October 8, 2017?
25       A     Yes.




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 174
                                                                  Page 138

 1       Q       And what is your recollection as to all of the
 2   items that Ms. Page had in her cell before she received the
 3   medical treatment on that date?         We've talked about a
 4   hairbrush.   We've seen photos, I think, of a styrofoam cup.
 5   Right?   Can you tell us what else you remember being in her
 6   cell?
 7       A       A toothbrush, and I don't know what else she had
 8   in there.
 9       Q       Page 150, do you recognize the gentleman there?
10       A       That's Deputy Crossman.
11       Q       Crossman?
12       A       Yes.
13       Q       Was he performing CPR on October 8?
14       A       Yes, he relieved me.
15       Q       Page 151, the person in the upper right-hand
16   corner of that photo, do you recognize that person?
17       A       Yes.
18       Q       Who is that?
19       A       It's Pelfrey.
20       Q       Page 182 references a CERT team.         What is a CERT
21   team?
22       A       It's the four-man team.
23       Q       Four man?
24       A       Five-man team.     Sorry.
25       Q       Gotcha.   The cell extraction team we've been




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 175
                                                                  Page 139

 1   talking about?
 2       A       Yes.
 3       Q       Pages 198 and 199 appear to be copies of text
 4   messages.   Do you know who those are?
 5       A       What page?
 6       Q       I see Adam Russell, but --         198 and 199.
 7       A       No, I do not.
 8       Q       Okay.   Would it be true that every statement you
 9   have signed or written related to Ms. Page and her death
10   would be from your perspective true and accurate?
11       A       Yes.
12       Q       Pages 215 and 216 appear to be a letter.           Have
13   you ever seen that before?        It's signed by a Lisa.
14       A       No, sir.
15       Q       Do you have any idea who -- who wrote that, who
16   that Lisa is?
17       A       No, sir.
18       Q       Okay.   Kind of in the middle of page 215 it
19   references the October 7 incident.          It says, "I was sick
20   when I got here.     She threw water on a guard," "Lovelady"
21   in parentheses, "He sprayed her and roughed her up.              She
22   went to the hospital," et cetera.          You see that?
23       A       Yes.
24       Q       Do you recall a Lisa being incarcerated at the
25   time?




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 176
                                                                 Page 140

 1          A   I can't remember all that.
 2          Q   Page 222 is a classification notice for Ms. Page.
 3   Were you involved in classifying prisoners when you worked
 4   at the Coryell County Jail?
 5          A   Did I classify?
 6          Q   Yeah.   Were you involved in, like, filling out
 7   forms like this?
 8          A   Yes.
 9          Q   Okay.   And at the time of Ms. Page's death would
10   she have been housed consistent with what we see on this
11   page?
12          A   It -- well, I mean, it wouldn't be consistent.
13   It'd be -- you know, it depends on her charge or whatnot,
14   so it could change.
15          Q   Okay.   And if I'm reading this page correctly,
16   would she have been in the minimum presentence or -- or
17   not?
18          A   She would -- yeah, according to this, it was --
19   she would've been medium.
20          Q   Medium presentence.      Okay.
21                     MR. WEILAND:    What page was that?
22                     MR. JOHNSTON:    It's 222.
23          Q   (BY MR. MALONE)     When the Texas Commission on
24   Jail Standards inspector showed up to investigate
25   Ms. Page's death, were you involved at all in that




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 177
                                                                  Page 141

 1   investigation?
 2                      MR. WEILAND:    Object to the form of the
 3   question.
 4       A       I don't -- I don't even know that was -- that
 5   happened.
 6       Q       In the first, let's say, week after Ms. Page
 7   died, other than Ranger Russell, were you interviewed by
 8   anybody else?
 9       A       Can you repeat that question?
10       Q       Yes, sir.    Other than -- Ranger Russell
11   interviewed you, I assume, after Ms. Page died.
12       A       Right.
13       Q       Other than him, say in the first week after her
14   death, did anybody else interview you?
15       A       No.    The only one that did was the ranger.
16       Q       I'm sorry?
17       A       No.
18       Q       Okay.    And on pages 307 through 311 is a TCOLE
19   record for you dated April 18, 2018.
20       A       You said --
21       Q       Yeah, 307 --
22       A       307.
23       Q       -- to 311.    Correct?
24       A       Is my TCOLE information you asked?
25       Q       Yeah, Texas Commission on Law Enforcement.            Have




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 178
                                                                  Page 142

 1   you ever seen this before?
 2       A       Yes.
 3       Q       Okay.    To your knowledge, is all of the education
 4   and training you've received related to jail operations
 5   been reported to the Texas Commission on Law Enforcement?
 6       A       As far as I know.
 7       Q       Now, on page 307 it lists, other than Coryell
 8   County Sheriff's Office, the T. Don Hutto --
 9       A       Uh-huh.
10       Q       -- Corrections Center but not the Bartlett State
11   Jail.   Right?
12       A       Because at Bartlett you -- it was just state jail
13   inmates.    At T. Don you had to have TCLEOSE.
14       Q       Okay.
15       A       So that's where I got my TCLEOSE at.
16       Q       All right.    There's also a TCOLE record in
17   here -- it's on page 312 through 317 -- for a Melissa K.
18   Lovelady.   Are y'all related?
19       A       That's my wife.
20       Q       I didn't want to hazard the guess, but that's --
21       A       Right.
22       Q       -- my guess.    Does your wife still work for the
23   county?
24       A       Yes.
25       Q       Still at the jail?




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 179
                                                                  Page 143

 1       A       She doesn't work in the jail.         She works in
 2   dispatch.
 3       Q       Gotcha.   Thus, her telecommunications operator
 4   license.
 5       A       Right.
 6       Q       And has dispatch, to your knowledge, in the last
 7   five years always been in a separate location from the jail
 8   here in the county?
 9       A       Has been separate from the jail --
10       Q       Yeah --
11       A       Yes.
12       Q       -- from the jail.
13       A       Yes.
14       Q       Okay.    All right, sir.     I know it's -- a
15   deposition's not a lot of fun to go through, but have I
16   been courteous to you?
17       A       Yes, sir.
18                      MR. MALONE:    All right.    I'm going to pass
19   you as a witness.
20                      MR. JOHNSTON:    Hold on one second.       Put your
21   microphone back on.
22                      MR. WEILAND:    I have some questions.
23                      MR. MAGEE:    Oh, here.    Do you need one?
24                      MR. JOHNSTON:    Here.    There's one right
25   here.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 180
                                                                 Page 144

1
                      MR. MAGEE:      Here's an extra one.
2                     MR. WEILAND:       Does anybody want to take a
3    break for minute besides me?
4                     MR. MAGEE:      If you need to take a quick
5
     break, that's fine.
6                     MR. WEILAND:       Yeah.    I'd just like to
7    take -- really, literally four or five --
8
                      MR. MAGEE:      Sure.
9                     MR. WEILAND:       -- minutes and come right
10   back.
11                    THE VIDEOGRAPHER:        Off the record at 2:06
12
     p.m.
13
                      (Recess from 2:06 p.m. to 2:15 p.m.)
14
                      On the record at 2:15.
15                                EXAMINATION
16   BY MR. WEILAND:
17          Q   Mr. Lovelady, my name's Weiland.            Do you know
18
     that I represent your former colleague over here?
19          A   Yes, sir.
20          Q   And I -- I was confused by some of your
21   testimony, so I -- I just want to go back and hit a few
22   points.    And then, also, a couple of issues that I don't
23   think Dean really cover that I'd like to know your
24   information.    I want be too long.
25          A   Okay.




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 181
                                                                  Page 145

 1       Q       Let me -- let me direct your attention first to
 2   the decision to go into Ms. Page's cell on the 8th of
 3   October.    Okay?
 4       A       Okay.
 5       Q       Did you feel that it was your responsibility to
 6   go into the cell at the time that you did?
 7       A       Yes.
 8       Q       And why was that?
 9       A       Just to get the order back in the jail, the --
10   What is the word?
11       Q       When you say get the order back in the jail, you
12   mean restore order and --
13       A       Restore order and --
14       Q       -- have her behave herself?
15       A       Yes, sir.
16       Q       Okay.   So you considered it your responsibility
17   to go in?
18       A       Yes.
19       Q       When you went into the cell, were you expecting a
20   all-out fight to develop?
21       A       No.
22       Q       Is that what happened?
23       A       Yes.
24       Q       I was noticing towards the end of your testimony
25   that Mr. Malone asked you about Mr. Pelfrey's statement to




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 182
                                                                   Page 146

 1   the ranger.     Do you remember that?
 2          A   Yes.
 3          Q   And I -- I -- I've watched the video a time or
 4   two myself.     Did you -- did you go in there and
 5   intentionally grab her and throw her to the ground?
 6          A   No.    I think she was holding on to the sink.            And
 7   she let go, and that's when we went to the ground.
 8          Q   And that -- at that time you had her -- her arm,
 9   her right arm --
10          A   I believe so, yes, sir.
11          Q   -- and you were preparing to handcuff her.             Is
12   that right?
13          A   Yes.
14          Q   Okay.     So it wasn't your intention just to throw
15   her to the ground.
16          A   Right.
17          Q   Well, it -- it looked like, to me, that once she
18   hit the ground that she just didn't become compliant, did
19   she?
20          A   No.
21          Q   So how would you describe, I guess, the ferocity
22   of the fight that developed?
23          A   What do you mean by "ferocity"?
24          Q   Well, was it a pretty ferocious fight?             Was it a
25   pretty intense fight a or --




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 183
                                                                Page 147

1        A    Yes, it was pretty intense.
2        Q    Because we don't have any audio.
3        A    Right.
4        Q    She was -- she was cursing you and Mr. Pelfrey,
5    wasn't she?
6        A    Yes.
7        Q    Tell the jury what she was saying.
8        A    She --
9        Q    Did she call you mother fuckers?
10       A    Yes, she called us mother fuckers and get the
11   fuck off of me and stuff like that.
12       Q    Okay.    When you -- when you're trying to quiet
13   her down and you were still in the hallway --
14       A    Yes.
15       Q    -- she called you mother fuckers then, also,
16   didn't she?
17       A    Yes.
18       Q    When you asked or Pelfrey tried to convince her
19   to quiet herself, did she say to fuck you?          Pardon the
20   expression.
21       A    When Mr. Pelfrey was out there?
22       Q    Well, when either of you were talking -- if you
23   heard it, first of all, just to you directly.             You -- you
24   testified that on one or two occasions you went up to the
25   door and tried to reason --




               COURT REPORTERS CONSOLIDATED * (972) 270-4711      App. 184
                                                                 Page 148

 1          A   Right.
 2          Q   -- with her knowledge.
 3          A   Right.   She doesn't cuss me personally when I was
 4   outside the door.    It was when we were in the middle of the
 5   fight.
 6          Q   Okay.    Did you hear her curse Mr. Pelfrey when he
 7   was trying to reason with her?
 8          A   I don't remember on that, sir.
 9          Q   Okay.    When she went into the cell, there was
10   cursing and -- and more yelling?
11          A   Yes, when she --
12          Q   Loud voices?
13          A   Yes.
14          Q   And I have read the statements to the ranger.
15   But when you look at the video, for example, I don't see
16   the handcuffs.     Where were the handcuffs initially once
17   she -- once she hit the ground?
18          A   They were underneath her.
19          Q   Underneath her?
20          A   Yes.    She grabbed them and pulled them underneath
21   her.
22          Q   So was a good part of your struggle and effort
23   to get her to turn over so that you could handcuff her?
24          A   Yes.
25          Q   And was that consistent with the way you were




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 185
                                                                 Page 149

 1   trained?
 2       A      Yes.
 3       Q      Did she attempt to -- I -- I think Mr. Pelfrey
 4   has told the ranger that she attempted to bite him.
 5       A      She tried to attempt to bite him first, and she
 6   was able to bite me on my hand, yes.
 7       Q      Did she -- did she actually bite you on the hand?
 8       A      Yes.    The ranger took pictures of it.
 9       Q      Did she draw blood?
10       A      Yes.
11       Q      That wasn't anything you were expecting when you
12   entered the cell.
13       A      No.
14       Q      Now, there was some testimony about Mr. Pelfrey's
15   role.   First of all, to be very clear, you were the one who
16   made the decision to go into the cell.
17       A      Yes.
18       Q      Okay.    And Mr. Pelfrey worked for you.
19       A      Right.
20       Q      And, of course, he -- he followed you in as he
21   was supposed to.
22       A      Yes, sir.
23       Q      Okay.    He didn't protest.
24       A      No.
25       Q      He knew what his job was.




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 186
                                                                  Page 150

 1       A     Right.
 2       Q     Now, you testified that at no time do you -- have
 3   you --   Well, let me rephrase that.         I think your testimony
 4   is that you cannot say that Pelfrey ever put any pressure
 5   on the back of Page, on her back.
 6       A     Right, because I don't know if he did.
 7       Q     Okay.     And you can't really tell from the video.
 8       A     Right.
 9       Q     Mr. Malone was asking you about this phenomenon
10   of positional asphyxia.       Remember those -- that series of
11   questions?
12       A     Yes.
13       Q     Okay.     Is that something that law enforcement
14   worries about after the fight is over, after the individual
15   has been subdued?     You don't then jump on the back of the
16   individual and prevent them from breathing --
17       A     Right.
18       Q     -- do you?
19       A     No.
20                    MR. MALONE:     Objection, ambiguous,
21   multifarious.
22       Q     (BY MR. WEILAND)       You wouldn't jump on the back
23   of an individual once they have been restrained.
24       A     Right.
25       Q     And that didn't happen in this case, did it?




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 187
                                                                  Page 151

 1       A    No, sir.
 2       Q    Okay.      Because the fight went on.
 3       A    Right.
 4       Q    And once she was finally restrained, you rolled
 5   her over and found that she wasn't breathing.
 6       A    Right.
 7       Q    The -- the confusion that I had about this method
 8   of removal of inmates from their cells revolves largely
 9   around the use of the term "extraction" and the term
10   "removal."
11       A    Yes.
12       Q    And that somewhat -- as I listened to your
13   testimony, some of that seemed to be used interchangeably.
14       A    Yes.
15                    MR. MALONE:     Objection, argumentative.
16       Q    (BY MR. WEILAND)        Was it?
17       A    Yes.
18       Q    Did you find yourself using the term "extraction"
19   sort of interchangeably with the term "removal" as you
20   testified this morning?
21       A    I don't understand.         Can you --
22       Q    Okay.      Well, my understanding was that you -- you
23   were trying to define "extraction" --
24       A    Right.
25       Q    -- as a situation where there was perceived




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 188
                                                                 Page 152

1
     danger --
2        A       Yes.
3        Q       Did you --
4                       MR. MALONE:    Objection, asked --
5
         Q       (BY MR. WEILAND)      -- not?     Did you not --
6                       MR. MALONE:    -- asked and answered.
7    Mischaracterizes his prior testimony.
8
         Q       (BY MR. WEILAND)      Perceived danger to the
9    officers --
10                      MR. MALONE:    Same.
11                      MR. WEILAND:     Well --
12
                        MR. MALONE:    Sorry.
13
                        MR. WEILAND:     Let me just finish --
14
                        MR. MALONE:    Sorry.     Go ahead.
15                      MR. WEILAND:     -- my question, please.
16       Q       (BY MR. WEILAND)      -- perceived danger to the
17   officers or the inmates.
18
                        MR. MALONE:    Same objections.
19       Q       (BY MR. WEILAND)      Is that correct?
20       A       Yes.
21       Q       Okay.   And -- and the -- is it true that the
22   extraction teams that you were familiar with in the past
23   generally involved removing one or more inmates from a
24   multi-person cell?      Because you had cells with several
25   inmates in them at once, didn't -- you don't you?




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 189
                                                                  Page 153

 1       A      Yes.    They're dorms.
 2       Q      So I read the -- I read the definition.            It
 3   sounded like you need a extraction team when you have multi
 4   people in the cell, five people.         You need five people to
 5   do that.   Is that your understanding?         Or not necessarily?
 6       A      Not necessarily.
 7       Q      Okay.
 8       A      I mean, it -- it depends on the situation.
 9       Q      Well, I mean when there's danger perceived.
10       A      Right.
11       Q      Okay.
12       A      Yes, sir.
13       Q      But you could -- you could go into a multi-person
14   cell with just two guys and take someone out --
15       A      Yes.
16       Q      -- if you didn't perceive danger?
17       A      Yes.
18       Q      And the same thing certainly in a segregated cell
19   situation.
20       A      Yes.
21       Q      Take a look at this Exhibit 2 of -- of
22   Mr. Malone's, if you would.        There's a picture in there
23   that he skipped over that I wanted to ask you about.               Would
24   you look at page 155 while we're on at this subject of
25   removing people from cells?




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 190
                                                                    Page 154

 1                      MR. MAGEE:     155.
 2                      THE WITNESS:      Oh, 155.    I thought you said
 3   255.   Okay.
 4          Q   (BY MR. WEILAND)        You see that sign that's
 5   affixed to the side of cell door there that says --
 6          A   Yes.
 7          Q   -- "Attention" at the top?
 8          A   Yes, sir.
 9          Q   Okay.      Now, that -- that sign speaks to two
10   officers, doesn't it?
11          A   Yes, sir.
12          Q   And so when -- when is it appropriate or is it
13   always appropriate in a -- in a segregated cell situation
14   that two officers are -- are sufficient?
15                      MR. MALONE:     Objection, asked and answered.
16          A   Every time.
17          Q   Every time?
18          A   Every time.
19          Q   Now, I wanted to hit on a couple of things that I
20   think Mr. Malone may not have covered, but I'm interested
21   in your take on this.        Would you look at page 101 while
22   we're looking at this book?          He asked you about this.        This
23   is the inmate visitor list.          Now, this is something that
24   the inmate fills out when she arrives.            Is that right?
25          A   Yes.




                    COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 191
                                                                 Page 155

 1       Q      And these would be people who are approved to
 2   come and see her.
 3       A      Yes.
 4       Q      And I think Mr. Malone may have asked you if you
 5   ever saw any of these people actually visiting her.           But I
 6   don't know if he asked that question or not, but I'm asking
 7   it now.
 8       A      No.    I don't --   No, I've never seen them come
 9   visit.
10       Q      Okay.    You recognize some of these or all of
11   these names yourself?
12       A      I know one, Patrick Fairchild.
13       Q      Okay.    Now, that -- he -- that -- he's listed as
14   a son.
15       A      Right.
16       Q      He's been in your jail, hasn't he?
17       A      Yes, sir.
18       Q      Okay.    How about James O. Crouch the common-law
19   husband?   Do you know who --      Have you ever met him?
20       A      I've seen him, but I never met him.
21       Q      Well, he used to bring money for the commissary
22   for his common-law wife that came from the proceeds of meth
23   sales -- right -- their meth sales.         So he would -- he
24   would use their income from drug sales to finance her --
25   her commissary fund at the jail, didn't he?




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 192
                                                                   Page 156

 1                     MR. MALONE:     Objection, assumes facts not in
 2   evidence, argumentative.
 3       A      I don't know about that.
 4       Q      Do you know how much the common-law husband used
 5   to bring to the jail to finance her commissary?
 6       A      No.
 7       Q      You -- you mentioned in reference to page 222
 8   that a person's classification can be changed over time; is
 9   that right?
10       A      It's -- every time they come to jail.
11       Q      Okay.
12       A      Because it depends on their charge.
13       Q      Okay.     Well, do you recall that Ms. Page was
14   first --   Well, Ms. Page had been in your jail a few times,
15   hadn't she?
16       A      I believe so, yes.
17       Q      Okay.     Well, when she came to your jail in April
18   of 2017, do you recall that she was bailed out?               This was
19   after the drug raid on her house.          You recall that?
20   Then -- to refresh your recollection, then she was
21   rearrested and got back to your jail in May of 2017.               Do
22   you recall that?
23       A      I can't recall all the inmates that come in, you
24   know.
25       Q      Well, and your lack of recollection is a




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711      App. 193
                                                                   Page 157

 1   indication of the fact that you had no real animosity
 2   against Ms. Page.     Did you?
 3       A       No.
 4                     MR. MALONE:    Objection, leading, assumes
 5   facts not in evidence, argumentative.
 6       Q       (BY MR. WEILAND)     Did you have any prior
 7   experience with this lady before she got in -- in your jail
 8   in 2017?
 9       A       No.
10       Q       You weren't out to get her?
11       A       No.
12       Q       After the incident on October 7th, were you out
13   to retaliate against her?
14       A       No.
15       Q       Do you have Exhibit 1 over there somewhere?
16       A       Yes, sir.
17       Q       Would you take a look at the last page of this
18   exhibit for me?     It's a bit difficult to read.            What does
19   that last couple of lines say to you where it starts out
20   "Angela"?   Can you read that out loud?
21       A       It says, "Angela Muff is a snitch bitch."
22       Q       Okay.   What -- what does that mean to you?            First
23   of all, do you know who Angela Muff is or was?
24       A       No, I don't know who --
25       Q       Okay.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711       App. 194
                                                                  Page 158

 1          A    -- Muff is.
 2          Q    Do -- do you know what she is implying here?
 3                    MR. MALONE:     Objection, calls for
 4   speculation.
 5          A    It -- it means that she -- she told on her or
 6   something.
 7          Q    She told on her or something?
 8          A    Yeah.    I mean, I don't know about what, but --
 9          Q    Well -- well, based on your experience in the
10   business, what is a snitch?
11          A    Somebody that goes to the correctional officer
12   and tells them information and stuff like that.
13          Q    Okay.    But sitting here today, you don't know
14   what Angela Muff may have told a correctional officer about
15   Ms. Page?
16          A    Right.
17                    MR. WEILAND:      I'll pass the witness.      Thank
18   you.
19                    MR. JOHNSTON:      Can we go off the record?         I
20   need to grab one document.
21                    MR. MALONE:     Sure.
22                    THE VIDEOGRAPHER:       Off the record, 2:34.
23                    (Recess from 2:34 p.m. to 2:40 p.m.)
24                    On the record at 2:40.
25                               EXAMINATION




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 195
                                                                Page 159

 1   BY MR. JOHNSTON:
 2       Q    Mr. Lovelady, my name's Eric Johnston, and I
 3   represent the county in this matter.         Do you understand
 4   that?
 5       A    Yes, sir.
 6       Q    Mr. Malone asked you a few questions earlier out
 7   of Exhibit No. 2 on page 28.       Do you recall that?
 8       A    Yes, sir.
 9       Q    And what is -- what is page 28?
10       A    Use of restraints.
11       Q    Okay.     And if you flip, 28, 29, 30, 31, and then
12   page 32 is a new policy, correct?
13       A    Yes, sir.
14       Q    Okay.     And that new policy says "Separation
15   Section 33," correct?
16       A    Yes.
17                   MR. JOHNSTON:      May I have this marked,
18   please, Exhibit 3?    Are they --
19                   MR. MALONE:     Yeah.
20                   MR. JOHNSTON:      Thank you.
21                   THE REPORTER:      You're welcome.
22                   (Exhibit No. 3 marked)
23       Q    (BY MR. JOHNSTON)       Mr. Lovelady, I'm going to
24   hand to you what I've marked as Exhibit 3.
25                   Here you go.




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 196
                                                                  Page 160

 1                    MR. MALONE:     Thank you.
 2         Q     (BY MR. JOHNSTON)      And do you recognize this
 3   document?
 4         A     It's the restraint chair.
 5         Q     And if you flip --      And let me go back for one
 6   second.   Do you see on the -- on the front of the Exhibit 3
 7   the lower right-hand corner says Coryell CTY 000947?
 8         A     Yes, sir.
 9         Q     And if you flip back to Coryell CTY 000952, there
10   is a portion of this policy that is Subsection D, and it's
11   labeled "Restraint Chair."       Do you see that?
12         A     Yes, sir.
13         Q     And if you'll flip for me, if you look back at
14   Exhibit 2 pages 28, 29, 30 and 31, that's not in there, is
15   it?
16         A     Starting on 29?     What page starting on?        28.
17   Okay.
18         Q     My question is, is Subsection D Restraint Chair
19   included in Exhibit 2.
20         A     No, sir.
21         Q     Okay.   And Subsection D says, "In addition to the
22   general considerations for restraints, the following
23   specific directives will apply to the restraint chair."
24   Roman numeral -- lower Roman numeral one is Application and
25   Uses, and it says, "The emergency restraint chair will not




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 197
                                                                  Page 161

 1   be used for punishment, harassment, or to intentionally
 2   inflict pain on any offender."        Did I read that correctly?
 3       A       Yes.
 4       Q       And was the restraint chair ever used for
 5   punishment of Ms. Page?
 6       A       No.
 7       Q       Was it ever used to harass Ms. Page?
 8       A       No.
 9       Q       Was it ever used to intentionally inflict pain on
10   Ms. Page?
11       A       No.
12       Q       Subsection B says, "May only be used for the
13   following reasons."      Number one is control of a disruptive
14   offender.   Do you see that?
15       A       Yes, sir.
16       Q       Now, was -- on October 7th, not the 8th but on
17   the 7th, was Ms. Page placed into a restraint chair?
18       A       Yes.
19       Q       And was she placed in there because she was a
20   disruptive offender?
21       A       Yes.
22       Q       The second one is to prevent -- prevention of
23   bodily harm to other persons, correct?
24       A       Yes.
25       Q       And then the fifth one -- or it's Roman numeral




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 198
                                                                 Page 162

 1   lower case five, is Transportation of a Disruptive Inmate,
 2   correct?
 3       A      Yes.
 4       Q      Now, if you recall, Mr. Malone asked you
 5   questions about this policy, and it is --           Give me one
 6   second to find it.     It is on Coryell County 949, and it is
 7   Subsection C, it says, "No inmate shall be placed in the
 8   restraint chair that has been exposed to any chemical
 9   sprays without being medically evaluated," correct?
10       A      Yes.
11       Q      Now, if an inmate is disruptive, can they be
12   medically evaluated?
13       A      No.
14       Q      So you have to de-escalate the actions of the
15   inmate before they can be medically evaluated, correct?
16       A      Correct.
17       Q      Now, there was another question that was asked
18   about on the -- on October 7th and 8th whether the nurse
19   was at the jail.    Do you recall that?
20       A      Yes.
21       Q      And what was your answer?
22       A      She was not.
23       Q      And there was a question about how inmates
24   receive medical care.      Do you recall that?
25       A      Yes.




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 199
                                                                Page 163

 1       Q    Now, inmates are routinely transported by Coryell
 2   County to the hospital, correct?
 3       A    Yes.
 4       Q    So there are other ways to receive medical care
 5   than just the nurse and EMS?
 6       A    Yes.
 7                    MR. JOHNSTON:    I pass the witness.
 8                    MR. MAGEE:   I pass the witness at this time.
 9                        FURTHER EXAMINATION
10   BY MR. MALONE:
11       Q    Just a few more questions.         You just testified
12   that Ms. Page was disruptive on October 7, 2017, right?
13       A    On when?
14       Q    October 7th, 2017, the day that she sprayed
15   you --
16       A    Okay.    Yes.
17       Q    -- with the liquid, right?
18       A    Yes.
19       Q    And did you consider her assaulting -- that being
20   an assault of you when she sprayed that liquid on you?
21       A    Yes.
22                    MR. JOHNSTON:    I'm going to object.      It
23   calls for a legal conclusion.
24       Q    (BY MR. MALONE)      You had no idea at the time what
25   was in the liquid, right?




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 200
                                                                  Page 164

 1       A    Right.
 2       Q    You thought it might be something caustic that
 3   could burn your eyes or burn your skin or whatever --
 4       A    Yes, sir.
 5       Q    -- right?       And so she was being, in your mind,
 6   aggressive toward you.
 7       A    Yes.
 8       Q    She assaulted you in your mind.
 9       A    Yes.
10       Q    Right?      She was being disruptive, and this was
11   all on October 7, 2017, right?
12       A    Yes.
13       Q    And then when you went into the cell on that day
14   she still was not compliant, was she?
15       A    No.
16       Q    You actually had to spray her with OC spray,
17   right?
18       A    I think I sprayed her before I went in.
19       Q    Okay.      You sprayed her with OC spray before you
20   went in because you anticipated a problem with her --
21   right? -- on October 7.
22                    MR. JOHNSTON:       I'm going to object as a
23   misstatement.
24                    MR. MAGEE:      I'm going to join that
25   objection.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 201
                                                                 Page 165

 1                    THE WITNESS:     Can you repeat the question?
 2       Q     (BY MR. MALONE)      Yes, sir.     Tell us why you
 3   sprayed Ms. Page with OC spray on October 7, 2017, before
 4   you went into the cell.
 5       A     Because she wouldn't comply with orders.
 6       Q     Okay.    And you did that to assist in subduing her
 7   so you could force compliance?
 8       A     By "force" what do you mean by that?
 9       Q     Yes, sir.     I mean, the reason you use OC spray as
10   a jailer is to partially incapacitate somebody.             Maybe
11   they're dealing with the effects of it --
12       A     Yes, sir.
13       Q     -- and that allows you to move in and do what you
14   need to do --
15       A     Yes, sir.
16       Q     -- and use the force that you feel like you need
17   to use.   Right?
18       A     The minimal use, yes.
19       Q     So October 7 you did that.         You sprayed her
20   before you went into the cell because she was not
21   compliant -- right? --
22       A     Yes, sir.
23       Q     -- and had assaulted you, in your mind, by
24   spraying the liquid on you.
25       A     Yes.




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711      App. 202
                                                                  Page 166

 1       Q     And then when you went in, she still wasn't
 2   compliant, was she?
 3       A     No.
 4       Q     And, in fact, it got to the point where when you
 5   were handcuffing her, y'all were scuffling a bit and her
 6   head was banged on the back wall of the cell, right?
 7       A     Yes.
 8       Q     And that's why she had the bump over her eye that
 9   we looked at --
10       A     Yes.
11       Q     -- in photos earlier.         So let's go to October 8.
12   You testified a few minutes ago when Mr. Pelfrey's lawyer
13   was asking you about that date that you had no reason to
14   believe that she was going to fight when you went into the
15   cell.   You remember that testimony?
16       A     That she wasn't going to fight?
17       Q     Yes, sir.
18                    MR. JOHNSTON:      I'm going to object as
19   misstates.
20       A     I think --      I --   Repeat the question again --
21       Q     Yes, sir.
22       A     -- for me.
23       Q     When you sprayed the OC spray through the -- the
24   food slot on the cell door on October 8, 2017, you did so
25   because she was not being compliant -- right? --




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 203
                                                                Page 167

 1       A    Right.
 2       Q    -- just like on October 7.
 3       A    Right.
 4       Q    And you did so to assist in gaining compliance,
 5   right?
 6       A    Right.
 7       Q    And she still wasn't compliant after you sprayed
 8   through the slot, correct?
 9       A    Right.
10       Q    And then when you went in, isn't it true that you
11   anticipated she was going to act at least in the same
12   manner that she did just the day before?
13       A    Yes.
14                   MR. MAGEE:    Object.
15       Q    (BY MR. MALONE)      Okay.    And so you were prepared
16   for that and went in with handcuffs, right?
17       A    Yes.
18       Q    And Mr. Pelfrey went in with handcuffs, right?
19                   MR. JOHNSTON:     Objection --
20       A    No.
21                   MR. JOHNSTON:     -- mischaracterization.
22       Q    (BY MR. MALONE)      Just you went in with handcuffs?
23       A    Yes.
24       Q    Okay.    Now, you told us earlier, before, that
25   handcuffs are on --




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 204
                                                                  Page 168

 1       A    Utility belt.
 2       Q    -- utility belt.        So did Mr. Pelfrey not have a
 3   similar belt on October 8?
 4       A    Yeah.
 5       Q    He did have?
 6       A    Yes, sir.
 7       Q    But he didn't have handcuffs?
 8       A    He had handcuffs.
 9       Q    Gotcha.      So each of you had handcuffs when you
10   went into the cell?
11       A    Oh, yes, yes.
12       Q    Okay.      So y'all could both attempt to gain
13   compliance by handcuffing her?
14       A    No.     I -- I he had them on him, but I had pulled
15   mine out to handcuff her.
16       Q    Okay.      So you -- you testified that you did not
17   intentionally throw her to the floor; it's your belief that
18   when she released her hand from the sink as a result of the
19   tension --
20       A    Yes, sir.
21       Q    -- between you and her she went floor, right?
22       A    Yes.
23       Q    And once she went to the ground, she still didn't
24   become compliant, right?
25       A    No.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 205
                                                                Page 169

 1       Q    And at that point was there anything that
 2   prevented you from telling Mr. Pelfrey, "Let's go out and
 3   shut the door and get an extraction team"?
 4       A    Repeat that question.
 5       Q    Yes, sir.     At the time you testified that
 6   Ms. Page released the sink and fell to the ground, was
 7   there anything that prevented you from leaving the cell,
 8   shutting the door, and telling Mr. Pelfrey we need to get
 9   an extraction team in here?
10       A    When she let go of the sink and she went tumbling
11   down, I went with her.
12       Q    Okay.     And was there anything at that point to
13   prevent y'all from leaving the cell and getting an
14   extraction team?
15       A    No, we couldn't leave the cell.
16       Q    Why not?
17       A    Because I was on the ground with her.
18       Q    Okay.     Now, you testified that she was cussing
19   y'all, right?
20       A    Right.
21       Q    And you testified that she said get the "F" off
22   of me, right?
23       A    Right.
24       Q    And who was she cussing at at that point?
25       A    She was cussing at both of us.




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 206
                                                                  Page 170

 1       Q       Because y'all were on her.
 2       A       No, we weren't on her.        It just means, you know,
 3   inmate slang can be like "Get the fuck off me" means don't
 4   come near me or get away from me.
 5       Q       Okay.   When she said, "Get the 'F' off of me,"
 6   where were you
 7       A       I was beside her.
 8       Q       All right.    And where was Mr. Pelfrey?
 9       A       I don't recollect where he was.
10       Q       Okay.   And I know you told us that she never
11   cussed you until y'all were in there, meaning the cell,
12   doing the fighting, right?
13       A       Repeat that, sir.
14       Q       Yes, sir.    You testified that Ms. Page did not
15   cuss you until y'all were in there do -- doing the
16   fighting -- correct? -- in the cell.
17                      MR. MAGEE:    I'm going to object as it
18   mischaracterizes his previous testimony.
19       Q       (BY MR. MALONE)      You remember testifying to
20   saying she cussed you when y'all were in there doing the
21   fighting?
22       A       Yes.
23       Q       Okay.   So she didn't cuss you until she was
24   actually in a fight with two men, correct?
25       A       Repeat it again for me, please.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 207
                                                                  Page 171

 1          Q   Yes, sir.     She did not cuss you until she was in
 2   a physical fight with two men in that cell, correct?
 3          A   Yes.
 4                     MR. MALONE:    All right.     Thank you very
 5   much, sir.   I pass you as a witness.
 6                          FURTHER EXAMINATION
 7   BY MR. WEILAND:
 8          Q   Mr. Lovelady, you hesitated for quite a while in
 9   responding to his last couple of questions.            You really
10   remember when she started to cuss you guys out from when
11   you went into the cell?
12          A   No, wasn't --
13                     MR. MALONE:    Objection, asked and answered.
14                     THE WITNESS:     I was fixing to just say that,
15   too.
16          Q   (BY MR. WEILAND)      Okay.    You were fixing to say
17   that to Mr. Malone?
18          A   Yes.
19          Q   Okay.    But you don't remember the exact sequence
20   of "Get the fuck away from me" or "You --"
21          A   No.
22          Q   -- "mother fuckers leave me alone"?
23          A   No.
24          Q   But there was talk like that that was going on.
25          A   Yes.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 208
                                                                 Page 172

 1          Q   Right?
 2          A   Yes, sir.
 3          Q   And then -- and he suggested the -- the somewhat
 4   incredible idea that while she's biting you -- and -- and
 5   was she grabbing your groin area?
 6          A   No.    She kicked me in my groin.
 7          Q   Kicked you.
 8          A   Yes.
 9          Q   Okay.    Is that what fomented or is that what
10   caused you to try to -- to strike her or actually strike
11   her?
12          A   Yes.
13          Q   So it wasn't really feasible just to jump up and
14   run outside the cell, was it?
15          A   No.
16          Q   That would be totally against your -- your
17   policies and procedures and accepted standards of conduct
18   by a officer, wouldn't it?
19                     MR. MALONE:    Objection, leading.
20          A   Yes.
21          Q   And so --
22                     Okay.   I think that's all I have.
23                     MR. JOHNSTON:     I pass the witness.
24                     MR. MAGEE:    No questions at this time.
25                          FURTHER EXAMINATION




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 209
                                                                 Page 173

 1   BY MR. MALONE:
 2       Q      Real quick.
 3       A      Okay.
 4       Q      So Mr. Lovelady then can --        Strike that.    The
 5   testimony that you gave in response to Mr. Pelfrey's
 6   attorney about when Ms. Page was cussing and not, do you
 7   still stand by that?
 8       A      No, because I really don't know when it all
 9   started.
10       Q      Okay.   So we should disregard all of those
11   answers to those questions by him that you gave?
12                    MR. JOHNSTON:     Objection, argumentive.
13                    MR. MAGEE:    And misstates what the questions
14   were, objection.
15       A      No.
16                    MR. MALONE:    All right.     I pass the witness.
17                    MR. MAGEE:    Okay.    I'll pass the witness and
18   reserve all my questions till time of trial.
19                    THE VIDEOGRAPHER:      Off the record.      End of
20   the deposition at 2:57.
21                    (The deposition concluded at 2:57 p.m.)
22


23


24


25




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 210
                                                                   Page 174

 1                          CHANGES AND SIGNATURE
 2   WITNESS: STEVEN RUSSELL LOVELADY          DATE: AUGUST 16, 2019
 3   PAGE   LINE          CHANGE               REASON
 4   ___________________________________________________________
 5   ___________________________________________________________
 6   ___________________________________________________________
 7   ___________________________________________________________
 8   ___________________________________________________________
 9   ___________________________________________________________
10   ___________________________________________________________
11   ___________________________________________________________
12   ___________________________________________________________
13   ___________________________________________________________
14   ___________________________________________________________
15   ___________________________________________________________
16   ___________________________________________________________
17   ___________________________________________________________
18   ___________________________________________________________
19   ___________________________________________________________
20   ___________________________________________________________
21   ___________________________________________________________
22   ___________________________________________________________
23   ___________________________________________________________
24   ___________________________________________________________
25   ___________________________________________________________




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 211
                                                                Page 175

 1            I, STEVEN RUSSELL LOVELADY, have read the
 2   foregoing deposition and hereby affix my signature that
 3   the same is true and correct, except as noted above.
 4

 5                                 _________________________________
 6                                 STEVEN RUSSELL LOVELADY
 7   STATE OF TEXAS            §
 8   COUNTY OF ______________§
 9            Before me, _______________________, on this day
10   personally appeared STEVEN RUSSELL LOVELDAY, known to me or
11   proved to be under oath or through ____________(description
12   of identity card or other document) to be the person whose
13   name is subscribed to the foregoing instrument and
14   acknowledged to me that he executed the same for the
15   purpose and consideration therein expressed.
16            Given under my hand and seal of office on
17   this ______ day of __________________, 2019.
18

19

20                                    ______________________________
21                                    NOTARY PUBLIC IN AND FOR THE
                                      STATE OF TEXAS
22                                    COMMISSION EXPIRES: __________
23

24

25




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 212
                                                                Page 176

1                  UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
2                        WACO DIVISION
3    JOHN FAIRCHILD and SUSIE    §
     FAIRCHILD, Individually,    §
4    and as Independent          §
     Administrators of, and on   §
5    behalf of, the ESTATE OF    §
     KELLI LEANNE PAGE and the   §
6    heirs-at-law of KELLI       §
     LEANNE PAGE,                § CASE NO. 6:19-CV-00029-ADA-JCM
7                                §
                Plaintiffs,      § JURY DEMANDED
8                                §
     VS.                         §
9                                §
     CORYELL COUNTY, TEXAS;      §
10   STEVEN RUSSELL LOVELADY;    §
     and WESLEY HARLAND PELFREY, §
11                               §
                 Defendants.     §
12

13                      OFFICER'S CERTIFICATE
             ORAL DEPOSITION OF STEVEN RUSSELL LOVELADY
14                         AUGUST 16, 2019
15             I, TERRI L. EDWARDS, Certified Shorthand
16   Reporter in and for the State of Texas, do hereby certify
17   that there came before me on the 16th day of August 16,
18   2019, at 9:15 a.m. at 210 South 7th Street, Gatesville,
19   Texas 76528, the following named person, to-wit: STEVEN
20   RUSSELL LOVELADY, who was by me duly sworn to testify to
21   the truth and nothing but the truth of his knowledge
22   touching and concerning the matters in controversy in this
23   case; that he was thereupon carefully examined upon his
24   oath and his examination reduced to typewriting with the
25   aid of Computer-Assisted Transcription; and that the




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 213
                                                                Page 177

 1   deposition is a true record of the testimony given by the
 2   witness; that it was requested that the witness review the
 3   transcript; and that the transcript was submitted on
 4   _________________, 2019, to the attorney for the witness
 5   for review, signature, and return to me by _______________,
 6   2019.
 7            I further certify that I am neither attorney
 8   nor counsel for, not related to, or employed by any of the
 9   parties to the action in which this deposition is taken and
10   further that I am not a relative or employee of any
11   attorney or counsel employed by the parties hereto or
12   financially interested in this action.
13            Further certification requirements will be
14   certified to after they have occurred.
15            Certified to by me this _________ day of
16   ________________, 2019.
17

18

19                            ________________________________
20                            TERRI L. EDWARDS, Texas CSR 4055
                              Expiration Date: 12.31.19
21                            Independent Reporters Association
                              Firm Registration No. CRF-10398
22                            1308 Grinnel Drive
                              Mesquite, Texas 75150
23                            Phone: 972.270.4711
24

25




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 214
!'-'!
                                                                    Page I11
              1   deposition is a true record ofthe testimony given by the
              2   witness; that it was requested that the witness review the
              3   transc4q             the transcript was submitted on
              4              Tgrq          2019, to the attomey for the witness
              5   for review, signature, and retum to me by
              6   2019.
              7           I further certif that I am neither attomey
              B   nor counsel for, not related to, or employed by any ofthe
              9   parties to the action in which this deposition is taken and
{-'l         10   further that I am not a relative or employee of any
             11   attomey or counsel employed by the parties hereto or
         I
             72   financially interested in this action.
             13           Further certification requirements will be
,_l
             T4   certified to after they have occur(edt
             15    f      Cepified to by me ttris 5{4          6a, o1
         I
             I6   A.Qf*      ,         .zoro.
             t7

                                 -ltu; l,€fuiatl'l*
             1B
             19
             20                  TERRIL. EDWARDS, Texas CSR4055
                                 Expiration Dat e: 12.3 1.19
             27                  Independent Reporters Association
                                 Firm Registration No. CRF-10398
             22                  1308 Grinnel Drive
II
ti           23
                                 Mesquite, Texas 75150
                                 Phone:972.270.4711
li           24
             t^




ilti




,l




     I




U
     \
     I
                                                                                              45 (Page 1,11   )

 )   I

                                 COURT REPORTERS CONSOLTDATED *                   (912) 210-41rr      App. 215
Exhibit F




            App. 216
                                                           Page 1

              UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF TEXAS
                    WACO DIVISION
JOHN FAIRCHILD and SUSIE    §
FAIRCHILD, Individually,    §
and as Independent          §
Administrators of, and on   §
behalf of, the ESTATE OF    §
KELLI LEANNE PAGE and the   §
heirs-at-law of KELLI       §
LEANNE PAGE,                § CASE NO. 6:19-CV-00029-ADA-JCM
                            §
           Plaintiffs,      § JURY DEMANDED
                            §
VS.                         §
                            §
CORYELL COUNTY, TEXAS;      §
STEVEN RUSSELL LOVELADY;    §
and WESLEY HARLAND PELFREY, §
                            §
            Defendants.     §

------------------------------------------------------------
              VIDEOTAPED ORAL DEPOSITION OF
                  WESLEY HARLAND PELFREY
                      AUGUST 16, 2019
                       VOLUME 1 OF 1
------------------------------------------------------------
          VIDEOTAPED ORAL DEPOSITION OF WESLEY HARLAND
PELFREY, produced as a witness at the instance of the
Plaintiffs and duly sworn, was taken in the above-styled
and numbered cause on the 16th day of August, 2019, from
3:09 p.m. to 4:19 p.m. before Terri L. Edwards, Certified
Shorthand Reporter in and for the State of Texas, reported
by machine shorthand at the Coryell County Attorney's




           COURT REPORTERS CONSOLIDATED * (972) 270-4711   App. 217
                                                               Page 2

1
     Office, 210 South 7th Street, Gatesville, Texas 76528,
2    pursuant to the Federal Rules of Civil Procedure and the
3    provisions stated on the record or attached hereto.
4                       A P P E A R A N C E S
5
     FOR THE PLAINTIFFS:
          MR. T. DEAN MALONE
6         LAW OFFICES OF DEAN MALONE, P.C.
          900 Jackson Street, Suite 700
7         Dallas, Texas 75202
          Telephone: 214.670.9989
8
          Fax: 214.670.9904
          Email: dean@deanmalone.com
9

     FOR THE DEFENDANT CORYELL COUNTY, TEXAS:
10        MR. ERIC A. JOHNSTON
          McGINNIS LOCHRIDGE LLP
11
          600 Congress Avenue, Suite 2100
          Austin, Texas 78701
12
          Telephone: 512.495.6064
          Fax: 512.505.6364
13        Email: ejohnston@mcginnislaw.com
14
     FOR THE DEFENDANT STEVEN RUSSELL LOVELADY:
          MR. J. ERIC MAGEE
15
          ALLISON, BASS & MAGEE, LLP
          A.O. Watson House
16        402 West 12th Street
          Austin, Texas 78701
17        Telephone: 512.482.0701
          Fax: 512.480.0902
18
          Email: e.magee@allison-bass.com
19
     FOR THE DEFENDANT WESLEY HARLAND PELFREY:
          MR. S. CASS WEILAND
20        SQUIRE PATTON BOGGS LLP
          2000 McKinney Avenue, Suite 1700
21
          Dallas, Texas 75201
          Telephone: 214.758.1504
22        Fax: 214.758.1550
          Email: cass.weiland@squirepb.com
23

     ALSO PRESENT:
24        Steven Russell Lovelady
          Kevin Thomas, Videographer
25        Scott Williams



               COURT REPORTERS CONSOLIDATED * (972) 270-4711   App. 218
                                                                Page 3

 1                                 INDEX
 2                                                                  Page
 3   Appearances .........................................             2
 4   WESLEY HARLAND PELFREY
         Examination by Mr. Malone ......................              5
 5


     Changes and Signature ...............................           55
 6


     Court Reporter's Certificate ........................           57
 7

 8

 9

10             EXHIBITS REFERENCED BUT NOT ATTACHED
11   2   Collection of Documents ........................            20
12

13

14

15

16

17

18

19

20

21

22

23

24

25




                COURT REPORTERS CONSOLIDATED * (972) 270-4711   App. 219
                                                                   Page 4

 1                    (All parties present have hereby waived the
 2                    necessity of the reading of the statements
 3                    by the deposition officer as required by
 4                    Rule 30(b)(5)
 5                    THE VIDEOGRAPHER:       Going on the record
 6   Friday, August 16, 2019, at 3:09 p.m.         Beginning the
 7   deposition of Wesley Pelfrey.       Will Counsel please state
 8   their appearances for the record?
 9                    MR. MALONE:    Dean Malone here on behalf of
10   the Plaintiff.
11                    MR. WEILAND:     Stephen Cass Weiland on behalf
12   of the witness.
13                    MR. JOHNSTON:     Eric Johnston on behalf of
14   Coryell County, Texas.
15                    MR. MAGEE:    Eric Magee on behalf of Steven
16   Lovelady.
17                    THE VIDEOGRAPHER:       Will the court reporter
18   please swear in the witness?
19                    THE REPORTER:     Mr. Pelfrey, if you'll please
20   raise your right hand, I'll swear you in.          Do you solemnly
21   swear or affirm that the testimony you're about to give
22   will be the truth, the whole truth, and nothing but the
23   truth?
24                    THE WITNESS:     Yes.
25                    THE REPORTER:     Thank you.




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 220
                                                                Page 5

 1                    THE WITNESS:    Thank you.
 2                       WESLEY HARLAND PELFREY,
 3   having been first duly sworn, testified as follows:
 4                              EXAMINATION
 5   BY MR. MALONE:
 6       Q     Good afternoon, Mr. Pelfrey.         How are you?
 7       A     Pretty good. How are you?
 8       Q     Good.    Now, you've been sitting here in the room
 9   on August 16, 2019, most of the day while we took
10   Mr. Lovelady's deposition, correct?
11       A     Yes.
12       Q     So you have kind of a good sense of how the
13   questions go and how it all works?
14       A     Uh-huh.
15       Q     "Yes"?
16       A     Yes, sir.
17       Q     All right.    Have you ever given a deposition
18   before?
19       A     No.
20       Q     Okay.    Would you give us your full name, please?
21       A     Wesley Harland Pelfrey.
22       Q     Would you give us your month and year of birth?
23       A     May of '76.
24       Q     And what town or city do you live in?
25       A     Gatesville, Texas.




                COURT REPORTERS CONSOLIDATED * (972) 270-4711   App. 221
                                                                 Page 6

 1       Q      Okay.    And that's where we're sitting today,
 2   correct?
 3       A      Yes.
 4       Q      All right.    If don't understand any of my
 5   questions, would you let me know at the time?
 6       A      Okay.
 7       Q      Thank you.    And after listening to Mr. Lovelady
 8   for a while, is there anything that you heard him testify
 9   in his deposition that you thought to yourself that's not
10   right?
11       A      Not that I can think of, no.
12       Q      Okay.    All right.    And I'll ask you the same
13   thing I asked him in general.       From a physical and mental
14   perspective, do you feel like you can testify truthfully
15   and accurately today?
16       A      Yes.
17       Q      You feel good and in your right mind?
18       A      Yes.
19       Q      Okay.    Thank you.    Let's cover some background on
20   you first, if we could.      Did you graduate high school?
21       A      Yes.
22       Q      Where?   Which high school?
23       A      Gatesville High School.
24       Q      And what year?
25       A      1995.




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711   App. 222
                                                                  Page 7

 1       Q       Have you lived in Gatesville all your life?
 2       A       Yes.
 3       Q       And after graduating Gatesville High School in
 4   1995 did you attend any colleges, universities, or trade
 5   schools?
 6       A       No.    I worked at Walmart for a couple of years.
 7   Then I went to work at TDC.
 8       Q       Okay.   So would it be true to say other than any
 9   training you've received related to working in a jail or a
10   prison --   Strike that.      I already forgot what I said.
11   Would it be accurate to say that other than high school --
12   you know, education through high school and any training
13   you received related to working in a jail or a prison, you
14   haven't had any other education?
15       A       No, I've had -- I've been in school for mortuary
16   science.    I almost finished an associate's, been to EMT
17   school, and that's about it.
18       Q       Now, mortuary science, you said you almost got an
19   associate's?
20       A       Yes.
21       Q       Is that what you would need to be able to do
22   that?
23       A       Yes.
24       Q       What interested you in that?
25       A       I just -- it's a interesting to subject to me, I




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711   App. 223
                                                                 Page 8

 1   mean.
 2         Q   All right.
 3         A   I had friend, his mom did it, and I got to go
 4   watch them embalm, and I thought it was a interesting job.
 5         Q   All right.     And what -- what made you decide to
 6   not keep pursuing that?
 7         A   My boss was trying to get me to do illegal things
 8   that could've got me in trouble, so we had a dispute about
 9   it.   And he said it was his way or the highway, so I quit.
10         Q   Illegal things related to deceased people?
11         A   Well, it was just, like, talking to family.
12   While you're a student you're not allowed to talk to the
13   family, and he was trying to get me to talk to the family
14   and, you know, start trying to arrange funerals and all.
15   You can't do.
16         Q   Hmm.
17         A   And I told him I wasn't gonna, and, like I said,
18   he said it was his way or the highway.
19         Q   And you chose the highway wisely --
20         A   Yeah.
21         Q   -- it sounds like.       Okay.    And then EMT school,
22   when did you do that?
23         A   That'd been 2008, I believe.
24         Q   Where was that?
25         A   Temple College.




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711   App. 224
                                                                  Page 9

 1       Q     And how many -- were -- was it hours that you
 2   took or --
 3       A     Yeah, it was hours.        I don't remember exactly how
 4   many, but --
 5       Q     Did you complete it?
 6       A     I completed it.       I just never went and took the
 7   state board.
 8       Q     Did you lose interest in that job or what?
 9       A     I don't know why I never went and did it.
10       Q     So give us a sense of the types of classes you
11   took to -- what do you call it? -- get a EMT certificate or
12   degree?
13       A     It was a certificate for EMT.
14       Q     Okay.     Can you give us a list maybe of the types
15   of classes you took?
16       A     Anatomy.     That's about the only one I can think
17   of for them right now.
18       Q     How long was that school in months or years?
19       A     Six months, I believe.
20       Q     Full-time?
21       A     Uh-huh.
22       Q     "Yes"?
23       A     Yes.
24       Q     Did you ever do any fieldwork related to becoming
25   an EMT?




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711   App. 225
                                                                  Page 10

 1       A    I did ride-outs along with Belton Fire Department
 2   and Scott & White Hospital.
 3       Q    About how many rides-outs do you think you did?
 4       A    About eight.
 5       Q    And by "eight," would each of those be multiple
 6   occurrences, or do you mean just eight occurrences?
 7       A    No.     It'd be like eight totally different days,
 8   like I'd have to go stay with them for 12 hours, and I'd do
 9   ride-outs.   So you have -- you may have one a day.          You may
10   have 12 a day.
11       Q    Could be car wrecks, could be --
12       A    Yeah.
13       Q    -- heart attack, could be anything?
14       A    Anything.
15       Q    Okay.      So you know we've talked about positional
16   asphyxiation in this case with Mr. Lovelady.            When you went
17   to EMT school, did you learn about positional asphyxiation?
18       A    Yes.
19       Q    And what did you learn in EMT school about
20   positional asphyxiation?
21       A    Oh, pretty much just be careful how they're --
22   how you position them.      I mean, there's not a lot you can
23   really say, to just be careful.
24       Q    Okay.      And what did you learn about how you
25   should not position a person if you were concerned about




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 226
                                                                  Page 11

1    positional asphyxiation?
2        A       To get them off their stomach as quick as you
3    can, don't leave them there.
4        Q       And did you learn that positional asphyxiation
5    can be more of a problem with someone who is obese?
6        A       No.    They never said anything about that.
7        Q       Okay.   So other than EMT school at Temple College
8    and the mortuary science classes you took and high school
9    and then other classes related to jail and/or TDCJ work,
10   have you had any education?
11       A       Oh, just the school of life, learned everything --
12       Q       Good answer --
13       A       -- I could.
14       Q       -- to a long-winded question --
15       A       Yeah.
16       Q       -- school of life.     Let's talk about school of
17   life.    And let me just ask you more succinctly, have we
18   covered all of your education?
19       A       Yes.
20       Q       Okay.   Let's talk about your work history, if we
21   could.   After high school in 1995, what was your first
22   position?
23       A       I was a cashier at Walmart.
24       Q       Did you start that in '95?
25       A       I believe I started that in '94.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 227
                                                                   Page 12

 1       Q     Part-time before you graduated?
 2       A     Yeah, it was part-time.
 3       Q     And then when did that position end?
 4       A     In 2000, I believe.
 5       Q     And you were full-time, I assume, after high
 6   school?
 7       A     Yes.
 8       Q     What was your next employment position?
 9       A     Texas Department of Criminal Justice.
10       Q     And where did -- where did you work initially for
11   TDCJ?
12       A     I began at Goree.
13       Q     How do you spell that?
14       A     G-o-r-e-e.       And that's in Huntsville.
15       Q     Okay.      And did you start with TDCJ in year 2000?
16       A     Yes.
17       Q     When did your employment end there?
18       A     '05 or '06.       I'm not sure which one.
19       Q     Okay.      So you started at Goree.        Where were you
20   next assigned in TDCJ?
21       A     I made laundry manager at the Hughes Unit here in
22   Gatesville.
23       Q     Okay.      And did you --
24       A     I then transferred to the Hilltop Unit here as
25   the laundry manager.




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 228
                                                                  Page 13

 1       Q       And anywhere else?
 2       A       No.    That's where I left from, was Hilltop.
 3       Q       Okay.   Now, was one of those units an all-female
 4   unit at the time you were there?
 5       A       Hilltop.
 6       Q       And that was the last unit that you were at
 7   with --
 8       A       Yes.
 9       Q       -- TDCJ?   What about Goree and Hughes?          Were
10   they --
11       A       Hughes is maximum security men, and Goree was
12   kind of a co-ed.     They have men and women.        They just
13   lockdown the men when the women come out.           Other than that,
14   it's a -- the women stay locked up passing through.
15       Q       Did you find any unique challenges with
16   all-female versus all-male versus co-ed?
17       A       It was all about the --
18                      MR. WEILAND:    Object to the form of the
19   question.
20       Q       Not really any significant differences
21   between them?
22       A       No, not to me, no.
23       Q       Now, I think we have some of your personal
24   information, and I thought it indicated that you might have
25   had some difficulty adjusting after being at a all-female




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 229
                                                                   Page 14

 1   unit -- or adjusting to an all-female unit is probably more
 2   accurate.
 3       A       No.
 4       Q       Make any sense to you?
 5       A       No.
 6       Q       All right.     When you went to work for TDCJ in
 7   year 2000, did you receive any training?            Let's say in the
 8   first year.
 9       A       I first -- it was a six-week course then.          You
10   had a six-week academy you had to attend.            I don't remember
11   if it was six or eight weeks, may have been eight weeks.
12       Q       When you weren't a laundry manager, what were you
13   doing for TDCJ?
14       A       Security.
15       Q       And what is security?
16       A       Making sure the officers and the inmates are
17   safe, and, I mean --
18       Q       What were your duties being in security for TDCJ?
19       A       Same as that, just making sure everybody's
20   staying safe, watch out and make sure the inmates aren't
21   hurting theirselves or any of the officers.
22       Q       Okay.    So would you lock dorms?        Would you check
23   cells?
24       A       Lock dorms.     Depending where you're at, you'd
25   have to walk, check each cell, feed chow, shower them, give




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 230
                                                                 Page 15

 1   them opportunity to go to rec.
 2       Q      Similar duties to what you've learned are duties
 3   for a jailer --
 4       A      True.
 5       Q      -- in a county jail?      "Yes"?
 6       A      Same.
 7       Q      Okay.
 8       A      Yes.
 9       Q      As part of your training at TDCJ, did you cover
10   cell extraction?
11       A      Yes.
12       Q      Did TDCJ, the unit you worked at, have cell
13   extraction team?
14       A      Yes.
15       Q      And how many people were comprised in each team
16   at TDCJ?
17       A      Five.
18       Q      So your entire time in corrections, both at
19   TDCJ -- and we haven't talked yet about Coryell County --
20   your experience has been the cell extraction teams are made
21   up of five people?
22       A      Yes.
23       Q      Was that covered in your six- or eight-week
24   academy at TDCJ?
25       A      Yes.




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 231
                                                                  Page 16

 1       Q     And do you remember what, if anything, you
 2   were --   Well, strike that.      Do you remember what you were
 3   told about when the cell extraction team would be needed at
 4   TDCJ?
 5       A     With TDC it's -- you had the cell extraction and
 6   you had a removal, just like at the jail.          On cell
 7   extraction if you had to go in and they were fighting, they
 8   were not going to cooperate, you had a cell extraction.              If
 9   they were upset, you went in, you got them under control,
10   you did a removal.    They may still not have wanted to go,
11   but they cooperated.     And on the removals, just like the
12   jail, you could have two people on separation.
13       Q     So removal, if I understand you correctly, at
14   TDCJ would be a situation in which either a prisoner is
15   willing to leave the cell or may be hesitant.
16       A     Yeah.    I mean, they're still going.         They don't
17   want to, but --
18       Q     Okay.
19       A     -- they're cooperating.
20       Q     All right.     Versus somebody who's not
21   cooperative, that's when a cell extraction would be done?
22       A     Yes.
23                    MR. JOHNSTON:     Objection,
24   mischaracterization.
25       Q     (BY MR. MALONE)      Or fighting, that's when a cell




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 232
                                                                  Page 17

 1   extraction could be done?
 2       A    It could.
 3       Q    Okay.      At TDCJ did they also cover positional
 4   asphyxiation?
 5       A    I -- I can't recall if they did or not.
 6       Q    Did they have restraint chairs at the TDCJ units?
 7       A    I never used one there.
 8       Q    Did you ever participate in a cell extraction for
 9   TDCJ?
10       A    No.
11       Q    Did you have to be specially trained to be on a
12   cell extraction team at TDCJ?
13       A    They did have certain people on their teams.
14       Q    And, as far as you knew, those were folks that
15   were specially trained to do that?
16       A    Yeah, yes.
17       Q    So from security to laundry at TDCJ, was that a
18   promotion?
19       A    Some believed it was.          Some thought it wasn't.
20   It just --
21       Q    Did you prefer doing laundry over security?
22       A    Yes.
23       Q    Why?
24       A    It was Monday through Friday.
25       Q    Okay.      So when you left TDCJ in 2005-2006, where




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 233
                                                                Page 18

 1   did you next work?
 2       A     I believe at the time I went to work for Farm
 3   Bureau.
 4       Q     What did you do for Farm Bureau?
 5       A     Kind of a secretary.
 6       Q     For a -- an agent --
 7       A     Yes.
 8       Q     -- here in town?     How long -- what -- when did
 9   you work there?    From 2005-2006 until about when?
10       A     2007, I believe, and that is when I left to go to
11   the EMT school.
12       Q     Okay.    And where did you work after Farm Bureau?
13       A     Auto Zone.
14       Q     How long were you there?
15       A     I'd say seven years.
16       Q     So roughly 2007 to 2014?
17       A     Uh-huh.
18       Q     "Yes"?
19       A     Yes.
20       Q     And what was your next position?
21       A     After that's when I came here.
22       Q     Coryell County?
23       A     Yes.
24       Q     Sheriff's department?
25       A     There was some time in between there and here,




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 234
                                                                Page 19

 1   though.
 2       Q     Okay.    So when did you start with Coryell County?
 3       A     May 17th of 2017.
 4       Q     Now, when you initially started with Coryell
 5   County, did you have a jailer's license?
 6       A     No.
 7       Q     Did you have a temporary jailer's license?
 8       A     They did give me a temporary license.
 9       Q     And what did you have to do to get a temporary
10   jailer's license?
11       A     You had to work with, like, a supervisor for a
12   few weeks in the jail.
13       Q     Did you have to have any specialized training
14   other than that?
15       A     No.
16       Q     And were you required to get a jailer's license
17   within a year?
18       A     Yes.
19       Q     And, in your understanding, that was in
20   accordance with state law?
21       A     Yes.
22       Q     You said there was some time in between leaving
23   Auto Zone and working for the sheriff's department.         That
24   was -- what? -- three years, give or take, something like
25   that?




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 235
                                                                   Page 20

 1       A    (Moving head up and down)
 2       Q    What were you doing during that time period?
 3       A    Taking care of my dad.
 4       Q    Was he ill?
 5       A    Yeah.
 6       Q    Sorry about that.
 7       A    That's all right.
 8       Q    And, as we sit here today on August 16, 2019, are
 9   you still employed by the Coryell County Sheriff's
10   Department?
11       A    Yes.
12       Q    The whole time you've been employed by Coryell
13   County have you worked at the jail?
14       A    Yes.
15       Q    And has there only been one jail in Coryell
16   County, to your knowledge, during that time?
17       A    Yes.
18                     MR. MALONE:     With everybody's permission,
19   I'm just going to use the same Exhibit 2 that we used in
20   Mr. Lovelady's deposition.        Everybody good with that?
21                     MR. WEILAND:      I suggest that we just number
22   the exhibits consecutively, and so this was Exhibit 2 for
23   every deposition.      Would you -- that's the Exhibit 2 now
24   for this case.     That's fine.
25                     MR. MALONE:     Okay.    You good with that?




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 236
                                                                 Page 21

 1                     MR. JOHNSTON:    Yeah, I'm good with that.
 2                     MR. MAGEE:    Yeah, I agree.
 3                     MR. MALONE:   Okay.
 4                     MR. JOHNSTON:    Makes it easy.
 5       Q      (BY MR. MALONE)      All right.    If you would -- you
 6   should have Exhibit 2 in front of you there, page 318 and,
 7   also page 319, is just the Texas Commission on Law
 8   Enforcement report dated as of April 18, 2018, for you.
 9   Have you ever seen a report like that for you?
10       A      Yes.
11       Q      So we see service history on page 318 shows
12   temporary jailer's license May 22, 2017, which is, I guess,
13   five days after you started, right?
14       A      Yes.
15       Q      And then it looks like that ended not quite a
16   year later on April 2, 2018, when you got your jailer's
17   license.
18       A      Yes.
19       Q      And is that after you completed the basic county
20   jail course listed on the bottom of page 318?
21       A      Yes, it is.
22       Q      And on page 319 that shows a hundred and eight
23   course hours.     Was that actual time spent in that course, a
24   hundred and eight hours?
25       A      Yes, it is, a hundred and eight.




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 237
                                                                Page 22

 1       Q    Was that spread over a year, or was it all, like,
 2   one chunk of time, a hundred and eight hours?
 3       A    It was four weeks --
 4       Q    Okay.
 5       A    -- I believe.      I think that was right, four
 6   weeks.
 7       Q    Now, on page 319 there is listed less lethal
 8   chemical weapons training which you took on November 1,
 9   2017, correct?
10       A    Yes.
11       Q    And that was after, obviously, the October 8
12   death of Kelli Page.
13       A    Yes.
14       Q    Were you instructed to take that class as a
15   result of Ms. Page's death?
16       A    No.     It was just the way it was scheduled.
17       Q    All right.     Because I noticed that Mr. Pelfrey
18   also took it, I believe, on the same day.         Do you have that
19   recollection?
20                    MR. WEILAND:    Mr. Lovelady?
21       Q    (BY MR. MALONE)      I'm sorry.     Mr. Lovelady.
22       A    I believe we did.
23       Q    Okay.    Was that actually at the Coryell County
24   Sheriff's Office?
25       A    Yes, it was.




                COURT REPORTERS CONSOLIDATED * (972) 270-4711     App. 238
                                                                Page 23

 1       Q    And I notice on page 319 it says training rosters
 2   in parentheses, and it shows eight hours.         Was that a
 3   full-day deal?
 4       A    Yes, because we had to do it on our day off.
 5       Q    Easy to remember, huh?
 6       A    Yeah.    Yes, it was.
 7       Q    So was that something that was required, to your
 8   knowledge, of all Coryell County jail personnel?
 9       A    Yes, it is.
10       Q    Do you know why that was required on that day?
11       A    I don't --     What I remember, they had been
12   scheduled a day or two earlier and something happened and
13   they just had to reschedule for that day.
14       Q    When were you told that you had to attend that
15   class?
16       A    Oh, I can't remember that far back.
17       Q    Was it that weeks or days earlier?
18       A    I don't remember.
19       Q    And before taking that class, just looking at
20   this TCOLE record, I don't see that you had taken a less
21   lethal chemical weapons training course.         Am I right?
22       A    Yes.    No, I haven't.
23       Q    Did you receive any training on that at the TDCJ?
24       A    Yes.
25       Q    Did y'all use tasers in TDCJ?




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 239
                                                               Page 24

1        A    No.
2        Q    And I'm assuming you agree with Mr. Lovelady,
3    that you've never seen those used at the Coryell --
4        A    Yes, sir.
5        Q    -- County Jail?
6        A    I never used them in there.
7        Q    Have you ever even seen a taser in the Coryell
8    County Jail other than maybe on a sheriff's deputy
9    that's bringing --
10       A    No.
11       Q    -- somebody in?
12       A    That'd be the only place you'd see it.
13                  MR. WEILAND:      Be careful to let him finish
14   so she can get that.
15                  THE WITNESS:      Okay.
16       Q    (BY MR. MALONE)      Okay.    Let's go to October 7,
17   2017, and you've obviously -- obviously heard
18   Mr. Lovelady's testimony about the incident that he had
19   with Ms. Page when she had sprayed some liquid on him,
20   right?
21       A    (Moving head up and down)
22       Q    Were you present when that happened?
23       A    I believe that day -- I think I was in booking.
24       Q    How did you find out about it happening?
25       A    He came back down after he picked up the trays




               COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 240
                                                                  Page 25

 1   from chow.   He just told me that she had sprayed it on him.
 2       Q       Okay.   And I think the evidence will indicate
 3   that it was Mr. Washington that helped Mr. Lovelady related
 4   to that incident.     Do you think that to be true?
 5       A       Yes.
 6       Q       Okay.   And what, if anything, did you do on
 7   October 7, 2017, relating to that incident?
 8       A       I -- I actually went to the hospital with her to
 9   have her head checked out.       I'm the one that transported
10   her back to the jail.
11       Q       Okay.   Was it just you and her?
12       A       Yes.
13       Q       So before she was transported, she had been put
14   into a restraint chair?
15       A       Yes.
16       Q       And then do you know how long she was in that
17   restraint chair before transport?
18       A       I don't remember.
19       Q       Did a lieutenant show up after that incident and
20   determine that she should go to the hospital?
21       A       I don't believe so.
22       Q       Who determined that she should go to the
23   hospital?
24       A       I believe Corporal Lovelady did.         He was in
25   charge.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 241
                                                                 Page 26

 1       Q     Did you have any incident at all with her from
 2   the time you left the -- the jail all the way to the
 3   hospital on the 7th and all the way back to the jail?
 4       A     No.
 5       Q     No?    She acted appropriately?
 6       A     Yeah.
 7       Q     Okay.    Did she cuss you on that day?
 8       A     No.
 9       Q     Try to get away?
10       A     No.
11       Q     Act aggressive?
12       A     No.
13       Q     Before October 7, 2017, did you --            Well, strike
14   that.   Bad question.    Before Ms. Page's incarceration,
15   which included October 7 of 2017, did you know her?
16       A     No.
17       Q     Was the first time you met her just simply as a
18   result of her being incarcerated here in Coryell County?
19       A     Yes.
20       Q     Before October of 2017 had you had any issues
21   with her just between the two of y'all?
22       A     No.
23       Q     Before October 7 of 2017 were you aware of
24   Ms. Page having any issues with Mr. Lovelady?
25       A     No.




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 242
                                                                Page 27

 1       Q    Before October 7 of 2017 were aware of Ms. Page
 2   creating any kind of a disturbance in the Coryell County
 3   Jail?
 4       A    Not up to that day that I can think of.
 5       Q    Okay.     Or -- or banging anything on the cell door
 6   before that day?
 7       A    No.
 8       Q    Nothing at all sticks out in your mind?
 9       A    Not that I can think of.
10       Q    Okay.     So you return Ms. Page to the Coryell
11   County Jail on October 7, 2017.       And to my understanding,
12   she was put into a cell different from the one in which the
13   incident occurred.
14       A    I'm -- I'm sure.      I can't guarantee it.       I can't
15   remember that far back, but --
16       Q    That's fine.
17       A    -- I'm sure they were probably cleaning the other
18   cell.
19       Q    And she had been in a seg cell on -- on the 7th?
20       A    Yes.
21       Q    Now, we've heard testimony and I think we've seen
22   some -- some documents that indicate that if you're going
23   to go into a seg cell, even with a compliant prisoner,
24   you've got to have two folks.      Right?
25       A    Yes.




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 243
                                                                  Page 28

 1       Q       What about when you're returning a prisoner to a
 2   seg cell?   Do you need two jailers?
 3       A       Yes.
 4       Q       And is that what happened on the 7th?
 5       A       Yes, there would've been two of us taking her
 6   back.
 7       Q       Was it you and Mr. Lovelady?
 8       A       I can't remember.
 9       Q       Okay.   So --
10       A       I don't remember if it was he or Washington that
11   was with me, but --
12       Q       All right.    So would it be true to say on October
13   7, 2017, you never saw any interaction that you can recall
14   between Ms. Page and Mr. Lovelady?
15       A       No, I can't think of anything.
16       Q       Okay.   And other than what we've already talked
17   about regarding October 7, 2017, is there anything that --
18   that -- in your mind that you recall about Ms. Page acting
19   in a manner you thought was inappropriate?
20       A       Can you repeat that one?
21       Q       Yes, sir.    Other than what you've already
22   testified to -- and this is just about October 7 of 2017,
23   that Saturday -- do you remember anything that Ms. Page did
24   or -- or anybody alleges that she did that you believe is
25   inappropriate?




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 244
                                                                  Page 29

 1       A       Well, throwing the liquid on Corporal Lovelady --
 2       Q       Right.
 3       A       -- was very inappropriate, her not cooperating
 4   when they went into the cell.
 5       Q       Okay.    And how do you know she didn't cooperate
 6   on the 17th -- I'm sorry -- on the 7th?
 7       A       Well, if she had cooperated, they wouldn't -- she
 8   wouldn't have got sprayed.        I mean, if she --
 9       Q       So --
10       A       -- wouldn't have been fighting them, wouldn't
11   have got the bump on her head either.
12       Q       So it's your understanding that on the 7th she
13   was uncooperative in her cell, right?
14       A       Yes.
15       Q       And she was also fighting in her cell, correct?
16       A       Yes.
17       Q       And that she was sprayed with OC spray on the 7th
18   because she was uncooperative?
19       A       Yes.    She wouldn't cuff up or anything.
20       Q       And that she was physically injured as a result
21   of fighting in her cell on the 7th?
22                      MR. WEILAND:    Object to the form of the
23   question.
24       Q       (BY MR. MALONE)     Is that your understanding?
25       A       Yeah, yes.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 245
                                                                Page 30

1        Q    Okay.   Where did you gain that understanding?
2    Somebody tell you?
3        A    Well, I mean, if they brought her out and she was
4    covered with spray and she had the bump -- I mean, I'm sure
5    she didn't spray herself or run into the wall.
6        Q    All right.    So that was circumstantial evidence,
7    and you made the assumption as to the other stuff?
8        A    Yeah.
9        Q    You just assumed that nobody would spray her just
10   for the heck of it?
11       A    Yeah, or yes.
12       Q    I got it.     Let's go to October 8 of 2017.      That
13   was a Sunday.   Do you remember that being a Sunday?
14       A    Yes.
15       Q    What time did you start that day?
16       A    We report at 6:45.      That way you can have your
17   briefing before you start.
18       Q    And did y'all have a briefing that day?
19       A    Yes.
20       Q    Do you remember it?
21       A    I don't remember what all was talked about, but --
22       Q    Is there anything that stands out in your mind
23   about that briefing?
24       A    No.
25       Q    Okay.   And then your -- your shift would start at




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 246
                                                                Page 31

 1   7:00, I guess.
 2       A    Yes, sir.
 3       Q    And what were you assigned to do that day?
 4       A    That day I was on the floor.         I was responsible
 5   for doing cell checks and count.
 6       Q    And what else had you done before other than
 7   being on the floor?
 8       A    I'd been in booking the day before, fed chow, was
 9   changing their laundry.     That's about it.
10       Q    Okay.    So what you do when you're on the floor
11   versus doing booking or doing chow or doing laundry, are
12   those all separate functions?
13       A    Yes.
14       Q    Okay.    So you could come in one day and somebody
15   says to you, the supervisor says today you're doing
16   laundry, and that's all you would do?
17       A    No.     You would still help on the floor.
18       Q    Okay.
19       A    It was just at that point when you had time to do
20   it, then you would go do laundry.
21       Q    Same with booking?       You might do booking for an
22   hour or two and then go back out --
23       A    A lot of them switch out every four hours.           Like,
24   you'd start in booking four hours.       Then you'd go on the
25   floor four hours.




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 247
                                                                Page 32

 1       Q    And does it depend on how many people have been
 2   arrested, also, whether you had people showing up at the
 3   jail?
 4       A    Not really.
 5       Q    Have you ever been in booking and nobody's
 6   showing up because aren't many arrests?
 7       A    Yeah, yes.
 8       Q    Okay.    And working in booking you become familiar
 9   with Texas Commission on Jail Standards --
10       A    Yes.
11       Q    -- regulations, right?
12       A    Yes.
13       Q    And you, I guess, noticed -- was it January 1 of
14   2018? -- the change in the mental health evaluation form
15   you have to do --
16       A    Yes.
17       Q    -- from Sandra Bland Act.         Yes?
18       A    Yes.
19       Q    Okay.    As of October 8, 2017, did you have any
20   information that indicated to you that Kelli Page had
21   mental health issues?
22       A    No.
23       Q    Do you know who had done Ms. Page's booking for
24   the incarceration that included October 8, 2017?
25       A    No, I do not.




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 248
                                                                 Page 33

 1       Q      Okay.   So on October 8, 2017, your shift starts
 2   at 7:00.   Normal day, as far as you know --
 3       A      Yes.
 4       Q      -- starting out?
 5       A      (Moving head up and down)
 6       Q      What's the first thing you can recall, as you sit
 7   here today, that related to Ms. Page that you had to deal
 8   with or that you heard about?
 9       A      First thing I can think of was -- was her tapping
10   on the door and me going in there and talking to her.
11   That's probably about it.
12       Q      And, obviously, when I say "Ms. Page" during this
13   deposition, you understand I'm referring to Kelli Leanne
14   Page?
15       A      Yes.
16       Q      Okay.   So she's tapping on the door, and you go
17   to the cell door to talk to her?
18       A      Yes.
19       Q      And, as I talked with Mr. Lovelady about, the
20   door's closed, and there's glass that you can see her
21   through.   Correct?
22       A      Yes.
23       Q      When she's tapping on the door, do you have any
24   idea what she's using at that time?
25       A      At first I couldn't tell.        But, I mean, then she




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 249
                                                                  Page 34

 1   stepped back from the door, and you could see it.
 2       Q    What was it?
 3       A    Hairbrush.
 4       Q    How long did you talk to her at that time?
 5       A    Well, maybe ten minutes.
 6       Q    What did she say to you?
 7       A    Pretty much that I was going in the chair, she
 8   wasn't, and that she's going to stab me in the eye with a
 9   hairbrush.
10       Q    Just out of the blue?
11       A    Yeah.      She was upset.
12       Q    About what, in your understanding?
13       A    Really couldn't tell.          She was just upset and
14   screaming.    I'm not sure if she just wanted out of that
15   cell or what.
16       Q    Do you know whether Mr. Lovelady had spoken with
17   her before you talked to her that time?
18       A    He had.
19       Q    Okay.      If a prisoner in Coryell County at the
20   jail wants to get the attention of a jailer, how would --
21   should he or she do so?
22       A    Use their speaker in their cell, their call --
23       Q    Do you know whether --
24       A    -- control.
25       Q    I'm sorry.       Were you finished?




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 250
                                                                  Page 35

 1       A       It's just a button you hit to call control, and
 2   control will answer them.
 3       Q       Okay.   Do you know whether Ms. Page did that at
 4   all that morning?
 5       A       I'm not sure.
 6       Q       Do you know whether those types of requests are
 7   recorded?
 8       A       I have no idea.
 9       Q       Do you know whether control can just turn off
10   access to a cell for -- for that speaker?
11       A       No.
12       Q       Cannot?
13       A       No, they cannot.
14       Q       Have you ever worked in control?
15       A       Yes.
16       Q       And do you know what, if anything, is recorded
17   related to control?      I mean audio.
18       A       Not that I know of.
19       Q       Okay.   And what did you tell Ms. Page during that
20   first interaction?
21       A       I was just trying to calm her down and talked to
22   her and -- and I told her, I said, "You keep acting up, you
23   know you're going to end up in the chair, and we don't want
24   that."   And she had -- seemed like she kind of calmed down
25   when I left, but as soon as I walked off she started doing




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 251
                                                                    Page 36

 1   it again.
 2       Q       Doing what?
 3       A       Beat -- or tapping on the door and yelling.
 4       Q       Now, you started to say "beating," and then you
 5   said "tapping," which is the word you used before.              Would
 6   you characterize it as --
 7       A       Yeah.
 8       Q       -- tapping or beating?
 9       A       Just tapping.
10       Q       Okay.   Did you ever hear her beating on the door
11   on October 8, 2017?
12       A       Seemed like a couple of times maybe she was
13   kicking the door.
14       Q       Okay.   And do you know there's video of her
15   inside the cell that morning, right?
16       A       Uh-huh.
17       Q       Have you seen that?
18       A       I saw the part with me and Lovelady.             I haven't
19   seen the very first of it, so --
20       Q       Okay.   So you have not seen from the point at
21   which she woke up until she started going to the door and
22   interacting --
23       A       Yeah, I have not seen that part.
24       Q       And I forget the word you used.         You said -- I
25   think you said once or twice or maybe a couple of times you




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711       App. 252
                                                                Page 37

 1   think she -- did you say hit or kicked the door?
 2       A    Kicked.
 3       Q    What did you say?
 4       A    Kicked.
 5       Q    What makes you think she kicked it?
 6       A    Just the sound it makes.        It's pretty distinct
 7   when they kick the door.
 8       Q    Have you ever seen a door get misaligned and thus
 9   be able to be opened by an inmate?
10       A    I have not, but --
11       Q    Okay.    So after you spoke to her that time, did
12   you speak to her anymore before Mr. Lovelady entered the
13   cell?
14       A    No.
15       Q    What happened next related to her?
16       A    He opened the food slot, sprayed her, shut the
17   bean slot, and we went in.
18       Q    I don't think I caught the end of what you said.
19   You opened --
20       A    We -- we opened -- he shut the bean slot --
21       Q    All right.
22       A    -- opened the door, and we both went into the
23   cell.
24       Q    Okay.    So bean -- bean slot/food slot same thing?
25       A    Same thing.




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 253
                                                                  Page 38

 1       Q       Before y'all went into the cell, did -- it's
 2   corporal, right?     Corporate Lovelady?
 3       A       Yes.
 4       Q       I know I call everybody mister because I don't
 5   want to mess up all that.
 6       A       Yeah, Corporal Lovelady.
 7       Q       Did -- did Corporal Lovelady tell you what y'all
 8   were going to do?
 9       A       Yes.
10       Q       What did he say?
11       A       That we were going to get her to cooperate and
12   calm down and sit her in the chair and we were going to
13   leave her in there or we'd take her to detox.            We would
14   have to decontaminate her for the spray, which she'd be sat
15   back in the chair and put in detox, most likely.
16       Q       Okay.   And before y'all -- or before Corporal
17   Lovelady opened the door, did one of y'all wheel the
18   restraint chair to the hallway in front of the cell, or was
19   it already out there?
20       A       I don't remember.
21       Q       But do you remember whether it was out there at
22   the time?
23       A       It was out there.
24       Q       Okay.   Pretty close to the cell door?
25       A       Yes.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 254
                                                                 Page 39

 1          Q   Within just six, eight, ten feet?
 2          A   Oh, yeah.
 3          Q   All right.    After watching the video of your and
 4   Corporal Lovelady's use of force with Ms. Page on
 5   October 8, 2017, is there anything that you thought in your
 6   mind it did not depict -- that you couldn't see but which
 7   actually happened?
 8                     MR. JOHNSTON:    I'll object to form.
 9          A   I don't understand that.
10          Q   Yes, sir.
11          A   I don't understand that question.
12          Q   Well, fair enough.      I'll -- I'll ask it another
13   way.   So you said you saw the video of you and Corporal
14   Lovelady dealing with Ms. Page on October 8, 2017, right?
15          A   Yes.
16          Q   In the cell, right?
17          A   Yes.
18          Q   And did you see the video from the point at which
19   y'all entered until the point at which her body was
20   removed?
21          A   No, I didn't see up to the point where she was
22   removed.
23          Q   Okay.   But at some point --       Did you see it up to
24   a point at which she was receiving medical treatment?
25          A   Yes.




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 255
                                                                  Page 40

 1       Q       Okay.   During that period of time you were in the
 2   cell the whole time.      Am I right?
 3       A       I was in there for a little while, and then I was
 4   told to -- I needed to go down to the booking area and wait
 5   for them.
 6       Q       Okay.   The time that you were in the cell on
 7   October 8 that -- that we're discussing, you obviously saw
 8   things, heard things, did things.         Correct?
 9       A       Yes.
10       Q       Based on what you saw and you heard and you did,
11   do you think the video accurately depicted all of that or
12   showed all of that?
13                      MR. WEILAND:    Object to the compound,
14   multi- --
15       A       I --
16                      MR. WEILAND:    -- farious question.
17                      THE WITNESS:    I think it -- I'm trying to
18   find a way to say it.      I think it made things look like --
19   it made it look like things happened that didn't happen.
20       Q       (BY MR. MALONE)     Okay.    Give me a list of the
21   things that the video made look like happen that didn't
22   happen.
23       A       Where everybody's saying that I had my elbow in
24   the back of her neck.      That's not what was going on.          I
25   didn't have a knee on the back of her neck.            I wasn't




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 256
                                                                 Page 41

 1   putting weight on her.
 2       Q      Anything else?
 3       A      That's all I can think of right now.
 4       Q      Okay.   Now, so it's your testimony you believe
 5   the video -- it makes -- the video makes it look like you
 6   had your elbow on the back of Ms. -- Ms. Page's neck,
 7   correct?
 8       A      Yes.
 9       Q      And you're saying that didn't happen?
10       A      Didn't --
11       Q      Okay.
12       A      -- not at all.
13       Q      Do you have any explanation as to why the video
14   makes it look like you had your elbow on the back of her
15   neck?
16       A      No explanation for it.       That's just -- I mean, I
17   was down, trying to help him get the arm so we could
18   handcuff her, but --
19       Q      Okay.   And I think you said your knee on the back
20   of her neck, you believe the video makes it look like you
21   had your knee on the back of her head?
22       A      Oh, I've been questioned about it a couple of
23   times.
24       Q      Okay.   But do you think the video shows that or
25   seems to indicate that you did?




                 COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 257
                                                                    Page 42

 1       A       Yeah, seems to --
 2                      MR. JOHNSTON:     I'm going to --
 3                      THE WITNESS:    -- indicate it.
 4                      MR. JOHNSTON:     -- object to a misstatement.
 5                      THE WITNESS:    Oh.
 6       Q       (BY MR. MALONE)      All right.     I'll just ask a
 7   different question.      You testified a minute ago when I
 8   asked you about things that the video shows --               Strike
 9   that.    When I was asking you about the video, you said a
10   minute ago, you testified that you believe the video makes
11   it look like things happened that really didn't happen,
12   right?
13       A       Yes.
14       Q       And one of those things you said was your knee
15   being on the back of Ms. Page's neck, right?
16       A       Yes.
17       Q       But you're telling us that even if it looks like
18   that you didn't do that?
19       A       No, not at all.
20       Q       And another thing you listed that the video, at
21   least to you, seems to indicate when you watch is that you
22   had put weight on Ms. Page?
23                      MR. WEILAND:    Object to the form of the
24   question.   That's not what he said.         He said he was
25   questioned about it.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711      App. 258
                                                                  Page 43

 1                    THE WITNESS:      Yeah, I've been questioned
 2   about it.   All of that's not -- not really what I would say
 3   you see in it.      That's a lot of what I keep being
 4   questioned about.      Because, I mean, they showed -- you
 5   know, everybody in the country's seen the video now.            It
 6   was on You Tube, but --
 7          Q    (BY MR. MALONE)     Oh, it is?
 8          A    I think it's everywhere.       But I've -- I've been
 9   questioned about it and -- which it's -- none of it -- none
10   of it happened.
11          Q    Okay.   Well, then let's go back to my original
12   question because my question to you was looking at the
13   video are there things which you when looking at it think
14   it indicates happen but which didn't happen.            You remember
15   me asking that question?
16          A    Kind of.
17          Q    Okay.   And then you gave me a list.         You said no
18   elbow on her neck, no knee on her neck, and no weight on
19   her.   You remember that?
20          A    Yeah.
21          Q    So were you not -- were those answers not related
22   to what you saw on the video but instead what you've been
23   question about?
24          A    Yes, more of what I've been questioned about.
25          Q    Okay.   So let me go back to my original question.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 259
                                                                   Page 44

 1   Is there -- looking at the video, from your perspective is
 2   there anything you see in the video that seems to indicate
 3   that something happened that really didn't happen?
 4       A     Not to me.
 5       Q     Okay.      You believe the video accurately
 6   reflects --
 7       A     Yes.
 8       Q     -- what actually happened?           Yes?
 9       A     Yes.
10       Q     Okay.      Now, at one point the video -- toward the
11   end of the use of force incident Ms. Page is -- is
12   relatively facedown, right?
13       A     Yes.
14       Q     And Mr. Pelfrey [sic] is on the lower portion of
15   her body or I'll just dealing with the lower portion of her
16   body, and you're dealing with the upper portion of her
17   body.   Right?
18                     MR. WEILAND:      Object to form of the
19   question, compound question.
20       A     Still dealing with her arm.
21       Q     All right.       I've got to ask more questions
22   because he objected.       So at some point during the end of
23   the use of force incident Mr. Pelfrey is dealing with the
24   lower portion of Ms. Page's body, correct?
25       A     Corporal Lovelady?




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 260
                                                                Page 45

 1       Q    Yes.
 2       A    Yes.
 3       Q    All right.     Did I say "Pelfrey"?
 4       A    Yes.
 5       Q    Let me just start all over.         At some point during
 6   the end of the use of force incident on October 8, 2017,
 7   Corporal Lovelady is dealing with -- physically dealing
 8   with the lower portion of Ms. Page's body, correct?
 9       A    Yes.
10       Q    And at the same time you are physically dealing
11   with the upper portion of Ms. Page's body, correct?
12       A    Yes.
13       Q    What is it that you're attempting to do when
14   you're physically dealing with the upper portion of
15   Ms. Page's body?
16       A    Still trying to get her left arm over so we could
17   handcuff her.
18       Q    Okay.     And at that point you're laying pretty
19   much on your stomach, correct?
20       A    Yes.
21       Q    And what are you doing with your arms?
22       A    I'm underneath her, trying to get the arm in
23   the -- out so we could handcuff.
24       Q    Okay.     And are you saying then at no time you put
25   any pressure on Ms. Page's upper back area during that




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 261
                                                                   Page 46

 1   incident?
 2       A       You can't really say because, I mean, so much is
 3   going on, and you've got to define what you mean by
 4   "pressure."
 5       Q       Weight.
 6       A       I mean, no, I didn't put weight on her.           I mean,
 7   I may have, you know, had a little pressure to keep her
 8   from getting out and away from me.          But, no, there wasn't
 9   weight put on her.
10       Q       Okay.    So pressure, it would've been putting
11   pressure on her upper back area to keep her from getting
12   out from under you?
13       A       Holding on to her arm mostly.
14       Q       Okay.    Well, you say "mostly."        That means --
15       A       Because we were --
16       Q       -- part of what --
17       A       We were tangled.      My arm was with her pretty much
18   the whole time.
19       Q       Okay.    And wasn't there a time at which when
20   you're laying pretty much on your stomach toward the end of
21   the use of force incident on October 8, 2017, you put
22   pressure on her upper back?
23       A       No.
24       Q       And how was it that you used the pressure you
25   just testified to a minute ago to keep her from getting out




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 262
                                                                Page 47

 1   under from under you?
 2       A    On her arm.      Like, I said, we were tangled with
 3   arms.
 4       Q    Just her arms?
 5       A    Yes.
 6       Q    Your testimony is that you never were using any
 7   pressure on her upper back?
 8       A    Exactly.
 9       Q    And your testimony is that you were never on her
10   upper back, right?
11       A    Exactly.
12       Q    Now, have you read the autopsy in this case, the
13   autopsy report?
14       A    No.
15       Q    Any reason why not?
16       A    I just haven't.
17       Q    And, as we sit here today, it's been not --
18   almost two years since her death, correct?
19       A    Yes.
20       Q    Do you have any understanding as to what the
21   medical examiner said was the cause of Ms. Page's death?
22       A    No, I do not.
23       Q    Are you interested in learning that?
24       A    Possible.
25       Q    Is there any reason you haven't tried to figure




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 263
                                                                Page 48

 1   that out in almost two years since her death?
 2         A   I don't know about you, but I really don't like
 3   to think about things like this.        I mean, I've done good
 4   for the last year and a half to get to where I don't have
 5   nightmares about it.    So I'm not trying to add something to
 6   it.
 7         Q   Yeah.
 8                    MR. WEILAND:    Is this a good time to take
 9   five minutes.
10                    MR. MALONE:    Sure.
11                    THE VIDEOGRAPHER:      Off the record at 3:59.
12                    (Recess from 3:59 p.m. to 4:09 p.m.)
13                    On the record at 4:09.
14         Q   (BY MR. MALONE)      Mr. Pelfrey, when you were
15   employed at the Coryell County Jail, were you given a copy
16   of a policy and procedures manual?
17         A   Yes.
18         Q   If you look at page five please of Exhibit 2,
19   it's my understanding that's the first page, or the cover
20   page, of the manual.    Do you agree?
21         A   Possibly.    I can't say for sure.
22         Q   All right.    And when you were handed -- or
23   provided, rather, a copy of that policy and procedures
24   manual, did you read it?
25         A   Yes.




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 264
                                                                    Page 49

 1       Q       And do you recall it having policies regarding
 2   cell extraction?
 3       A       Well, it's been about two years ago, but I'm not
 4   real sure what all I read in it.
 5       Q       And have you -- you haven't --
 6       A       It's been a while.
 7       Q       -- reviewed it since then?
 8       A       No, I haven't.
 9       Q       Have y'all had training on items in the Coryell
10   County policy and procedure operations manual since then?
11       A       They do.   We have little -- a lot of time in our
12   briefings before our shifts they'll go over some of them,
13   and I'll -- I was trying to see if -- if this is the one
14   that we got that was on the disc or the paper.               I can't
15   remember.
16       Q       I may have asked you this before, and if I did, I
17   apologize.
18       A       Okay.
19       Q       Have all the statements that you have signed
20   related to Ms. Page and/or her death been accurate and
21   truthful?
22       A       Repeat that.
23       Q       Any -- any statements that you have signed
24   related to Ms. Page and her death, have they been truthful?
25       A       Yes.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711       App. 265
                                                                   Page 50

 1       Q    You gave a statement to the Texas Ranger, Adam
 2   Russell, correct?
 3       A    I didn't know his name, but --
 4       Q    But a Texas Ranger?
 5       A    Yes.
 6       Q    Okay.       And you don't know Adam Russell?
 7       A    I never met the man before the day.
 8       Q    Other than giving a statement to the Ranger --
 9   and, again, I don't want to know anything you talked to you
10   your lawyer about, have you given any statement to anybody
11   else?
12       A    No.
13       Q    When you left employment with TDCJ, did you quit
14   or were you terminated?
15       A    I quit.
16       Q    What about your employment at Auto Zone?             Quit or
17   terminated?
18       A    Quit.
19       Q    Was that because of your dad?
20       A    A lot to do with it, yes.
21       Q    Okay.       Pages 112 and 113 in Exhibit 2 in front of
22   you there, is that a statement that you initialed on page
23   112 and signed on page 113?
24       A    Yes, it is.
25       Q    And that would be one of those statements you




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 266
                                                                   Page 51

 1   just answered about a moment ago that's -- that was
 2   truthful and accurate when you signed it, right?
 3       A    Let me read it on here.           I believe it's all the
 4   same, yeah.
 5       Q    There's some photos beginning on page 121, the
 6   photos that are 121 -- I'm still in Exhibit 2 -- through
 7   124, do you know who took those?
 8       A    I do not.        I do not know who took them.
 9       Q    Have you ever seen more than just one restraint
10   chair at the Coryell County Jail?
11       A    We have two now.
12       Q    When did you get the second one?             Before or
13   after Ms. Page's death?
14       A    After.
15       Q    Okay.
16       A    It was after.
17       Q    And on page 147 and 148 in Exhibit 2, are those
18   photos of the first restraint chair that y'all had?
19       A    I would say it is since we didn't have the other
20   one, but they're -- they look pretty much identical.
21       Q    Are they used with both men an women?
22       A    Yes.
23       Q    When you took Ms. Page to the hospital on October
24   7, 2017, were you in -- were you with her in the same room
25   the whole time at the hospital?




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 267
                                                                   Page 52

 1       A    Yes.
 2       Q    Is that a security requirement?
 3       A    Yes.
 4       Q    Did you learn anything about her medical history
 5   at that time?
 6       A    No, never -- never talked much about it.
 7       Q    And since you've worked at the Coryell County
 8   Jail, have you been able to learn medical or mental health
 9   care information about any of the inmates?
10       A    No.
11       Q    If you wanted to learn that information, is there
12   a way for you to do that?
13       A    Not that I know of.
14       Q    On page 222 is a classification notice that
15   actually has stamped on it "Milam County Sheriff's
16   Department Copy" at the bottom.           Do you know what
17   classification Ms. Page had October 8, 2017?
18                     MR. WEILAND:      I'm sorry.     Does he know now,
19   or did he know then?       I couldn't understand the question.
20                     MR. MALONE:     Yeah, does he know, does he
21   know now --
22                     MR. WEILAND:      Oh.
23                     MR. MALONE:     -- what her classification was
24   on that date.
25       A    Well, it shows she was reclassified on 5-25.




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 268
                                                                  Page 53

 1       Q      And I probably shouldn't even have referred to
 2   that document because that was several months before.
 3   Right?
 4       A      Well, they're -- she'd still been a medium, I
 5   believe.
 6       Q      But do you know for sure that --
 7       A      I don't know for sure.
 8       Q      Okay.
 9       A      But according to this, it looked like she should
10   still -- should've still been a medium.
11       Q      And what does "medium" mean in application at the
12   jail in Coryell County?
13       A      Just medium custody, depending on their charges.
14   They're -- they're not maximum security.           They're not
15   minimum.
16       Q      But what does that -- what does that translate
17   into?    How -- where is that person housed, or can they be
18   housed with other medium only but not low or high?
19       A      Medium can pretty much, I believe, be house with
20   either one of them.      You can't have maximum with minimum,
21   but you can put medium with minimum if you have to.           I
22   haven't done classification in a while, but I believe
23   that's how it was.
24       Q      All right, sir.      Have I been courteous to you?
25       A      Yes, you have.




                  COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 269
                                                                Page 54

 1                  MR. MALONE:     I'm going to pass you as a
 2   witness.
 3                  THE WITNESS:      All right.
 4                  MR. MAGEE:     I'll reserve my questions.
 5                  MR. JOHNSTON:      I'll do the same.
 6                  MR. WEILAND:      Let me just ask my colleague a
 7   question before I pass him.      I don't think I have any
 8   questions, but --
 9                  THE VIDEOGRAPHER:       Off the record at 4:18.
10                  (Recess from 4:18 p.m. to 4:19 p.m.)
11                  MR. WEILAND:      I have no questions -- I have
12   no further questions, you'll be happy to hear.
13                  THE VIDEOGRAPHER:       Off the record.     Ending
14   the deposition at 4:19 p.m.
15                  (The deposition ended at 4:19 p.m.)
16


17


18


19


20


21


22


23


24


25




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 270
                                                                   Page 55

 1                          CHANGES AND SIGNATURE
 2   WITNESS: WESLEY HARLAND PELFREY          DATE: AUGUST 16, 2019
 3   PAGE   LINE          CHANGE               REASON
 4   ___________________________________________________________
 5   ___________________________________________________________
 6   ___________________________________________________________
 7   ___________________________________________________________
 8   ___________________________________________________________
 9   ___________________________________________________________
10   ___________________________________________________________
11   ___________________________________________________________
12   ___________________________________________________________
13   ___________________________________________________________
14   ___________________________________________________________
15   ___________________________________________________________
16   ___________________________________________________________
17   ___________________________________________________________
18   ___________________________________________________________
19   ___________________________________________________________
20   ___________________________________________________________
21   ___________________________________________________________
22   ___________________________________________________________
23   ___________________________________________________________
24   ___________________________________________________________
25   ___________________________________________________________




                   COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 271
                                                                Page 56

 1            I, WESLEY HARLAND PELFREY, have read the
 2   foregoing deposition and hereby affix my signature that
 3   the same is true and correct, except as noted above.
 4

 5                                 _________________________________
 6                                 WESLEY HARLAND PELFREY
 7   STATE OF TEXAS            §
 8   COUNTY OF ______________§
 9            Before me, _______________________, on this day
10   personally appeared WESLEY HARLAND PELFREY, known to me or
11   proved to be under oath or through ____________(description
12   of identity card or other document) to be the person whose
13   name is subscribed to the foregoing instrument and
14   acknowledged to me that he executed the same for the
15   purpose and consideration therein expressed.
16            Given under my hand and seal of office on
17   this ______ day of __________________, 2019.
18

19

20                                    ______________________________
21                                    NOTARY PUBLIC IN AND FOR THE
                                      STATE OF TEXAS
22                                    COMMISSION EXPIRES: __________
23

24

25




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 272
                                                                Page 57

1                  UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
2                        WACO DIVISION
3    JOHN FAIRCHILD and SUSIE    §
     FAIRCHILD, Individually,    §
4    and as Independent          §
     Administrators of, and on   §
5    behalf of, the ESTATE OF    §
     KELLI LEANNE PAGE and the   §
6    heirs-at-law of KELLI       §
     LEANNE PAGE,                § CASE NO. 6:19-CV-00029-ADA-JCM
7                                §
                Plaintiffs,      § JURY DEMANDED
8                                §
     VS.                         §
9                                §
     CORYELL COUNTY, TEXAS;      §
10   STEVEN RUSSELL LOVELADY;    §
     and WESLEY HARLAND PELFREY, §
11                               §
                 Defendants.     §
12

13                      OFFICER'S CERTIFICATE
              ORAL DEPOSITION OF WESLEY HARLAND PELFREY
14                         AUGUST 16, 2019
15             I, TERRI L. EDWARDS, Certified Shorthand
16   Reporter in and for the State of Texas, do hereby certify
17   that there came before me on the 16th day of August 16,
18   2019, at 3:09 p.m. at 210 South 7th Street, Gatesville,
19   Texas 76528, the following named person, to-wit: WESLEY
20   HARLAND PELFREY, who was by me duly sworn to testify to the
21   truth and nothing but the truth of his knowledge touching
22   and concerning the matters in controversy in this case;
23   that he was thereupon carefully examined upon his oath and
24   his examination reduced to typewriting with the aid of
25   Computer-Assisted Transcription; and that the deposition is




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 273
                                                                Page 58

 1   a true record of the testimony given by the witness; that
 2   it was requested that the witness review the transcript;
 3   and that the transcript was submitted on _________________,
 4   2019, to the attorney for the witness for review,
 5   signature, and return to me by _______________, 2019.
 6            I further certify that I am neither attorney
 7   nor counsel for, not related to, or employed by any of the
 8   parties to the action in which this deposition is taken and
 9   further that I am not a relative or employee of any
10   attorney or counsel employed by the parties hereto or
11   financially interested in this action.
12            Further certification requirements will be
13   certified to after they have occurred.
14            Certified to by me this _________ day of
15   ________________, 2019.
16

17

18                            ________________________________
19                            TERRI L. EDWARDS, Texas CSR 4055
                              Expiration Date: 12.31.19
20                            Independent Reporters Association
                              Firm Registration No. CRF-10398
21                            1308 Grinnel Drive
                              Mesquite, Texas 75150
22                            Phone: 972.270.4711
23

24

25




                COURT REPORTERS CONSOLIDATED * (972) 270-4711    App. 274
                                                              Page    57
   1         LJNITED STATES DISTRICT COURT
     , FOR TF{E WESTERN DISTRICT OF TEXAS
  2              WACODIVISION
  3 JOHN FAIRCHILD and SUSIE $
     FAIRCHILD,Individually,
  4 and as Independent $ $
     Administrators of, and on
  s behalfof,theESTATEOF $ g
     KILLILEANNEPAGE andthe g
  6 heirs-allawofKELLI $
     LEANNE PAGE,              $ CASE NO. 6:19-CV-00029-ADA-JCM
  7$
           Plaintiffs, $ JURY DEMANDED
  8$
     VS.                 $
  e$
     COR\GLLCOUNTY,TEXAS;
10 STEVENRUSSELLLOVELADY;$ g
     and WESLEY FIARLAND PELFREY, $
ll                    $
             Defendants.   $
L2
t-3                OFFICER'S CERTIFICATE
             ORAL DEPOSITION OF WESLEY HARLAND PELFREY
L4                  AUGUST 16,2019
15           I, TERRI L. EDWARDS, Certified Shorthand
L6    Reporter in and for the State ofTexas, do hereby certifr
I1    that there came before me on the 16th day ofAugust 16,
18    2019, at3:09 p.m. at 210 South 7th Street, Gatesville,
L9    Texas 76528, the following named person, to-wit: WESLEY
20    FIARLAND PELFREY, who was by me duly sworn to testifj/ to the
2L    truth and nothing but the truth ofhis knowledge touching
22    and concerning the matters in controversy in this case;
23    that he was thereupon carefully examined upon his oath and
24    his examination reduced to typewiting with the aid of
25    Computer-Assisted Transcription; and that the deposition is


                                                              Paqe 58
  1    a true record of the testimony given by the witness;  that
  2     it was requested that the witness review the transcriot:
  3    and that the transcript was submitted on      g-J-iq
  4    2019, to the attomey
  5    signature, and refum                                   2019.
  6           I further certit/ that I am neither attomey
  1    nor counsel for, not related to, or employed by any ofthe
  B    parties to the action in which this deposition is taken and
  9    further that I am not a relative or employee ofany
10     attomey or counsel employed by the parties hereto or
11     financially interested in this action.
I2             Further certification requirements will be
13     certified to after they have occunq    gf
I4                       to by me thrs v           day of
15                             2019.
I6
r'1
                                       ),,   efurudylufu
1B
I9                    "ilt^
                      TERRI L. EDWARDS, Texas CSR 4055
                      Expiration Date: 12.3 1.19
20                    Independent Reporters Association
                      Firm Registration No. CRF-10398
2I                    1308 Grinnel Drive
                      Mesquite, Texas 75150
22                    Phone:972.270.4711

24
25



                                                                                   15 (Pages 51 to   58)
                       COURT REPORTERS CONSOLIDATED                        X (912) 210_41II     App. 275
Exhibit G




            App. 276
On-Scene Consulting
September 24,2019

Mr. T. Dean Malone, Esq.
Law Offices of T. Dean Malone, PC
900 Jackson Street, Suite 730
Dallas, Texas 75202

                    Federal Rules of Civil Procedure 26 (a) (2) (B) Report

  JOHN FAIRCHILD and SUSIE FAIRCHILD, individually, and as Independent
 Administrators ofo and on behalf ofo the ESTATE OF KELLI LEANNE PAGE and
               the heirs-at law of KELLI LEANNE PAGE, Plaintiffs.
                                            vs.
  CORYELL COUNTY, TEXAS; STEVE RUSSELL LOVELADY; and WESLEY
                 HARLANID PELFREY, Defendants.
                 (CryIL ACTION NO. 6:L9-CV-29).

Dear Mr. Malone,

Thank you for retaining me to analyze and render opinions regarding the October 8,
2017,In-Custody Death of Ms. Kelli Leanne Page by Coryell County Jailer Corporal
Steve Russell Lovelady and Jailer Wesley Harland Pelfrey. Pursuant to the requirements
of Rule 26,Ihave studied reports, photographs, videos, Coryell County Documents, and
other material (as listed under Materials Reviewed) provided to me thus far regarding this
case.

Please be advised that if additional documents related to this matter are provided, it may
be necessary to write a supplemental report in order to refine or express additional
opinions. It is also necessary to state at the beginning of this report that I do not make
credibility determinations in expressing my opinions. I provide all of my opinions based
upon a reasonable degree of law enforcement and corrections probability.

Scott A. DeFoe
Principal
On-Scene Consulting, LLC




                                                                         lairchild v Coryell County
                                        Page 1 of 30
                                                                                  P-001629
                                                                                         App. 277
On-Scene Consulting


Materials Reviewed:

l.   Southwestern Institute of Forensic Sciences at Dallas, Office of the Medical
 Examiner, In the County of Dallas, State of Texas, (Fairchild v. Coryell County.
 P0000001-9).
 2. Coryell County Sheriff s Office Detention Booking Report, (Fairchild v. Coryell
 County. P0000012-14).
 3. Coryell County SherifPs Office, Incident-Details Report, IR No. 17-06977, (Fairchild
 v. Coryell County. P0000152-l56).
 4. Coryell County Sheriff s Jail Procedure Operations Manual, (PQ003_341!Z).
 5. The State of Texas Coryell County Commissioners Court, September 28,2015,
 (Fairchild v. Coryell County. P0000015-151).
 6. Coryell County Sheriff s Office, IR-Property, IR No. 17-06977, (Fairchild v. Coryell
 County. P0000 I 57- I 59).
 7. Coryell County Sheriff s Office Statement Form, Case No. 17-06977, (EaUqtildl
Corvell County. P0000 I 60- I 65).
 8. Coryell County Sheriff s Office, Incident-Details Report & Miscellaneous
Documents, (Fairchild v. Coryell County. P0000167-179).
9. Coryell County Sheriff s Office, Call Master Report & Miscellaneous Documents,
(Fairchild v. Coryell County. P0000180-333).
 10. Medical Records for Kelli Leanne Page, (Fairchild v. Coryell County. P0000528-
540).
 11. Ken Paxton Attorney General of Texas, Custodial Death Report, CDR #17-560-CJ,
Kelli Leanne Page,                                 P0000s41-s4
 12. State of Texas, Certification of Vital Records, Coryell County, State File No.
015102, Kelli Leanne Page, (Fairchild v. Coryell County. P0000548).
 13. Reporter's Record Inquest Hearing No. 17-0104, In Re: Kelli Leanne Page, Inquest
Hearing, Gaircnitd v. Coryett C                         ).
14. Miscellaneous Letters, (Fairchild v. Coryell County. P000628-632).
15. Miscellaneous Documents, RE: Kelli Leanne Page, (Fairchild v. Coryell County.
P0000633
16. Texas Commission on Jail Standards, Coryell County Jail, Gatesville Texas,
                                C
Inspection, (Fairchild v. Coryell                          ).
17. Miscellaneous Email Correspondence, (Fairchild v. Coryell County. P0000663-666).
18. Inmate Death Reporting Form, Coryell County Jail, Page, Kelli, Leanne, (Fairchild v.
Coryell County. P0000667).
19. Miscellaneous Emails, Gaircnin v. Coryetl
20. Texas Commission on Jail Standards, (Fairchild v. Coryell County. P0000717-731).
21. Miscellaneous Letters,                                   P0000732-733
22. Texas Commission on Law Enforcement Personal Status Report, Steven R.
Lovelady, (Fairchild v. Coryell County. P0000734-738).
23. Texas Commission on Law Enforcement Personal Stafus Report, Melissa K
Lovelady, (Fairchild v. Coryell County. P0000738-744).
                                       Page 2   of 30                   Fairchild v CorYell CountY
                                                                                      App. 278
                                                                                 P-001630
On-Scene Consulting
24. Texas Commission on Law Enforcement, Personal Status Report, Wesley H. Pelfrey,
(Paircninv.CorVelW).
25. Order for Autopsy, Kelli Leanne Page, Gaircnih v. Coryett C                            .

26. Southwestern Institute of Forensic Sciences at Dallas, Office of the Medical
Examiner, Cause of Death Report, Case IFS-I7-17913-CC, (Fairchild v. Coryell
P0000749-750).
27. Southwestem Institute of Forensic Services at Dallas, Office of the Medical
Examiner, Autopsy Report, Case IFS-17-17913-CC, (Fairchild v. Coryell C
P00007s1-7s8).
28. Texas Department of Public Safety, Texas Rangers Report of Investigation,
          V
29. Coryell Memorial Healthcare Systems Records for Kelli Leanne     Page,   (Eeuqhddx
 Coryell County. P0000794-82 1 ).
 30. Diagram of Kelli Leanne Page's Cell at Coryell County Jail, (Fairchild v. Coryell
County. P822).
31. Texas Department of Public Safety Voluntary Statement, Steven Lovelady,
                              P0000826-
32. Texas Department of Public Safety Voluntary Statement of Wesley Pelfrey,
(Fairchild v. Coryell County. P0000828-829).
33. Texas Department of Public Safety Voluntary Statement of Desmond Dents,
(Fairchild v. Coryell County. P0000830-831).
34. Texas Department of Public Safety, Texas Highway Patrol Division Offense Report,
by Trooper III Jackie L. Ford, l0l8/17, Page, Kelli Leanne, (faircnld v. Coryett C
P0000832-833).
35. Coryell County Sheriff s Office, Incident Details Report by Officer Dayton, Report
No. l7-06977, (Fairchild v. Coryell County. P0000834-849).
36. Miscellaneous Coryell County Sheriff s Off,rce Jail Incident Reports & Medical
Information, (Fairchild v. Coryell County. P0000850- 886).
37. Coryell County Jail Inmate Observation Log, Cell 54, l0l20l7,Inmate Kelli Leanne
Page, (Fairchild v. Coryell County. P0000888).
38. Plaintiff s Original Complaint, Civil Action No. 6:19-cv-29.
39. Defendant Wesley Pelfrey's Responses to Plaintiff s Second Set of Discovery, Case
No.6:19-cv-29.
40. Physician Clinical Report, Coryell Memorial Hospital Emergency Department &
Other Miscellaneous Medical Documents, Page, Kelli Leanne, l0l7ll7, (00I-72\.
41. Screening Forms for Suicide and Medical/MentaVDevelopmental Impairments, for
Kelli Leanne Page, 5ll5ll7.
42. Coryell County Sheriff s Office Detention-Medical Questionnaire Report, 5ll5ll7.
43. CoryellCty Documents (Q0001-CI$.
44. Defendant Steven Russell Lovelady's Responses to Plaintiff s Intenogatories, Civil
Action No. 6: l9-cv-29.
45. Statement of Resignation by Steven R. Lovelady effective 12-4-17, (CoryellCty
00024


                                       Page 3 of 30                       lairchild v Coryell County
                                                                                        App. 279
                                                                                   P-001631
On-Scene Consulting
46. Coryell County Sheriff s Office Supervisors Report, Personnel Complaint, CPL
Steven R. Lovlelady, Incident Date   l2llll7,   (CoryettCty OOOOIO-il).
47. Coryell County Sheriff s Office Supervisor's Report, Personnel Complaint, Corporal
Steven R. Lovelady, Incident lll27ll7, (Coryellcty 000036-42).
48. Personnel Records for Steven R. Lovelady, (Coryellcty 00043-63).
 49. Coryell County Sheriff s Office Supervisor's Report, Personnel Complaint, Corporal
Steven R. Lovela dy, 8 I 28 I 12, (CoryellCty 000064-6 8).
50. Reprimand, Steven R. Lovelady, (Lqgg, (CoryellCty 000069).
51. Reprimand, Steven R. Lovelady, (Sexual Harassment), (CoryellCty 000075).
52. Disciplinary Statement for Corporal Lovelady, (Losing Keys), (CoryellCty 00076).
53. Reprimand-Corporal Lovelady, (Failure to     Complete        -Medical and Mental
Impairments on Inmate Randal Floyd, (CoryettCty OOOTO+).
54. CoryellCty, Photographs, (900427_-497).
55. CoryellCty Miscellaneous Documents, (001075-1 148).
56. Jail Videos.
57. Deposition Transcript and Exhibits of Steven Russell Lovelady taken on August 16,
20t9.
58. Defendant Steven Russell Lovelady's Designation of Expert Witness, Civil Action
No.6:19-cv-29.
59. Affidavit of William Ray Jennings, Jr. Case No. 6:19-cv-00029-ADA-JCM,
(LOVELApY 000001-8).
60. Deposition Transcript and Exhibits of Wesley Harland Pelfrey taken on August    16,
20t9.
61. Affidavit and Attachments of Wesley H. Pelfrey,9-5-19, Case No. 6:19-cv-29.
62. Photograph, (CoryeilCty 000486).
63. Declaration of Desmond Dents, l0-12-I7, Case No. 6:19-cv-29.
64. Affidavit and Attachments of Sheriff Scott A. Williams, 9-5-19,
Case No. 6:19-cv-29.
65. Coryell County Sheriff s Office Jail Division Orders, Division Order: 025-JOL,
Date: 9-6-05, (CoryellCty 000734-73 $.
66. Affidavit and Attachments of Steven Russell Lovelady, 9-5-19, Case No. 6:19-cv-29.

Summarv

The following statement summaries represent documents/statements that were used in
part during my review but are in no way meant to be exhaustive. The documents listed in
the Materials Reviewed Section of this report represent the fulllibrary of documents
reviewed thus far and used as a basis for my opinions.

The below listed information is Texas      artment Voluntarv Statement. bv Steven
R. Lovelady on October 8.2017"   (Fairchild v. Coryell Countv. P-000826):

"My Name is Steven Lovelady I am a Jailer at the Coryell County Jail and have been
employed therefor overfourteen years, twelve of which have been as a shffi supervisor
                                        Page 4 of 30
                                                                        Fairchild v Coryell County
                                                                                      App. 280
                                                                                 P-001632
 On-Scene Consulting
As a certified jailer I have been trained and certified in the use offorce tactics andfirst
aid to include CPR.

 On I0/08/2017 at approximately 8:30 a.rn., myself and Jailer Pelfrey, went to Serration 4
 due to Inmate Page, Kelli striking the door with a hairbrush. I ordered her to stop
 striking the door of the cell. Inmate Page, Kelli refused, so I ordered her around and
place her hands behind her back. Inmate Page Kelli stated slte was not going to get
 handcuffed and placed in the restraint chair. Ilhile standing outside the cell I then
sprayed Inmate Page with a short burst of chernical agent through thefood slot. She then
 went to the back of the cell and refused to obey any orders given and turnedfacing the
wall. I then had the door to the cell opened by control, myself and Jailer Pelfrey went to
cuffher as I got closer to inmate Page, she raised her hand up with the brush and acted
like she was going to strike me with the brush. I then grabbed her arm and placed her on
thefloor. I inadvertently dropped my handcuffs and inmate Page grabbed them and
placed them under her. I applied some lcnee strikes to her hip and right side. Jailer
Pelfrey and I attempted to get the cuffsfrom her. While trying to get tltem, she bit me on
the hand and tried to bite Jailer Pelfrey. I then struck her about the head. Ifi,nally was
able to get the handcuffs from her. I then grabbed her right arm and placed one handcuff
on. I then was able to get the other one on while she was yelling and cussing at us. I had
one lvtee on her buttoclcs when I noticed that she became quiet and wasn't moving. We
removed the cuffs and roller her over. I discovered she was not breathing. I immediately
started CPR. While conducting CPR, I then radioed control to callfor an ambulance. I
continued to do CPR until the deputies arrived and relieved me. I was then removed and
isolated from the scene. "

The below listed information is Texas Department Voluntarv Statement. bv Weslev
Pelfrev. (Fairchild v. Corvell Countv. P-000828):

"I Wesley Pelfrey have had training in the past while working at the Texas Department         of
Criminal Justice, on dffirent types of chemical agents to include use offorce and have
seven years of detention experience.

On I0/08/2017, CPL Lovelady and I proceeded to separation Cell #4 to talk to Inmate
Kelli Page because she was banging on her cell door with a hairbrush and yelling. CPL
Lovelady had to useforce on Inmate Page the day before after she threw a chemical
bottle at CPL Lovelady. He took her to the ground resulting in a black eye. Slte was
treated at the hospital and returned to the jail soon after. Today after CPL Lovelady
gave several commands to calm down and to not disturb the other inmates, she
continued. For her safety and in the interest of the other inmates, CPL Lovelady
intended to place her in handcuffs and restrain her in a safety chair until she complied.
Due to the past experience with Inmate Page, CPL Lovelady tried to get her to comply by
spraying her with pepper spray but she turned away at the back of the cell andfaced the
wall. The pepper spray was ineffective. CPL Lovelady and I then entered the cell and
Inmate Page raised the hairbruslt over her head as to strike or stab CPL Lovelady. CPL
                                         Page 5 of 30
                                                                                              CountY
                                                                                          App. 281
                                                                          lairchild v Coryell
                                                                                   P-001633
 On-Scene Consulting
Lovelady grabbed her right arm and took her to the ground causing inmate Page's nose
 to bleed when she hit the ground. Sornehow Inmate Page got CPL Lovelady's handcuffs
and was lying on top of them. We attempted to pull her arrns outfrom under her, while
 CPL Lovelady applied strikes to her side. Inmate Page attempted to bite me and CPL
Lovelady responded by striking her about the head. We were able to roll her over and
get the handcuffs away. CPL Lovelady was straddling her and Inmate Page grabbed
CPL Lovelady's groin area and would not let go. CPL Lovelady struck her again about
the head. We rolled her over again and as she was kicking and screaming, CPL
Lovelady was able to get her handcuffed after afew moments. Inmate Page was quiet
and motionless. I took the handcuffi offand rolled herface up. We both recognized
Inmate Page was not breathing. CPL Lovelady immediately started CPR. We yelledfor
EMS and Deputies. When the Deputy aruived, he relieved CPL Lovelady and we were
removedfrom the scene. I stayed in the control rootn and was separatedfrom CPL
Lovelady."

The below listed information is Texas              of Public Safetv. Texas Ransers
Report of Jnvestisation. (Fairchild v. Coryell County. P0000778-793):

2.13: I reviewed the initial surveillance footage from inside Page's jail cell and made the
following observations:

 a). The footage was dated   1010812017 and started at 8:28:02   AM.The arena of
performance was a semi-overhead view with no audio. Page was standing by the cell
door and had a white hairbrush in her right hand. She put on her orange sandals, then
went back to the door and banged on the window with the hairbrush, (Investigator note:
other video provided showed Page's banging started about 45 minutes prior to the
incident and will be documented in a future supplemental report.)

b). 8:29:46 AM- Lovelady went to the door and opened the food fiay and communicated
with Page. Page can be seen shaking her head no. From both jailers' statements, this
must have been in response to being told to move to the back of the cell and put her
hands behind her back.

(c). 8:29:50 AM-Lovelady      then reached through the food fiay door and sprayed Page
with pepper spray. Page reacted and moved to the back of the cell and turned away from
the door, still holding the brush in her right hand.

(d). 8:30:00 AM-Lovelady      and Pelfrey made entry into the cell. Page grabbed the metal
sink with her left hand and spread her feet in a defensive posture as she looked over her
right shoulder as tryrng to locate Lovelady and Pelfrey. Lovelady pointed at Page as to
turn away and grabbed his handcuffs with his left hand, but Page did not comply and
further steadied herself, now concealing the brush against her stomach. You can also see
her re-grip the sink with her left hand in further defiance.


                                        Page 6 of 30                                         CountY
                                                                         Fairchild v CorYell
                                                                                  P-001634 282
                                                                                         App.
On-Scene Consulting
(e). 8:30:10 AM- Lovelady grabbed a can of pepper spray from his belt and with his
right hand and reached around in an attempt to spray Page's face. She turned to the left
and Lovelady responded by attempting to spray her once more from the left side, which
was ineffective.

(f). 8:30:10 AM- Lovelady turned to speak to Pelfrey at which point Page picked up a
blue towel with her right hand while still holding the hairbrush. Page attempted to put
the towel over her head as protection from anymore pepper spray. Lovelady immediately
saw the brush, which could be used as a weapon and locked onto Page's right arm, taking
her to the ground. Page can be seen bracing herself and struggled against Lovelady by
tryrng to hold onto the metal sink.

(g). 8:30:35 AM- Lovelady straddled Page's torso to bring her arms behind her back.
Page resisted and was still gripping the brush in her right hand. Page dropped the brush
and grabbed back at Lovelady's groin area, grabbing his handcuffs off his belt as he tried
to secure the brush Page dropped.

(h). 8:30:40 AM-Page rolled over to her stomach, holding the handcuffs underneath her,
obviously gripping a cuff in each hand and continued to resist. Her body was completely
rigid as if every muscle was flexed. Her feet were spread apartand buttocks taught so
neither jailer could roll her over.

(I). 8:30:47 AM- Lovelady applied two (2) knee strikes to the right hip and rib area of
Page and her body loosened up, but Page continued to resist and would not comply with
Lovelady and Pelfrey.

(J). 8:3 I : 17 AM-Lovelady attempted to use his radio on his right lapel at the same time
Page rolled over to her left side. Page reached out and grabbed the brush that Lovelady
had just removed. Lovelady responded by landing a glancing blow to Page's head. Page
continued to resist by kicking Lovelady in the groin. Lovelady wrestled the handcuffs
away from Page. Page responded violently by kicking and pushing Lovelady away with
her feet and knees.

(K). 8:31:44 AM- Lovelady tried to roll Page over and it appeared that Page reached for
Lovelady's groin area. The video showed Lovelady bring his knees together, protecting
himself as he pulled away. This action also pulled Page the same direction.

(L).  8:31:55 AM- Page made a violent attempt to bite Pelfrey's right hand, clearly seen
in the footage. Lovelady struck Page solidly in the nose, distracting Page long enough to
get her on her stomach. At8:32:07 AM, Pelfrey untangles her from the blue towel and
secured both handcuffs behind her back.

(M). 8:32:38 AM-   Page continued to resist thrashing her legs. Lovelady straddled
Page's torso and held himself up by placing his right hand on the cell floor.
                                        Page 7 of 30                     Fairchild v Coryell County
                                                                                        App. 283
                                                                                 P-001635
On-Scene Consulting

(N). 8:32:43 AM- Pelfrey  had his right forearm across Page's shoulder and neck area as
he held up some of his weight with his left hand on the concrete stool. Page can clearly
be seen as moving her head from left to right. Nothing was obstructing her mouth or
nose. Lovelady was partially straddling Page with his right knee in the buttocks and hip
area.

(O). 8:33:27 AM- Lovelady continued to straddle          Page's buttocks and held down her
right leg with his right hand as he caught his breath and coughed from the pepper spray
that was discharged in the small cell.

(P). 8:33:29 AM- Page's legs contracted and moved almost into  a 9O-degree angle.
Possibly this was the moment she becomes unresponsive. Her legs lowered, relaxed and
completely stop moving.
(Q). From the time she was on her stomach, handcuffs were applied, and her legs
stiffened and relaxed one minute and 12 seconds with the weight of the jailer being
shifted and moved at different moments during that time frame.

(R). 8:34:l I AM- Lovelady was clearly not putting any weight   on Page as his left knee
was up and his right knee was on the floor, though he continued to straddle Page's left
leg.

(S). 8:34:20 AM- Lovelady started assessing Page, obviously noticing she wasn't
moving anymore or being responsive. 8:34:40 AM Lovelady gets up and Page lies
motionless. Lovelady and Pelfrey rolled her partially over and looked down at her.

(T). 8:35:06 AM- Lovelady shook or gave Page a sternum rub with no response.
Lovelady radios someone and checked his wound on his hand and appeared to continue
to catch his breath. Lovelady and Pelfrey removed the handcuffs and rolled Page all the
way over on her back.

The below listed information is Southwestern Institute of Forensic Sciences at
Dallas- Office of the Medical Examin . Cause of Death Report. (Fairchild v.
Corvell Countv. P0000749)

Case IFS-17-17913-CC
Date of Death: 10/0812017
Decedent: Page, Kelli Leanne, 46 years, White Female, DOB: 0212011971

An autopsy was performed. and the cause of death is:
Mechanical asphyxia in association with physical restraint.

Part   II (Other Significant Contributing   Factors): Hypersensitive cardiovascular disease,
cirrhosis, and obesity.
                                            Page 8 of   30                    Fairchild v Coryell County
                                                                                             App. 284
                                                                                       P-001636
On-Scene Consulting

Manner of Death: Homicide

Examining Pathologist: Stephen Hastings, M.D
rln5t20t7

Opinions:

Note: None of my opinions are intended to usurp the province of the jury and are not
stated as ultimate issues. Rather, my opinions involve the consistency of the officers'
actions with standard police practices. I provide all of my opinions based upon a
reasonable degree of law enforcement and corrections probability.


 l. It is my opinion that Coryell County Sheriff s Office, Corporal Steven R. Lovelady
and Coryell County Sheriffls Office Jailer Wesley H. Pelfrey failed to initially determine
that Ms. Kelli Leanne Page was mentally ill or experiencing a mental crisis. Throughout
the United States and in Texas, law enforcement agencies have recognrzedand trained
their officers in multiple ways to safely interact with subjects such as Ms. Page who are
suffering ftop.u mental illness or experiencing a mental crisis. The objective is to avoid
unnecessary injury and or death. The underlyrng principle is reverence for human life.
Law enforcement ofhcers and jailers should be trained to recognize cues and other
indicators in order to make appropriate decisions regarding intervention strategies, time
to assess and calm the situation, request additional equipment, provide reassurance that
the officers are there to help, give the person time to calm down, move slowly, and
reduce environmental distractions. Here, Corporal Lovelady and Jailer Pelfrey simply
ignored Ms. Page's mental illness and/or mental crisis. They chose not to use de-
escalation techniques but instead chose to begin the assault of Ms. Page by deploying OC
spray through the food slot. They then chose to enter the cell, knowing that she would
have to be extracted at that point due to use of the OC spray, and continued the
unnecessary and excessive assault. This culminated in her death, according to the
autopsy report and the physicians signing the report. This use of force was unnecessary,
excessive, and outside norms in the law enforcement and corrections community.


In addition, my opinion is based on an incident that occurred on l0l7ll7 when Ms. Kelli
Leanne Page allegedly sprayed some type of cleaning solution directly at Corporal Steven
Lovelady and the subsequent use of force that transpired after the alleged act, Corporal
Steven Lovelady should have known that Ms. Kelli Page was mentally ill and or
experiencing a mental crisis. In addition, Corporal Steven Lovelady was a tenured Jailer
with approximately (lr!) years of experience being assigned to the Coryell County Jail
and should have properly trained Jailer Wesley H. Pelfrey, based on Ms. Kelli Leanne
Page's actions both on l0l7l17 as well as her actions of allegedly tapping her hair brush
on the door to her cell that she was mentally ill and or experiencing a mental crisis. In
addition, it is my opinion based on my review of the facts and testimony in this matter,
Jailer Wesley H. Pelfrey had received his Temporary Jailer's License on 5122117, five
days after he began was employed by Coryell County Jail on 5/17117 and the only

                                        Page 9 of   30
                                                                                         App.county
                                                                          Fairchild v coryell 285
On-Scene Consulting
training that he received based on his testimony from 5ll7l17 to 1018117, was that he had
to work with a supervisor for a few weeks in the jail. In addition, according to Jailer
Wesley Pelfrey he had not taken a less lethal chemical weapons training course until
November I , 2017 , which was over three weeks after the incident on I 0/8/ I 7. In
addition, Jailer Wesley Pelfrey didn't receive his Jailer License from Coryell County
Sheriffls Office on4l2l20l8, (Deposition Transcript of Wesley Harland Pelfrey, Pages
 19-23) and Texas Commission on Law Enforcement, Personal Stafus Report, Wesley H.
Pelfrey, Gaircnin v.Coryett  C                     .

In addition, I base my opinion on the facts and testimony of Jailer Wesley Pelfrey that on
l0l7ll7, he transported Ms. Kelli Leanne Page to Coryell Memorial Health Care System
to'ohave her head checked out" following a Use of Force incident that occurred on
l0l7ll7 with Corporal Steven Lovelady after Ms. Kelli Leanne Page allegedly sprayed
Corporal Steven Lovelady with some type of cleaning solution through her cell door,
(Deposition Transcript of Wesley Harland Pelfrey. Page 25).

Based on my review of the Coryell Memorial Healthcare System, Emergency Department
Note-Final Report, Ms. Kelli Leanne Page suffers from Depression and Anxiety
Reaction, (Fairfield v. Coryell County. P-000532-533). In addition, the Final Report
does not indicate if the Staff at Coryell Memorial Healthcare System inquired if Ms. Page
was prescribed or taking psychotropic medication or if they prescribed Ms. Page
psychotropic medication for her mental health conditions/mental illness.

In addition, I base my opinion on Coryell County Sheriff s Office Screening Form for
Suicide and Medical/Mental/Develognental Impairments Form, Kelli Leanne Page,
(Fairfield v. Coryell County. P-000873), where Kelli Leanne Page was asked the
follorvino nrresfinns and the fnllmvino reqnnnees rxrere nnfed nn fhe rennrf'

8. Have you ever received services for emotional or mental health problems? Answer:
Yes. Depression 1998.

9. Have you ever been in a hospital for emotionaVmental health in the last year?
Answer: Yes. Coryell Memorial Hospital.

10. If yes to 8 or 9. do you know your diagnosis? Answer: Yes. Depression.

11. In school. were you ever told by teachers that you had difficulty learning? Answer:
Yes. SP Ed.

In addition, I base my opinion on Coryell County Sheriff s Office, Detention-Medical
Ouestionnaire Report. Kelli Leanne Page. Booking Number 2170638. SO No. 2120709.
Details, (Fairfield v. Coryell County. P-000874), Psychiatric Care: Yes.

In addition, I base my opinion on Coryell County Sheriff s Office. Medical
Disabilitv/Suicide Iurtake Screening Report, Kelli Leanne Pase, Arrest No. 2170638. S.O.
                                       Page 10 of 30
                                                                         Fairchild v Coryell
                                                                                        App.County
                                                                                             286
                                                                                P-001638
 On-Scene Consulting

No. 2120709, (Fairfield v. Coryell County. P-000875), where Kelli Leanne Page was
asked the following questions and the following responses were noted on the report:

1. Have you ever received MHMR services or other mental health services: Answer:
Yes.
2. Do you know where you are? Answer: No.

3. What    season is this? Answer: No.

4. How many months are there in a year? Answer: No

11. Have you ever attempted suicide or had thoughts about killing yourself? Answer:
Yes. 7 years ago.

 13. Have vou eve{ been so down that you couldn't do anything for more than a week?
Answer: Yes.

In addition, I base my opinion on Coryell County, Screening for Suicide and Medical and
Mentallmpairmefiq Per Jail Standard 273.5 (bt: ALL Qaestions SHALL be completed
in Full Immediately Upon Admission of Inmate, Name: Page, Kelli Leanne, Completed
by Chris Blanchard, where Kelli Leanne Page was asked the following questions and the
following responses were noted on the report, (Fairfreld v. Coryell County. P-000879),

I. Have you ever received services for mental health or mental retardation? Answer:
Yes. Note: Mr. Blanchard did not complete the required box.

II.Have you ever been in special education? Answer: Yes. Note:    Mr. Blanchard did
not complete the required box

m.              ever been                   Answer: Yes. Note: Mr. Blanchard did not
complete the required box.

IV. Have you ever attempted suicide? Answer: Yes. 7 years ago. Note: Mr.
Blanchard did not complete the boxes as to why Ms. Page had affempted suicide and
how Ms. Page had affempted suicide.

In addition, I base my opinion on Southern Health Parbrers. Admission Data/History and
Physical Form. Exam Date 5-11-l7,Page, Kelli, where Ms. Kelli Page was asked the
following questions and the following responses were noted on the report, (EaUEetd y,
Coryell County. P-000889),

I.                             tient Mental Health           Answer: Scott & White.

II.   Have you ever attempted Suicide: How/When? Answer: 7 years ago.
                                         Page 11 of 30
                                                                                       App.CountY
                                                                        Fairchild v Coryell 287
                                                                               P-001639
On-Scene Consulting

In addition, I base my opinion on Coryell County Sheriffls Office Screening Form for
Suicide and Medic aVMentaUDevelopmental Impairments Form ,5-5-17, Page, Kelli,
completed by Screening Officer Cheryl Pruitt, (DEE_050454, where Ms. Page was
asked the following questions and the following responses were noted on the report,
I. Do vou have a history of drugs/alcohol abuse? Answer: Yes meth. (Nq19: Ms. Page
was not asked durine screening when the last time she used methamphetamine as
required by the form)

II.
  Have you ever received services for emotional or mental health problems? Answer
Hawaii. 1998. Depression.

u                                     emotional/mental health in the last        Answer:
Coryell Memorial. Dr. Kara Larson. Depression.

In addition, Jailer Cheryl Pruitt was assigned to the Coryell County Jail as the Control
Officer on l0l8ll7 during this incident and was aware that Ms. Kelli Leanne Page
suffered from a mental health condition and in fact was hospitalized at Coryell Memorial
Hospital within the past year for mental health issues/treatment.

In addition, I base my opinion on Coryell County Sheriff Offrce, Mental Health/Suicide
Prevention, Section 36, (Fairfield v. Coryell County. P-000505-51l), and specifically:

B. An inmate who identified as a suicide risk shall be evaluated by a mental health
professional.

a. In accordance with   Code of Criminal Procedure Article 16.22 EXAMINATION AND
TRANSFER OF DEFENDANT SUSPECTED OF HAVING MENTAL ILLNESS OR
MENTAL RETARDATION. Not later than 72 hours after receiving evidence or a
statement that may establish reasonable cause to believe that a defendant committed to
the sheriff s custody has a mental illness or is a person with mental retardation, the sheriff
shall notify a magistrate of that fact. A defendant's behavior or the result of a prior
evaluation indicating a need for referral for further mental health or mental retardation
assessment must be considered in determining whether reasonable cause exists to believe
that the defendant has a mental illness or is a person with mental retardation, the
magistrate shall order an examination of the defendant by the local mental health or
mental retardation authority or another disinterested expert experienced and qualified in
mental health or mental retardation to determine whether the defendant has a mental
illness as defined by Section 571.003. Health and Safety Code, or is a person with mental
retardation as defined by Section 591.003. Health and Safety.

In addition, I base my opinion on my twenty-eight year law enforcement career. As a
supervisor, I have investigated over 100 Use of Force Incidents as well as being
personally involved in the use of lethal and less than lethal force incidents. In addition,
as a Los Angeles Police Department Officer, I have arrested and booked thousands of
                                         Page 12 of 30
                                                                             Fairchild v Coryell County
                                                                                          App. 288
                                                                                     P-001640
On-Scene Consulting
individuals into jail facilities. In addition, as a Los Angeles Police Department
Supervisor over a fourteen-year period, I have supervised the booking process of
thousands of individuals at Los Angeles Police Department facilities as well into jails at
other law enforcement agencies such as the Los Angeles County Sheriff s Department.
Lastly, I base my opinion on my tenure with the Riverside County Sheriffs Deparfrnent,
when I was assigned to Robert Presley Detention Center (RPDC). I processed and
monitored inmate population from initial intake, housing, court, transportation and release.
I conducted searches of inmate population as well as the facility on an ongoing basis. I
was a member of the Cell Extraction Team while assigned to Robert Presley Detention
Center and was directly involved in over 20 cell extractions as a Team Leader and Team
Member to include video-taping the cell extraction. I attended and certified in RSO
Supplemental Jail Operations Core Course prior to deployment at RPDC. I attended on-
going training to include: Use of Force (Lethal and Non-LethaD, Crisis Negotiation
Training, Active Listening Skills Training, Report Writing, Response and Deployment to
Critical Incidents, and Proper Protocols and Procedures when responding to a
medical/mental health incident, suicide or attempted suicide.


2. It is my opinion that Coryell County Sheriff s Offrce Corporal Steven R. Lovelady and
Coryell County Sheriff s Office Jailer Wesley H. Pelfrey failed to use de-escalation and
defusing techniques when they responded to Ms. Kelli Leanne Page Cell No. 4 on
 l0l8ll7. Defusing is a process of reducing the potential for violence and bringing
emotional level to a manageable level to restore order. The primary objective is to calm
the person so that a conversation can take place and the use of force can be avoided. It is
my opinion that Coryell County Sheriff s Office Corporal Steven R. Lovelady and
Coryell County Sheriff s Office Jailer Wesley H. Pelfrey failed to use defusing
techniques, de-escalation techniques and effective active listening skills so to bring Ms.
Kelli Leanne Page's emotions under control and to ascertain what transpired prior to their
arrival. Here, Corporal Lovelady and Jailer Pelfrey chose not to use de-escalation
techniques but instead chose to begin the assault of Ms. Page by deploying OC spray
through the food slot. They then chose to enter the cell, knowing that she would have to
be extracted at that point due to use of the OC spray, and continued the unnecessary and
excessive assault. This culminated in her death, according to the autopsy report and the
physicians signing the report. This use of force was unnecessary, excessive, and outside
noflns in the law enforcement and corrections community.


In addition, it is my opinion that Corporal Steven R. Lovelady's actions may have been
influenced due to the incident that transpired on I0l7ll7 when Ms. Kelli Leanne Page
allegedly sprayed some type of cleaning solution directly at Corporal Steven Lovelady
and the subsequent use of force that transpired after the alleged act.
One major emotional factor that officers need to focus on to maintain self-control is
anger. Anger is a feeling of displeasure from perceived injury, mistreatment, or
opposition, to one's self or to another person. When anger is inappropriate or out of
control (ig-:4re), it becomes a liability.
In addition, I base my opinion on my twenty-eight year law enforcement career. As a
supervisor, I have investigated over 100 Use of Force Incidents as well as being
personally involved in the use of lethal and less than lethal force incidents. In addition,
as a Los Angeles Police Department Off,rcer, I have arrested and booked thousands of
individuals into jail facilities. In addition, as a Los Angeles Police Department

                                         Page 13 of   30                    Fairchild v Coryell County
                                                                                         App. 289
                                                                                   P-001641
On-Scene Consulting
Supervisor over a fourteen-year period, I have supervised the booking process of
thousands of individuals at Los Angeles Police Department facilities as well into jails at
other law enforcement agencies such as the Los Angeles County Sheriff s Department.
Lastly, I base my opinion on mytenure with the Riverside County Sheriffs Departrnent,
when I was assigned to Robert Presley Detention Center GPDC). I processed and
monitored inmate population from initial intake, housing, court, transportation and release.
I conducted searches of inmate population as well as the facility on an ongoing basis. I
was a member of the Cell Exhaction Team while assigned to Robert Presley Detention
Center and was directly involved in over 20 cell extractions as a Team Leader and Team
Member to include video-taping the cell extraction. I attended and certif,red in RSO
Supplemental Jail Operations Core Course prior to deployment at RPDC. I attended on-
going training to include: Use of Force (Lethal and Non-Lethal), Crisis Negotiation
Training, Active Listening Skills Training, Report Writing, Response and Deployment to
Critical Incidents, and Proper Protocols and Procedures when responding to a
medical/mental health incident, suicide or attempted suicide.
3. It is my opinion that Coryell County Sheriff s Off,rce Corporal Steven R. Lovelady and
Coryell County Sheriff s Office Jailer Wesley H. Pelfrey failed to formulate a tactical
plan. It is my opinion that a reasonable Officer/Jailer acting consistent with standard
Sheriff s Office practices would have formulated an effective and safe tactical plan and
not entered Ms. Kelli Leanne Page's cell based in part on the testimony by Jailer Wesley
Pelfrey that Ms. Kelli Leanne Page was going to stab in the eye with her hairbrush as
well as the incident that occurred involving Corporal Steven Lovelady on l0l7ll7. Here,
Corporal Lovelady and Jailer Pelfrey simply ignored good law enforcement and
corrections practices. They chose not to obtain a cell extraction team. They chose not to
seek help from anyone else. They chose not to use de-escalation techniques. Instead,
they chose to deploy OC spray through the food slot. They then chose to enter the cell,
knowing that she would have to be extracted at that point due to use of the OC spray, and
continued the unnecessary and excessive assault. This culminated in her death, according
to the autopsy report and the physicians signing the report. This use of force was
unnecessary, excessive, and outside nofins in the law enforcement and corrections
community.



Plan of Action:
   o Officers/Jailers should discuss safety factors     as   well   as possible plans   for taking
       actions.
   o   Plans may include coordination of who     will transmit radio traffic to the Control
       Officer and Supervisor.
   .   Appropriate use of escalation of force.

Poor or No Planning:
   o  Rushing into the situation without any plan of action.
   o  Failure to establish plan of action prior to engaging the individual.
   o  Not considering alternative actions.

Inappropriate Attitude:
   o   Careless or complacent.
                                        Page 14 of 30                             Fairchild v Coryell County
                                                                                           P-001642
                                                                                                App. 290
On-Scene Consulting
    o   Overconfident.
    r   Too aggressive

Officers/Jailers are trained to work together and function as a team. In order to ensure
officer safety and to ensure an appropriate outcome, the primary officers and cover
officers must effectively communicate with one another. Appropriate communication
involves advising the primary officer of any critical occrurences or safety issues.

In addition. I base my opinion on the following facts and testimony:

    r   According to Corporal Steven Lovelady, he never instructed Jailer Wesley Pelfrey
        what to do during the use of force, (Deposition Transcript of Steven Lovelady.
        Page 78).

 In addition, I base my opinion on my twenty-eight- year law enforcement career. As a
 supervisor, I have investigated over 100 Use of Force Incidents as well as being
personally involved in the use of lethal and less than lethal force incidents. In addition,
as a Los Angeles Police Department Officer, I have arrested and booked thousands of
individuals into jail facilities. In addition, as a Los Angeles Police Department
 Supervisor over a fourteen-year period, I have supervised the booking process of
thousands of individuals at Los Angeles Police Department facilities as well into jails at
other law enforcement agencies such as the Los Angeles County Sheriff s Department.
Lastly, I base my opinion on mytenure withthe Riverside County Sheriff s Deparftnent,
when I was assigned to Robert Presley Detention Center (BPDQ I processed and
monitored inmate population from initial intake, housing, court, transportation and release.
Conducted searches of inmate population as well as the facility on an ongoing basis. I was
a member of the Cell Extraction Team while assigned to Robert Presley Detention Center
and was directly involved in over 20 cell extractions as a Team Leader and Team Member
                                   extraction. I attended and certified in RSO Supplemental
                                      to             t at RPDC. I attended on-going training to
include: Use of Force                               Crisis Negotiation Training, Active
Listening Skills Training, Report Writing, Response and Deployment to Critical lncidents,
and Proper Protocols and Procedures when responding to a medical/mental health
incident, suicide or attempted suicide.


4. It is my opinion that Coryell County Sheriff s Office Corporal      Steven R. Lovelady and
 Coryell County Sheriff s Ofhce Jailer Wesley H. Pelfrey violated Coryell County
 Sheriff s Office Jail Policy Cell Exffaction. Section 1, (F airfield v. Corvell Countv. P-
 000337-349), when they failed to summon a Cell Extraction Team and instead entered
Ms. Kelli Leanne Page's cell after Corporal Steven R. Lovelady deployed Oleoresin
 Capsicum spray through the food slot. This failure was contrary to accepted police and
jail practice. Therefore, it is my opinion that all of the force they used with her, including
use of OC spray, was excessive and unnecessary. In addition, it is my opinion that
Corporal Steven R. Lovelady should not have deployed Oleoresin Capsicum spray at Ms.
Kelli Leanne Page through the food slot as it would have required him to make entry into
the cell to ensure that she received proper medical treatment (deEq44!0lnat19l) as well as
to decontaminate the cell. It is my opinion that if Corporal Steven R. Lovelady and
Coryell County Sheriff s Office Jailer Wesley H. Pelfrey reasonably believed that Ms.
                                         Page 15 of 30
                                                                                Fairchild v Coryell CountY
                                                                                            App. 291
                                                                                         P-001643
On-Scene Consulting
Leanne Page was not following proper jail procedures and posed a threat to the smooth
operation of the jail by allegedly "tapping" her hair brush on the door to her cell and they
were unsuccessful with using proper defusing techniques, de-escalation techniques,
active listening techniques and verbal strategies, then they should have contacted a
Coryell County Sheriff s Office Sergeant and or Lieutenant and make the request for a
Cell Extraction Team to respond prior to the deployment of Oleoresin Capsicum spray.
This would have been consistent with accepted police and jail practice. In addition, it is
my opinion that all jailers acting consistent with standard Jail/Sheriff s Office practices
would have known based on the incident that occurred involving Ms. Kelli Leanne Page
and Corporal Steven Lovelady on l0l7ll7, there was a strong likelihood that force may
be necessary. It is my opinion that all competent officers in their position would have
known this. In addition, I base my opinion on Coryell County Sheriff s Office Jail Policy
Cell Extraction. Section l, (Fairfreld v. Coryell County. P-000337-349),

L Purpose: It is the purpose of this Jail to provide specific guidelines for the deployment
of response team to meet cell extraction contingencies which may arise within the
facilities.


A. To safely extract offenders from cells who refuse to be moved or to follow proper
security procedures.


B.  To establish a technique which maintains injury to offender(s) and Jail staff and is
consistent with the need to accomplish the cell extraction.
C. Cell extractions will be executed by trained teams ONLY. Any other staff, alone or in
groups, will NOT attempt cell extractions, except in emergency situations, and then only
to prevent imminent serious injury or death.
G. Medical Personnel:
a. Medical Personnel are alerted, when available, in the clinic during cell extractions,
(Based on my review of the facts in this matter. there were no Jail Staff Medical
           on       at the time of this incident on l0/8/17 even                 Steven

     's food slot into her cell and                                                directl


                                      f the facts in this             Steven             was

In addition, it is my opinion that Coryell County Sheriff s Office decision not to
deploy/schedule medical staff on I0l8ll7 fell below the standard of care in the
corrections community. Due to inadequate staffing on 10/8/17, Corporal Steven
Lovelady and Jailer Wesley Pelfrey could not leave the jail to take Ms. Leanne Page or
any other inmate who may be in need of medical care as it would leave the jail
understaffed and pose a significant security risk to the jail and to the lone jailer and
Control Officer as there were only (3) Coryell County Sherifls Office employees on duty
at the time of this incident.




                                           Page 16 of 30
                                                                            Fairchild v Coryell County
                                                                                         App. 292
                                                                                     P-001644
 On-Scene Consulting
In addition, based on my review of the facts and testimony in this matter, Corporal
Steven Lovelady stated that he was going to place Ms. Kelli Leanne Page in a restraint
chair in her cell even though the environment in the cell would have been contaminated
with the residual effects of Oleoresin Capsicum spray due to his deployment of Oleoresin
Capsicum spray from outside the cell as well as after he and Jailer Wesley Pelfrey
entered the cell. In addition, it is my opinion that if Corporal Steven Lovelady would
have placed Ms. Kelli Leanne Page in a restraint chair, he would have violated Coryell
County Sheriff s Office, Use of Restraints, Section 28, (Fairfield v. Coryell C
000461-466).


III.   Procedure:
C. No inmate shall be placed in the restraint chair that has been exposed to any chemical
sprays without being medically evaluated.


In addition, I base my opinion on the following facts and testimony:
    o    According to Jailer Wesley H. Pelfrey, he told Ms. Kelli Leanne Page that they
         would have to put her in a restraint chair, Ms. Page allegedly replied that she
         would stab him in the eye with her hairbrush and put her in the restraint chair,
                   and Attachments
    o    According to Corporal Steven Lovelady, he agrees that using five people is a good
         number to extract a person from a cell,          tion Transcri of Steven
         Page 92).
    o    According to Corporal Steven Lovelady, he stated that they were going to put the
         restraint chair in the cell with Ms. Kelli Leanne Page, (Deposition Transcript of
         Steven Lovelady" Page 94).
    o    According to Corporal Steven Lovelady, he agrees that if you escort somebody
         involuntarily from a cell, you are just really extracting them from the cell,
         (Deposition Transcript of Steven Lovelady" Page 105).
   o     According to Corporal Steven Lovelady, he agrees that on l0l8/I7, Ms. Kelli
         Leanne Page refused to follow what he would consider to be proper security
         procedures in refusing to be handcuffed,                           of Steven
         Lovelady. Page 109).
   o     According to Corporal Steven Lovelady, he agrees that he anticipated that Ms.
         Kelli Leanne Page was going to act in the same manner that she did on l0l7ll7,
         (Deposition Transcript of Steven Lovelady. Page 167).

In addition, I base my opinion on my twenty-eight- year law enforcement career. As a
supervisor, I have investigated over 100 Use of Force Incidents as well as being
personally involved in the use of lethal and less than lethal force incidents. In addition,
as a Los Angeles Police Department Officer, I have arrested and booked thousands of
individuals into jail facilities. In addition, as a Los Angeles Police Department
Supervisor over a fourteen-year period, I have supervised the booking process of
                                         Page 17 of   30                      Fairchild v Coryell County
                                                                                         App. 293
                                                                                     P-001645
On-Scene Consulting
thousands of individuals at Los Angeles Police Department facilities as well into jails at
other law enforcement agencies such as the Los Angeles County Sheriff s Department.
Lastly, I base my opinion on my tenure with the Riverside County SherifPs Deparlrnent,
when I was assigned to Robert Presley Detention Center (RPDQ. I processed and
monitored inmate population from initial intake, housing, court, transportation and release.
Conducted searches of inmate population as well as the-facility on an ongoing basis. I was
a member of the Cell Extraction Team while assigned to Robert Presley Detention Center
and was directly involved in over 20 cell extractions as a Team Leader and Team Member
to include video-taping the cell extraction. I attended and certified in RSO Supplemental
Jail Operations Core Course prior to deployment at RPDC. I attended on-going training to
include: Use of Force (Lethal and Non-Lethal), Crisis Negotiation Training, Active
Listening Skills Training, Report Writing, Response and Deployment to Critical lncidents,
and Proper Protocols and Procedures when responding to a medical/mental health
incident, suicide or attempted suicide.


5. It is my opinion   based on my review of the facts and testimony in this matter, Coryell
County Sheriff s Office violated Coryell County Sheriff s Office Jail Policy Cell
Extraction. Section 1, (Fairfield v. Coryell County. P-000337-349), when they failed to
maintain a well-trained cell extraction team in order to remove offenders from their cells
when their behavior poses a threat to the smooth operation of the jail or themselves. I
base my opinion on Coryell County Sheriff s Off,rce Jail Policy Cell Extraction, Section
l, (Fairfield v. Coryell County. P-000337-349):

I. Purpose: It is the purpose of this Jail to provide specific guidelines for the deployment
of response team to meet cell extraction contingencies which may arise within the
facilities.
A. To safely extract offenders from cells who refuse to be moved or to follow proper
security procedures.


B. To establish a technique which maintains injury to offender(g)     and Jail staff and is
consistent with the need to accomplish the cell extraction
II.   Policy:


A. This Office will maintain a well-trained cell extraction team in order to remove
offenders from their cells when their behavior poses a threat to the smooth operation of the
jail or themselves.

B.  The Sheriff is responsible for the assignment, training, and readiness of the Jail's Cell
extraction team.


C. Cell extractions will be executed by trained teams ONLY. Any other staff alone or in
groups, will NOT attempt cell extractions, except in emergency sifuations, and then only
to prevent imminent serious inj"ry or death.


In addition- I base mv oninion on the followine facts and testimonv:
                                         Page 18 of 30                        Fairchild v Coryell Counfy
                                                                                       P_001646
                                                                                            App. 294
On-Scene Consulting
    a   According to Corporal Steven Lovelady, to his knowledge there was not a Cell
        Extraction Team on l0l8ll7 and there was not a Cell Exffaction Team as
        described in the policy,                      of Steven Lovelad P       1l
        According to Corporal Steven Lovelady, it was more than 5 years before the
        incident onl0l8ll7 that Coryell County Jail had a Cell Extraction Team,
        (Oeposition franscrlpt                              ).
    o   According to Corporal Steven Lovelady, when he was a member of the Coryell
        County Jail Cell Extraction Team in the past, they did not have a camera,
        (OWosition franscrb                                    .




 In addition, I base my opinion on my twenty-eight- year law enforcement career. As a
 supervisor, I have investigated over 100 Use of Force Incidents as well as being
personally involved in the use of lethal and less than lethal force incidents. In addition,
as a Los Angeles Police Department Officer, I have arrested and booked thousands of
individuals into jail facilities. In addition, as a Los Angeles Police Department
 Supervisor over a fourteen-year period, I have supervised the booking process of
thousands of individuals at Los Angeles Police Department facilities as well into jails at
other law enforcement agencies such as the Los Angeles County Sheriff s Department.
Lastly, I base my opinion on mytenure withthe Riverside County Sheriff s Deparftnent,
when I was assigned to Robert Presley Detention Center (RPDC). I processed and
monitored inmate population from initial intake, housing, court, transportation and release.
Conducted searches of inmate population as well as the facility on an ongoing basis. I was
a member of the Cell Extraction Team while assigned to Robert Presley Detention Center
and was directly involved in over 20 cell extractions as a Team Leader and Team Member
to include video-taping the cell extraction. I attended and certified in RSO Supplemental
Jail Operations Core Course prior to deployment at RPDC. I attended on-going training to
include: Use of Force (Lethal and Non-Lethal), Crisis Negotiation Training, Active
Listening Skills Training, Report Writing, Response and Deployment to Critical Incidents,
and Proper Protocols and Procedures when responding to a medicaVmentalhealth
incident, suicide or attempted suicide.
6. It is my opinion that Coryell County Sheriff s Office Corporal    Steven R. Lovelady and
Coryell County Sheriff s Office Jailer Wesley H. Pelfrey's failed to immediately take the
pressure and weight off of Ms. Kelli Leanne's back by simply immediately rolling her
onto her side or to place her in an upright seated or standing position immediately after
she was handcuffed. This is well-known in the law enforcement and corrections
community. During the struggle, Corporal Steven Lovelady struck Ms. Kelli Leanne
Page with knee strikes and head strikes during the incident as well as multiple direct
exposures of Oleoresin Capsicum spray in her cell that had little or no ventilation. In
addition, it is my opinion that the use of force by Corporal Steven R. Lovelady and Jailer
Wesley Pelfrey was excessive during this incident based on my review of the facts in this
matter to include the Office of the Medical Examiner, Cause of Death Report, (Fairchild
v. Coryell County. P0000749), determined that the cause of death was
Mechanical asphyxia in association with physical restraint. Therefore, based on the
autopsy report, the excessive use of force caused Ms. Page's unnecessary death.

                                        Page 19 of 30
                                                                                               CountY
                                                                            Fairchild v CorYell
                                                                                         App. 295
                                                                                     P-001647
On-Scene Consulting

Comoral Steven R. Loveladv and Coryell CounJy Sheriff s Office Jailer Wesley H.
Pelfrey knew or should have known that when an individual is restrained in a face-down
position. and breathing may become labored:
    o   Weight is applied to the person's back-the more weight, the more severe the
        degree of compression.
    r   The individual experiences increased difficulty breathing.
    o   The natural reaction to oxygen deficiency occurs-the person struggles more
        violently.
    r   The officer applies more compression to subdue the individual.

 This is well-known in the law enforcement and corrections community. The risk of
positional asphyxiation is well-known in the law enforcement and corrections
 community, and it is my experience that every competent law enforcement officer and
jailer is aware of the risk. It is my opinion that the Basic Physiology of a Struggle is
applicable in this matter. A person lying on his stomach has trouble breathing when
pressure is applied to the back. The remedy seems relatively simple: get the pressure off
his back. In addition, it is my opinion that Coryell County Sheriff s Office Corporal
 Steven R. Lovelady and Coryell County Sheriff s Office Jailer Wesley H. Pelfrey should
have recogrtrzedthat there are certain factors that may render some individuals more
susceptible to positional asphyxia following a violent struggle, particularly when prone in
a face-down position:
    o Obesity
    r Alcohol and high drug use.
The risk of positional asphyxia is compounded when an individual with predisposing
factors become involved in a violent struggle with an officer or officers, particularly
when physical restraint includes use of behind the back handcuffing combined with
placing the subject in a stomach-down position. This is well-known in the law
enforcement and corrections community.

Every day, police officers encounter situations that require them to restrain persons.
Properly trained officers learn how improper restraining techniques can block the flow of
air into the individual's lungs contributing to a life-threatening condition known as
"positional, or restraint, asphyxia." Proper training also covers multiple effective options
available such as avoiding compression of the chest, rolling the subjects over on his side,
and sitting or standing the subject up.

In addition. I base mv ooinion on the followine facts and testimonv:
   o    Office of the Medical Examiner-           of Death Report. Gairchild v. Coryell
        County. P0000749): Case IFS-17-17913-CC, Date of Death: 1010812017,
        Decedent: Page, Kelli Leanne, 46 years, White Female, DOB: 0212011971, An
        autopsy was performed. and the cause of death is: Mechanical asphyxia in
        association with physical restraint., Part II (Other Signifrcant Contributing

                                          Page 20 of 30
                                                                                            CountY
                                                                        Fairchild v Coryell
                                                                                         App. 296
                                                                                P-001648
On-Scene Consulting
        Factors): Hypersensitive cardiovascular disease, cirrhosis, and obesity. Manner of
        Death: Homicide, Examining Pathologist: Stephen Hastings, M.D, lllI5l20l7.
        According to Corporal Steven Lovelady, he understands that if a person is on top
        of another person and the person on the bottom is face down that could result in
        positional asphyxiation, (Deposition Transcript of Steven Lovelady, Page 77).
    o   According to Corporal Steven Lovelady, he understands that if a person is lying
        face is obese, there is a higher likelihood for that kind of person to positionally
        asphyxiated,                            of Steven            P
    a   According to Corporal Steven Lovelady, he agrees that by reviewing the video, the
        upper part of Pelfrey's body was inside the cell and had gotten on the upper back
        region of Ms. Page, (Deposition Transcript of Steven Lovelady. Page 82).
    o   According to Corporal Steven Lovelady, he agrees that if Pelfrey put pressure on
        Page's back that would have been inappropriate based upon his education,
        experience, training and background as a jailer, (Deposition Transcript of Steven
        Lovelady. Pages 87-88).
   o    According to Jailer Wesley Pelfrey, while attending EMT school, he learned to
        avoid positional asphyxiation, get them off their stomach as quick as you can,
        don't leave them there, (Deposition Transcript of Wesley Harland Pelfrey. Pase
        1D.

 In addition, I base my opinion on my twenty-eight- year law enforcement career. As a
 supervisor, I have investigated over 100 Use of Force Incidents as well as being
personally involved in the use of lethal and less than lethal force incidents. In addition,
as a Los Angeles Police Department Officer, I have arrested and booked thousands of
individuals into jail facilities. In addition, as a Los Angeles Police Department
 Supervisor over a fourteen-year period, I have supervised the booking process of
thousands of individuals at Los Angeles Police Department facilities as well into jails at
other law enforcement agencies such as the Los Angeles County Sheriff s Department.
Lastly, I base my opinion on my tenure with the Riverside County Sheriffs Departrnent,
when I was assigned to Robert Presley Detention Center (RPDC). I processed and
monitored inmate population from initial intake, housing, court, transportation and release.
Conducted searches of inmate population as well as the facility on an ongoing basis. I was
a member of the Cell Extraction Team while assigned to Robert Presley Detention Center
and was directly involved in over 20 cell extractions as a Team Leader and Team Member
to include video-taping the cell extraction. I affended and certified in RSO Supplemental
Jail Operations Core Course prior to deployment at RPDC. I attended on-going training to
include: Use of Force (Lethal and Non-LethaD, Crisis Negotiation Training, Active
Listening Skills Training, Report Writing, Response and Deployment to Critical lncidents,
and Proper Protocols and Procedures when responding to a medicaVmental health
incident, suicide or attempted suicide.
7. It is my opinion that Coryell County Sheriff s Office should    have determined through
their review process that Corporal Steven R. Lovelady and Coryell County Sheriffls
Office Jailer Wesley H. Pelfrey's actions in this incident to include their decision to
deploy Oleoresin Capsicum spray through Ms. Kelli Leanne Page's food slot to her cell,
decision to enter Ms. Kelli Leanne's Page's cell, failure to contact a Coryell County
                                        Page 21 of 30
                                                                            Fairchild v Coryell CountY
                                                                                         App. 297
                                                                                   P-001649
On-Scene Consulting
Sheriff s Office Sergeant and or Lieutenant to activate a Cell Extraction Team and
ultimately the use of force once they entered Ms. Kelli Leanne Page's cell, violated
Coryell County Sheriff s Office Policies which to a reasonable certainty led to the
unnecessary death of Ms. Kelli Leanne Page based on my review of the Office of the
Medical Examiner. Cause of Death Report. (Fairchild v. Coryell County" P0000749),
determined that the cause of death was Mechanical asphyxia in association with physical
restraint.

In addition, I base my opinion on Coryell County Sheriff s Office. Jail Policy. Section 4.
Critical Incident Investigation & Review,         v.C                   P         -363

I.Purpose: The purpose of this policy is to direct a proper response to critical incidents
by this Sheriff s Off,rce and Jail.


II. Policy: It is the policy of this Jail to provide a thorough investigation and review of
all critical incidents involving members of this Jail Staff.


III. This section does not relieve the involved SherifPs Office of its responsibility to
conduct an administrative investigation of the critical incident and review the event for a
determination as to whether or not Jail issues, including policy and training, are indicated
by the action.


IV. Procedure General:     The Sheriff s Office shall conduct an administrative critical
incident review of all firearm discharges, in-custody deaths or serious injuries, to include
suicides and suicide attempts, even those that do not result in serious injury to the inmate
ad all uses of force/detainee when the in      results in     talization. The review shall
result in
specific determination whether:


A.     The force, control and/or restraint were consistent with the Sheriff s Office policy;


B. There are any issues requiring a re-evaluation of the Sherifls Office policy and/or
procedures;


C. There are any training     needs identified;


D.   The equipment provided by the Sheriff s Office was adequate; and


E. Supervisory involvement was reasonable

F. Provide for immediate medical attention of all persons injured.

                                           Page 22 of 30                         Fairchild v Coryell County
                                                                                             App. 298
                                                                                          P-001650
On-Scene Consulting


 In addition, I base my opinion on my twenty-eight- year law enforcement career. As a
 supervisor, I have investigated over 100 Use of Force Incidents as well as being
personally involved in the use of lethal and less than lethal force incidents. In addition,
as a Los Angeles Police Department Officer, I have arrested and booked thousands of
individuals into jail facilities. In addition, as a Los Angeles Police Department
 Supervisor over a fourteen-year period, I have supervised the booking process of
thousands of individuals at Los Angeles Police Department facilities as well into jails at
other law enforcement agencies such as the Los Angeles County SherifPs Department.
Lastly, I base my opinion on my tenure with the Riverside County Sheriffs Deparfnent,
when I was assigned to Robert Presley Detention Center (RPDC). I processed and
monitored inmate population from initial intake, housing, court, transportation and release.
Conducted searches of inmate population as well as the facility on an ongoing basis. I was
a member of the Cell Extraction Team while assigned to Robert Presley Detention Center
and was directly involved in over 20 cell extractions as a Team Leader and Team Member
to include video-taping the cell extraction. I attended and certified in RSO Supplemental
Jail Operations Core Course prior to deployment at RPDC. I attended on-going training to
include: Use of Force (Lethal and Non-Lethal), Crisis Negotiation Training, Active
Listening Skills Training, Report Writing, Response and Deployment to Critical Incidents,
and Proper Protocols and Procedures when responding to a medical/mental health
incident, suicide or attempted suicide.
8. It is my opinion that Coryell County Sheriff s Office failed  to properly train Corporal
Steven R. Lovelady and Coryell County Sheriff s Office Jailer Wesley H. Pelfrey in the
proper use of defusing and de-escalation techniques especially when interacting with a
mentally ill inmate or an inmate that is experiencing a mental crisis, use of less than
lethal force options, and the use of lethal force to include understanding the risks of
positional asphyxia. I base my opinion on my review of the following documents:

I. Texas Commission on Law Enforcement- Personal Status Renort weslev H Pelfrev
(Fairchild v. Coryell County. P0000745-746), that reflects that Jailer Wesley H. Pelfrey
had not received and training and possessed a Coryell County Sheriff s Office Temporary
Jailer License on the date of this incident and did not attend the Bell County Sheriffls
Office until3l29ll8.

II. Texas Commission on Law Enforcement. Personal Status Report. Steven R.
Lovelady. (Fairchild v. Coryell County. P0000734-738), that reflects that Corporal
Steven Lovelady last received Suicide Prevention Training on7ll0l15, (egglgg_l$o.
3517/8 Hours), which was 2 years and 3 months prior to this incident. In addition, the
report reflects that Corporal Steven Lovelady received Mental lmpairment Training on
4llll5, (Course No. +O+OA Uo@, which was 2 years and 6 months prior to this
incident. In addition, the report reflects that Corporal Steven Lovelady received Use of
Force in Corrections on 1014109, (Course No. 35004/2 Hours/On-Line), which is
approximately 8 years prior to this incident.

This pattern of behavior and failure to train its Jailers had a detrimental effect on this
incident. In addition, the failure to take appropriate action by implementing new policies
                                        Page 23   of 30                    F'airchild v Coryell CountY
                                                                                        App. 299
                                                                                   P-001651
On-Scene Consulting

or augment existing Use of Force and Use of Deadly Force policies as well as enforce
written policies and established standards regarding Use of Force and the Use of Deadly
Force had a detrimental effect on this incident. It is my opinion that the Coryell County
Sheriff s Office should have conducted an After-Action Report following the In-Custody
Death of Ms. Kelli Leanne Page to examine its current policies to include properly
responding and interacting with inmates who are mentally ill and or experiencing a
mental crisis as well as ensure that there is a Cell Extraction Team properly trained and
available if necessary as it was in this incident.

In addition, it is my opinion that the Coryell County Sheriff s Office failed to properly
train Corporal Steven Lovelady even though Corporal Steven Lovelady received a verbal
reprimand by Sergeant Abrahamson to Corporal Lovelady, dated l2l28lll,
(Coryell City 000104), when Corporal Steven Lovelady failed to properly annotate
inmate Randal Floyd's mental health issues on the Screening Form for Suicide and
Medical and Mental Impairments.

   addi     I base
   o   According to Corporal Steven Lovelady, other than being just handed a copy of
       the Procedures Manual, he did not receive any training by Coryell County Jail,
       (Deposition Transcript of Steven Lovelady. Page 122).
   o   According to Jailer Wesley Pelfrey, prior to lllll77, he had not taken a less than
       lethal chemical weapons training course,              Transcri ofW
       Harland Pelfrey. Page 23).

In addition, I base my opinion on my twenty-eight- year law enforcement career. As a
supervisor, I have investigated over 100 Use of Force Incidents as well as being
personally involved in the use of lethal and less than lethal force incidents. In addition,
as a Los Angeles Police Department Officer, I have arrested and booked thousands of
individuals into jail facilities. In addition, as a Los Angeles Police Department
Supervisor over a fourteen-year period, I have supervised the booking process of
thousands of individuals at Los Angeles Police Department facilities as well into jails at
other law enforcement agencies such as the Los Angeles County Sheriff s Department.
Lastly, I base my opinion on mytenure withthe Riverside County Sheriffs Departrnent,
when I was assigned to Robert Presley Detention Center (RPDC). I processed and
monitored inmate population from initial intake, housing, court, transportation and release.
Conducted searches of inmate population as well as the facility on an ongoing basis. I was
a member of the Cell Extraction Team while assigned to Robert Presley Detention Center
and was directly involved in over 20 cell extractions as a Team Leader and Team Member
to include video-taping the cell extraction. I attended and certif,red in RSO Supplemental
Jail Operations Core Course prior to deployment at RPDC. I attended on-going training to
include: Use of Force (Lethal and Non-Lethal), Crisis Negotiation Training, Active
Listening Skills Training, Report Writing, Response and Deployment to Critical Incidents,
and Proper Protocols and Procedures when responding to a medical/mental health
incident, suicide or attempted suicide.


                                        Page 24 of 30                                          CountY
                                                                           Fairchild v Coryell
                                                                                           App. 300
                                                                                    P-0016)z
 On-Scene Consulting
9. It is my opinion that Coryell County Sheriff s Office Corporal Steven R. Lovelady and
Coryell County Sheriff s Office Jailer Wesley H. Pelfrey could not have believed that
they were acting appropriately for reasons I provide in my other opinions in this report.
Their actions were not consistent with law enforcement and corrections standards and
practices. Their actions also violated Coryell County jail policies and failed to account
for Ms. Page's underlying health conditions and obesity. Their decisions to violate
Coryell County policy and law enforcement and corrections standards and practices
resulted in the death of Ms. Page, according to the autopsy report and the physicians
signing the report. It is my opinion that no competent jailer could have believed that their
actions were in accordance with law enforcement and corrections standards and practices.
Their actions with regard to Ms. Page were egregious and appear not to have been based
on any accepted law enforcement or corrections practices.


In addition, I base my opinion on my twenty-eight year law enforcement career. As a
supervisor, I have investigated over 100 Use of Force Incidents as well as being
personally involved in the use of lethal and less than lethal force incidents. In addition,
as a Los Angeles Police Department Officer, I have arrested and booked thousands of
individuals into jail facilities. In addition, as a Los Angeles Police Department
Supervisor over a fourteen-year period, I have supervised the booking process of
thousands of individuals at Los Angeles Police Department facilities as well into jails at
other law enforcement agencies such as the Los Angeles County SherifPs Department.
Lastly, I base my opinion on my tenure with the Riverside County Sheriffs Deparfrnent,
when I was assigned to Robert Presley Detention Center (RPDQ. I processed and
monitored inmate population from initial intake, housing, court, transportation and release.
I conducted searches-of inmate population as well as the facility on ari ongoing basis. I
was a member of the Cell Extraction Team while assigned to Robert Presley Detention
Center and was directly involved in over 20 cell extractions as a Team Leader and Team
Member to include video-taping the cell extraction. I attended and certified in RSO
SupplementalJall Operations Core Course prior to deployment at RPDC. I attended on-
going training to include: Use of Force (I.etU and Non-fetnat), Crisis Negotiation
Training, Active Listening Skills Training, Report Writing, Response and Deployment to
Critical lncidents, and Proper Protocols and Procedures when responding to a
medical/mental health incident, suicide or attempted suicide.



10. Rehuttal   to Affidavi t of William Rav   J         Case No. 6: 1 9-CV-00029-ADA-
JCM, (LOVELApY 0000010.

Entrv into the CelI:
 14. "Once an fficer begins tlte use offorce continuum, the fficer should continue until
compliance is gained. Here it was necessary to enter the cell. When the fficers entered,
Inmate Page failed to comply with the fficers' directives and, instead, turned and
walked to the back of the cell in an effort to shield herfocefromfurther pepper spray. In
order to gain compliance, Officer Lovelady again deployed the pepper spray and Inmate
Page again resisted by turning away and using the blanket to protect herface. Inmate
Page's continued non-compliance justified an imrnediate escalation to hard hand tactics.
                                        Page 25 of 30
                                                                                          App. 301
                                                                      Fairchild v Coryell County
On-Scene Consulting
However, instead, Offi.cer Lovelady attempted to de-escalate the situation by using soft
hands to take Inmate Page's right hand and attempt to apply hand restraints. However,
again, Inmate Page resisted."

Rebuttal: I respectfully disagree and dispute Mr. Jennings' opinion in this matter. My
rebuttal to this Opinion is outlined in Opinion No. 4 of this report.

19. "The judgments and actions taken by the   fficers   were reasonable, required
discretionfor personal deliberation, decision, and judgment by the fficers and the
actions of the fficers were justified based on the circumstances."

Rebuttal: I respectfully disagree and dispute Mr. Jennings' opinion in this matter. My
rebuttal to this Opinion is outlined in Opinions 1,2,3,4,6 and 9 of this report.




Mv Oualifications for Reviewing this Case:

My opinions are based on my education, training and experience. Upon my graduation in
June 1988 from Northeastern University in Boston with a Bachelor's Degree in Criminal
Justice, I was hired as Criminal Investigator/Special Agent GS-l811. Upon completion
of Criminal Investigator/Basic Agent School at the Federal Law Enforcement Training
Center (FLETC)-6-month academy, I was assigned to the Organized Crime Drug Task
Force where I functioned as an agent and undercover operative. The investigations
focused on targeting criminal organizations that were involved in large scale narcotic
smuggling and money laundering operations.

I was assigned to the Office of the Special Agent In-Charge, in San Francisco from
August 1988 until I joined the Los Angeles Police Department in November of 1989.
While in the academy, I was selected by the staff to be my Recruit Class Leader. Upon
my graduation from the LAPD Academy, I was assigned toTTthDivision. In addition to
being assigned to 77th Division, I was assigned to Northeast Division (Patrol), Northeast
Division (Special Projects Unit-SPU), Northeast Division C.R.A.S.H (Gang Detail). I
was selected to be transferred to Operations Central Bureau C.R.A.S.H., where I worked
a plain clothes detail targeting specific gangs throughout Operations Central Bureau.


I applied and was selected to be a Police Officer III at Wilshire Area Vice where I
functioned as an undercover operative targeting prostitution, gambling, bookmaking and
other Vice related offenses. While working Wilshire Vice, I was ambushed and received
two gunshot wounds. I received the Purple Heart in 2010. Upon return from my injuries,
I attended mandated Field Training Officer School and was assigned as a Field Training
Officer at Wilshire Division. I trained recruits upon their graduation from the Los
Angeles Police Academy in tactics, use of force, report writing, vehicle stops, calls for
service, court testimony, emergency procedures, pursuit policy, accident investigations,
                                       Page 25 of 30
                                                                         Fairchild v Coryell County
                                                                                         App. 302
                                                                                  P-00r654
 On-Scene Consulting
perimeters, Department policies and procedures, and effective communication skills.
While assigned as a Field Training Officer, I was involved in an In-Policy Lethal Use    of
Force incident, while working with a Probationary Police Officer who had recently
graduated from the Los Angeles Police Academy.

I was promoted to the rank of Detective and attended Basis Detective School. Upon
completion of Basic Detective School, I was assigned to Wilshire Area Narcotics, Field
Enforcement Section, where I functioned in an undercover capacity.

 I was promoted to the rank of Sergeant I and assigned to Hollenbeck Division. Prior to
 my assignment, I attended mandated Basic Supervisor School. In conjunction with
 Supervisor School, I was selected to affend the West Point Leadership Academy
 Supervisor Training. The training focused on team building, leadership, and decision
 making. While assigned to Hollenbeck Division, I conducted ro11 call training on a daily
 basis on numerous subject matters to include: Use of Force Options (Non-Lethal and
 Lethal), Tactics, Calls for Service, Calls for Service involving the Mentally I11, Vehicle
 Pursuit Policy, LAPD Policies and Procedures, Use of Force Policy, Updated Legal
 Bulletins, Training Directives, and other Standardized Roll Call Training. I directly
 supervised a Watch of Officers and provided supervisory oversight during calls for
 service, tactical situations, perimeter tactics, containment and control issues and use of
 force incidents. I conducted audits, personnel investigations, Standard Based
Assessments (Ratings), Use of Force Investigations, Adminisfrative Projects, and
prepared commendations for officer's field performance. While assigned to Hollenbeck
Division, I was selected as the Officer-In-Charge of Hollenbeck Division's Special
Enforcement Group. I directly supervised (14) Police Officers and Detectives assigned to
the Unit. Our unit worked in conjunction with Hollenbeck Detectives and specifically
targeted career criminals in the Division. I provided ongoing mandated Department
Training as well tactical, firearms, less than lethal and search warrant tactics training to
the Officers and Detectives. As a Unit, we prepared and served numerous search
warrants. I provided search warrant tacticalbriefing and de-briefing of each warrant at
the conclusion of the service. I completed audits, administrative projects, Use of Force
Investigations, personnel complaints, and other administrative duties as deemed
necessary by the Area Commanding Officer.

During this time, I was selected to be loaned to Internal Affairs, Headquarters Section. I
investigated personnel complaints that were too large in scope for a geographical
Division. At the conclusion of my loan, I was selected to Management Services
Division, Special Projects, and Office of the Chief of Police. I completed numerous in-
depth staff projects for review by the Chief of Police. In addition, I was assigned with
conducting research and editing the 2000 LAPD Department Manual.

Also, during this time, I earned my Master's Degree in Public Administration from
California State University, Long Beach.

                                        Page 27 of 30                  Fairchild v Coryell County
                                                                                P-001655 App. 303
 On-Scene Consulting
I applied and was selected as a Sergeant II atTTthDivision Vice. I directly supervised
ten undercover officers and four uniformed officers. I provided all facets of training to
the officers assigned to Vice atthattime to include: Use of Force Policy,LegalUpdates,
Department Directives, Training Bulletins, Standardized Roll Call Training, Tactics
Training, Undercover Operations training, Surveillance training, and any other training
deemed necessary by my Area Commanding Officer. I conducted audits, personnel
investigations, administrative projects, Use of Force Investigations and special projects.

During this time, I was selected by the Chief of Police to be loaned to the Rampart
Comrption Task Force. I conducted Use of Force audits on Specialized Units in Central
and South Bureaus. I reported directly to the Office of the Chief of Police.

In 2000, I applied and was selected to Metropolitan Division K9 Platoon as a Sergeant
II+1. I directly supervised (18) K9 Handlers. Metro K9 conducted K9 Operations for the
entire Department covering all Patrol Divisions and SpecializedUnits. I provided all
facets of training to the K9 Officers to include: K9 Operations, tactics, search warrant
services, Mobile Field Force Options, Less than Lethal Force Options, Lethal Force
Options, Department Directives, Training Bulletins, and other training dictated by the
Officer-in-Charge and Commanding Officer. In addition, I taught K9 Operations at in-
service training, Watch Commander School, Field Training Officer (FTO) School, and
Basic Detective School. While at K9, I investigated and completed K9 contacts,
personnel complaints, Use of Force Investigations. In addition, I directed and was
directly involved in Use of Force incidents. I received the LAPD Medal of Valor and
LAPD Police Star for two lethal use of force incidents while assigned to K9.

In2005,I was selected   as a Sergeant  II+1 in Special Weapons and Tactics (SWAT). I
directly supervised sixty SWAT Officers. I conducted and facilitated all facets of SWAT
training to include: Weapons Training (.45 caliber, MP-5, M-4, Benelli Shotgun,
Remington 870 Bean Bag Shotgun, .40mm, SAGE, }dX-26 Taser) on a monthly basis. In
addition, I facilitated and conducted training in the following training Cadres: Breacher
(Explosive), Crisis Negotiation-Mental Health, MEU, SMART, Suicide Prevention,
Counter-Terrorism Cadre, Climbing, Hostage Rescue, Sniper Training, Air Support
Training (Fast rope, Aerial Platform Shooting). I directly supervised SWAT missions
and High-Risk Search Warrant Services to include all facets (preparation, briefing,
deployment, de-briefing). I was the Supervisor-in-Charge of the Crisis Negotiation
Team. I provided on-going crisis negotiation training, mental health training,
de-briefs, 4O-hour POST Certihed CNT School, and suicide prevention training. I
worked in conjunctional with the mental health community to provide and facilitate
training with LAPD SMART, LAPD Mental Evaluation Unit (MEU), Behavioral Science
Services Section (BSS), and the Didi Hirsch Suicide Prevention Training. In addition, I
was assisted the West Point Military Academy with the development of their crisis
negotiation curriculum.



                                        Page 28 of 30
                                                                    FairchildvCorY;t
                                                                                       t*"t
                                                                                        App. 304
On-Scene Consulting
During this time, I was selected as the sole LAPD SWAT representative to respond to
Mumbai India with Counterterrorism following the terrorist affack in November 2008. I
taught use of force, tactics and SWAT deployment to 250 Mumbai Special Tactical
Police Officers. Upon my return, I assisted with the development of multiple
venue/multiple attacker tactics.

In June 2010,I retired from the Los Angeles Police Department with 20 years in service
to pursue an opportunity in the private sector. I held supervisory positions for the last 14
years of my career. During my tenure with the LAPD, I received over 100
Commendations to include: The Medal of Valor, Purple Heart and the Police Star.

 From June 2010 through April 2013,I was the Vice President of Security Operations at
 Caruso Affiliated in Los Angeles, CA. My responsibilities included: Identif,red and
 conducted Risk and Vulnerability Assessments for all Caruso Affiliated Developments,
projected developments/investrnents, and residences. Utilized strategic-level analysis
 from the intelligence community, law enforcement and the private sector. Ensured a
coordinated ability to identiff and monitor potential or actual incidents among critical
infrastructure domains and all personal and professional interests of Caruso Affiliated.
Mitigated expected threats. Utilized preplanned, coordinated actions in response to
infrastructure wamings or incidents. Responded to hostilities. Identified and eliminated
the cause, or source, of an infrastructure event by the utilization of emergency response
measures to include on-site security personnel, local law enforcement, medical and f,rre
rescue and relevant investigative agencies. Conducted all facets of security training for
the company and employees. Formulated Business Continuity and CEO Succession Plans
for the company and all affiliated business interests. Conducted ongoing audits and
internal investigations.

From June 2013 to June 2014,I was hired as a Deputy Sheriff at the Riverside Sheriff s
Department where I conducted all facets of patrol service to include calls for service, self-
initiated field activity, arrests, citations, and court testimony. ln addition, during my tenure
with the Riverside County Sheriff s Deparftnent, I was assigned to Robert Presley Detention
Center (RPDC). Processed and monitored inmate population from initial intake, housing,
court, tansportation and release. Conducted searches of inmate population as well as the
facility on an ongoing basis. I was a member of the Cell Extraction Team while assigned
to Robert Presley Detention Center and was directly involved in over 20 cell exfractions
as a Team Leader and Team Member to include video-taping the cell exfraction. Utilized
experience as a gang officer, Detective and Sergeant with LAPD to conduct interviews
and interrogations of prisoners regarding a myriad of investigations. Provided
information to gang detail. Functioned as a mentor to newly appointed Deputy Sheriffs as
well as Supervisors. Attended and certified in RSO Supplemental Jail Operations Core
Course prior to deployment at RPDC. Attended on-going training to include: Use of
Force (Lethal and Non-Lethal), Crisis Negotiation Training, Active Listening Skills
Training, Report Writing, Response and Deployment to Critical Incidents, and Proper
Protocols and Procedures when responding to a medical incident or suicide.



                                                                            Fairchild v Coryell County
                                         Page 29 of 30
                                                                                   P-0016s7
                                                                                          App. 305
On-Scene Consulting
From June20l4 to March 2016,I was the Director of Security atUniversal Protection
 Service where I supervised 84 Security Professionals at the City NationalPlaza.
Conducted and or facilitated all Bureau of Security and Investigative Services (BSIS)
training to Security Professionals. Ensured all Security Professionals were compliant with
BSIS security training and licensing. Conducted the following training to Security
Professionals and Tenants on an ongoing basis: Fire Life Safety, Evacuation Drills, Active
Shooter, Workplace Violence, Security Procedures and Protocols, Responding to Incidents
Involving the Mentally Ill, Hazardous Materials and Intemal Theft. Conducted ongoing
Risk and Vulnerability Assessments of the City NationalPlaza to include security staffing
and deployment, Closed Circuit Television (CCTV), Crime Prevention through
Environmental Design (CPTED), and protocols to respond and mitigate threats.
Developed Security and Fire Life Safety Manuals for Security Professionals and Tenants.
Coordinated all security efforts to ensure safety at Special Events. Conducted internal
investigations and worked in conjunction with the Los Angeles Police Department
(LAPD) and the Los Angeles Fire Department (LAFD) on an ongoing basis.

From March 2016 to September 5 , 2017 ,I was the Director of Security at L&R Group of
Companies. Identified and conducted Risk and Vulnerability Assessments for all L&R
Group of Companies developments and projected developments throughout the United
 States. Conducted and/or facilitated all Bureau of Security and Investigative Services
(BSIS) training to Security Professionals. Ensured all Security Professionals were
compliant with BSIS security training and licensing. Conducted the following training to
Security Professionals and Tenants on an ongoing basis: Fire Life Safety, Evacuation
Drills, Active Shooter, Workplace Violence, Security Procedures and Protocols,
Responding to Incidents Involving the Mentally Ill, Hazardous Materials and Internal
Theft. Conducted ongoing Risk and Vulnerability Assessments to include security
staffing and deployment, Closed Circuit Television (CCTV), Crime Prevention through
Environmental Design (CPTED), and protocols to respond and mitigate threats.
Developed Security and Fire Life Safety Manuals for Security Professionals and Tenants.
Coordinated all security efforts to ensure safety at Special Events. Conducted internal
investigations and worked in conjunction with the Los Angeles Police Departrnent
(LAPD) and the Los Angeles Fire Department (LAFD) on an ongoing basis as well as
respective law enforcement agencies throughout the United States on security matters.


        Attached are my curriculum vitae, listing of testimony and fee schedule.




                              VMA{
                                  Scott A. DeFoe
Dated: September 24, 2019




                                                                         Fairchild v
                                       Page 30 of 30                                 loryell Counry
                                                                                  P_001658
                                                                                        App. 306
                                                       Scott A. DeFoe
                                        P.O. Box 4456, Huntington Beach, CA 92605-4456
                                                           Cell: 714-6554280
                                                       sdefoe313@msn.com
    OJ
    (!    Executive Profile
 +.
.F{       Expert Witness / Consultant Specialties Include:

                  Police Procedures / Tactics         Use of Force (Lethal and Less Lethal)
    A
    t-{
                  SWAT                                K9
    l<            Narcotics                          Jail Operations
  tJ              lnformants                         Police Corruption / lnternal lnvestigation
tr{
    rl
    J             Vehicle Pursuits                   Vice
                  Surveillance                       Evidence Analysis & Preservation
    C.)
.   rrl           Security                           Premise Liability / Forseeability
    t{
    LI
    rl    Awards and Commendations
    ,t
U         Purple Heart (LAPD),
          Medalof Valor (LAPD)
          Police Star (LAPD) and over 100 Los Angeles Police Department and citizen commendations

          Professional Experience

          Consultant / Expert Witness
          April2013 to Present
          On-Scene Gonsulting Group, LLC. - Los Angeles, CA
                   Provide comprehensive service which includes in-depth analysis and investigations with detailed
                   reporting of all findings. Testified as an Expert Witness in pre{rial depositions and in various courts
                   throughout the United States.

          Director of Security
          March 2016 to September 2017
          L&R Group of Gompanies - Los Angeles, CA
                    ldentified and conducted Risk and Vulnerability Assessments for all L&R Group of Companies
                    developments, and projected developments throughout the United States. Conducted all facets of
                    security training to ensure compliance with the Bureau of Security and lnvestigative Services
                    (BSIS). Ensured compliance with appropriate safety and sustainability regulations for all of the
                    developments in coordination with Human Resources, Legal, and law enforcement to ensure the
                    safety and security of protection of our staff, executives, tenants, and guests.
                    .   Utilized strategicJevel analysis from the intelligence community, law enforcement and the
                        private sector. Ensured a coordinated ability to identify and monitor potential or actual incidents
                        among critical infrastructure domains.
                    .   Mitigated expected threats. Utilized preplanned coordinated actions in response to infrastructure
                        warnings or incidents.
                    .   Conducted internal investigations and audits.
                    r   Directed the dayto-day management of site security operations for major sites through
                        subordinates to ensure timely delivery of required services and appropriate response to
                        incidents.
                    r   Designed and implemented appropriate security, measures for existing and projected developments.
                    o   Coordinated all security efforts with current practices and procedures.
                    o   Researched and deployed appropriate technology solutions, innovative security management
                        techniques, and other procedures to ensure physical safety of employees, tenants and guests.


                                                                                                                      CountY
                                                                                                  Fairchild v CoryellApp. 307
                                                                                                           P-001659
Scott A. DeFoe                                                                                              Page 2
Director of Security
June2014 to March 2016
Universal Protection Service - Los Angeles, CA
          Directed supervision of 84 Security Professionals at the City National Plaza. Conducted and or
          facilitated all Bureau of Security lnvestigative Services (BSIS) training to Security Professionals.
          Ensured all Security Professionals were compliant with BSIS security training and licensing.
          Conducted the following training to Security Professionals and Tenants on an ongoing basis.
          .   Trained others on Fire Life Safety, Evacuation Drills, Active Shooter, Workplace Violence,
              Security Procedures and Protocols, Responding to lncidents lnvolving the Mentally lll,
              Hazardous Materials and lnternal Theft.
          .   Conducted ongoing risk and vulnerability assessments of the City National Plaza to include
              security staffing and deployment, closed circuit television (CCTV), Crime Prevention through
              Environmental Design (CPTED), and protocols to respond and mitigate threats.
          .   Developed Security and Fire Life Safety Manuals for Security Professionals and Tenants.
          r   Coordinated all security efforts to ensure safety at special events. Conducted internal
              investigations and worked in conjunction with the Los Angeles Police Department (LAPD), Los
              Angeles Fire Department (LAFD) on an ongoing basis.

Riverside County Sheriff's Department - Deputy Sheriff (Lateral) - June 2013 to June 2014
April2014 to June 2014
         Assigned to Jurupa Valley Station Field Deputy Training Program. Conducted all facets of patrol
         service to include: calls for service, self-initiated field activity, arrests, citations, booking of evidence,
          and court testimony.

June 2013 to April 2014
         Assigned to Robert Presley Detention Center (RPDC). Processed and monitored inmate population
         from initial intake, housing, court, transportation and release. Conducted searches of inmate
         population as well as the facility on an ongoing basis. Utilized experience as a Gang Officer,
         Detective and Sergeant with LAPD to conduct interviews and interrogations of prisoners regarding a
         myriad of investigations.
          a   Provided information to gang detail.
          a   Functioned as a mentor to newly appointed Deputy Sheriffs as well as Supervisors.
          a   Attended and certified in RSO Supplemental Jail Operations Core Course and Title XV training
              prior to deployment at RPDC. Received on-going training to include: Use of Force (Lethal and
              Non-Lethal), Crisis Negotiation Training, Active Listening Skills Training, Report Writing,
              Response and Deployment to Critical lncidents, and Proper Protocols and Procedures when
              responding to a medical incident or suicide.

Vice President of Security Operations
June 2010 to April 2013
Caruso Affiliated - Los Angeles, CA
         ldentified and conducted risk and vulnerability assessments for all Caruso Affiliated Developments,
          projected developments/investments, and residences. Utilized strategic-level analysis from the
          intelligence community, law enforcement and the private sector. Ensured a coordinated ability to
          identify and monitor potential or actual incidents among critical infrastructure domains and all
          personal and professional interests of Caruso Affiliated. Mitigated expected threats. Utilized
          preplanned, coordinated actions in response to infrastructure warnings or incidents.
          .   Responded to hostilities and identified arid eliminated the cause, or souroe, of an infrastructure
              event by the utilization of emergency response measures to include: on-site security personnel,
              local law enforcement, medical and fire rescue and relevant investigative agencies.
          .   Conducted all facets of security training for the company and employees.
          .   Formulated Business Continuity and CEO Succession Plans for the company and all affiliated
              business interests. Conducted ongoing audits and internal investigations.

                                                                                              Fairchild v Coryell
                                                                                                              App.Countv
                                                                                                                   308
                                                                                                      P -001660
Scott A. DeFoe                                                                                        Page 3

Level I Reserve Police Officer
June 2010 to March 2016
Los Angeles Police Department - Los Angeles, California
         lnitially assigned to Counter Terrorism from June 2010 through April 2012. Completed staff projects
         for the Deputy Chief.

         Assigned to the Wilshire Division from April 2012 through March 2016. Assisted with tactical and
         shooting training days as an Adjunct lnstructor. Assigned to patrol functions including: responding
         to calls for service, conducting follow-up investigations, conducting self-initiated law enforcement
         activities including arrests, booking of arrestees, completing reports and booking of evidence.

         .   Worked in conjunction with citizens and local businesses in developing crime fighting strategies.
         r   Provided active shooter training to local businesses.
         .   Worked in conjunction with Wilshire Detectives and Wilshire Crime Analysis Detail (CAD) to
             reduce crime.


Sergeant ll+1 SpecialWeapons and Tactics (SWAT) Supervisor
August 2005 to June 2010
Los Angeles Police Department - Los Angeles, California
         Supervised the response and tactical intervention during barricaded subject incidents. Supervised
         the coordination and facilitation of high risk warrant services. Supervised the Crisis Negotiation
         Team (CNT) during barricaded and suicidal subject incidents. Developed SWAT's Counter-
         Terrorism and Training Cadre to include the preparation and submission of federal and state grants
         for the acquisition of equipment.

         .   Performed and facilitated all aspects of tactical and crisis negotiation training to federal, state
             and local law enforcement agencies.
         .   Responded and trained Mumbai local and state police officers following the 2008 terrorist attack
             in Mumbai, lndia.
         .   Assisted with the development of multi-assault counter-terrorism action capabilities training.
         .   Completed audits, employee performance reviews, investigative reports and internal
             investigations.
         .   Conducted use of force investigations on SWAT incidents and submitted reports to the Officer-
             in-Charge for his review and approval.
         .   Testified in court and at administrative hearings.


Sergeant ll+1 ly",topolitan Division K9 Platoon
April 2000 to September 2005
Los Angeles Police Department - Los Angeles, California
         Supervised and facilitated all facets of K9 training. Ensured that all K9 deployments conformed to
         the K9 deployment criteria, through training of personnel and supervision of K9 searches.
         Functioned as a member on a K9 Search Team when necessary. Provided on-scene command
         during critical incidents at Command Posts.

         .   Completed use of force investigations and K9 contacts. Submitted all reports to Officer-in-
             Charge for his review and approval.
         .   Completed all requisite administrative reports to include audits.
         .   Testified in court, and at administrative hearings. Wrote 2002 LAPD Metropolitan Division K9
             Platoon Manual.



                                                                                                         App.County
                                                                                          airchild v Coryell  309
                                                                                                 P-001661
Scott A. DeFoe                                                                                         Page 4
Sergeant ll-77th Division Vice, Officer-in-Gharge
February 1999 to March 2000
Los Angeles Police Department - Los Angeles, California
          Supervised investigations involving pimping, pandering, prostitution, bookmaking, gaming, gambling
          and other vice related activities. Conducted audits and administrative reports. Prepared and
          served search warrants for the above-mentioned crimes. Supervised twelve undercover officers and
          six uniformed officers on a daily basis. Worked in conjunction with other Department entities on
          sensitive investigations.
          .   Completed rating reports for subordinates assigned to the Unit.
          .   Conducted use of force investigations, audits, personnel complaints and other administrative
              tasks.
          r   Submitted all reports to the Officer-in-Charge for his review and approval.
          .   Testified in court and at administrative hearings.

Management Services Division Supervisor-Sergeant
November 1997 to March 1999
Los Angeles Police Department - Los Angeles, California
        Conducted research projects, directives and correspondence at the direction of the Chief of Police.
        Reviewed staff work by subordinates. Conducted follow-up investigations as required to ensure that
        policies and procedures were adhered to by all organizational units within the Department.
          Conducted large scale audits and investigations.
          .   Served a six-month loan on the Rampart Corruption Task Force investigating and auditing use
              of force reports.
          .   Served   a six-month loan at    lnternal Affairs Division, Headquarters Section. lnvestigated
              personnel complaints beyond the scope of geographical patrol divisions.
          .   Staff writer for the 2000 Los Angeles Police Department Manual.

Hollenbeck Division Special Enforcement Group Officer-in-Charge
November 1996 to November 1997
Los Angeles Police Department - Los Angeles, California
          Provided supervisory oversight of eighteen police officers and detectives during gang investigations,
          crime suppression and the service of search warrants. Provided all aspects of tactical training to the
          group. Completed audits, employee ratings and administrative duties.
          .   Monitored and reviewed gang and narcotic investigations to ensure compliance with
              Department policy. Conducted use of force investigations.
          r   Submitted all investigative and administrative reports to the Commanding Officer for his review
              and approval. Testified in court and at administrative hearings.

Detective, Wilshire Division
March 1995 to November 1996
Los Angeles Police Department - Los Angeles, California
          Assigned to various areas including: Robbery, Burglary, Auto Theft, Major Assault Crimes (Assaults
          with Domestic Violence), Homicide and the West Bureau Narcotics Group Field Enforcement
          Section. Conducted preliminary investigations and follow-up investigations. lnterviewed victims
          and witnesses of crimes and interrogated individuals suspected of committing crimes. Conducted
         surveillances.
         o    Filed criminal investigations with the Los Angeles City Aftorney's Office and the Los Angeles
              District Attorney's Office.
         .    Worked in conjunction with other law enforcement agencies and entities within the Los Angeles
              Police Department.
         .    Wrote and served search warrants. Booked evidence related to investigations.
         .    Trained local businesses and community groups in the areas of safety and security.


                                                                                            airchild v Coryell County
                                                                                                           App. 310
                                                                                                  P-001662
Scott A. DeFoe                                                                                             Page 5
Police Officer
November 1989 to March 1995
Los Angeles Police Department - Los Angeles, California
        Functioned in numerous roles as a Police Officer l, ll, and lll to include: Patrol, Field Training Officer
        (FTO), Detective Trainee, Vice, Special Enforcement Group, Divisional CRASH (gangs) and
            Operation Central Bureau CRASH (gangs).
            .   Selected to Specialized Units based on high performance and ability to work well in small
                cohesive units throughout the Department.
            .   Testified in court on a multitude of matters. Certified in court as a narcotic, g?r9, and vice expert.

SpecialAgent-Organized Grime Drug Task Force (OCDETF)
June 1988 to October 1989
            Department of Treasury, United States Gustoms Service - San Francisco, California. Special
            Agent assigned to a multi-agency narcotics task force. lnvestigated major suppliers of narcotics and
            dangerous drugs who were engaged in illegal activities on an organized and commercial basis in an
            undercover capacity.
            .   Prepared and served search warrants. Worked in conjunction with the Assistant United States
                Attorney in San Francisco. Testified in Federal Court and at Asset Forfeiture Hearings.
United States Army Reserve
June 1983 to June 1989
Honorable Discharge as E-4. Military Occupational Skill (MOS)-72E-Combat lnfantry Communications

Training (Received and Provided Training):
Weapons Training/Qualification on Monthly Basis-M-4, MP-5, Benelli Shotgun, Kimber/.45/191 1, Remington
870 Shotgun, Glock, Force Option Simulator (Quarterly). Quarterly mandatory weapons certification from
November 1989 to June 2010.

Additional Training/Gertification(s):     (1 1/1   989-06/201 0)

Supervisor Training:
lncident Command System 100-800
Sexual Harassment Training for Supervisors
Career Development for Supervisors
Standards Based Assessments for Supervisors
Supervisors Consent Decree Training
Vehicle Pursuit Policy Supervisor Training
Watch Commander School Retaliation Training
RMIS TEAMS ll (Non-Categorical Use of Force Supervisor Training)
Ethics in Law Enforcement
Career Survival Workshops
Problem Oriented Policing and the SARA Model
Cultural Diversity Tools for Tolerance
lnstructor Development Course (lDC)
Officer lnvolved Shootings Administrative lnvestigations Training
Prop 1 1S-Hearsay Evidence Training
Managing Workplace Conflict CLETS-NCIC
Racial Profiling
West Point Leadership School for Supervisors
Basic Supervisor School

HAZMAT Training:
Advanced Chemical and Biological lntegrated Response, LAFD Hazardous Materials Technical Specialist (A-
D)-Certified HMMAT Technician, Technical Emergency Response Training, Law Enforcement Protective
Measures.

                                                                                                                CountY
                                                                                             airchild v CorYellApp. 311
                                                                                                     P-001663
Scott A. DeFoe                                                                                    Page 6

Grisis Negotiations/Mental Health Training:
Hostage Negotiations - Advanced, Behavioral Sciences Services Section
Officer-l nvolved  S hooti ng/Barricaded Su bject Services Debriefs
Crisis Negotiation Training and Curriculum Development for West Point Military Academy
Didi Hirsch Suicide Prevention Training (Volunteered and Supervised on an ongoing basis)
Mood Disorders/Post Traumatic Stress Disorder Training, Communicating with People with Disabilities
Mental Health lntroduction MEU-SMART Orientation
Mental lllness Update
Drug Recognition Expert Training and Certification
Under the lnfluence-1 1550 Health and Safety Code Training
lnstitute for the Prevention of ln-Custody Deaths Training on Recognizing Agonal & Other Breathing Problems
(2015). Attended and facilitated LAPD CNT 40-Hour Course
Attended FBI Basic Crisis Negotiation Course


Tactical Training:
Crowd Management Control, Search and Arrest Warrant Tactics
Less than Lethal Use of Force Training and Certification TASER MX-26, X-26 Train the Trainer
(Trai ner/l nstructor Certifi cation )
Tactics Against Hostile Dogs
End of Pursuit Tactics Overview
Communication-Keeping Your Edge
Crowd Management and Control
lmmediate Action Rapid Deployment
Arrest and Control Trainer Certification
AnimalShootings
 Mobile Field Force Supervisor Train the Trainer
 Officer Survival-Shooting
 Personal Protective Equipment (PPE)
 Pursuit lntervention Techniques for Supervisors
 Baton/lmpact Weapon
Advanced Canine Supervisor Course
Basic Metro School
Collapsible Baton
Officer Safety Field Tactics
Mobile Field Force Training
Narcotics/Tactical Entry Update
Field Training Officer Update
Standard Emergency Management System (SEMS)
CPR-First Aid Recertification
Basic Arrest and Control Techniques
Driver Awareness Training
Undercover Operations
I nterrogation Techniques


VICE School
37mm Baton Round Training
Civil Unrest Response Training
Hobble Training
Advanced Field Officer Course, Oleoresin Capsicum (OC) Gas Training
Search Warrant Counter Measures
Riverside Sheriffls Department Jail Operations Course to include Title XV


                                                                                     Fairchild v CorYell CountY
                                                                                                    App. 312
                                                                                               P-001664
Scott A. DeFoe                                                                                 Page 7
Detective Training:
Basic Detective School
Juvenile Procedures School
Association of Threat Assessments Professionals (ATAP) Training
Workplace lnvestigative Training
LAPD Narcotics School
POST lnvestigative and lnterrogation Course
POST Cognitive & Statement Analysis Training Course
Special lnvestigative Section Surveillance Training

Galifornia Peace Officer Standards and Training (P.O.S.T.) Commission: Basic, Intermediate,
Advanced and Supervisory Certificates.

Outside Training:
Dale Carnegie 12-week Public Speaking School
Americans for Effective Law Enforcement (AELE) Certified Litigation Expert Courses
Use of Force By The Numbers: 4, 8, 14 (lnstitute for the Prevention of ln-Custody Deaths-lPICD)
California Specialized Training Unit Hazardous Materials First Responder Operations Weapons of Mass
Destruction Law Enforcement Field Support Course
Louisiana State University Screening of Persons by Observational Techniques (SPOT)
Subconscious Communication for Detecting Danger by lnternational Academy for Linguistics and Kinesics
Department of Homeland Security WMD Radiological/Nuclear Course of Hazardous Materials Technicians
UNLV WMD Radiological/Nuclear Awareness Train The Trainer Course, FEMA Advanced Chemical and
Biological lntegrated Response Course Mobile Training Event
FEMA WMD Law Enforcement Threat
Hazard Recognition, and Emergency Actions Training
CSTI Technician/Specialist 1A-D, DHS WMD Tactical Commander Management and Planning
Licensed California Private lnvestigator (License No. 29151)
Certified California Criminal Defense lnvestigator.

Associations

California Association of Licensed lnvestigators
Peace Officers Association of Los Angeles County (POALAC)
Americans for Effective Law Enforcement (AELE)
California Crime Prevention Officers Association
lnternational Association in Crime Prevention Partners
California Peace Officers Association

Education

Master of Legal Studies, 2018 to Present
Pepperdine Law School - Malibu, California, United States

Master of Arts: Public Administration, 1998
California State University - Long Beach, California, United States

Bachelor of Science: Criminal Justice, 1988
Northeastern University - Boston, Massachusetts, United States


                                                                                                 App. 313
                                                                                             v Coryell County
                                                                                            P-001665
                                   Scott A. DeFoe
            On-Scene Consulting Group,                           LLC
                              P.O. Box 4456
                  Huntington Beach, California 92605-4456
                           (714) 6ss-4280 (Celt)
                          Email:   sdefoe3   l3@msn.com

          RECORD OF TRIAL TESTIMONY & DEPOSITIONS

1. Deposition:   April 15,2010, Dorman, et al. v. State of California (CHP) Case
No. INC058224.

2. Deposition: August 28,2014, L.H. (Henning) v. County of Los Angeles, et a1.,
Case No. CV13-1156-GW (JCGx)

3. Deposition: September 15,2074, A.D., (De La Torre) et al. v. City of Los
Angeles, et al, Case No. CVl3-6510-JFW (Asx)

4. Deposition: October 28,2014, Goodlow v. City of El Cajon, Case No
l3cvI542 DMS NLS

5. Deposition: February 3,2015, Castro v. County of Los Angeles, et al., Case No.
cv13-6631.

6. Deposition: April 70,2015, James Gallegos v. Havana House, Gilardo Lopez,
Donald Bernard, Joseph Escandon and DOES 1-100, Case No. 8C508561.

7. Trial Federal Court: April 29,2015, Goodlow v. City of El Cajon, Case No.
13cv1542 DMS NLS. United States District Court, Southern District of
California, Judge Dana S. Sabraw.

8. Deposition: May 14,2075, Eloy Jacobo v. City of Palm Springs, a Govemment
Agency, DOES I through 50, inclusive, Case No. INC 1302171.

9.   Deposition: August 14,2015, Valine Gonzalez (SantibanezMatter) v. City of
Visalia; Tim Haener; and DOES 2-10, inclusive, Case Nol:13-cv-01697.




                                                                      Fairchild v Coryell CountY
                                                                                    App. 314
                                                                               P-001666
Page 2123

10. Trial State Court: August 18,2015, James Gallegos, Plaintiff v. Havana
House; Gilardo Lopez; Donald Bernard; Jose Escandon and DOES 1-100,
inclusive, Defendants. Case No. BC 508561

11. Deposition: S eptember 1,2015 (Part 1) and September 4,2015 (Part2),
Frederick Ronald Thomas; JR., individually and as successor-in-interest of Kelly
James Thomas, deceased, Plaintiff, vs. City of Fullerton, et al. Case No. 30-2012-
00s81299.

L2. Deposition: September 15,2075, Anthony Del Real, individually and as
successor-in-interest to John Del Real, Jr; Brittany Del Real Davis, individually
and as successor-in-interest to John Del Real Jr.; and Shirley Lowery, Plaintiff vs.
City of Long Beach; et al., Defendants.

13. Deposition: September 23,2075, R.A., a minor, by and Through his guardian
ad Litem Adrianne Penrose, Individually and as successor in interest of John
Armes, deceased, and Adrianne Penrose, individually, Plaintiffs vs. County of
Riverside, Et a1., Defendants.

14. Deposition: October 19,2015.TaraGarlick, individually; M.L.S., C.J.S.,
C.R.S., and E.Z.S., minors, by and through their guardian ad litem, Judy Silva, in
each case individually and as successors in interest to David Silva, deceased; J.S.,
individually and as successor in interest to David Silva, by and through her
guardian ad litem Adriane Dominguez;Mern Silva, individually; and Salvador
Silva, individually, vs. County of Kern, EIal., Defendants, Lead Case No. 1:13-
CV-O1051-LJO-JLT.

15. Deposition:  November 20,2015, Gonzalo Martinez, Plaintiff vs. County of
Los Angeles; Cuauhtemoc Gonzalez and Does 1 through 10, inclusive. Defendants.

16. Deposition: December 1,2015, Mindy Losee, individually and as successor
in interest to Breanne Sharpe, deceased, Plaintiff vs. City of Chico, Scott Zuschin,
Damon Selland, Nick Vega, Jared Cumber, David Quigley; and DOES 1-10,
inclusive. Defendants.

17. Deposition: December 17,2015, Stanley Jordan, an individual, Plaintiff vs.
City of Hawthorne, Officer Matthew Manley, and DOES 1-10, inclusive.



                                                                                       CountY
                                                                     Failchild v Coryell
                                                                              P-00166App.
                                                                                       / 315
Page3123

18. Deposition:     February 10,2016, Bridget Wiseman, individually and as
successor-in-interest of Dean Gochenour, deceased, Plaintiff vs. City of Fullerton,
Vincent Mater, Carlos Medina and DOES I to 50, inclusive.

19. Deposition: April 1,2016, N.W., a minor by through his guardian ad litem
Tkeyah Boyd, individually and as successor-in-interest to Tyler Damon Woods,
Plaintiffs vs. City of Long Beach, Officer John B. Fagan; Officer Daniel A.
Martinez, and DOES 1-10, inclusive, Defendants. Case No. EDCV14-01569-VAP
(SP).

20. Deposition: April 7,2076, R.D.C., a Minor, by and through          his Guardian ad
Litem, Maria Teresa Penatoza, Plaintiffs vs. County of Los Angeles, a public
entity; Jerry Powers, Booker Waugh, Les Smith, and DOES I through 10,
individually and in their official capacity as Probation Officers for the County of
Los Angeles, Defendants (Case No. CV14-6014 DMO SHX).

21. Trial
        State Court: April 20,2016, Eloy Jacobo v. City of Palm Springs, A
Govemment Agency and DOES 1-50, inclusive, Case No. INC 1302171.

22. Deposition: April     28,2016, Ledesma vs. Kern County, Case No.14-CV-
01634-LJO-JLT.

23. Deposition: May 16,2016, Dennis Dean Sr., Susannah Hardesty, and Amy
Dean, Plaintiff s vs. Salvador Robles; Daryl Meadows; Randy Moya and
DOES 4-25, Case No. 2:13-cv-00730 JAM KJN.

24. Trial Federal Court: June 76,2076,      N.W.,  minor by through his guardian
                                                    a
ad litem Tkeyah Boyd, individually and as successor-in-interest to Tyler Damon
Woods, Plaintiffs vs. City of Long Beach, Officer John B. Fagan; Officer Daniel
A. Martinez, andDOES 1-10, inclusive, Defendants. Case No. EDCVI4-01569-
vAP   (SP).

25. Deposition: June22,2016, May 11,2017, Marian Arnaya, individually           and
as successor -in-interest of Emiliano Arnaya, deceased; G.A., a Minor by and
through his Guardian ad Litem Belinda Krawiec, individually and as successor-in-
interest of Emiliano Amaya, deceased; Gloria Amaya, individually, Plaintiffs, vs.
County of Los Angeles; Sheriff Lee Baca, and Does 1 to 50, Inclusive, Defendants
Case No. VC062384.



                                                                        Fairchild v Coryell County
                                                                                      App. 316
                                                                                 P-001668
Page 4123

26. Deposition:     June 27,2016, Robert J. Zambrarto JR., Kathleen Zambrano, and
Jillian Zambrano,   a Minor and through her Guardian ad Litem, Robert J. Zartbrano
JR., Plaintiffs vs. Andrew Drobot, Redondo Beach Police Department, City of
Redondo Beach, and DOES 1 to 50, Inclusive, Defendants.

27. Deposition: July 5, 2016, NONA OPSITNICK AND LINDA STERETT,
Plaintiffs vs. CITY OF LONG BEACH; ERIC BARICH, SALVADOR
ALATORRE, ABRAM YAP, and DOES 4-70, inclusive Defendants.
Case No. 14-9370-PLA.

28. Deposition: July 7,2016, Leslie Laray Crawford, individually and as
Successor in Interest to MichaelLaray Dozer, deceased, Plaintiff, vs. City of
Bakersfield, a municipal entity, Officer Aaron Stringer, an individual, Michael
Eugene Dozer (as a nominal defendant) and DOES I through 10, inclusive,
Defendants, Case No. 1 : 14-CV-01735-SAB.

29. Trial Federal Court: August 19,2016, Anthony Del Real, individually and as
successor-in-interest to John Del Real, Jr; Brittany Del Real Davis, individually
and as successor-in-interest to John Del Real Jr.; and Shirley Lowery, Plaintiff vs.
City of Long Beach; et al., Defendants.

30. Deposition:     September 19,2016, D.G., a minor, by and through his
guardian ad litem, Denise Bonilla, individually and as successor-in-interest to
David Garcia, deceased; D.E.G., a minor, by and through her guardian ad litem,
Denise Bonilla, individually and as successor-interest to David Garcia, deceased;
G.D., a minor, by and through her guardianad litem, Denise Bonilla, individually
and as successor-in-interest to David Garcia, deceased; RAMONA RAMIREZ
NUNEZ, individually; Plaintiffs, vs. COUNTY OF KERN; ROBERT REED;
DOES 2 THROUGH 10; Defendants.

31. Deposition: October 4,2076, J.M., a minor by and through his guardian ad
litem Celine Lopez, individually and as successor-in-interest to Hans Kevin
Arellano, Plaintiff vs. CITY OF SANTA ANA, OFFICER JESSICA GUIDRY;
OFFICER STEPHEN CHAVEZ; and Does 1-10, inclusive, Defendants. Case No
8:15-cv-00432.




                                                                     Fairchild v Coryell CountY
                                                                                     App. 317
                                                                              P-001669
Page 5123

32. Trial Federal Court:    October 20,2016, Leslie Laray Crawford, individually
and as Successor in Interest to MichaelLaray Dozer, deceased, Plaintiff, vs. City
of Bakersfield, a municipal entity, Officer Aaron Stringer, an individual, Michael
Eugene Dozer (as a nominal defendant) and DOES 1 through 10, inclusive,
Defendants, Case No. 1 : 14-CV-01735-SAB.

33.Deposition: November 30, 2016, Brian Bunnak, Plaintiff, vs. KION JAMES
MOSBAT, an individual, and DOES 1 through 10, inclusive, Defendants. Case No.
BC57l97s.

34. Deposition:   February 13, 2017,Abraham Valentin, Alejandro Francisco
Peralta, Michael Dominguez,Frank Margarito Escobedo, Plaintiffs vs. ROBERT
JACKSON, and DOES 1-50, Inclusive, Defendants. Case No. CV 15-0901I-BRO
(AFMX).

35.  Deposition: March 3,2017, ARTURO GONZALEZ,Plaintiff, vs.
CITY OF BAKERSFIELD, GARY CARRUESCO, DOUG BARRIER, KASEY
KNOTT, JUAN OROZCO, and DOES 5-10, Defendants.
Case No. 1 : 16-CV-00107-JLT.

36. Trial Federal Court: March 9,2017, LUIS ARIAS, an individual, Plaintiff,
vs. COUNTY OF LOS ANGELES, a municipal entity; DEPUTY KENNETH
FITCH, an individual and DOES 1 through 10, inclusive, Defendants.
Case No. 2: I 5-CV-02170-AB-AS.

37.  Deposition: March 10,2017, FREDRICK THOMAS and ANNALESA
THOMAS, as Co-Administrators of the Estate Leonard Thomas, and its statutory
beneficiaries, Plaintiffs, vs. BRIAN MARKERT; MICHAEL WILEY; NATHAN
VANCE; MICHAEL ZARO; SCOTT GREEN; JEFF RACKLEY; CITY OF FIFE;
CITY OF LAKEWOOD; PIERCE COUNTY METRO SWAT TEAM; and JOHN
DOES 1 through 10, Defendants. (Case No. 3:16-cv-05392).

38.  Deposition: March 76,2077, DENNIS BLOCH, an individual and
JENNIFER BLOCH, an individual, Plaintiff vs. STANFORD HOTELS
CORPORATION, HARBOR VIEW HOLDINGS, Inc., A CALIFORNIA
CORPORATION, MARRIOT INTERNATIONAL INC; A DELAWARE
CORPORATION, SAN DIEGO HOTEL COMPANY,LLC; PORTER GREER,
and DOES I through 21,Defendants. Case No. 37-2015-000028814-CV-PO-CTL.



                                                                    Fairchild v Coryell CountY
                                                                                    App. 318
                                                                            P-001670
Page 6/23

39. Denosition: March 22,2077, CINDY MICHELLE HAHN; AND
BRANDON HAHN, Plaintiffs vs. CITY OF CARLSBAD; OFFICER J.
KNISLEY; OFFICER KENYATTE VALENTINE; OFFICER KARCHES;
CORPORAL GALANOS; OFFICER SEAPKER; AND DOES 1 THROUGH 50,
Defendants. Case No. 3:15-cv-02007-DMS-BGS.

40. Deposition: April 26,2077, DEMETRICE SIGHTLER, Plaintiff, vs. CITY
OF SAN DIEGO, SAN DIEGO POLICE DEPARTMENT ASSISTANT CHIEF
DAVID NISLEIT AND DOES 1-30, Defendants, Case No. 15-CV-2235-LAB
(DHB).

41. Trial State Court: May l l,20l7,MaianAmaya, individually and as
successor -in-interest of Emiliano Amaya, deceased; G.A., a Minor by and through
his Guardian ad Litem Belinda Krawiec, individually and as successor-in-interest
of Emiliano Amaya, deceased; Gloria Amaya, individually, Plaintiffs, vs. County
of Los Angeles; Sheriff Lee Baca, and Does I to 50, Inclusive, Defendants.
Case No. VC062384.

42. Deposition: June 6, 2017, HECTOR MEJIA, an individual, NORA
SANTILLAN, an individual, Plaintiffs, vs. ADIEB TIESSAN, an individual,
LEWIS ANTHONY GEORGE, an individual; and LEWIS JOBY ANTHONY, an
individual; FAHMY MUSHMEL, an individual; SALAM MUSHMEL, an
individual; THE FAHMY MUSHMEL AND SALAM MUSHMEL LIVING
TRUST; and DOES I through 20, Inclusive, Defendants.
Case No. BC594095.

43. Deposition:     June 8, 2017, Nathaniel Smith v. City of Stockton, et al.
Case No.   5 : 1 5-CV-0   1   603-JGB-(DTBx)

44. Trial Federal Court: June 21 ,2077, Abraham Valentin, Alejandro Francisco
Peralta, Michael Dominguez,FrattkMargarito Escobedo, Plaintiffs vs. ROBERT
JACKSON, and DOES 1-50, Inclusive, Defendants. Case No. CV 15-0901I-BRO
(AFMX).




                                                                      Fairchild v CorYell CountY
                                                                                      App. 319
                                                                               P-001671
Page7l23

45.      Trial Federal Court:                    FREDRICK THOMAS and
                                 June 26-27 ,2017 ,
ANNALESA THOMAS,            as Co-Administrators of the Estate Leonard Thomas, and
its statutory beneficiaries, Plaintiffs, vs. BRIAN MARKERT; MICHAEL WILEY;
NATHAN VANCE; MICHAEL ZAPIO:, SCOTT GREEN; JEFF RACKLEY;
CITY OF FIFE; CITY OF LAKEWOOD; PIERCE COUNTY METRO SWAT
TEAM; and JOHN DOES I through 10, Defendants. (Case No. 3:16-cv-05392).

46. Deposition:   June 30, 2017, K.J.P., a minor, and K.P.P., a minor, individually,
by and through their mother, LOAN THI MINH NGUYEN, who also sues
individually and as successor in interest to her now deceased husband, Lucky
Phounsy, and KIMBERLY NANG CHANTHAPHANH, individually, Plaintiffs
vs. COUNTY OF SAN DIEGO; et a1., Defendants. (Case No. 15-cv-02692-H-
MDD).

47   .
     Deposition: July 10,2017 , REBECKA JACKSON-MOESER, Plaintiffs,
vs. DAVILA and DOES I through 10, inclusive, individually and in their official
capacity as CALIFORNIA HIGHWAY PATROL OFFICERS, Defendants.
Case No. CV-l16-8733 SVW (JPRX).

48. Deposition: JuIy 12,2017, A.E.R., a Minor, by and through his Guardian ad
Litem, STEPHANIE YANEZ,both Individually and as Successor in Interest on
behalf of Plaintiff s Decedent EDUARDO EDWIN RODRIGUEZ, ESTELA
RODRIGUEZ, and ABEL RODRIGUEZ, for themselves as parents of the
Decedent, Plaintiffs, vs. COUNTY OF LOS ANGELES, a Public Entity,
ANDREW ALATORRE, SANDY GALDAMEZ, andDOES 1 through 10,
inclusive, individually and in their official capacity as Los Angeles County
Sheriff s Department Deputies, Defendants.
Case No. 2:16-cv-04895.

49. Deposition: July 14, 2017, JONATHAN A. GARCIA, an individual,
Plaintiff vs. UNITED STATES OF AMERICA, DRUG ENFORCEMENT
ADMINISTRATION SPECIAL AGENT CHARLES VALENTINE, AND DOES
1-10, inclusive, Defendants. Case No. 2:16-cv-016664.




                                                                     Fairchild v Coryell CountY
                                                                                    App. 320
                                                                              P-001672
Page 8123

50. Trial Federal Court: August 2,2017, CINDY MICHELLE HAHN; AND
BRANDON HAHN, Plaintiffs vs. CITY OF CARLSBAD; OFFICER J.
KNISLEY; OFFICER KENYATTE VALENTINE; OFFICER KARCHES;
CORPORAL GALANOS; OFFICER SEAPKER; AND DOES 1 THROUGH 50,
Defendants. Case No. 3:15-cv-02007-DMS-BGS.

51. Deposition: August 4,2017, Arnulfo Hernandez v. United States of
America, Case No. 5: 16-CV-00727-SVW(SPx).

52. Deposition: August 9,2017 , PAMELA MOTLEY, ESTATE OF CINDY
RAYGOZA, through its legal representative and administrator, YVETTE
CALDERA; VALERIE CALDERA; DANNY RICE, Plaintiffs, vs.
JOSEPH SMITH; BRIAN LITTLE; DERRICK JOHNSON; MICHAEL COUTO;
BERNARD FINLEY; BYRON URTON; RYAN ENGUM; UNKNOWN POLICE
OFFICERS; THE CITY OF FRESNO CALIFORNIA, Defendants.
Case No. 1 :15-CV-00905.

53. Deposition: August 14,2017, Desiree Marlinez, Plaintiff   vs.
KYLE PENNINGTON; KIM PENNINGTON; CONNIE PENNINGTON;
KRISTINA HERSHBERGER; JESUS SANTILLAN; CHANNON HIGH; THE
CITY OF CLOVIS; ANGELA YAMBUPAH; RALPH SALAZ,AR; FRED
SANDERS; THE CITY OF SANGER; DOES l-20, Defendants.
Case No. I : I 5-cv-00683.

54. Trial Federal Court: August 23,2017 , TREVOR WYMAN, Plaintiff vs
COUNTY OF ORANGE,ZACHARY VARELA and DOES I through 10,
inclusive Defendants. (Case No. CV-I5-01523 AG (KESx).

55. Deposition:     September 6,2017, JUSTIN KAUFMAN, ESQ., as Personal
Representative of the Estate of HANNAH E. BRUCH, Plaintiff,
Vs. EXPO NEW MEXICO, et al. Defendants. Case No. D-101-CV-2015-01792.




                                                                    Fairchild v Coryell CountY
                                                                             P-001673
                                                                                   App. 321
Page9123

56. Deposition: September 8,2017, KHANLY SAYCON, JR., and ANNA
LUZ SAYCON, individually and as surviving heirs and successors in interest of
MHARLOUN SAYCON (deceased), Plaintiffs v. CITY OF LONG BEACH,
ROBERT LUNA, VUONG NGUYEN, and DOES 1-20, Inclusive, Defendants.
Case No. 2:76-cv-05614 JFW (ASx).

57. Denosition:  October 77,2017, JOSE PATINO, an individual, Plaintiff, v.
LIVE NATION ENTERTAINMENT INC., a Delaware Corporation; 4FINI,Irc., a
California Corporation; ROCKSTAR BEVERAGE CORPORATION, a Nevada
Corporation; and DOES 1 through 100, inclusive Defendants., Case No.
crvDs1515083.

58.  Deposition: October 24,2017, NICHOLAS MONTGOMERY, Plaintiff, vs.
The WHISKEY BARREL, Hesperia,LLc, and DOES 1 through 20, inclusive,
Defendants. Case No. CIVDSI 51 8148.

59. Deposition: October 30,2017,
                          ESTATE OF FERAS MORAD, AMAL
ALKABRA, and AMR MORAD Plaintiffs v. CITY OF LONG BEACH,
MATTHEW HERNANDEZ, ROBERT LUNA, Defendants, Case No. 16-cv-
06785-MWF-AJW.

60.  Deposition: November 3,2017 , ARMANDO AYALA, Plaintiff, v.
STATER BROS. MARKETS, and; DOES 1 TO 50, INCLUSIVE, Defendants,
Case No. BC546436.

61. Deposition:   November 7 ,2017 , PRESTON v. BOYER, et al., USDC
Western District of Washington, Case No. 16-CV-01106.

62. Deposition:     November 8,2017 , TRINA KOISTRA; and LARRY FORD,
Plaintiffs, vs. COUNTY OF SAN DIEGO; PLUTARCO VAIL; and DOES 1
through 50, inclusive, Defendants, (Case No. 16-cv-2539 GPC AGS).




                                                                 Fairchild v^Coryell
                                                                                     County
                                                                        P_001674
                                                                              App. 322
Page 10/23

63. Deposition:      December 5,2017, JAMES GOOD, an individual, Plaintiff, vs.
COLTNTY OF LOS ANGELES; LEROY DAVID "LEE" BACA, as Former
Sheriff in his individual and official capacity; JIM MCDONNELL, as Sheriff in his
individual and official capacity; DEPUTY PETER NICHOLAS; DEPUTY JASON
WILL, Defendants. Case No. 2:15-CV-04290-DSF (MRWx).

64. Deposition:
            January 8, 2018, BRYAN JOSEPH FISHER, Plaintiff, vs.
COUNTY OF ORANGE; TODD CARPENTER; ROXANA ENRIQUEZ,
JAVIER MARQUEZ, et al., Defendants. Case No. 16-CV-01866-CJC (KES)

65. Deposition:  January 10,2018, MICHAEL GEGENY, Plaintiff,
vs. CITY OF LONG BEACH, CHIEF JIM MCDONNELL, OFFICER JOSE
MANUEL RODRIGUEZ,#10153; OFFICER JUSTIN S. KRUEGER, #6152 and
DOES I to 50, Inclusive, Defendants, (Case No. BC 553047).

66. Trial   Federal Court: January 23,2018, JONATHAN A. GARCIA, an
individual, Plaintiff, vs. UNITED STATES OF AMERICA, DRUG
ENFORCEMENT ADMINISTRATION SPECIAL AGENT CHARLES
VALENTINE, AND DOES 1-10, inclusive, Defendants.
Case No. 2: I6-cv-016664.

67. Deposition: February 8,2018, DOMINIC ARCHIBALD, and
NATHANAEL PICKETT I, AS SUCCESSORS IN INTEREST TO
NATHANAEL PICKETT II, DECEASED, Plaintiff, vs. COUNTY OF SAN
BERNARDINO, KYLE WOODS, WILLIAM KELSEY and DOES 2-10,
INCLUSIVE, Defendants, (Case No. 5: 1 6-cv-01 128-AB-SPx).

68. Deposition: February 13,2018, THE ESTATE OF JOHNNY MARTINEZ;
PLAINTIFF, VS. COUNTY OF LOS ANGELES, LOS ANGELES COUNTY
SHERIFF'S DEPARTMENT, SHERIFF JIM MCDONNELL, AND DOES 1
THROUGH 50, DEFENDANTS.
CASE NO. BC 579140

69.   Deposition: February 21,2018, TIMOTHY McKIBBEN, an individual,
Plaintiff vs. OFFICER WILLIAM KNUTH, an individual; RAYMOND COTA, in
his official capacity, CITY OF SEDONA, an Arizonamunicipal corporation;
JOHN and JANE DOES I-X, Defendants, Case No. 3:17-CV-08009-JWS.



                                                                  Fairchild v CorYell CountY
                                                                         P-001675
                                                                               App. 323
Page 71123

70. Deposition: February 23,2018, TIFFANIE HUPP and RILEY HUPP, a
minor, by and through his next friend, Tiffanie Hupp, and CLIFFORD MYERS,
Plaintiffs, vs. STATE TROOPER SETH COOK and COLONEL C.R. "JAY"
SMITHERS, Defendants, Case No. 2: 17 -CV -926.

71. Trial Federal Court: March 7-8,2018, DOMINIC ARCHIBALD,         and
NATHANAEL PICKETT I, AS SUCCESSORS IN INTEREST TO
NATHANAEL PICKETT II, DECEASED, Plaintiff, vs. COUNTY OF SAN
BERNARDINO, KYLE WOODS, WILLIAM KELSEY and DOES 2-10,
INCLUSIVE, Defendants, (Case No. 5: 1 6-cv-01 128-AB-SPx).

72. Deposition: April 9,2018, ROBERT PALMER, Plaintiff, vs.
CALIFORNIA HIGHWAY PATROL OFFICER IOSEFA, et al., Defendants
Case No. I : 16-CV-00787-SKO.

          April 13,2018, JEFFREY SIHTO, Plaintiff, vs.
73. Deposition:
HYATT CORPORATION; JOSE CEBALLOS; and DOES I through 50,
Inclusive, DEFENDANTS.
Case No. BC 594206

74. Deposition: April 18, 2018, ROSWITHA M. SAENZ, Individually and on
behalf of THE ESTATE OF DANIEL SAENZ, Deceased, Plaintiff, vs.
G4S SECURE SOLUTTONS (USA) [NC., OFFICER JOSE FLORES AND
ALEJANDRO ROMERO, Defendants. Case No. 14-CV-244PRM.

75. Deposition: April 19,2018, MILDRED MAE MENDOZA as successor-in-
interest of FRANK MENDOZA, SR., et al, Plaintiffs, vs. COUNTY OF LOS
ANGELES, et al, Defendants. Case No. BC 594206.

76. Trial Federal Court: April 25,2018, LOUIS SANCHEZ,anindividual,
Plaintiff vs. DEPUTY JOSHUA RICARD, an individual, and DOES 1 through       10,
inclusive, Defendants. Case No.   5 : 1 7-CV-00339.




                                                                                 CountY
                                                             Fairchild v Coryell
                                                                      P-001676App. 324
Page 12123

77. Deposition: May 1, 2018, DOUGLAS KEVIN VEALE, individually, and as
the Personal Representative for the Estate of KATHRYN JEANETTE NEW,
deceased, and on behalf of the beneficiaries of the Estate including AARON
JAMES NEW, KENT ROBERT MCMAHON, HEATHER JANDICE BRIGETTE
NEW, PATRICK JORDAN WILLIAM NEW, and DUSTY CODY SCOGGINS,
Plaintiffs, vs. WASHINGTON FUGITIVE INVESTIGATIONS, a foreign limited
liability company; TWO JINN, INC., dlblaALADDIN BAIL BONDS, a for-profit
corporation, and MARIO D. CAREY, a Washington resident, Defendants.
Case No. 17-2-08870-l

78. Denosition: May 7 ,2018, ESTATE OF JAVIER GARCIA GAONA, JR., et
al., Plaintiffs, vs. CITY OF SANTA MARIA, et al., Defendants, (Case No. 2:17-
cv-O1983).

79. Trial State Court: June 4,2018, NICHOLAS MONTGOMERY, Plaintiff, vs.
The WHISKEY BARREL, Hesperia,LLc, and DOES I through 20, inclusive,
Defendants. Case No. CIVDS 1 5 I 8 148.

80. Deposition: June 14,2018, CHRISTINE VILLEGAS; RICEZEN
VILLEGAS, a minor, by and through his Guardian Ad Litem MIGUEL
VILLEGAS; DANIEL VILLEGAS, a minor, by and through his Guardian Ad
LitEM MIGUEL VILLEGAS; JOCELYN CASTILLO VILLEGAS and; ESTATE
OF BERNIE CERVANTES VILLEGAS, Plaintiffs. VS. CITY OF ANAHEIM, a
California municipal entrty; JOHN WELTER; NICHOLAS BENNALLACK;
BRETT HEITMANN; KEVIN VOORHIS; MATTHEW ELLIS; and Does 1-10,
inclusive. CASE No : 3 0-20 l7 -00897 184-CU-PO-CJC.

81. Trial Federal Court: July 6. 2018, ESTATE OF FERAS MORAD, AMAL
ALKABRA, ffid AMR MORAD Plaintiffs v. CITY OF LONG BEACH,
MATTHEW HERNANDEZ, ROBERT LUNA, Defendants, Case No. 16-cv-
06785-MWF-AJW.




                                                               Fairchild v Coryell County
                                                                        P_001677
                                                                                App. 325
Page 13/23

82. Deposition: July 16,2018, SHAWN EDWARD RUMENAPP, an individual;
and ERICA RUMENAPP, an individual, Plaintiffs, vs. PANERA BREAD
COMPANY, a Delaware corporation; PANERA, LLC, a Delaware limited liability
company; SARA JAMAL ZEITOUN, an individual; JAMAL ZEITOUN, an
individual; and DOES I through 50, inclusive,
Defendants, Case No: CIVDS 1700576.

83. Deposition: July 77 , 2018, Fralisa McFall, on behalf of the ESTATE OF
JESSICA ANN MARIE ORTEGA, a deceased person, and her statutory
beneficiaries I.S. and D.S., two minor children, Plaintiff, vs. PIERCE COUNTY, a
subdivision of the State of Washington, Defendant, Case No. 17-2-11836-8.

84. Trial State Court: July 20,2018, ARMANDO AYALA, Plaintiff, v.
STATER BROS. MARKETS, and; DOES I TO 50, INCLUSIVE, Defendants,
Case No. 8C546436.

85. Deposition:    July 31,2018, TOMMIE HARzuS, Individually; DERRICK
EUGENE COKER, Individually; SHYWINA DIANE COLE, Individually;
STEPHANIE LORRAINE WILLIAMS, Individually; JEMICA SHANDRA
SPEARS, Individually, Plaintiffs,
vs. GNL, CORP. dlbla GOLD DIGGERS, a Domestic Corporation; Individually;
DOE EMPLOYEES; DOES I through X; and ROE CORPORATIONS I through
X, inclusive, Defendants. Case No. A-16-741693-C.

86. Deposition: August 14,2018, DAVID JESSEN and GRETCHEN JESSEN,
Plaintiffs vs. COUNTY OF FRESNO, CITY OF CLOVIS, and DOES I to 100,
inclusive, Defendants, Case No. I :17-cv-00524-DAD-EPG.

87. Deposition: August 15,2018, ARMANDO VILLANUEVA and
HORTENCIA SAINZ, INDIVIDUALLY and as successor in interest to Pedro
Villanueva, deceased, and FRANCISCO OROZCO, individually, Plaintiffs vs,
STATE OF CALIFORNIA; JOHN CLEVELAND; RICH HENDERSON; and
DOES 1-10, inclusive, Defendants.
Case No. 8:17-cv-01302 JLS (KESx).




                                                                Fairchild v CorYell CountY
                                                                       P-001678
                                                                               App. 326
Page 14123

88. Deposition: August 17,2018, BRIAN O'NEAL
                                           PICKETT III, A MINOR,
AND MICAH OMARI PICKETT, A MINOR, BY AND THROUGH THEIR
GUARDIAN AD LITEM TAMIA GILBERT, Plaintiffs, vs. COUNTY OF LOS
ANGELES, LOS ANGELES COUNTY SHERIFF'S DEPARTMENT, AND
DOES I THROUGH 50, INCLUSIVE, Defendants. CASE NO. TC028173,
Consolidated with T C02821 0 .

89. Deposition: August 21,2018, ESTATE           OF TASHI S. FARMER a/</a
TASHII BROWN, by and through its Special Administrator, Elia Del Carmen
Solano-Patricio; TAMARA BAYLEE KUUMEALI' FARMER DUARTE, a
minor, individually and as Successor-in-Interest, by and through her legal
guardian, Stevandra Lk Kuanoni; ELIAS BAY KAIMIPONO DUARTE, a minor,
individually and as Successor-in-Interest, by and through his legal guardian,
Stevandra Kuanoni, Plaintiffs, vs. LAS VEGAS METROPOLITAN POLICE
DEPARTMENT, a political subdivision of the State of Nevada; OFFICER
KENNETH LOPERA, INDIVIDUALLY and in his Official Capacity; and Does 1
through 5 0, inclusive, Defendants, (Case No. 2 : I 7-CV-0 I 9 46-JCM-PAL).

90. Deposition: August 24,2078, TEAIRA SMALLWOOD, et al, Plaintiffs, vs.
OFFICER JOSEPH KAMBERGER, JR., et al, Defendants, Civil Case No. 24-C-
16-005543.

91. Deposition:August 27,2078, DANIEL MANRIQUEZ, Plaintiff, vs. J.
VANGILDER, et aI., Case No. 16-cv-01320 HSG (PR).

92. Deposition:   September 14,2078, ERIKA SEPULVEDA, FOR HERSELF
AND ON BEHALF OF HER MINOR CHILDREN MELODY PATRICIO AND
ERNESTO PATRICIO, AND MARIA CARMEN SARATE ANGELES, Plaintiffs
v. CITY OF WHITTIER, OFFICER HAUSE, OFFICER CABRAL, OFFICER
MEDINA, MONETARY MANAGEMENT OF CALIFORNIA, INC. dbA
MONEY MART, DOLLAR FINANCIAL GROUP, INC., DFC GLOBAL CORP.
fdba DOLLAR FINANCIAL U.S. INC., JOSE LOPEZ, DON MORTON, and
DOES 2-10, inclusive, Defendants, Case No. 2:17-cv-4457-JAK (KSx)




                                                             Fairohild v CorYell CountY
                                                                    P-001679
                                                                               App. 327
Page 15123

93. Deposition:      September20,2078, DAPHNE SMITH, an individual,
Plaintiff, vs. GGP, INC., a California Corporation Dba EASTRIDGE;
EASTRIDGE, a business organization, form unknown; GENERAL GROWTH
PROPERTIES, INC, a Delaware Corporation dba EASTRIDGE; and DOES I -50,
inclusive, Defendants. Case No. 2015-1-CV-283003. ABM ONSITE SERVICES-
WEST, fNC., Cross-Complainants, vs. ALLIED BARTON SECURITY
SERVICES, LP; AND DOES 7-20, Cross-Defendants.

94. Deposition: September 24,2018, TIMOTHY GRISMORE, an individual;
XAVIER HINES, an individual, Plaintiffs, vs. CITY OF BAKERSFIELD, a
municipality; OFFICER MELENDEZ, an individual; OFFICER LUEVANO, an
individual; OFFICER POTEETE, an individual; OFFICER CLARK, an individual;
OFFICER McINTYRE, an individual; OFFICER VASQUEZ, an individual;
OFFICER BARAJAS, an individual; SERGEANT McAFEE, arr individual; and
DOES 1-10, inclusive, Defendants.
Case No. 1 :17 -cv-00413-AWI-JLT.

95. Deposition:     September 25,2018, CAROLYN GIUMMO and ANTHONY
S. HILL, SR., Individually and as Surviving Parents and as Personal
Representatives of the Estate of ANTHONY H. HILL, Plaintiffs, vs. ROBERT
OLSEN, individually and in his official capacity as a law enforcement officer for
DeKalb County Police Department; and the COUNTY OF DEKALB, GEORGIA,
a municipal corporation, Defendants. (Civil Action File No. 1:15-CV-03928-TCB)


96. Deposition: September 26,2018, MARIA ADAME, in her individual
capacity; CLARISA ABARCA, as aparent of minor child; C.A., in her individual
capacity, and the ESTATE OF DEREK ADAME, as statutory beneficiaries of the
claim for wrongful death of Derek Adame, deceased, Plaintiffs, vs. CITY OF
SURPRISE, SURPRISE POLICE DEPARTMENT, OFFICER JOSEPH GRUVER
and OFFICER SHALTN MCGONIGLE, Defendants. Case No. CV-2017-3200-
PHX-GMS.

97.  Deposition: October 17,2018, BRIAN A. RAMIREZ, Plaintiff, vs.
COUNTY OF SACRAMENTO, SACRAMENTO COUNTY SHERIFF'S
DEPARTMENT, OFFICER RYAN N. VICE, and DOES I through 10, Inclusive,
Defendants. Case No. 2 : I 7-cv-01 868-JAM-GGH.




                                                                                      CountY
                                                                  Fairchild v Coryell
                                                                          P-001680
                                                                                 App. 328
Page 16123

98. Deposition: October 18, 2018, RONEY COFFMAN, Plaintiff, vs. LOS
ANGELES COUNTY SHERIFF'S DEPARTMENT; COUNTY OF LOS
ANGELES; FRAY MARTIN LUPIAN, DOES 1 TO 20, Defendants, Case No.
8C653479.

99. Deposition: October 23,2078, ROBERT PROVOST, INDIVIDUALLY AND
AS PERSONAL REPRESENTATIVE OF THE ESTATE OF ERIC PROVOST,
PLAINTIFF, vS. CITY OF ORLANDO, A FLORIDA MUNICIPAL
CORPORATION, POLICE OFFICER SONJA SAUNDERS AND POLICE
OFFICER TINO CRUZ IN THEIR OFFICIAL AND INDIVIDUAL
CAPACITIES, DEFENDANTS. Case No. 6 : 17 -CV -213 3-ORL-4ODCI.

100. Deposition:      October 24,2018, ANGELA AINLEY, individually and as
successor-in-interest for KRIS JACKSON, deceased; PATRICK JACKSON,
individually and as successor-in-interest for KRIS JACKSON, Deceased, Plaintiff,
vs. CITY OF SOUTH LAKE TAHOE, a public entity; JOSHUA KLINGE,
individually and as a police officer for the City of South Lake Tahoe; City of South
Lake Tahoe Chief of Police BRIAN UHLER, individually; and DOES 2 through
10, Jointly and Severally, Defendants. Case No. 2:16-cv-00049-TLN-CKD.

101. Trial Federal Court:   October 29,2018, ROBERT PALMER, Plaintiff,
vs. CALIFORNIA HIGHWAY PATROL OFFICER IOSEFA, et a1., Defendants.
Case No. 1 : 16-CV-00787-SKO.

102. Deposition: November 9,2018, KIMBERLY             J. ZION, individually and as
successor in interest to CONNOR ZION, Plaintiff vs. COUNTY OF ORANGE,
MICHAEL HIGGINS and DOES 1 through 10, inclusive, Defendants.
Case No. 8: 14-cv-01 1 34-JVS-RNB.

103. Deposition: November 11, 2018, DONNA HUFF, Plaintiff, vs. THE LOS
ANGELES COLINTY SHERIFF'S DEPARTMENT; THE COUNTY OF LOS
ANGELES; DEPUTY GREG WHALEN (EMPLOYEE NO. 476475), OFFICER
MICHAEL REYNOLDS (EMPLOYEE NO. 519952) and DOES I through 10, Inclusive,
Defendants. Case No. LA 16-CV-01733-AB (AGRX).




                                                                Fairchild v Coryell CountY
                                                                         P-001681
                                                                                     App. 329
Page 17123

104.   Deposition: November
                         15, 2018, MERLIN OFFSHORE
INTERNATIONAL, a California Corporation, et a1., Plaintiffs, vs. ADVANCED
RESERVATIONS SYSTEMS, INC., a California corporation, et al., Defendants.
Case No. SC12580.

105.         State Court     December 5, 2018, CHRISTINE VILLEGAS;
RICEZEN VILLEGAS, a minor, by and through his Guardian Ad Litem MIGUEL
VILLEGAS; DANIEL VILLEGAS, a minor, by and through his Guardian Ad
LitEM MIGUEL VILLEGAS; JOCELYN CASTILLO VILLEGAS and; ESTATE
OF BERNIE CERVANTES VILLEGAS, Plaintiffs. VS. CITY OF ANAHEIM, a
California municipal entity; JOHN WELTER; NICHOLAS BENNALLACK;
BRETT HEITMANN; KEVIN VOORHIS; MATTHEW ELLIS; and Does 1-10,
inclusive. CASE No : 3 0-20 17 -00897 184-CU-PO-CJC.

106. Deposition:December 19,2018, VICTOR GARCIA, Plaintiff
vs. REAL HOSPITALITY, fNC., dba MARTINI'S FEEL GOOD LOUNGE;
DYLAN OXFORD, and DOES 1-100, Inclusive, Defendants. Case No. BCV-16-
102039-SPC.

107. Trial Federal Court: January 15,2019, KIMBERLY J. ZION, individually
and as successor in interest to CONNOR ZION, Plaintiff, vs. COIINTY OF
ORANGE, MICHAEL HIGGINS and DOES I through 10, inclusive, Defendants.
Case No. 8: 14-cv-01 I 34-JVS-RNB.

108. Deposition:    January 18,2019, DYLAN KINNEY, individually and on
behalf of the ESTATE OF REGINA ANNAS, a deceased person; RACHEL
HOLLAND, individually, Plaintiffs, vs. PIERCE COUNTY, a subdivision of the
State of Washington, Defendant, Case No. 18-2-07321-4.

109. Deposition:      January 22,2079, GWENDOLYN WOODS, individually and
as Successor in Interest to Decedent MARIO WOODS, PLAINTIFF, vs. CITY
AND COUNTY OF SAN FRANCISCO; a municipal corporation, et al,
DEFENDANTS. Case No. 3 : 1 5-05666-WHO.




                                                          Fairchild v CorYell CountY
                                                                 P-001682
                                                                               App. 330
Page 18/23

110. Deposition:      January 24,2079, JANICE SLY, individually and as
Successor in Interest to ISAAC JERMAINE KELLY, deceased, and CHARLES
ROY, individually and as Successor in Interest to ISAAC JERMAINE KELLY,
deceased, Plaintiffs, vs. LMV II AFFORDABLE, L.P., a California Limited
Partnership doing business as MEADOWVIEW II APARTMENTS; FWC
REALTY SERVICES CORPORATION, a Delaware Corporation; CBR
PROPERTY MANAGEMENT LLC, a Califomia Corporation; STEVEN RAY
DILLICK JR., an individual; and DOES 1 through 50, inclusive, Defendants.
Case No. RICl601732.

111. Trial Federal Court:     January 29,2019, TRINA KOISTRA; and LARRY
FORD, Plaintiffs, vs. COUNTY OF SAN DIEGO; PLUTARCO VAIL; and DOES
1 through 50, inclusive, Defendants, (Case No. 16-cv-2539 GPC AGS).


ll2.  Deposition: February 7,2019, ANTHONY ECONOMUS, Plaintiff, vs.
CITY AND COUNTY OF SAN FRANCISCO; a municipal corporation, et al, City
of San Francisco Police Officer; DOES 1-50INCLUSIVE, Defendants,
Case No. 4:18-cv-01071 HSG.

113. Deposition:     February 17,2019, GABRIEL LAIA{TOSH, on behalf of
himself and all others similarly situated, Plaintiff vs. TECHTRONIC
INDUSTRIES COMPANY, LTD; MILWAUKEE ELECTRIC TOOL
CORPORATION; THE HOME DEPOT, INC.; and DOES 1-10, inclusive,
Defendants, Case No. BC712875.

ll4.   Deposition: February 13,2019.    JOSE VILLEGAS, ffi individual; MARIA
VILLEGAS, an individual; ALDO VILLEGAS, a minor, by and through his
guardian ad litem, Plaintiffs, vs. COUNTY OF SAN BERNARDINO, a
governmental entity; SAN BERNARDINO COUNTY SHERIFF'S
DEPARTMENT, a govemmental entity; RYAN CONNER, an individual; PAUL
KOWALSKI, an individual; and DOES 1-100, inclusive, Defendants.
Case No. CIVDS1606504.




                                                          Fairchild v Coryell County
                                                                 P-001683
                                                                               App. 331
Page 19123

115. Deposition:   February 74,2019, S.A.C A MINOR, BY AND THROUGH
HER GUARDIAN AD LITEM, KAREN NUNEZ VELASQUEZ,
INDIVIDUALLY AND AS SUCCESSOR INTEREST TO JONATHON
CORONEL, AND MARIA B. CORONEL, AN INDIVIDUAL, PLAINTIFFS, VS.
COUNTY OF SAN DIEGO, AN ENTITY; CHRISTOPHER VILLANUEVA AN
INDIVIDUAL; AND DOES 1 THROUGH 10, INCLUSIVE, DEFENDANTS.
Case No. 1 TCV1 459-WQH-AGS.

116. Deposition:     February 28,2018, FERMIN VINCENT VALENZTJELA,
Plaintiff, vs. CITY oF ANAHEIM, et a1., Defendants, (Lead Case No. SACV 17-
0278 CJC (DFMx).

ll7   .   Deposition: March 7 ,2019, K.C., a minor, by and through her guardian    ad
litem Carolina Navarro; A.S., a minor, by and through her guardian ad litem
Araceli Saenz; K.C., by and through her guardian ad litem Amber Neubert;
JACQUELINE LAWRENCE; KEITH CHILDRESS, SR., in each case
individually and as successor in interest to Keith Childress, Jr., deceased; and
JACQUELINE LAWRENCE as administrator of the ESTATE OF KEITH
CHILDRESS, JR., Plaintiffs, vs. LAS VEGAS METROPOLITAN POLICE
DEPARTMENT, LINITED STATES OF AMERICA DEPARTMENT OF
JUSTICE; ROBERT BOHANON; BLAKE WALFORD; JAMES LEDOGAR;
BRIAN MONTANA; and DOES 2-10, inclusive, Defendants.
Case No. 2: 1 6-CV-03039-JCM-NJK.

118. Deposition: March 13,2019, BAO XUYEN LE, INDIVIDUALLY,        and as
the Court appointed PERSONAL REPRESENTATIVE OF THE ESTATE OF
TOMMY LE, HOAI "SUNNY" LE, Tommy Le's Father, DIEU HO, Tommy Le's
Mother, UYEN LE and BAO XUYEN, Tommy Le's Aunts, KIM TUYET LE,
Tommy Le's Grandmother, and QUOC NGUYEN, TAM NGUYEN, DUNG
NGUYEN, JULIA NGUYEN AND JEFFERSON NGUYEN, Tommy Le,s
Siblings, Plaintiffs, vs. MARTIN LUTHER KING JR. COUNTY as sub-division
of the STATE OF WASHINGTON, and KING COUNTY DEPUTY SHERIFF
CESAR MOLINA. Defendants. Case No. 2:18-CV-00055-TSZ.

119. Deposition: March 79,2019, MICHAEL WILLIAM FONG, M.D., an
individual, Plaintiffs, vs. COUNTY OF LOS ANGELES COUNTY SHERIFF'S
DEPARTMENT; VIRIDIANA PEREZ; AND DOES 1 THROUGH2},Inclusive,
Defendants. Case No. BC630745.


                                                                                      CountY
                                                                  Fairchild v CorYell
                                                                           P-001684 App. 332
Page20123

120. Deposition: March 27 ,2019, KATHY CRAIG and GARY WITT,
individually and as successor-in-interest to BRANDON LEE WITT, deceased,
Plaintiffs, vs. COUNTY OF ORANGE, and NICHOLAS PETROPULOS, an
individual, and DoES 1-10, inclusive, Defendants. Case No. SACV 17-00491-CJC
(KESx).

121.   Deposition: April 4,2019, PATRICK J. CAVANAUGH, Plaintiff,       vs.
DONNY YOUNGBLOOD, Kern County Sheriff; BRIAN HULL,
Classifications/Gang Unit Sergeant; JOSH JENNINGS, Lerdo Pre-Trial Facility
Classification/Gang Unit Deputy; OSCAR FUENTEZ, Lerdo Pre-Trial Facility
Classification/Gang Unit Deputy; DAVID K. FENNELL, M.D., Medical Director,
Atascadero State Hospital; DAVID LANDRUM, Chief, Office of protective
Services, Atascadero State Hospital; CHRISTOPHER GUZMAN;
Classification/Gang Unit Officer, Atascadero State Hospital; DILLON MORGAN,
Clas sifi cation/Gang Unit O ffrcer, Atascadero State Ho spital, D efendants.
Case No. I : 1 7-cv-00832-DAD-JLT.

122. Deposition: April 12,2019, TATYANA HARGROVE, Plaintiff,           vs.
CITY OF BAKERSFIELD, BAKERSFIELD POLICE DEPARTMENT OFFICER
CHRISTOPHER MOORE, BAKERSFIELD POLICE DEPARTMENT SENIOR
OFFICER GEORGE VASQUEZ, and DOES 1-10, inclusive, Defendants.
Case No. 1 :17-CV-001743-JLT.

123. Trial   tr'   aI Court: April 25,2019, KATHY CRAIG and GARY WITT,
individually and as successor-in-interest to BRANDON LEE WITT, deceased,
Plaintiffs, vs. COUNTY OF ORANGE, and NICHOLAS PETROPULOS, an
individual, ffid DOES 1-10, inclusive, Defendants. Case No. SACV 17-00491-CJC
(KESx).

124. Deposition: May 21,2019, DEMETRIC FAVORS, Plaintiff,
vs. CITY OF ATLANTA, a municipal corporation of the State of Georgia,
Defendant. Civil Action File No. 1:17-cv-03996-SCJ.




                                                                                 CountY
                                                           Fairchild v CorYell
                                                                    P-001685       App. 333
Page2ll23

125. Deposition: May 28, 2019,     JESSE MONTELONGO, an individual;
VICTORIA MONTELONGO, an individual; THERESA LOZANO an individual;
J.M., a minor, by and through his Guardian Ad Litem, RUBY MORALES; E.M., a
Minor, by and through his Guardian Ad Litem RUBY MORALES; ALE. M., ?
minor by and through her Guardian Ad Litem, ADOLFO GONZALEZ; ALI. M., &
minor by and through her Guardian Ad Litem, ADOLFO GONZALEZ; ALA.M.,
a minor by and through her Guardian Ad Litem, ADOLFO GONZALEZ,
Plaintiffs, vs. THE CITY OF MODESTO, a municipal corporation; DAVE
WALLACE, individually and in his capacity as an officer for the CITY OF
MODESTO Police Department; and DOES l-25, DEFENDANTS.
Case No. 1 "1 5-CV-01 605-TLN-BAM.

126. Deposition: May 30,2019, STAN SEVERI    MYRANDA SEVERI,
                                                    and
Plaintiffs, vs. COUNTY OF KERN; KERN COUNTY SHERIFF DONNY
YOUNGBLOOD, in his individual capacity; DEPUTY GABRIEL ROMO, in his
individual capacity; AND DOES 1 to 10, inclusive, in their individual capacities,
Defendants. Case No. 1 :17-CV-00931-AWI-JLT.

127. Deposition: June 12,2079, ANDRE THOMPSON, a single man; and
BRYSON CHAPLIN, a single man, Plaintiffs, vs. CITY OF OLYMPIA, a
municipal corporation and local government entrty; and RYAN DONALD AND
"JANE DOE" DONALD, individually and the marital community comprised
thereof, Defendants. Case No. 3: I 8-cv-05267-RBL.

128. Deposition:    June 14, 2079, PRESTON v. BOYER, et       aI.,   USDC Western
District of Washington, Case No. 16-CV-01106.

129. Trial Federal Court: June20,20l9, DANIEL MANRIQIJEZ,Plaintiff,
vs. J. VANGILDER, et al., Case No. 16-cv-01320 HSG (PR).




                                                             Fairchild v Coryell Counfy
                                                                      P_001686      App. 334
Page 22/23

130.   Deposition: June25,2019, LISA G. FINCH, Individually,   as Co-
Administrator of the Estate of Andrew Thomas Finch, deceased, and as Next
Friend of her minor granddaughter, AF; DOMINICA C. FINCH, as Co-
Administrator of the Estate of Andrew Thomas Finch, deceased; and ALI
ABDELHADI, Plaintiffs, vs. CITY OF WICHITA, KANSAS; JOHN DOE
POLICE OFFICERS 1-10, Defendants. Case No. 18-CV-01018-JWB-KGS.

131. Deposition:     June 28, 2019, PAMELA ANDERSON, Individually and as
Independent Administrator of the Estate of JAMES ANDERSON, deceased,
Plaintiff, vs. CITY OF CHICAGO, a Municipal Corporation, and OFFICER
CHRISTOPHER RAMEY, individually and as agent, servant and employee of the
CITY OF CHICAGO, Defendants, (Case No. 16 L 003346).

132. Deposition: July 2,2019, BRIDGET BRYDEN, Plaintiff,       vs. CITY OF
SANTA BARBARA; and DOES         1   to 50, Case No. 17CW01529.

133. Trial   State Court: July 3,2019, JANICE SLY, individually and as
Successor in Interest to ISAAC JERMAINE KELLY, deceased, and CHARLES
ROY, individually and as Successor in Interest to ISAAC JERMAINE KELLY,
deceased, Plaintiffs, vs. LMV II AFFORDABLE, L.P., a California Limited
Partnership doing business as MEADOWVIEW II APARTMENTS; FWC
REALTY SERVICES CORPORATION, a Delaware Corporation; CBR
PROPERTY MANAGEMENT LLC, a California Corporation; STEVEN RAY
DILLICK JR., an individual; and DOES I through 50, inclusive, Defendants.
Case No. RICl601732.

134. Deposition: July 8,2019, WENDY LAGUNA, individually         and as The
Successor in Interest of the ROBERT CAMACHO Estate, Deceased, Plaintifl
vs. COMMUNITY PROTECTIVE SERVICES, Aa California Corporation;
AUSTIN HOUSIGN PATROL, a California Business entity of unknown form;
WHEELER STEFFEN PROPERTY MANAGEMENT, a Califomia business
entity of unknown form; and DOES I through 100, inclusive, Defendants.
Case No. CIVDS1516654.

135. Deposition: July 17,2019, DAVID STEININGER, an individual, Plaintiff,
vs. MARIPOSA GRILL AND CANTINA, INC., an FTB Suspended California
Corporation; and DOES 1-50, Defendants. Case No. BC 689374.


                                                            Fairchild v Coryell County
                                                                     P_001687
                                                                                 App. 335
Page 23123

136. Trial State Court: July 29,2019, WENDY LAGUNA, individually            and as
The Successor in Interest of the ROBERT CAMACHO Estate, Deceased, Plaintiff,
vs. COMM{.INITY PROTECTIVE SERVICES, Aa California Corporation;
AUSTIN HOUSIGN PATROL, a California Business entity of unknown form;
WHEELER STEFFEN PROPERTY MANAGEMENT, a California business
entity of unknown form; and DOES 1 through 100, inclusive, Defendants.
Case No. CIVDS1516654.

137. Deposition: August 13,2079, LISA G. FINCH, Individually, as Co-
Administrator of the Estate of Andrew Thomas Finch, deceased, and as Next
Friend of her minor granddaughter, AF; DOMINICA C. FINCH, as Co-
Administrator of the Estate of Andrew Thomas Finch, deceased; and ALI
ABDELHADI, Plaintiffs, vs. CITY OF WICHITA, KANSAS; JOHN DOE
POLICE OFFICERS 1-10, Defendants. Case No. 18-CV-01018-JWB-KGS.

138. Trial   State   Court:September 6,2019, PAMELA ANDERSON,
Individually and as Independent Administrator of the Estate of JAMES
ANDERSON, deceased, Plaintiff, vs. CITY OF CHICAGO, a Municipal
Corporation, and OFFICER CHRISTOPHER RAMEY, individually and as agent,
servant and employee of the CITY OF CHICAGO, Defendants, (Case No. 16 L
003346).
Depositions:   111
Trial T          v:27




                                                               Fairchild v Coryell County
                                                                        P-001688
                                                                                 App. 336
                         On-Scene Consulting Group.       LLC
                                   Scott A. DeFoe
                                 2019 Fee Schedule


Retainer   Fee:                                                           $4000.00

Consulting time, including but not limited to, case reviews, report reviews,
deposition reviews, analysis of criminal investigations, research, interviews,
consultation time, meetings, site inspections, deposition preparation, deposition
support, interpretation of police documents, interpretation of investigative files,
report preparation, preparation for negotiation or any miscellaneous tasks as
assigned by the client attorney or opposing attorney (Elie$gprove0). $350.00 per
hour.


Consulting time for the following professional services: deposition testimony,trial
testimony and any other legal testimony. $425.00 per hour.


Fees for all depositions shall be paid prior to the start of the deposition based upon
the anticipated length of the deposition with a 3-hour minimum fee of $1275.00.

All out of state travel time:                                      $100.00 per hour.
Fees for consulting time remain the same as in-state assignments. Travel and
actual expenses reasonably and necessarily incurred (meals, lodging, ground
transportation, rental car, etc.) will be billed to the client at cost and copies of
expenses will be provided when available. On-Scene Consulting Group LLC,may
request a travel retainer of $1000.00 specific to this travel prior to the travel date.
Actual out of pocket expenses will be charged against the travel retainer until such
time as it is exhausted. Any balance remaining will be applied to professional
services outstanding balances.




                                                                    Fairchild v Coryell CountY
                                                                            P-001689
                                                                                       App. 337
